                         Case 21-10570-MFW                Doc 20       Filed 03/15/21         Page 1 of 217




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

        ------------------------------------------------------------ x
                                                                     :
        In re:                                                       : Chapter 11
                                                                     :
        NINE POINT ENERGY HOLDINGS, INC.,                            : Case No. 21-10570 (MFW)
        et al.,                                                      :
                                                                     : (Joint Administration Requested)
                            Debtors.1                                :
                                                                     :
        ------------------------------------------------------------ x

                        DEBTORS’ MOTION FOR ORDERS (I) AUTHORIZING
                            THE DEBTORS TO OBTAIN POSTPETITION
                       FINANCING, (II) AUTHORIZING THE DEBTORS TO USE
                     CASH COLLATERAL, (III) GRANTING LIENS AND PROVIDING
                 SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS, (IV) GRANTING
                   ADEQUATE PROTECTION, (V) MODIFYING THE AUTOMATIC STAY,
             (VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

                  The debtors in possession in the above-captioned cases (collectively, the “Debtors”)

         hereby move (this “Motion”) and respectfully state as follows:

                                                          Relief Requested

                  1.       By this Motion, the Debtors request entry of an interim order, substantially in the

         form attached hereto as Exhibit 1 (the “Proposed Interim Order”),2 and a final order

         (the “Proposed Final Order,” and together with the Proposed Interim Order, the “Proposed

         Orders”):

                           A.        authorizing the Debtors to (a) obtain senior secured postpetition financing
                                     on a superpriority basis under (1) a new money delayed-draw term loan
                                     facility (the “DIP Facility”) consisting of (A) $13 million available upon
                                     entry of the Proposed Interim Order (the “Interim Amount”), and (B) an
                                     additional $5 million available upon entry of the Proposed Final Order (the
                                     “Final Amount” and, together with the Proposed Interim Amount, the

         1
              The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
              Nine Point Energy Holdings, Inc. (8331); Nine Point Energy, LLC (0717); Foxtrot Resources, LLC (6690); and
              Leaf Minerals, LLC (9522). The Debtors’ address is 1001 17th Street, 14th Floor, Denver, Colorado 80202.
         2
              Capitalized terms used but not defined herein have the meanings assigned in the Proposed Interim Order.

27872731.1
             Case 21-10570-MFW      Doc 20       Filed 03/15/21    Page 2 of 217



                   “New Money Amount”), and (2) subject to the terms of the Proposed
                   Interim Order, a roll-up of certain of the Prepetition Obligations (as defined
                   in the Proposed Interim Order) and certain prepetition Secured Swap
                   Obligations (as defined in the Prepetition Credit Agreement), and (b) enter
                   into one or more Swap Agreements with one or more DIP Lenders (as
                   defined in the Proposed Interim Order) (together with the schedules,
                   annexes, and exhibits attached thereto and confirmation thereunder,
                   collectively the “DIP Swap Documents” and any obligations with respect
                   thereto permitted under the DIP Documents (as defined below) the “DIP
                   Secured Swap Obligations”) and hedging transactions thereunder, in each
                   case, pursuant to the terms and conditions of the Proposed Interim Order
                   and that certain Senior Secured Superpriority Debtor-in-Possession Credit
                   Facility Term Sheet (as the same may be amended, restated, supplemented,
                   or otherwise modified from time to time, the “DIP Term Sheet”), by and
                   among NPE, as borrower, Nine Point Energy Holdings, Inc. (“Holdings”),
                   Foxtrot Resources, LLC, and Leaf Minerals, LLC as guarantors, AB Private
                   Credit Investors LLC, as administrative agent and collateral agent (in such
                   capacities, the “DIP Agent”), and the lenders party thereto from time to
                   time, (the “DIP Lenders,” and together with the DIP Agent, the “DIP
                   Secured Parties”), attached to the Proposed Interim Order as Exhibit A;

              B.   approving the terms of and authorizing the Debtors party thereto to execute
                   and deliver the DIP Term Sheet and any other agreements, instruments and
                   documents related thereto (the “DIP Documents”), which shall be on terms
                   consistent with the terms set forth in the DIP Term Sheet and otherwise in
                   form and substance acceptable to the Required DIP Lenders (or as otherwise
                   provided in the DIP Documents) to perform such other acts as may be
                   necessary or desirable in connection with the DIP Documents and the DIP
                   Swap Documents;

              C.   authorizing the Debtors to enter into the DIP Facility and to incur all
                   obligations owing thereunder and under the DIP Documents and the DIP
                   Swap Documents to the DIP Secured Parties, including the DIP Secured
                   Swap Obligations (collectively, the “DIP Obligations”), and granting the
                   DIP Agent and DIP Lenders allowed superpriority administrative expense
                   claim status in each of the Chapter 11 Cases and any Successor Cases (as
                   defined in the Proposed Interim Order), subject to the Carve-Out (as defined
                   below);

              D.   granting to the DIP Agent (on behalf of the DIP Secured Parties)
                   automatically perfected security interests in and liens on all of the DIP
                   Collateral (as defined below), including, without limitation, all property
                   constituting “cash collateral” as such term is defined in section 363(a) of
                   the Bankruptcy Code, (including, without limitation, all cash and cash
                   equivalents and other amounts from time to time on deposit or maintained
                   by the Debtors in any deposit or securities account or accounts as of the
                   Petition Date) or any cash or cash equivalents received by the Debtors after
                   the Petition Date as proceeds of the Prepetition Collateral (together, “Cash
                   Collateral”), which liens shall be subject to the priorities set forth herein;

              E.   authorizing and directing the Debtors to use proceeds of the DIP Facility
                   and Cash Collateral to (a) pay the principal, interest, fees, expenses and
                   other amounts payable and reimbursable under the DIP Documents or the
                   Proposed Interim Order as such become due, including, without limitation,
27872731.1

                                             2
                     Case 21-10570-MFW          Doc 20       Filed 03/15/21   Page 3 of 217



                               commitment fees and the fees and disbursements of the Lender
                               Professionals (as defined below); (b) make permitted adequate protection
                               payments as specified below; and (c) provide financing for working capital
                               and other general corporate purposes, including for bankruptcy-related
                               costs and expenses, all to the extent provided in, and in accordance with,
                               the Approved Budget, the Proposed Interim Order and the DIP Documents;

                       F.      authorizing the Debtors to use the Prepetition Collateral, including the Cash
                               Collateral (as defined below) on an interim basis in accordance with both
                               the Approved Budget and the DIP Documents, and providing, among other
                               things, adequate protection to the Prepetition Secured Parties (as defined
                               below) for any Diminution (as defined in the Proposed Interim Order) of
                               their interests in the Prepetition Collateral, including the Cash Collateral;

                       G.      modifying the automatic stay imposed by section 362 of the Bankruptcy
                               Code to the extent necessary to implement and effectuate the terms and
                               provisions of the DIP Documents and the Proposed Interim Order;

                       H.      authorizing the DIP Agent, at the direction of the Required DIP Lenders (or
                               as otherwise provided in the DIP Documents), upon the occurrence of an
                               Event of Default (as defined below), to (1) terminate the funding obligations
                               under the DIP Documents in accordance with their terms; (2) declare the
                               DIP Obligations to be immediately due and payable in full, to the extent
                               permitted by the terms thereof; and (3) subject to the terms of the Proposed
                               Interim Order, be granted relief from the automatic stay to foreclose on the
                               DIP Liens;

                       I.      authorizing payment of the DIP Fees (as defined below);

                       J.      waiving any applicable stay (including under Bankruptcy Rule 6004) with
                               respect to the effectiveness and enforceability of the Proposed Interim Order
                               and providing for the immediate effectiveness of the Proposed Interim
                               Order; and

                       K.      scheduling a final hearing (the “Final Hearing”) to consider the relief
                               requested in the Motion and approving the form of notice with respect to
                               the Final Hearing.

                                             Jurisdiction and Venue

                2.     This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

         1334 and the Amended Standing Order of Reference from the United States District Court for the

         District of Delaware dated as of February 29, 2012. This is a core proceeding pursuant to

         28 U.S.C. § 157(b), and, under Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

         Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

         the Debtors consent to the entry of the Proposed Final Order by the Court in connection with this

27872731.1

                                                         3
                      Case 21-10570-MFW           Doc 20       Filed 03/15/21    Page 4 of 217




         Motion to the extent that it is later determined that the Court, absent consent of the parties, cannot

         enter final orders or judgments in connection herewith consistent with Article III of the United

         States Constitution. Venue of these cases and this Motion in this district is proper under 28 U.S.C.

         §§ 1408 and 1409. The statutory and legal predicates for the relief sought herein are sections 105,

         361, 362, 363 and 364 of the Bankruptcy Code (as defined herein), Bankruptcy Rule 4001(b) and

         (c) and Local Rule 4001-2.

                                                     Background

         A.     General

                3.      On the date hereof (the “Petition Date”), the Debtors filed voluntary petitions in

         this Court commencing cases (the “Chapter 11 Cases”) for relief under chapter 11 of title 11 of

         the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”). The Debtors continue

         to manage and operate their businesses as debtors in possession under sections 1107 and 1108 of

         the Bankruptcy Code. No trustee or examiner has been requested in these cases, and no committees

         have been appointed.

                4.      The factual background regarding the Debtors, including their business operations,

         their capital and debt structures, and the events leading to the filing of these Chapter 11 Cases, is

         set forth in detail in the Declaration of John R. Castellano in Support of Chapter 11 Petitions and

         First Day Pleadings (the “First Day Declaration”) filed contemporaneously herewith. In support

         of this Motion, the Debtors rely upon and incorporate by reference the First Day Declaration.

                5.      In further support of this Motion, Debtors rely upon and incorporate by reference

         the First Day Declaration and the Declaration of John Cesarz in Support of the Debtors’ Motion

         for Entry of Orders (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing

         the Debtors to Use Cash Collateral, (III) Granting Liens and Providing Superpriority

         Administrative Expense Status, (IV) Granting Adequate Protection, (V) Modifying the Automatic
27872731.1

                                                           4
                        Case 21-10570-MFW             Doc 20        Filed 03/15/21     Page 5 of 217




         Stay, (VI) Scheduling A Final Hearing, and (VII) Granting Related Relief (the “Cesarz

         Declaration”), filed contemporaneously herewith.

         B.       Prepetition Debt Structure

                  6.      Prior to the Petition Date, the Debtors entered into a Credit Agreement, dated as of

         June 7, 2019 (as amended, restated, supplemented or otherwise modified from time to time,

         the “Prepetition Credit Agreement”), by and among NPE, as borrower, Holdings, the lenders

         party thereto from time to time (the “Prepetition Secured Lenders”), and AB Private Credit

         Investors LLC, as administrative agent, collateral agent, and sole lead arranger (the “Prepetition

         Agent” and, together with the Prepetition Secured Lenders, the “Prepetition Secured Parties”).

         The Prepetition Credit Agreement provides for an initial term loan commitment in the aggregate

         principal amount of $225 million (the “Initial Term Loan Facility”), a delayed draw term loan

         commitment in the aggregate principal amount of $80 million (the “Delayed Draw Term Loan

         Facility”), and a revolving loan commitment in the aggregate principal amount of $15 million

         (the “Revolving Loan Facility,” and together with the Initial Term Loan Facility and the Delayed

         Draw Term Loan Facility, the “Prepetition Credit Facilities”).3 NPE’s obligations under the

         Prepetition Credit Facilities have been guaranteed by each of the other Debtors.

                  7.      As of the Petition Date, the Debtors owed an aggregate principal amount of

         approximately $256.9 million, plus approximately $4.3 million in accrued but unpaid interest

         (excluding PIK interest) (the “Prepetition Loans”), and other fees, costs and expenses, on the

         Prepetition Loans.

                  8.      The Debtors are also obligated under certain swap agreements (the “Prepetition

         Swap Agreements”) with certain Secured Swap Counterparties (as defined in the Prepetition

         3
              As discussed in further detail in the First Day Declaration, the Revolving Loan Facility was eliminated in
              connection with that certain Amendment No. 7 and Waiver to Credit Agreement.
27872731.1

                                                                5
                      Case 21-10570-MFW           Doc 20       Filed 03/15/21   Page 6 of 217




         Credit Agreement, the “Prepetition Secured Swap Counterparties;” and the obligations under

         such Prepetition Swap Agreements, the “Prepetition Secured Swap Obligations”).                  The

         Prepetition Secured Swap Obligations are secured by liens on the Prepetition Collateral ranking

         pari passu with the liens securing the Prepetition Loans.      As of March 12, 2021, the mark to

         market value of the Prepetition Secured Swap Obligations is approximately $16.1 million that

         would be owing by NPE.

                9.      In addition to the Prepetition Loan Obligations (defined below) and the Prepetition

         Secured Swap Obligations, the Debtors’ obligations under the Prepetition Credit Agreement

         include, among other things, accrued and unpaid interest on the Prepetition Loans and any accrued

         and unpaid fees, expenses, reimbursements, indemnities, and other obligations and indebtedness,

         obligations, and liabilities of the Debtors to the Prepetition Prepetition Secured Parties arising or

         incurred under the Prepetition Credit Agreement or any other Loan Document (as defined in the

         Prepetition Credit Agreement, and, together with the Prepetition Credit Agreement, the

         “Prepetition Credit Documents”) or in respect of any of the Prepetition Loans (collectively, with

         the Prepetition Loans, the “Prepetition Loan Obligations”; and the Prepetition Loan Obligations

         together with the Prepetition Secured Swap Obligations, the “Prepetition Obligations”).

                10.     The Prepetition Obligations are secured by security interests in, and liens upon, the

         Collateral under the Security Agreement (as defined in the Prepetition Credit Agreement, the

         “Prepetition Security Agreement”) and the other Collateral Documents (as defined in the

         Prepetition Credit Agreement) comprised of substantially all of the Debtors’ assets and property

         (the “Prepetition Collateral”), pursuant to, among other things, the Prepetition Security

         Agreement and the other Collateral Documents.

         C.     Debtors’ Need For Postpetition Financing and Use of the Cash Collateral

                11.     As stated in the First Day Declaration, the Debtors’ business is cash intensive, even
27872731.1

                                                           6
                      Case 21-10570-MFW          Doc 20       Filed 03/15/21   Page 7 of 217




         before taking into account the costs of a chapter 11 process. As of the Petition Date, all or

         substantially all of the Debtors’ cash is encumbered, which means that the Debtors, at a minimum,

         would require immediate access to the Cash Collateral to continue operating their enterprise during

         these Chapter 11 Cases. However, access to cash collateral alone would be insufficient to fund

         both the Debtors’ postpetition operations as well as the expense of these Chapter 11 Cases, as the

         Debtors only have approximately $2 million of cash as of the Petition Date.

                12.     As the budget attached to the Proposed Interim Order as Exhibit B (the “Approved

         Budget”) illustrates, and as described further in the First Day Declaration, the Debtors need the

         DIP Facility and access to Cash Collateral to fund working capital, satisfy payroll obligations, pay

         suppliers, cover overhead costs, pay expenses and billings related to the Debtors’ oil and gas

         properties, and cover the expenses of the Chapter 11 Cases. The ability to satisfy these expenses

         when due is essential to the continued operation of the Debtors’ business and the success of these

         Chapter 11 Cases. The proposed interim draw on the DIP Facility of $13 million was sized in

         order to ensure that the Debtors were able to meet these critical expenses while maintaining

         minimum liquidity of $5 million (consistent with the Debtors’ historical practices and the

         requirements of the Prepetition Credit Agreement).

                13.     If the Debtors cannot quickly access the DIP Facility and Cash Collateral, based on

         the Debtors’ financial forecasts and the Approved Budget, the Debtors will not be able to operate

         their business in the ordinary course, and would likely be forced to shut the business down,

         resulting in immediate and irreparable harm, as explained in greater detail in the First Day

         Declaration at paragraphs 73-76.

         D.     Authorization to Enter into Postpetition Swap Agreements

                14.     The Debtors require authority to enter, on a postpetition basis, into one or more

         Swap Agreements with one or more DIP Lenders. As stated in the First Day Declaration, the
27872731.1

                                                          7
                         Case 21-10570-MFW               Doc 20        Filed 03/15/21        Page 8 of 217




         ability to enter into these postpetition hedging arrangement is part and parcel of the overall relief

         sought by the Debtors pursuant to the DIP Motion, as the DIP Documents governing the DIP

         Facility contemplate and require the Debtors’ compliance with certain hedging covenants as set

         forth in such documents. Accordingly, failure to obtain authority to enter into one or more Swap

         Agreements with one or more DIP Lenders will result in the Debtors’ failure to comply with the

         requirements of the DIP Documents, ultimately causing immediate and irreparable harm to the

         Debtors’ business and their stakeholders.

         E.       The Prepetition Secured Parties’ Adequate Protection

                  15.      The Prepetition Secured Parties and Prepetition Secured Swap Counterparties are

         entitled to adequate protection of their interest, including the Cash Collateral, pursuant to sections

         361, 363(e) and 364(d)(1) of the Bankruptcy Code. Accordingly, the Debtors have agreed, subject

         to the Court’s entry of the Proposed Interim Order, to provide the Prepetition Secured Parties with

         certain adequate protection (as set forth above and more fully in the Proposed Interim Order, the

         “Adequate Protection”) on account of the Debtors’ grant of priming DIP Liens, use of the

         Prepetition Collateral (including the Cash Collateral), and the imposition of the automatic stay. In

         addition, the Debtors and the DIP Lenders have agreed to provide adequate protection to the

         Prepetition Secured Swap Counterparties by granting such parties claims and liens (among other

         protections) that of equal priority to the DIP Obligations and DIP Liens.4




         4
              The Debtors are attempting to engage with the Prepetition Secured Swap Counterparties concerning the proposed
              treatment of their claims and liens under the Interim Order in order to obtain their consent to such treatment. In
              the event that such consent is not obtained, however, the Debtors respectfully submit that such parties are
              adequately protected by the proposed treatment of the Prepetition Secured Swap Obligations and reserve all rights
              with respect to arguments that may be raised and/or evidence that may be submitted at the Interim Hearing.


27872731.1

                                                                   8
                           Case 21-10570-MFW                Doc 20        Filed 03/15/21        Page 9 of 217




         F.         The DIP Facility

                    16.        In accordance with the disclosure requirements of Bankruptcy Rule 4001(b) and (c)

         and Local Rule 4001-2(a)(i) and (ii), the material terms of the DIP Facilities, and certain

         highlighted provisions, are as follows:5

                                    SUMMARY OF MATERIAL TERMS OF THE DIP FACILITY

             Borrower                  Nine Point Energy, LLC (“NPE”)                                              DIP Term
                                                                                                                   Sheet, p. 1
             Bankruptcy Rule
             4001(c)(1)(B)

             Guarantors                Nine Point Energy Holdings, Inc.; Foxtrot Resources, LLC; and Leaf          DIP Term
                                       Minerals, LLC.                                                              Sheet, p. 1
             Bankruptcy Rule
             4001(c)(1)(B)

             Administrative Agent      AB Private Credit Investors LLC or any successor administrative agent       DIP Term
                                       (the “DIP Agent”)                                                           Sheet, p. 1
             Bankruptcy Rule
             4001(c)(1)(B)

             DIP Lenders               The entities set forth on Exhibit A to the DIP Term Sheet (the “DIP         DIP Term
                                       Lenders”)                                                                   Sheet, Ex. A
             Bankruptcy Rule
             4001(c)(1)(B)

             Commitment                The DIP Lenders agree, severally and not jointly, to make senior            DIP Term
                                       secured superpriority debtor-in-possession loans to the Borrower            Sheet, p. 2
             Bankruptcy Rule           consisting of (i) new money delayed-draw term loans to be made from
             4001(c)(1)(B)             time to time during the Availability Period (as defined below) in
                                       accordance with the Draw Schedule set forth below in an aggregate
             Local Rule                principal amount (exclusive of capitalized Commitment Fees (as
             4001-2(a)(i)(A)           defined below)) not to exceed at any time outstanding aggregate
                                       principal commitments of $18,000,000 (the “DIP Commitment”), of
                                       which up to $13,000,000 of the DIP Commitment will be funded on
                                       the Interim Closing Date (as defined below) (the “Interim
                                       Commitment”) and up to the full remaining DIP Commitment will be
                                       funded on or after the Final Closing Date (as defined below) (the
                                       “Final Commitment”), (ii) a roll-up of $54,000,000 of Prepetition

         5
                The terms and conditions of the DIP Facility set forth in this Motion are intended solely for informational purposes
                to provide the Court and interested parties with a brief overview of the significant terms thereof and should only
                be relied upon as such. For a complete description of the terms and conditions of the DIP Facility, reference
                should be made to the Proposed Interim Order and DIP Term Sheet. The summary herein is qualified in its
                entirety by reference to such documents and such order. In the event there is a conflict or inconsistency between
                this Motion and the Proposed Interim Order or DIP Term Sheet, the Proposed Interim Order or DIP Term Sheet
                (as applicable) shall control in all respects. Capitalized terms used but not otherwise defined in this section have
                the meanings ascribed to them in the DIP Term Sheet or the Proposed Interim Order, as applicable.

27872731.1

                                                                      9
                            Case 21-10570-MFW           Doc 20        Filed 03/15/21          Page 10 of 217



                                    Obligations (as defined below, but excluding Prepetition Secured
                                    Swap Obligations) on the Interim Closing Date and the Final Closing
                                    Date in proportion to the amount of the applicable new commitments
                                    made available to the Debtors on such date, and (iii) a roll-up of
                                    Prepetition Secured Swap Obligations in the approximate amount of $
                                    $16,114,953 (as defined below) on the Interim Closing Date; provided
                                    that after giving effect to the principal balance of all DIP Loans, the
                                    aggregate principal balance of all DIP Loans shall not exceed the DIP
                                    Commitment; provided, further, that no DIP Lender shall be obligated
                                    to make DIP Loans in an amount in excess of the portion of the DIP
                                    Commitment set forth next to such DIP Lender’s name in the table set
                                    forth on Annex A to the DIP Term Sheet.

             Maturity Date          The DIP Loans (together with all other DIP Obligations, other than the        DIP Term
                                    Prepetition Secured Swap Obligations, the maturity of which shall be          Sheet, pp.
             Bankruptcy Rule        governed by the documents giving rise to such Prepetition Secured             12-13
             4001(c)(1)(B)          Swap Obligations) shall mature and be due and payable on the earliest
                                    to occur of the following (such date, the “Maturity Date”):
             Local Rule
             4001-2(a)(i)          (i)     90 calendar days after the Petition Date;

                                   (ii)    30 calendar days after the Petition Date if the Final Order has not
                                           been entered by the Bankruptcy Court on or before such date;

                                   (iii)   Two (2) business days after the termination of the Stalking Horse
                                           Agreement for any reason, other than (i) as a result of (A) any
                                           breach of the Stalking Horse Agreement by the Purchaser or (B)
                                           the Debtors’ selection of an alternative bid that either has (1) the
                                           consent of the DIP Agent (at the direction of the Required DIP
                                           Lenders) and the Prepetition Agent (at the direction of the
                                           Required Lenders (as defined in the Prepetition Credit
                                           Agreement)) or (2) results in the indefeasible payment in full in
                                           cash of the Prepetition Obligations and the DIP Obligations, in
                                           each case, as of the closing of such alternative bid, or (ii) a
                                           termination to pursue approval of an Alternative Transaction (as
                                           defined in the Stalking Horse Agreement) that results in the
                                           indefeasible payment in full in cash of the Prepetition
                                           Obligations and the DIP Obligations, in each case, as of the
                                           closing of such Alternative Transaction;

                                   (iv)    the date of consummation of any sale of all or substantially all of
                                           the assets of any of the Debtors pursuant to section 363 of the
                                           Bankruptcy Code;

                                   (v)     the substantial consummation (as defined in section 1101 of the
                                           Bankruptcy Code and which for purposes hereof shall be no later
                                           than the “effective date” thereof) of a plan of reorganization filed
                                           in the Chapter 11 Cases that is confirmed pursuant to an order
                                           entered by the Bankruptcy Court;

                                   (vi)    entry of an order by the Bankruptcy Court approving (A) a
                                           motion seeking conversion or dismissal of any or all of the
                                           Chapter 11 Cases or (B) a motion seeking the appointment or
                                           election of a trustee, a responsible officer or examiner with


27872731.1

                                                                   10
                             Case 21-10570-MFW         Doc 20       Filed 03/15/21         Page 11 of 217



                                          enlarged powers relating to the operation of the Debtors’
                                          business;

                                    (vii) the date, if any, on which the Bankruptcy Court orders the
                                          conversion of the bankruptcy case of any of the Debtors to a
                                          liquidation pursuant to Chapter 7 of the Bankruptcy Code; and

                                    (viii) the date of acceleration of all or any portion of the DIP Loans
                                           and the termination of the DIP Commitments in respect thereof
                                           upon the occurrence of an Event of Default (as defined below).

                                    Notwithstanding anything in the DIP Term Sheet or the DIP Orders to
                                    the contrary, simultaneously with the consummation of any Alternative
                                    Transaction that results in the occurrence of the Maturity Date pursuant
                                    to clause (iii) above, the Debtors shall pay (or cause to be paid) the
                                    outstanding amount of the DIP Loans (together with all other DIP
                                    Obligations) from the proceeds of such Alternative Transaction,
                                    reserving proceeds (a) sufficient to pay accrued, unpaid and allowed
                                    administrative expenses (as of the date of the closing of such
                                    Alternative Transaction) to the extent set forth in the Approved Budget
                                    and (b) in an amount negotiated in good faith by the DIP Lenders and
                                    the Debtors that is necessary to fund costs for the wind-down of
                                    Debtors’ bankruptcy estates following the closing of such Alternative
                                    Transaction.

             Use of Proceeds        The DIP Loans will be used strictly in accordance with the Approved        DIP Term
                                    Budget (subject to the Permitted Variances (as defined below)), for (a)    Sheet, p. 4
             Bankruptcy Rule        working capital and general corporate purposes of the Debtors, (b) for
             4001(c)(1)(B)          bankruptcy-related costs and expenses, and (c) for costs and expenses
                                    related to the DIP Credit Facility.
             Local Rule
             4001-2(a)(i)

             Interest Rate          Interest will be payable on the unpaid principal amount of all DIP         DIP Term
                                    Loans and all overdue interest thereon at a rate per annum equal to        Sheet, pp. 11-
             Bankruptcy Rule        the Adjusted LIBO Rate (as defined in the Prepetition Credit               12
             4001(c)(1)(B)          Agreement) for an Interest Period (as defined in the Prepetition Credit
                                    Agreement) of one month plus 8.00%, payable monthly on the first
             Local Rule             (1st) business day of each month in arrears. All interest and fees
             4001-2(a)(i)           under the DIP Term Sheet shall be calculated on the basis of a 360-
                                    day year for the actual number of days elapsed. All accrued interest
                                    which for any reason has not theretofore been paid shall be paid in
                                    full on the date on which the final principal amount of the DIP Loans
                                    is paid.

                                    The Adjusted LIBO Rate applicable to each DIP Loan for the initial
                                    one-month period beginning on the date on which such DIP Loan is
                                    funded and each succeeding one-month thereafter shall be determined
                                    in accordance with the provisions of the Prepetition Credit Agreement
                                    for determining the Adjusted LIBO Rate for an Interest Period of one
                                    month applicable to a Eurodollar (as defined in the Prepetition Credit
                                    Agreement) Loan thereunder, which provisions are incorporated by
                                    reference in the DIP Term Sheet mutatis mutandis; provided that, in no
                                    event shall the Adjusted LIBO Rate be less than 1.00%.


27872731.1

                                                                  11
                          Case 21-10570-MFW             Doc 20       Filed 03/15/21         Page 12 of 217



             Fees and Expenses     The Debtors shall pay to the DIP Lenders, on a pro rata basis in             DIP Term
                                   accordance with their DIP Commitments on the Interim Closing Date,           Sheet, p.
             Bankruptcy Rule       a commitment fee (the “Commitment Fee”) equal to 2.00% of the                11
             4001(c)(1)(B)         aggregate DIP Commitment. The Commitment Fee shall be fully-
                                   earned and non-refundable on the Interim Closing Date. The
             Local Rule            Commitment Fee shall be paid in kind on the Interim Closing Date
             4001-2(a)(i)(B),      and capitalized to the principal amount of the Interim DIP Loans.
             4001-2(a)(i)(K)

             Provisions Limiting   N/A
             Court’s Power or
             Discretion to Enter
             Future Orders

             Local Rule
             4001-2(a)(i)(C)

             Provisions            N/A
             Providing for
             Funding of Non-
             Debtor Affiliates

             Local Rule
             4001-2(a)(i)(D)

             Material Conditions   Conditions Precedent to the Interim DIP Loan:                                DIP Term
             to Closing and                                                                                     Sheet, pp.
             Borrowing,            The obligations of the DIP Lenders to make the Interim DIP Loans in          16-20
             Including Budgets     accordance with the Draw Schedule will be subject to satisfaction, or
                                   written waiver, by the DIP Agent and the Supermajority DIP Lenders,
             Bankruptcy Rule       of each of the following conditions precedent in connection with each
             4001(c)(1)(B)         draw request:

             Local Rule            (i)     Debtors shall have timely delivered to the DIP Agent (who shall
             4001-2(a)(i)(E)               promptly provide the same to the DIP Lenders) the Approved
                                           Budget or any update thereto required to be delivered in
                                           accordance with the DIP Term Sheet;

                                   (ii)    Debtors shall have delivered to the DIP Agent (who shall
                                           promptly provide the same to the DIP Lenders) a Notice of
                                           Borrowing in connection with such draw request no later than
                                           1:00 PM (Eastern Time) one (1) business day prior to the
                                           requested funding date for the Interim DIP Loan (or such later
                                           time as the Required DIP Lenders may agree to);

                                   (iii)   Debtors shall have delivered to the DIP Agent a Closing
                                           Certificate, substantially in the form attached hereto as
                                           Exhibit D, duly executed by the chief executive officer, president
                                           or chief financial officer of the Debtors, delivered to the DIP
                                           Agent, appropriately completed, by which such officer shall
                                           certify to the DIP Agent and the DIP Lenders that all of the
                                           conditions precedent to the Interim DIP Loan have been satisfied
                                           (at any time delivered, a “Closing Certificate”);



27872731.1

                                                                  12
             Case 21-10570-MFW          Doc 20        Filed 03/15/21          Page 13 of 217



                    (iv)   the interim order (a form of which is attached hereto as Exhibit H
                           and otherwise in form and substance acceptable to the DIP Agent
                           and the Supermajority DIP Lenders) has been entered by the
                           Bankruptcy Court (after a hearing on notice to all parties having
                           or asserting a lien on all or any portion of the DIP Collateral) and
                           shall not have been reversed, modified, amended, stayed or
                           vacated, or in the case of any modification or amendment, in a
                           manner without the consent of the DIP Agent and the
                           Supermajority DIP Lenders (the “Interim Order”) and the
                           Debtors shall be in compliance in all respects with the Interim
                           Order;

                    (v)    all of the “first day” motions, adversary proceedings, orders and
                           related pleadings shall have been reviewed in advance by the DIP
                           Agent and the Supermajority DIP Lenders and shall be
                           reasonably satisfactory in form and substance to the DIP Agent
                           and the Supermajority DIP Lenders;

                    (vi)   the Required DIP Lenders shall be reasonably satisfied that the
                           liens and security interests of the DIP Agent, on behalf of the
                           DIP Lenders, in the DIP Collateral have been perfected by the
                           Interim Order and without the necessity of the execution of
                           mortgages, security agreements, pledge agreements, financing
                           statements or other agreements and shall constitute first-priority
                           liens (subject only to Prepetition Permitted Liens);

                    (vii) Debtors shall have insurance (including, without limitation,
                          commercial general liability and property insurance) with
                          respect to the DIP Collateral (which shall be deemed satisfied if
                          such insurance as required by under the Prepetition Credit
                          Agreement remains in place);

                    (viii) no Default or Event of Default under the DIP Credit Facility or
                           the under the Interim Order or Final Order, as applicable, shall
                           have occurred and be continuing on the Interim Closing Date or
                           after giving effect to the Interim DIP Loan;

                    (ix)   all representations and warranties of the Debtors hereunder shall
                           be true and correct in all material respects (except those qualified
                           by materiality or Material Adverse Change (as defined below),
                           which shall be true and correct in all respects);

                    (x)    subject to Bankruptcy Court approval, (i) each Debtor shall have
                           the corporate power and authority to make, deliver and perform
                           its obligations under the DIP Term Sheet and the Interim Order,
                           and (ii) no consent or authorization of, or filing with, any person
                           (including, without limitation, any governmental authority) shall
                           be required in connection with the execution, delivery or
                           performance by each Debtor, or for the validity or enforceability
                           in accordance with its terms against such Debtor, of the DIP
                           Term Sheet and the Interim Order except for consents,
                           authorizations and filings which shall have been obtained or
                           made and are in full force and effect and except for such
                           consents, authorizations and filings, the failure to obtain or


27872731.1

                                                   13
             Case 21-10570-MFW          Doc 20        Filed 03/15/21          Page 14 of 217



                           perform, could not reasonably be expected to cause a Material
                           Adverse Change (as defined below);

                    (xi)   the DIP Agent and each DIP Lender shall have received a copy
                           of the fully-executed term sheet outlining the principal terms of
                           the Stalking Horse Agreement, which shall be substantially in
                           the form attached hereto as Exhibit G and otherwise acceptable
                           to the DIP Agent and each DIP Lender in its sole and absolute
                           discretion;

                    (xii) receipt by the DIP Agent (who shall promptly provide the same
                          to the DIP Lenders) of a certificate, in form and substance
                          reasonably satisfactory to the DIP Agent (acting at the direction
                          of the Required DIP Lenders), executed by the secretary, chief
                          executive officer, president, chief financial officer, treasurer or
                          controller of each Debtor on behalf of each such Debtor,
                          certifying that attached to such certificate are true, correct and
                          complete copies of (a) (x) the certificate of incorporation,
                          certificate of limited partnership or articles of organization, as
                          applicable of such applicable Debtor and (y) the by-laws,
                          partnership agreement or an operating, limited liability company
                          agreement, as applicable, of such applicable Debtor, in each
                          case, then in full force and effect, (b) the resolutions then in full
                          force and effect adopted by the board of directors (or comparable
                          governing body) of such applicable Debtor authorizing and
                          ratifying the execution, delivery and performance by such
                          applicable Debtor of the DIP Term Sheet and the transactions
                          contemplated thereby, (c) a certificate of good standing, dated as
                          of a recent date, from the secretary of state of the state under
                          whose laws such applicable Debtor was incorporated or formed
                          and (d) an incumbency certificate evidencing the identity,
                          authority and capacity of the chief executive officer, president,
                          chief financial officer, treasurer or controller thereof authorized
                          to execute the Term Sheet and any other related document to
                          which such Debtor is a party or is to be a party and specimen
                          signatures thereof; and

                    (xiii) substantially concurrently with the Interim Closing Date, all fees
                           and out-of-pocket expenses of the DIP Agent and each DIP
                           Lender relating to the DIP Credit Facility (including, without
                           limitation, reasonable fees and expenses of their counsel and
                           external advisors) shall have been paid in full (or will be paid in
                           connection with such Interim DIP Loan draw) to the extent an
                           invoice has been delivered to the Borrower at least 24 hours in
                           advance.

                    Modifications of the Interim Order shall require the prior written
                    consent of the DIP Agent and the Required DIP Lenders.

                    For the purposes of the DIP Term Sheet, “Material Adverse
                    Change” shall mean: since the Petition Date, a material adverse
                    change in, (i) the business, operations, properties, liabilities or
                    financial condition of NPE Holdings and its subsidiaries, taken as a
                    whole, (ii) the ability of any of the Borrower and the Debtors to
                    perform its obligations under any DIP Document to which it is a party,
                    (iii) the validity or enforceability against any of the Borrower and the
27872731.1

                                                   14
             Case 21-10570-MFW          Doc 20       Filed 03/15/21         Page 15 of 217



                    Debtors of the Term Sheet or any DIP Document to which it is a party
                    or (iv) the rights and remedies of the DIP Agent or any DIP Lender
                    hereunder or thereunder.

                    Conditions Precedent to a Final DIP Loan

                    The obligations of the DIP Lenders to make a Final DIP Loan
                    shall be subject to satisfaction or waiver of each of the following
                    conditions:

                    (i)    the receipt by the DIP Agent (who shall promptly provide the
                           same to the DIP Lenders) of a Notice of Borrowing no later than
                           1:00 PM (Eastern Time) three (3) business days prior to the
                           requested funding date for such Final DIP Loan (or such later
                           time as the Required DIP Lenders may agree acting reasonably);

                    (ii)   all representations and warranties being true and correct in all
                           material respects (except those qualified by materiality or
                           Material Adverse Change, which shall be true and correct in all
                           respects);

                    (iii) no Default or Event of Default under the DIP Credit Facility, or
                          Interim Order or Final Order, as applicable, then existing or after
                          giving effect to such Final DIP Loan;

                    (iv) prior to or substantially concurrently with the making of such
                         Final DIP Loan, all fees and expenses, including reasonable
                         attorney’s fees of the DIP Agent and the DIP Lenders, shall have
                         been paid in full (or will be paid in connection with such Final
                         DIP Loan draw) to the extent an invoice has been delivered to
                         the Borrower at least 24 hours in advance;

                    (v)    the Final Order (in form and substance acceptable to the DIP
                           Agent and the Supermajority DIP Lenders) shall have been
                           entered, which Final Order shall not have been reversed,
                           modified, amended, stayed or vacated or in the case of any
                           modification or amendment, in a manner without the consent of
                           the Required DIP Lenders and the Debtors shall be in compliance
                           in all respects with the Final Order;

                    (vi) DIP Agent shall have received additional insured and loss payee
                         endorsements, as applicable, with respect to the Debtors’
                         commercial general liability and property insurance policies, in
                         form and substance reasonably acceptable to the Supermajority
                         DIP Lenders;

                    (vii) to the extent requested pursuant to the terms of the DIP Term
                          Sheet, receipt by the DIP Agent and the DIP Lenders of duly
                          executed and delivered copies of the DIP Documents (including,
                          without limitation a debtor-in-possession credit agreement), in
                          each case in form and substance acceptable to the DIP Agent
                          (acting at the direction of the Required DIP Lenders) and the
                          Debtors;



27872731.1

                                                  15
                           Case 21-10570-MFW          Doc 20        Filed 03/15/21          Page 16 of 217



                                  (viii) receipt by the DIP Agent and the DIP Lenders of a duly executed
                                         and delivered copy of the Stalking Horse Agreement; and

                                  (ix) receipt by the DIP Agent of a Closing Certificate certifying that
                                       the foregoing conditions have been satisfied.

                                  Modifications of the Final Order shall require the prior written
                                  consent of the DIP Agent and the Required DIP Lenders.

             Carve Out            Each of the DIP Liens, the DIP Superpriority Claims, the Prepetition          Proposed
                                  Liens, the Replacement Liens and the Adequate Protection                      Interim Order
             Bankruptcy Rule      Superpriority Claims shall be subject and subordinate to payment of           ¶ 36
             4001(b)(1)(B)(iii)   the Carve-Out.

             Local Rule           (i) “Carve-Out” means the following expenses: (i) all fees required to
             4001-2(a)(i)(F)      be paid to the Clerk of the Bankruptcy Court and to the Office of the
                                  United States Trustee pursuant to 28 U.S.C. § 1930(a) (without regard
                                  to the notice set forth in (iii) below); (ii) all reasonable fees and
                                  expenses incurred by a Trustee under section 726(b) of the
                                  Bankruptcy Code in an amount not exceed $50,000 (without regard
                                  to the notice set forth in (iii) below); (iii) to the extent allowed at any
                                  time, whether by interim order, procedural order, or otherwise, all (A)
                                  unpaid fees and expenses (including any restructuring, sale, success,
                                  or other transaction fee of any investment bankers or financial
                                  advisors of the Debtors) (the “Allowed Debtor Professional Fees”)
                                  incurred by persons or firms retained by the Debtors pursuant to
                                  section 327, 328, or 363 of the Bankruptcy Code (collectively, the
                                  “Debtor Professionals”) and (B) subject to the Approved Budget
                                  unpaid fees and expenses (the “Allowed Committee Professional
                                  Fees” and together with the Allowed Debtor Professional Fees,
                                  collectively, the “Allowed Professional Fees”) incurred by persons or
                                  firms retained by any statutory committees appointed in the Chapter
                                  11 Cases (each, a “Committee”) pursuant to section 328 or 1103 of
                                  the Bankruptcy Code (the “Committee Professionals” and, together
                                  with the Debtor Professionals, the “Professional Persons”) at any time
                                  before or on the first business day following delivery by the DIP
                                  Agent, at the direction of the Required DIP Lenders, of a Carve Out
                                  Trigger Notice (as defined below), whether allowed by the
                                  Bankruptcy Court prior to or after delivery of a Carve-Out Trigger
                                  Notice (these clauses (i) through (iii), the “Pre-Carve Out Amounts”);
                                  and (iv) Allowed Professional Fees not to exceed $500,000, plus any
                                  restructuring, sale, success or other transaction fee of any investment
                                  bankers or financial advisors of the Debtors, incurred after the first
                                  business day following delivery by the DIP Agent, at the direction of
                                  the Required DIP Lenders, of the Carve Out Trigger Notice, to the
                                  extent allowed at any time, whether by interim order, procedural
                                  order, or otherwise (the amounts set forth in this clause (iv) being the
                                  “Post-Carve Out Trigger Notice Cap”), and together with the Pre-
                                  Carve Out Amounts, the “Carve-Out Amount”). For purposes of the
                                  foregoing, “Carve Out Trigger Notice” shall mean a written notice
                                  delivered by email (or other electronic means) by the DIP Agent, at
                                  the direction of the Required DIP Lenders, to the Debtors, their lead
                                  restructuring counsel, the United States Trustee, and counsel to the
                                  Committee (if any), which notice may be delivered following the
                                  occurrence and during the continuation of an Event of Default (as
                                  defined below) and acceleration of the DIP Obligations under the DIP
27872731.1

                                                                 16
                           Case 21-10570-MFW         Doc 20        Filed 03/15/21         Page 17 of 217



                                  Facility, stating that the Post-Carve Out Trigger Notice Cap has been
                                  invoked. No portion of the Carve-Out, any Cash Collateral, any other
                                  DIP Collateral, or any proceeds of the DIP Facility, including any
                                  disbursements set forth in the Approved Budget or obligations
                                  benefitting from the Carve-Out, shall be used for the payment of
                                  Allowed Professional Fees, disbursements, costs or expenses incurred
                                  by any person, including, without limitation, any Committee, in
                                  connection with challenging the DIP Secured Parties’ or the
                                  Prepetition Secured Parties’ liens or claims, preventing, hindering or
                                  delaying any of the DIP Secured Parties’ or the Prepetition Secured
                                  Parties’ enforcement or realization upon any of the DIP Collateral or
                                  Prepetition Collateral, or initiating or prosecuting any claim or action
                                  against any DIP Secured Party or Prepetition Secured Party; provided
                                  that, notwithstanding the foregoing, proceeds from the DIP Facility
                                  and/or Cash Collateral not to exceed $50,000 in the aggregate (the
                                  “Investigation Budget Cap”) may be used on account of Allowed
                                  Professional Fees incurred by Committee Professionals (if any) in
                                  connection with the investigation of avoidance actions or any other
                                  claims or causes of action (but not the prosecution of such actions) on
                                  account of the Prepetition Facility and Prepetition Secured Parties
                                  (but not the DIP Facility and DIP Secured Parties).

             Security and         Subject to the Carve-Out, upon entry of the Proposed Interim Order,        Proposed
             Priority Under       the DIP Secured Parties are granted, pursuant to section 364(c)(1) of      Interim
             the DIP Facility     the Bankruptcy Code, allowed superpriority administrative expense          Order ¶ 7,
                                  claims in each of the Chapter 11 Cases and any Successor Cases             10
             Bankruptcy Rule      (collectively, the “DIP Superpriority Claims”) for all DIP
             4001(c)(1)(B)(i),    Obligations: (a) except as set forth in the Proposed Interim Order
             4001(c)(1)(B)(ii)    (including with respect to the Carve-Out), with priority over any and
                                  all administrative expense claims and unsecured claims against the
             Local Rule           Debtors or their Estates in any of the Chapter 11 Cases and any
                                  Successor Cases, at any time existing or arising, of any kind or nature
             4001-2(a)(i)(G),     whatsoever, including, without limitation, administrative expenses of
             4001-2(a)(i)(N),     the kinds specified in or ordered pursuant to Bankruptcy Code
             4001-2(a)(i)(P)      sections 105, 326, 328, 330, 331, 364, 503(a), 503(b), 507(a), 507(b),
                                  546(c), 546(d), 726, 1113, and 1114, and any other provision of the
                                  Bankruptcy Code, as provided under section 364(c)(1) of the
                                  Bankruptcy Code; and (b) which shall at all times be senior to the
                                  rights of the Debtors and their Estates, and any successor trustee or
                                  other estate representative to the extent permitted by law.

                                  All prepetition Secured Swap Obligations (as defined in the
                                  Prepetition Credit Agreement) shall be included in the Roll-Up
                                  Amount, shall become DIP Obligations upon entry of the Interim
                                  Order, and, as such, shall be entitled to all the rights of DIP
                                  Obligations, including, without limitation, the DIP Superpriority
                                  Claims and the DIP Liens. The Debtors shall not post any cash
                                  collateral to the holders of Secured Swap Obligations against which
                                  such Secured Swap Obligations can be offset, and, for the avoidance
                                  of doubt, no interest shall accrue on the rolled-up prepetition Secured
                                  Swap Obligations.

                                  See also “Adequate Protection” below.



27872731.1

                                                                17
                           Case 21-10570-MFW          Doc 20       Filed 03/15/21          Page 18 of 217



             Milestones           As a condition to the DIP Facility and the use of Cash Collateral, the       Proposed
                                  Debtors have agreed to the following milestones (the “Milestones”):          Interim Order,
             Bankruptcy Rule                                                                                   ¶ 31
                                  (i)      no later than three (3) calendar days after the Petition Date,
             4001(c)(1)(B)(vi)
                                           entry by the Court of the Interim Order;
                                  (ii)     no later than twenty-one (21) calendar days after the Petition
             Local Rule
                                           Date, delivery of a duly executed Stalking Horse Agreement
             4001-2(a)(i)(H)
                                           to the DIP Agent and the DIP Lenders;
                                  (iii)    no later than thirty (30) calendar days after the Petition Date,
                                           entry by the Court of the Bid Procedures Order;
                                  (iv)     no later than thirty (30) calendar days after the entry of the
                                           Interim Order, entry by the Court of the Final Order;
                                  (v)      no later than forty-five (45) calendar days after the Petition
                                           Date, submission of bids in respect of the 363 Sale Process;
                                  (vi)     no later than fifty (50) calendar days after the Petition Date,
                                           the holding of an auction for the sale of the Debtors’ assets
                                           pursuant to the Bid Procedures Order;
                                  (vii)    no later than sixty (60) calendar days after the Petition Date,
                                           entry by the Bankruptcy Court of a sale order, which order
                                           shall be reasonably acceptable to the DIP Lenders; and
                                  (viii)   no later than ninety (90) calendar days after the Petition Date,
                                           consummation a sale approved by the Bankruptcy Court.

                                  For the avoidance of doubt, unless waived in writing by the Required
                                  DIP Lenders in their sole discretion, the failure of the Debtors to meet
                                  the Milestones by the applicable specified deadlines set forth therefor
                                  shall constitute an Event of Default under the DIP Documents and the
                                  Proposed Interim Order.
             Prepayment           Optional Prepayments.                                                        DIP Term
                                                                                                               Sheet, pp.
             Local Rule                                                                                        13-16
                                  The Debtors may prepay the DIP Loans in whole or in part at any time
             4001-2(a)(i)(I)
                                  upon delivery of written notice to the DIP Agent no later than 1:00 PM
                                  (Eastern Time) three (3) business days prior to the date of such
                                  prepayment (or such later time as the Required DIP Lenders may agree
                                  to acting reasonably). All optional prepayments shall be applied to the
                                  DIP Loans in accordance with the application of payment provisions
                                  set forth in the “Mandatory Prepayments” section below. Any amounts
                                  so prepaid may not be reborrowed.

                                  Mandatory Prepayments.

                                  Prior to the occurrence of an Event of Default, upon receipt of proceeds
                                  described in clauses (i) through (iii) below, the Debtors shall remit to
                                  the DIP Agent to pay or prepay, to the extent provided below, the DIP
                                  Obligations (together with a cash reserve established by the DIP Agent
                                  (at the direction of the Required DIP Lenders) to cover asserted
                                  contingent and indemnity obligations) in each case owed to applicable
                                  DIP Secured Parties specified in clauses (i) through (iii) below, ratably
                                  and to the extent specified below, until such obligations are paid in full
                                  as follows:
                                  (i)      100% of the net cash proceeds of any sale or disposition of all
                                           or substantially all of Debtors’ assets pursuant to Section 363
                                           of the Bankruptcy Code (other than a Sale to the Stalking
                                           Horse Purchaser pursuant to the Stalking Horse Agreement)

27872731.1

                                                                18
                           Case 21-10570-MFW         Doc 20       Filed 03/15/21          Page 19 of 217



                                           simultaneous with the consummation thereof, after funding
                                           the Carve-Out and reserving proceeds (a) sufficient to pay
                                           accrued, unpaid and allowed administrative expenses (as of
                                           the closing of such Sale) to the extent set forth in the
                                           Approved Budget and (b) in an amount negotiated in good
                                           faith by the DIP Lenders and the Debtors that is necessary to
                                           fund costs for the wind-down of Debtors’ bankruptcy estates
                                           following the closing of such Sale to be applied to the
                                           prepayment of the DIP Loans, the Prepetition Secured Swap
                                           Obligations and all other DIP Obligations (including any
                                           interest on amounts prepaid and together with a cash reserve
                                           established by the DIP Agent to cover asserted contingent and
                                           indemnity obligations) in each case owed to the applicable
                                           DIP Secured Parties;

                                  (ii)     100% of the net cash proceeds of any other sale or other
                                           disposition by any Debtor of any assets, in a single transaction
                                           or series of related transactions (except for (a) asset sales
                                           approved by an order of the Bankruptcy Court that is in form
                                           and substance reasonably acceptable to the Required DIP
                                           Lenders or (b) asset sales in the ordinary course of business)
                                           to be applied to the prepayment of the DIP Loans, the
                                           Prepetition Secured Swap Obligations and all other DIP
                                           Obligations (other than with respect to any Post-Petition
                                           Secured Swap Obligations but including any interest on
                                           amounts prepaid and together with a cash reserve established
                                           by the DIP Agent to cover asserted contingent and indemnity
                                           obligations) in each case owed to the applicable DIP Secured
                                           Parties (other than the holders of the Post-Petition Secured
                                           Swap Obligations); and

                                  (iii)    100% of the net cash proceeds of extraordinary receipts
                                           (including tax refunds, indemnity payments and insurance
                                           proceeds not included as proceeds of asset dispositions but
                                           excluding sales tax receipts contemplated to be received by
                                           any of the Debtors as set forth in the Approved Budget) by
                                           any Debtor to be applied to the prepayment of the DIP Loans,
                                           the Prepetition Secured Swap Obligations and all other DIP
                                           Obligations (other than with respect to any Post-Petition
                                           Secured Swap Obligations but including any interest on
                                           amounts prepaid and together with a cash reserve established
                                           by the DIP Agent to cover asserted contingent and indemnity
                                           obligations) in each case owed to the applicable DIP Secured
                                           Parties (other than the holders of the Post-Petition Secured
                                           Swap Obligations).

             Provisions           The Debtors are jointly and severally liable for the DIP Obligations and    Proposed
             Governing Joint      all other obligations hereunder.                                            Interim
             Liability                                                                                        Order ¶ 57

             Local Rule
             4001-2(a)(i)(J)




27872731.1

                                                                19
                          Case 21-10570-MFW           Doc 20        Filed 03/15/21         Page 20 of 217



             Provisions            Professionals for the DIP Secured Parties (the “DIP Professionals”)        Proposed
             Requiring Debtors     and professionals for the Prepetition Secured Parties (“Prepetition        Interim
             to Pay Agent or       Professionals,” and together with the DIP Professionals, the “Lender       Order ¶ 39
             Lender’s Expenses     Professionals”) shall not be required to comply with the U.S. Trustee
             and Attorneys’ Fees   fee guidelines or file applications or motions with, or obtain approval
             Without Notice or     of, this Court for compensation and reimbursement of fees and
             Review                expenses. The Lender Professionals shall submit copies of summary
                                   invoices to the Debtors, the U.S. Trustee, and counsel for any
             Local Rule            Committee. The summary invoices shall provide only the total
             4001-2(a)(i)(K)       aggregate number of hours billed and a summary description of
                                   services provided and the expenses incurred by the applicable party
                                   and/or professionals, and shall be subject to all applicable privilege
                                   and work product doctrines. If the Debtors, U.S. Trustee or any
                                   Committee object to the reasonableness of the fees and expenses of
                                   any Lender Professional and cannot resolve such objection within ten
                                   (10) days after receipt of such invoices, then the Debtors, U.S.
                                   Trustee, or the Committee, as the case may be, shall file with this
                                   Court and serve on such Lender Professional an objection (the “Fee
                                   Objection”), and any failure by any such party to file a Fee Objection
                                   within such ten (10) day period shall constitute a waiver of any right
                                   of such party to object to the applicable invoice. Notwithstanding any
                                   provision in the Proposed Interim Order to the contrary, any objection
                                   to, and any hearing on an objection to, payment of any fees, costs, and
                                   expenses set forth in a professional fee invoice in respect of the
                                   Lender Professionals shall be limited to the reasonableness of the
                                   particular items or categories of the fees, costs, and expenses that are
                                   the subject of such objection. The Debtors shall timely pay in
                                   accordance with the terms and conditions of the Proposed Interim
                                   Order (a) the undisputed fees, costs, and expenses reflected on any
                                   invoice to which a Fee Objection has been timely filed and (b) all fees,
                                   costs and expenses on any invoice to which no Fee Objection has been
                                   timely filed.

             Provisions            N/A
             Prohibiting Use of
             Estate Funds to
             Investigate Liens
             and Claims of
             Prepetition Lenders

             Local Rule
             4001-2(a)(i)(L)

             Termination or                                                                                   DIP
             Events of Default     Each of following shall constitute an “Event of Default”:                  Term
                                   (i) the entry of an Interim Order or Final Order in form or substance      Sheet,
             Bankruptcy Rule            that is not acceptable to the Required DIP Lenders in their sole      pp. 26-
             4001(c)(1)(B)              discretion;                                                           28

             Local Rule            (ii)   failure by any Debtor to be in compliance in all respects with
             4001-2(a)(i)(M)              provisions of the DIP Term Sheet, the DIP Orders and/or the DIP
                                          Documents;

                                   (iii) any request made by the Debtors for, or the reversal,
                                         modification, amendment, stay, reconsideration or vacatur of a

27872731.1

                                                                 20
             Case 21-10570-MFW         Doc 20        Filed 03/15/21          Page 21 of 217



                          DIP Order, as entered by the Bankruptcy Court, without the prior
                          written consent of the DIP Agent and the Supermajority DIP
                          Lenders;

                    (iv) failure of any of the Case Milestones to be satisfied by the
                         Specified Deadline;

                    (v)   failure of any representation or warranty to be true and correct in
                          all material respects (or, to the extent qualified by materiality or
                          Material Adverse Change, in all respects) when made;

                    (vi) the filing of any application by the Debtors (other than the
                         application for financing provided by a third party which seeks
                         authority to pay all of the DIP Obligations in full upon entry of
                         the order approving such financing) for the approval of (or an
                         order is entered by the Court approving) any claim arising under
                         Section 507(b) of the Bankruptcy Code or any other provision of
                         the Bankruptcy Code or any security, mortgage, collateral
                         interest or other lien in any of the Chapter 11 Cases which is pari
                         passu with or senior to the DIP Liens, excluding liens arising
                         under the DIP Orders, or pursuant to any other financing
                         agreement made with the prior written consent of the DIP Agent
                         and each DIP Lender;

                    (vii) the commencement of any action by the Debtors or other
                          authorized person (other than an action permitted by the DIP
                          Orders) against any of the DIP Agent or any DIP Lender or any
                          of their agents and employees, to subordinate or avoid any liens
                          made in connection with the DIP Orders;

                    (viii) (1) any Debtor files a pleading in any court seeking or supporting
                           an order to revoke, reverse, stay, vacate, amend, supplement or
                           otherwise modify any DIP Order or the Term Sheet, or the
                           disallow the DIP Obligations, in whole or in part, or (2) any
                           material provision of the DIP Orders or Term Sheet, or any other
                           order of the Bankruptcy Court approving the Debtors’ use of
                           Cash Collateral (as defined in the DIP Orders), shall for any
                           reason cease to be valid and binding (without the prior written
                           consent of the DIP Agent and each DIP Lender);

                    (ix) the filing with the Bankruptcy Court of a motion seeking
                         approval of a sale under Section 363 (other than as contemplated
                         by the Stalking Horse Agreement) or a plan of reorganization or
                         liquidation in any of the Chapter 11 Cases that, in either case,
                         does not provide for indefeasible payment in full in cash to the
                         DIP Agent and the DIP Lenders of DIP Loans and all other
                         amounts outstanding under the DIP Term Sheet, the DIP Orders
                         on closing of such sale or the effective date of such plan;

                    (x)   the appointment in any of the Chapter 11 Cases of a trustee,
                          receiver, examiner, or responsible officer with enlarged powers
                          relating to the operation of the business of any Debtor (powers
                          beyond those set forth in sections 1106(a)(3) and (a)(4) of the
                          Bankruptcy Code);


27872731.1

                                                  21
                          Case 21-10570-MFW            Doc 20        Filed 03/15/21          Page 22 of 217



                                   (xi) the granting of relief from the automatic stay by the Bankruptcy
                                        Court to any other creditor or party in interest in the Chapter 11
                                        Cases with respect to any portion of the DIP Collateral;

                                   (xii) the conversion of any of the Chapter 11 Cases into a case
                                         pursuant to Chapter 7 of the Bankruptcy Code;

                                   (xiii) the termination of any of the Debtors’ exclusive right to propose
                                          a plan of reorganization under Chapter 11 of the Bankruptcy
                                          Code;

                                   (xiv) a dismissal of any of the Chapter 11 Cases; and

                                   failure to pay principal, interest or other DIP Obligations in full when
                                   due, including without limitation, on the Maturity Date.
             Provisions (a)        N/A
             Granting Cross-
             Collateralization
             Protection,
             (b) Elevating Pre-
             petition Debt to
             Admin. Expense, or
             (c) Securing Pre-
             petition Debt with
             Liens on
             Postpetition Assets

             Local Rule
             4001-2(a)(i)(N)

             “Roll-Up”             The DIP Facility proposes a roll-up (the “Roll-Up Term Loans”) of            Proposed
             Provisions            (A) $39 million of Prepetition Obligations (but excluding Prepetition        Interim
                                   Secured Swap Obligations) upon entry of the Proposed Interim Order           Order ¶ 8,9
             Local Rule            (the “Interim Roll-Up Amount”), (B) $15 million of Prepetition
             4001- 2(a)(i)(O)      Obligations upon entry of the Proposed Final Order (the “Final Roll-
                                   Up Amount,” and together with the Interim Roll-Up Amount, the
                                   “Roll-Up Amount”), and (C) approximately $16.1 million of
                                   Prepetition Secured Swap Obligations on an interim basis.

             Priming Provisions    See “Security and Priority Under the DIP Facility” above

             Local Rule            See also “Adequate Protection” below
             4001-2(a)(i)(P)

             Stipulations/         Paragraph G contains customary stipulations concerning the validity,         Proposed
             Releases of Claims    enforceability, extent, priority, and/or perfection (as applicable) of the   Interim
             Against the Secured   Prepetition Facility, the Prepetition Obligations, the Prepetition Liens     Order
             Creditor Without      and Prepetition Collateral.                                                  ¶¶ G, H, 45
             75 Day Challenge
             Period                Paragraph H contains releases of claims against the DIP Secured
                                   Parties and the Prepetition Secured Parties (and certain of their related
             Local Rule            persons as specified in the Proposed Interim Order), subject (in each
             4001-2(a)(i)(Q)


27872731.1

                                                                  22
                          Case 21-10570-MFW           Doc 20       Filed 03/15/21         Page 23 of 217



                                   case) to the rights of parties in interest to bring Challenges in
                                   accordance with paragraph 45 of the Interim Order.

                                   Paragraph 45 of the Interim Order sets a challenge deadline that is the
                                   earlier of (x) the Bid Deadline (as defined in the Bid Procedures
                                   Order), and (y) seventy-five (75) calendar days following the date of
                                   entry of the Interim Order.

             Provisions            Immediately upon entry of the Proposed Interim Order by this Court,        Proposed
             Immediately           the terms and provisions of the Proposed Interim Order shall become        Interim Order
             Approving All         valid and binding upon and inure to the benefit of the Debtors, the DIP    ¶ 55
             Terms and             Secured Parties, the Prepetition Secured Parties, all other creditors of
             Conditions of the     any of the Debtors, any Committee (or any other court appointed
             DIP Term Sheet        committee) appointed in the Chapter 11 Cases, and all other parties-in-
                                   interest and their respective successors and assigns, including any
             Local Rule            trustee or other fiduciary hereafter appointed in any of the Chapter 11
             4001-2(a)(i)(R)       Cases, any Successor Cases, or upon dismissal of any Chapter 11 Case
                                   or Successor Case.

             Waivers/Modificati    The Interim Order provides for a five (5) business day Remedies            Proposed
             on of Automatic       Notice Period following a Termination Declaration by the DIP Agent,        Interim
             Stay and Provisions   during which the Debtors and the Committee (if any) may seek an            Order ¶ 33
             Allowing Lenders      emergency hearing. During the Remedies Notice Period, the Debtors
             to Enforce            shall continue to have the right to use Cash Collateral in accordance
             Remedies Without      with the terms of the Proposed Interim Order, solely to pay necessary
             at Least Five (5)     expenses set forth in the Approved Budget to avoid immediate and
             Days Written          irreparable harm to the Estates.
             Notice

             Bankruptcy Rule
             4001(c)(1)(B)(iv)

             Local Rule
             4001-2(a)(i)(S)

             Provisions Limiting   N/A
             What Parties in
             Interest (Other
             Than the Debtors)
             May Raise at
             Remedies Hearing

             Local Rule
             4001-2(a)(i)(T)

             Liens on              Subject to entry of the Final Order, DIP Collateral will include           DIP Term
             Avoidance Actions     proceeds of avoidance actions under chapter 5 of the Bankruptcy Code.      Sheet, p. 10-
                                                                                                              11
             Bankruptcy Rule
             4001(c)(1)(b)                                                                                    Proposed
                                                                                                              Interim
             Local Rule                                                                                       Order ¶ 5
             4001-2(a)(i)(U)



27872731.1

                                                                 23
                           Case 21-10570-MFW           Doc 20        Filed 03/15/21          Page 24 of 217



             Section 506(c),       Subject to entry of a Final Order, the DIP Secured Parties and                Proposed
             552(b) “Equities of   Prepetition Secured Parties shall receive section 506(c), 552(b)              Interim
             the Case,” and        “equities of the case” and marshalling waivers.                               Order ¶¶ 48-
             Marshalling                                                                                         50
             Waivers

             Bankruptcy Rule
             4001(c)(1)(B)(x);

             Local Rule
             4001-2(a)(i)(V)-(X)


             Adequate              Adequate Protection for Prepetition Secured Parties.                          Proposed
             Protection                                                                                          Interim
                                   As adequate protection for any Diminution of the Prepetition Secured          Order ¶ 16
             Bankruptcy Rules      Parties’ interest in the Prepetition Collateral resulting from the
             4001(b)(l)(B)(iv),    subordination of the Prepetition Liens to the DIP Liens and the Carve-
             4001(c)(1)(B)(ii)     Out, the Prepetition Agent shall receive, for the benefit of the
                                   Prepetition Secured Parties,
             Local Rule
             4001-2(a)(i)(B),      (a) continuing valid, binding, enforceable and perfected postpetition
             4001-2(a)(i)(K),      replacement liens pursuant to sections 361, 363(e), and 364(d)(l) of
             4001-2(a)(i)(N),      the Bankruptcy Code on the DIP Collateral, which shall be subject
             4001-2(a)(i)(P)       only to the Carve-Out, the DIP Liens, and Prepetition Permitted Liens
                                   (the “Secured Parties’ Replacement Liens”) and which (x) shall
                                   otherwise be senior to all other security interests in, liens on, or claims
                                   against the DIP Collateral, and (y) shall not be made subject to or pari
                                   passu with any lien or security interest heretofore or hereinafter
                                   granted in the Chapter 11 Cases or any Successor Cases, and shall be
                                   valid and enforceable against any trustee appointed in any of the
                                   Chapter 11 Cases or any Successor Cases, and shall not be subject to
                                   sections 510, 549, or 550 of the Bankruptcy Code;

                                   (b) administrative superpriority expense claims in each of the Chapter
                                   11 Cases (the “Adequate Protection Superpriority Claims”),
                                   subject only to the Carve-Out and the DIP Obligations (including the
                                   DIP Superpriority Claims), pursuant to section 507(b) with priority
                                   over any and all other administrative expenses, administrative
                                   expense claims and unsecured claims against the Debtors or their
                                   Estates, now existing or hereafter arising, of any kind or nature
                                   whatsoever as to and to the extent provided by sections 503(b) and
                                   507(b) of the Bankruptcy Code;

                                   (c) (i) monthly reimbursement payments of the Prepetition Secured
                                   Parties’ respective reasonable fees and expenses including the
                                   professional fees of Proskauer Rose LLP, Landis Rath & Cobb LLP,
                                   Holland & Hart LLP, and Houlihan Lokey Capital, Inc. (in each case,
                                   without the need for the filing of formal fee applications, including as
                                   to any amounts arising before or after the Petition Date), (ii) quarterly
                                   payment (x) in cash of interest to the Prepetition Lenders under the
                                   Prepetition Credit Agreement, calculated at the non-default rate
                                   specified in Section 2.10(a) of the Prepetition Credit Agreement and
                                   (y) in kind interest with respect to default rate interest specified in
                                   Section 2.10(c) of the Prepetition Credit Agreement that is in excess

27872731.1

                                                                  24
                            Case 21-10570-MFW          Doc 20        Filed 03/15/21         Page 25 of 217



                                   of the amount payable in cash pursuant to the foregoing clause (x)
                                   (and, for the avoidance of doubt, such interest paid in kind shall be
                                   capitalized and added to the outstanding principal amount of
                                   Prepetition Obligations on the applicable interest payment date);
                                   provided, that the rights of all parties are reserved as to whether
                                   payments made by the Debtors pursuant to this paragraph 16(c)
                                   should be recharacterized as payments of principal pursuant to section
                                   506 of the Bankruptcy Code; and

                                   (d) the right to credit bid the Prepetition Obligations in connection
                                   with any sale of Prepetition Collateral, including, without limitation,
                                   as set forth in paragraph 41 of the Proposed Interim Order.

             Loan Covenants        The Postpetition Documents contains covenants customary and                   DIP Term
                                   appropriate for DIP financings of this type, including, but not limited       Sheet pp. 20-
             Bankruptcy Rule       to, (i) provision of and compliance with the Approved Budget, (ii)            25
             4001(c)(1)(B)         reporting of financial information, (iii) operation and maintenance of
                                   properties, and (iv) maintenance of insurance.
             Local Rule
             4001-2(a)(i)

             Indemnification       The Debtors shall indemnify and hold harmless the DIP Secured                 Proposed
                                   Parties, each of their respective successors, assigns, affiliates, parents,   Interim
             Bankruptcy Rule       subsidiaries, partners, controlling persons, representatives, agents,         Order
             4001(c)(1)(B)(ix)     attorneys, advisors, financial advisors, consultants, professionals,          ¶ 40
                                   officers, directors, members, managers, shareholders, and employees
                                   past, present, and future, and their respective heirs, predecessors,
                                   successors and assigns in accordance with, and subject to, the terms
                                   and conditions of the DIP Documents except to the extent of such
                                   party’s gross negligence, actual fraud, or willful misconduct as
                                   determined in a final order by a court of competent jurisdiction.

             Variance              The Debtors shall comply with the following (collectively, the                DIP Term
             Covenant              “Permitted Variances”):                                                       Sheet, pp. 5-6

             Bankruptcy Rule       As of any Monthly Variance Testing Date, for the Monthly Testing
             4001(c)(1)(B)         Period ending on the Sunday preceding such Monthly Variance
                                   Testing Date, the Debtors shall not allow: (i) LOE and GTP on a
             Local Rule            combined basis to be greater than 110% of the estimated disbursement
             4001-2(a)(i)          for such items in the Approved Budget; and (ii) all other operating
                                   disbursements (excluding LOE, GTP professional fees and
                                   restructuring charges arising on account of the Chapter 11 Cases
                                   (including Chapter 11 Trustee fees and professional fees and expenses
                                   incurred by the DIP Agent and/or the DIP Lenders) and payments to
                                   Prepetition Secured Parties) to be greater than 115% of the estimated
                                   disbursement for such items in the Approved Budget, each for such
                                   Monthly Testing Period.

                                   Additional variances, if any, from the Approved Budget, and any
                                   proposed changes to the Approved Budget, shall be subject to the DIP
                                   Agent’s reasonable approval. For the avoidance of doubt, any reference
                                   to “written consent” hereunder shall include consent granted by email.

                                   Commencing at 5:00 P.M. (Eastern Time) on the Wednesday of the
                                   fourth full calendar week after the Petition Date, and continuing at 5:00

27872731.1

                                                                  25
                           Case 21-10570-MFW             Doc 20       Filed 03/15/21          Page 26 of 217



                                     P.M. (Eastern Time) on the Wednesday of every fourth week
                                     thereafter, the weekly budget shall be updated, and if such updated
                                     budget is in form and substance satisfactory to the DIP Agent (acting
                                     at the direction of the Required DIP Lenders), it shall become the
                                     “Approved Budget” for purposes of the DIP Term Sheet and the DIP
                                     Orders. Any amendments, supplements or modifications to the
                                     Approved Budget or an Approved Variance Report shall be subject to
                                     the prior written approval of the DIP Agent (acting at the direction of
                                     the Required DIP Lenders) prior to the implementation thereof. If the
                                     DIP Agent has not objected, in writing, to a proposed updated budget,
                                     or an amendment, supplement or modification to the Approved Budget
                                     or an Approved Variance Report, within five (5) business days after
                                     the DIP Agent’s receipt thereof, such proposed updated budget,
                                     amendment, supplement or modification shall be deemed acceptable to
                                     and approved by the DIP Agent. Until any such updated budget,
                                     amendment, supplement or modification has been approved (or
                                     deemed approved as provided above) by the DIP Agent (acting at the
                                     direction of the Required DIP Lenders), the Debtors shall be subject to
                                     and be governed by the terms of the Approved Budget then in effect.

                                     Commencing on the Wednesday of the first full calendar week after
                                     the Petition Date, each Professional Person (as defined below) will
                                     provide to the DIP Agent a good faith estimate of such Professional
                                     Person’s accrued fees and expenses for the immediately preceding full
                                     calendar week (such estimates, the “Weekly Fee Estimates”).

             Use of Cash             Subject to the terms and conditions of the Proposed Interim Order and        Proposed
             Collateral; Entities    the DIP Documents, and in accordance with the Approved Budget                Interim Order
             with Interest in Cash   (subject to the Permitted Variances), the Debtors are authorized to use      ¶¶ 14, 15
             Collateral              Cash Collateral until the expiration of the Remedies Notice Period (as
                                     defined below) following the Termination Date. Nothing in the
             Bankruptcy Rule         Proposed Interim Order shall authorize the disposition of any assets of
             4001(b)(l)(B)(i)        the Debtors outside the ordinary course of business, or any Debtor’s
                                     use of any Cash Collateral or other proceeds resulting therefrom,
                                     except as permitted by the Proposed Interim Order and the DIP
                                     Documents, and in accordance with the Approved Budget (subject to
                                     the Permitted Variances), as applicable.

                                     The Prepetition Secured Parties consent to (a) the provisions of the
                                     Proposed Interim Order including the Debtors’ entry into the DIP
                                     Facility on an interim basis, (b) the granting of the DIP Liens and DIP
                                     Superpriority Claims on the terms and subject to the conditions set
                                     forth in the Proposed Interim Order, and (c) the Approved Budget.

             Challenge Period        Paragraph 45 of the Proposed Interim Order sets a challenge deadline         Proposed
                                     parties in interest to bring Challenges that is the earlier of (x) the Bid   Interim Order
             Bankruptcy Rule         Deadline (as defined in the Bid Procedures Order), and (y) seventy-          ¶ 45
             4001(c)(1)(B),          five (75) calendar days following the date of entry of the Interim
             4001(c)(1)(B)(viii)     Order..




27872731.1

                                                                   26
                        Case 21-10570-MFW        Doc 20     Filed 03/15/21      Page 27 of 217




                                             Basis for Relief Requested

         A.      Entry Into The DIP Facility Is An Exercise Of The Debtors’ Sound Business
                 Judgement

                 17.     The Court should authorize the Debtors, as an exercise of their sound business

         judgment, to enter into the DIP Documents, including the DIP Term Sheet, obtain access to the

         proceeds of the DIP Facility, and continue using the Cash Collateral. Section 364 of the

         Bankruptcy Code authorizes a debtor to obtain secured or superpriority financing under certain

         circumstances discussed in detail below. Courts grant debtors considerable deference in acting in

         accordance with their business judgment in obtaining postpetition secured credit, so long as the

         agreement to obtain such credit does not run afoul of the provisions of, and policies underlying,

         the Bankruptcy Code. See, e.g., In re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011)

         (“[C]ourts will almost always defer to the business judgment of a debtor in the selection of the

         lender.”); In re Trans World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D. Del. 1994) (approving a

         postpetition loan and receivables facility because such facility “reflect[ed] sound and prudent

         business judgment”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990)

         (“[C]ases consistently reflect that the court’s discretion under section 364 [of the Bankruptcy

         Code] is to be utilized on grounds that permit [a debtor’s] reasonable business judgment to be

         exercised so long as the financing agreement does not contain terms that leverage the bankruptcy

         process and powers or its purpose is not so much to benefit the estate as it is to benefit a party-in-

         interest.”).

                 18.     Bankruptcy courts generally will not second-guess a debtor’s business decisions

         when those decisions involve “a business judgment made in good faith, upon a reasonable basis,

         and within the scope of [its] authority under the [Bankruptcy] Code.” In re Curlew Valley Assoc.’s,

         14 B.R. 506, 513-14 (Bankr. D. Utah. Oct 8, 1981) (noting that courts should not second guess a

27872731.1

                                                          27
                      Case 21-10570-MFW           Doc 20     Filed 03/15/21      Page 28 of 217




         debtor’s business decision when that decision involves “a business judgment made in good faith,

         upon a reasonable basis, and within the scope of [the debtor’s] authority under the [Bankruptcy]

         Code”). To determine whether the business judgment test is met, the court need only “examine

         whether a reasonable business person would make a similar decision under similar circumstances.”

         In re Dura Auto. Sys. Inc., No. 06-11202 (KJC), 2007 WL 7728109, at *97 (Bankr. D. Del. Aug.

         15, 2007) (citation omitted).

                19.     In determining whether the Debtors have exercised sound business judgment in

         entering into the Postpetition Documents, the Court should consider the economic terms of the

         DIP Facility under the totality of circumstances. See Hr’g Tr. at 734–35:24, In re Lyondell Chem.

         Co., No. 09-10023 (Bankr. S.D.N.Y. February 27, 2009) (recognizing that “the terms that are now

         available for DIP financing in the current economic environment aren’t as desirable” as they once

         were previously, referring to the period following the 2008 financial markets collapse); In re

         Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo. 2003) (while many of the terms

         favored the DIP lenders, “taken in context, and considering the relative circumstances of the

         parties,” the court found them to be reasonable); In re Elingsen McLean Oil Co., Inc., 65 B.R. 358,

         365 n.7 (W.D. Mich. 1986) (recognizing a debtor may have to enter into “hard” bargains to acquire

         funds for its reorganization). Moreover, the Court may appropriately take into consideration non-

         economic benefits to the Debtors offered under the proposed postpetition facility. See In re ION

         Media Networks, Inc., No. 09-13125 (JMP), 2009 WL 2902568, at *4 (Bankr. S.D.N.Y. July 6,

         2009) (holding that “a business decision to obtain credit from a particular lender is almost never

         based purely on economic terms. . . . Relevant features of the financing must be evaluated,

         including non-economic elements such as the timing and certainty of closing, the impact on

         creditor constituencies and the likelihood of a successful reorganization. . . .”).


27872731.1

                                                           28
                      Case 21-10570-MFW          Doc 20     Filed 03/15/21      Page 29 of 217




                20.     The Debtors’ decision to enter into the DIP Documents is an exercise of their sound

         business judgment. As further discussed in the Cesarz Declaration, the DIP Facility was a product

         of an arms’-length negotiation and a careful evaluation by the Debtors and their advisors. The

         Debtors ultimately decided that obtaining the proposed DIP Facility was an appropriate step given

         that: (a) the DIP Facility is both necessary and sufficient for the Debtors to be able to fund their

         operations and pay the expenses of these Chapter 11 Cases; (b) it is, in the Debtors’ view, the only

         feasible DIP financing, as it allows the Debtors to avoid a value-destructive priming fight that the

         Debtors do not have the cash to pursue, and in which the Debtors would be highly uncertain to

         succeed; and (c) this DIP Facility is coupled with an exit strategy; i.e., a sale process in which the

         DIP Lenders and Prepetition Secured Parties will set a “baseline” for competitive bidding through

         their stalking horse bid.

                21.     Ultimately, the Debtors and their advisors determined that the DIP Facility was

         appropriate and in the Debtors’ best interests under the totality of circumstances. The incremental

         liquidity provided under the DIP Facility is needed to ensure adequate working capital and funding

         for the other administrative expenses associated with these Chapter 11 Cases. Absent this funding,

         the Debtors would not be able to sustain operations while the Chapter 11 Cases are pending, and

         the value of their estates would be significantly impaired. In light of the above, the Debtors

         determined that entry into the DIP Facility was the best path available and they have obtained the

         best terms currently achievable under the circumstances.

         B.     The Debtors Should Be Authorized to Enter into the DIP Facility Pursuant to
                Section 364(c) of the Bankruptcy Code

                22.     The Debtors propose to obtain postpetition financing under the DIP Facility by

         providing security interests and other liens, as described herein and provided for in the Proposed

         Interim Order, the DIP Term Sheet, and the other DIP Documents, pursuant to sections 364(c) and

27872731.1

                                                          29
                      Case 21-10570-MFW         Doc 20      Filed 03/15/21     Page 30 of 217




         (d) of the Bankruptcy Code. The statutory requirement for obtaining postpetition credit under

         section 364(c) of the Bankruptcy Code is a finding, made after notice and hearing, that the debtors

         are “unable to obtain unsecured credit allowable under section 503(b)(1) of the [the Bankruptcy

         Code].” 11 U.S.C. § 364(c).

                23.     Indeed, section 364(c) financing is appropriate when the debtor-in-possession is

         unable to obtain unsecured credit allowable as an ordinary administrative claim. See In re YL West

         87th Holdings I LLC, 423 BR 421, 441 (Bankr. S.D.N.Y. January 13, 2010) (“Courts have

         generally deferred to a debtor’s business judgment in granting section 364 financing”); In re Ames

         Dep’t Stores. Inc., 115 B.R. 34, 37-39 (Bankr. S.D.N.Y. 1990) (debtor must show that it has made

         a reasonable effort to seek other sources of financing under Sections 364(a) and (b) of the

         Bankruptcy Code); In re Crouse Group, Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (secured

         credit under Section 364(e)(2) of the Bankruptcy Code is authorized, after notice and hearing, upon

         showing that unsecured credit cannot be obtained).

                24.     Courts have articulated a three-part test to determine whether a debtor is entitled to

         financing under section 364(c) of the Bankruptcy Code. Specifically, courts look to whether:

                        a.     the debtor is unable to obtain unsecured credit under section 364(b), i.e., by
                               allowing a lender only an administrative claim;

                        b.     the credit transaction is necessary to preserve the assets of the estate; and

                        c.     the terms of the transaction are fair, reasonable, and adequate, given the
                               circumstances of the debtor-borrower and the proposed lender.

         In re L.A. Dodgers LLC, 457 B.R. 308, 312 (Bankr. D. Del. 2011); In re Ames Dep’t Stores, 115

         B.R. at 37-39; In re General Growth Properties, Inc., 412 B.R. 122, 125-26 (Bankr. S.D.N.Y.

         May 14, 2009) (granting motion for postpetition financing upon finding that (a) “no comparable

         credit [was] available on more favorable terms”; (b) that the debtors needed postpetition financing


27872731.1

                                                         30
                      Case 21-10570-MFW          Doc 20     Filed 03/15/21    Page 31 of 217




         “to preserve [their] assets and continue their operations”; and (c) that the terms and conditions of

         the DIP Documents had been negotiated in good faith).

                25.     As stated in the Cesarz Declaration, the Debtors and their advisors did not believe,

         leading up to these Chapter 11 Cases, that any financing source would be willing to extend credit

         to the Debtors other than on a priming basis. The Debtors do not have sufficient unencumbered

         assets to secure postpetition financing of the size needed to permit the Debtors to successfully

         operate their businesses throughout the pendency of these Chapter 11 Cases. Moreover, the

         Debtors, along with Perella and Tudor, Pickering, Holt & Co., conducted a sale process for the

         Debtors’ assets in November 2020, and that sale process did not result in any bids that were in

         excess of the Company’s existing secured indebtedness. The results of that process suggest that

         the market does not believe there is residual value beyond the secured debt and that any junior

         secured or unsecured financing would be “out of the money” at the time of funding. Under such

         circumstances, the Debtors and their advisors do not believe any potential financing source would

         be willing to provide sufficient new money financing on such a basis. In fact, as stated in the

         Cesarz Declaration, the Prepetition Secured Parties have themselves indicated that they were

         unwilling to extend postpetition financing on a junior lien or unsecured basis, notwithstanding

         their substantial existing economic interests in the Debtors.

                26.     Accordingly, the Debtors submit that they are not able, under the circumstances, to

         obtain financing on an unsecured basis, and that the proposed DIP Facility is necessary to preserve

         the assets of the Debtors’ estates.

         C.     The Court Should Approve the DIP Liens Pursuant to Section 364(d) of the
                Bankruptcy Code

                27.     If a debtor is unable to obtain credit under the provisions of section 364(c) of the

         Bankruptcy Code, the debtor may obtain credit secured by a senior or equal lien on property of the

27872731.1

                                                          31
                       Case 21-10570-MFW            Doc 20    Filed 03/15/21     Page 32 of 217




         estate that is already subject to a lien, commonly referred to as a “priming lien.” 11 U.S.C.

         § 364(d). Section 364(d)(1) of the Bankruptcy Code, which governs the incurrence of postpetition

         debt secured by senior or “priming” liens, provides that the court may, after notice and a hearing,

         authorize a debtor to obtain credit or incur debt secured by a senior or equal lien on property of

         the estate that is subject to a lien, only if:

                         (A)      the trustee is unable to obtain credit otherwise; and

                         (B)      there is adequate protection of the interest of the holder of the lien
                                  on the property of the estate on which such senior or equal lien is
                                  proposed to be granted.

         11 U.S.C. § 364(d); In re Levitt & Sons, LLC, 384 B.R. 630, 640-41 (Bankr. S.D. Fla.

         Feb. 13, 2008) (“In the event the debtor is unable to obtain credit under the provisions of §364(c)

         of the Bankruptcy Code, the debtor may obtain credit secured by a senior or equal lien on property

         of the estate that is already subject to a lien, commonly called a “priming lien.”).

                 28.     A debtor has the burden of establishing that the holder of a lien to be subordinated,

         or whose cash collateral will be used, has adequate protection. See In re Swedeland Devel. Co.,

         16 F.3d 552, 564 (3d Cir. 1994); see also In re Marcys Lee Associates, L.P., Case No. 10-667

         (Bankr. E.D. Pa. Jan. 20, 2011) (memo and order, Judge J. William Ditter, Jr.). The determination

         of adequate protection is a fact-specific inquiry to be decided on a case-by-case basis. In re Stoney

         Creek Technologies, LLC, 364 B.R. 882, 890 (Bankr. E.D. Pa. March 19, 2007) (section 364(d)(3)

         of the Bankruptcy Code serves as a catch-all that allows the bankruptcy court discretion to fashion

         adequate protection on a case by case basis); see In re Mosello, 195 B.R. 277, 288 (Bankr.

         S.D.N.Y. 1996). “Its application is left to the vagaries of each case . . . but its focus is protection

         of the secured creditor from diminution in the value of its collateral during the reorganization

         process.” In re Mosello, 195 B.R. at 288 (quoting In re Beker Indus. Corp., 58 B.R. 725, 736

         (Bankr. S.D.N.Y. 1986)).
27872731.1

                                                             32
                      Case 21-10570-MFW          Doc 20     Filed 03/15/21     Page 33 of 217




                29.     Moreover, a “priming” lien may be granted with the consent of the secured creditors

         whose lien will be primed. See In re Sun Healthcare Group, Inc., 245 B.R. 779, 782 n.5 (Bankr.

         D. Del. 2000) (“Their consent (to the use of their cash collateral and priming of their liens) was

         given in exchange for . . . adequate protection”); In re El Paso Refinery, L P., 171 F.3d 249, 252

         (5th Cir. 1999) (noting that “El Paso gave BBL a priming lien, which by agreement was given a

         priority over the preexisting first lien of a group of Term Lenders”); In re Outboard Marine Corp.,

         2002 WL 571661, at *1 (Bankr. N.D.Ill Jan. 9, 2002) (“the DIP Lenders committed to provide

         certain financing to the Debtors . . . pursuant to which the Prepetition Lenders consented to the

         imposition of priming liens upon the Prepetition Collateral and in favor of the DIP Lenders”),

         aff’d, Bank of America, N.A. v. Moglia, 330 F.3d 942 (7th Cir. 2003).

                30.     In accordance with section 364(d) of the Bankruptcy Code, and consistent with the

         purposes underlying the provision of adequate protection, the Proposed Interim Order provides the

         Prepetition Secured Parties, whose liens are proposed to be primed by the DIP Liens, with the

         Adequate Protection. The Prepetition Agent and the Prepetition Secured Lenders (who are also

         the DIP Lenders) have also consented to the priming of their liens provided that the relief requested

         herein is granted, including the grant of the Adequate Protection provided for in the Proposed

         Interim Order. Additionally, the Prepetition Secured Swap Counterparties’ claims are proposed

         to be rolled-up into DIP Obligations on an interim basis as adequate protection on account of the

         priming of the liens held by such counterparties, as proposed pursuant to the terms of the DIP

         Facility. As a result of this roll-up, the Prepetition Secured Swap Counterparties will be granted

         the priming DIP Liens, and the Debtors submit that they are consequently adequately protected in

         accordance with section 364(d) of the Bankruptcy Code.

                31.     Accordingly, the Court should authorize the Debtors to grant the priming DIP Liens


27872731.1

                                                          33
                       Case 21-10570-MFW           Doc 20      Filed 03/15/21      Page 34 of 217




         as contemplated by the Proposed Orders, the DIP Term Sheet, and the other DIP Documents.

         D.      No Adequate Alternative to the DIP Facility is Currently Available

                 32.     A debtor need only demonstrate “by a good faith effort that credit was not available

         without” the protections afforded to potential lenders by Sections 364(c) and (d) of the Bankruptcy

         Code. In re YL West 87th Holdings I LLC, 423 BR 421, 441 (Bankr. S.D.N.Y. Jan. 13, 2010)

         (“Courts have generally deferred to a debtor’s business judgment in granting section 364

         financing”); In re General Growth Properties, Inc., 412 B.R. at 125 (debtor has an obligation to

         make “reasonable efforts, under the circumstances . . . to obtain [unsecured financing], in the

         ordinary course of business or otherwise” ); In re Harborwalk, LP, Case No. 10-80043-G3-11

         (LZP) (Bankr. S.D. Tex., Jan. 29, 2010) (“Section 364(d)(1) does not require that a debtor seek

         credit from every possible source, but a debtor must show that it made a reasonable effort to obtain

         postpetition financing from other potential lenders on less onerous terms and that such financing

         was unavailable.”).

                 33.     As discussed above in paragraph 25, substantially all of the Debtors’ assets are

         subject to the liens asserted by the Prepetition Secured Parties and the Prepetition Secured Swap

         Counterparties, and procuring DIP financing on a junior lien or unsecured basis is not viable.

         Furthermore, seeking priming financing from a source other than the Debtors’ existing lenders is

         not a viable option. The Prepetition Secured Parties do not consent to third-party financing that

         primes their existing liens, meaning that approval of any such priming financing would need to be

         sought on a non-consensual basis.          A third-party would be highly unlikely to finance a

         nonconsensual, priming postpetition financing, as such an attempt would be expensive to litigate

         and would be highly uncertain to succeed under the circumstances here. Moreover, the pricing of

         such any such facility would undoubtedly be extremely (and potentially prohibitively) expensive,

         reflecting this risk. Even if a third party were willing to incur this risk and cost, it is highly unlikely
27872731.1

                                                             34
                          Case 21-10570-MFW              Doc 20       Filed 03/15/21         Page 35 of 217




         that such financing would also be able to provide a clear path to the exit from these Chapter 11

         Cases. The DIP Facility, in contrast, is coupled with a “stalking horse” credit bid that does provide

         a path to exit that the Debtors believe will maximize value and preserve the Debtors’ ongoing

         business and trade relationships. For all of these reasons, the Debtors determined that the DIP

         Facility is the best (and likely only) postpetition financing option available to the Debtors and their

         estates.

                    34.    Accordingly, the Debtors have satisfied the requirement of sections 364(c) and (d)

         of the Bankruptcy Code that alternative credit on more favorable terms was unavailable to them.

         E.         The Debtors Should Be Authorized to Use the Cash Collateral Pursuant to
                    Section 363 of the Bankruptcy Code

                    35.    Section 363 of the Bankruptcy Code governs the Debtors’ use of property of the

         estates.6 Section 363(c)(1) of the Bankruptcy Code provides that:

                           If the business of the debtor is authorized to be operated under
                           Section . . . 1108 . . . of this title and unless the court orders
                           otherwise, the trustee may enter into transactions, including the sale
                           or lease of property of the estate, in the ordinary course of business,
                           without notice or a hearing, and may use property of the estate in the
                           ordinary course of business without notice or a hearing.

         11 U.S.C. § 363(c)(1).


                    36.    Section 363(c)(2) of the Bankruptcy Code, however, provides an exception with

         respect to “cash collateral” to the general grant of authority to use property of the estate in the

         ordinary course set forth in section 363 of the Bankruptcy Code. Specifically, a trustee or

         debtor-in-possession may not use, sell, or lease “cash collateral” under subsection (c)(1) unless:




         6
              Pursuant to section 1107 of the Bankruptcy Code, a debtor-in-possession has all of the rights and powers of a
              trustee with respect to property of the estate, including the right to use property of the estate in compliance with
              section 363 of the Bankruptcy Code.

27872731.1

                                                                    35
                       Case 21-10570-MFW           Doc 20     Filed 03/15/21      Page 36 of 217




                        (A)       each entity that has an interest in such collateral consents; or

                        (B)       the court, after notice and a hearing, authorizes such use, sale, or
                                  lease in accordance with the provisions of this section.

         11 U.S.C. § 363(c)(2).

                37.     In this case, the Prepetition Secured Parties have consented to the use of the Cash

         Collateral in exchange for the Adequate Protection. Therefore, the Debtors are authorized to use

         the Cash Collateral which was granted for the benefit of the Prepetition Secured Lenders pursuant

         to section 363(c)(2) of the Bankruptcy Code.

                38.     In addition to the Prepetition Secured Parties’ consent to use the Cash Collateral,

         the Debtors are, as of the date hereof, engaged in discussions with the Prepetition Secured Swap

         Counterparties in order to secure their consent as well to the use of Cash Collateral. However,

         even absent consent from the Prepetition Secured Swap Counterparties, the Debtors submit that

         the adequate protection afforded to such parties in the form of a roll-up of the entirety of their

         claims (approximately $16.1 million) into DIP Obligations is appropriate and sufficient to protect

         such parties against any diminution in value resulting from the use of Cash Collateral.

                39.     Moreover, the Debtors submit that the Adequate Protection to be provided to the

         Prepetition Secured Parties is also appropriate. Section 363(e) of the Bankruptcy Code provides

         as follows:

                        Notwithstanding any other provision of this section, at any time, on
                        request of an entity that has an interest in property used . . . by the
                        [debtor-in-possession], the court, with or without a hearing, shall
                        prohibit or condition such use . . . as is necessary to provide adequate
                        protection of such interest.

         See 11 U.S.C. § 363(e).


                40.     The concept of adequate protection finds its basis in the Fifth Amendment’s

         protection of property interests. H.R. Rep. No. 595, 95th Cong., 1st Sess. 338-40 (1977), reprinted
27872731.1

                                                            36
                       Case 21-10570-MFW          Doc 20      Filed 03/15/21      Page 37 of 217




         in U.S. Code Cong & Admin. News 1978, pp. 5963. Adequate protection is also grounded in the

         belief that secured creditors should not be deprived of the benefit of their bargain. Id. The

         Bankruptcy Code does not define adequate protection, but section 361 of the Bankruptcy Code

         does list three non-exclusive examples of adequate protection. First, making a cash payment or

         periodic cash payments to the extent necessary to compensate for any decrease in value of an

         entity’s interest in property may constitute adequate protection. See 11 U.S.C. §361(1). Second,

         providing additional or replacement liens to the extent necessary to compensate for any decrease

         in value of an entity’s interest in property may suffice. See 11 U.S.C. §361(2). Third, “granting

         such other relief . . . as will result in the realization by such entity of the indubitable equivalent of

         such entity’s interest in such property” may also suffice. See 11 U.S.C. §361(3).

                 41.     As adequate protection under sections 363(e) and 361(1)-(3) of the Bankruptcy

         Code, the Debtors have agreed to provide the Prepetition Secured Parties with the Adequate

         Protection, which includes: (a) the Secured Parties’ Replacement Liens, (b) the Adequate

         Protection Superpriority Claim, (c) the monthly reimbursement of the Prepetition Secured Parties’

         professional fees and expenses, as set forth in the DIP Term Sheet and the Proposed Interim Order,

         (d) quarterly payments, both in cash and in kind, of amounts computed based on the interest

         payments that would otherwise be due under the Prepetition Credit Agreement, as more fully set

         forth in the Proposed Interim Order and the DIP Term Sheet.

                 42.     The Debtors therefore submit that they have satisfied the statutory requirements

         necessary to be authorized to use Cash Collateral during the pendency of these Chapter 11 Cases.

         Accordingly, the Debtors request that the Court authorize them to use the Cash Collateral,

         particularly in light of the fact that, as further specified in the First Day Declaration, absent such




27872731.1

                                                            37
                      Case 21-10570-MFW         Doc 20     Filed 03/15/21      Page 38 of 217




         authority, the Debtors would not have access to sufficient liquidity, which would imperil their

         ability to successfully prosecute these Chapter 11 Cases.

         F.     The DIP Roll-Up Obligations Should be Approved

                43.     The DIP Facility provides for (a) $54 million in the form of the Roll-Up Term

         Loans (which shall be used to “roll up” each DIP Lender’s ratable share of the outstanding amount

         of the prepetition loans under the Prepetition Credit Facilities), $39 million of which is proposed

         to be effective on an interim basis, and $15 million of which if proposed to be effective on a final

         basis, and (b) approximately $16.1 million in the form of a roll-up of the Prepetition Secured Swap

         Obligations, which is proposed to be effective on an interim basis.

                44.     Among other terms, the DIP Facility features a 3-to-1 “roll up” of the Prepetition

         Obligations. The DIP Lenders made clear in their negotiations with the Debtors that the inclusion

         of this roll-up was an essential inducement to their willingness to extend the DIP Facility.

         Negotiation of the roll-up provisions was vigorous, and focused both on the roll-up ratio (i.e., the

         amount of Prepetition Obligations being rolled up relative to the amount of new money financing)

         and timing (i.e., whether, and the extent to which, the roll-up would become effective upon entry

         of the Proposed Interim Order and/or the Proposed Final Order). The DIP Lenders made

         concessions on both of these issues, reducing the ratio and deferring their initial request to have

         the entirety of the roll-up approved in connection with the Proposed Interim Order. They did,

         however, insist that a portion of the roll-up corresponding to the initial draw on the DIP Facility

         be approved in connection with the Proposed Interim Order.

                45.     The Proposed Interim Order also provides for the Prepetition Secured Swap

         Obligations, which are secured by liens on the Prepetition Collateral that are pari passu with the

         Prepetition Obligations, to be converted into DIP Obligations. Like the roll-up of the Prepetition

         Obligations, this term was essential to the DIP Lenders’ willingness to extend the DIP Facility.
27872731.1

                                                         38
                       Case 21-10570-MFW          Doc 20     Filed 03/15/21      Page 39 of 217




         Recognizing that the Debtors would either need to obtain the consent of the Prepetition Secured

         Swap Counterparties to priming (which, as of the filing of this Motion, they have not yet obtained),

         or ensure that such parties were adequately protected, the Debtors and the DIP Lenders agreed to

         provide the Prepetition Secured Swap Counterparties with the same claims, liens and protections

         as the DIP Lenders, ensuring that those counterparties would not be prejudiced by the Debtors’

         entry into the priming DIP Facility or the use of the Prepetition Secured Swap Counterparties’

         collateral.   The proposed “roll-up” also preserves the intercreditor status quo between the

         Prepetition Secured Parties and Prepetition Secured Swap Counterparties (i.e., as holders of pari

         passu liens and claims).

                 46.     Accordingly, the Debtors submit that the Court should approve the DIP Roll-Up

         Obligations in accordance with the terms of the Proposed Orders and the DIP Term Sheet.

         G.      Section 363(c) of the Bankruptcy Code Authorizes the Debtors to Enter into
                 the DIP Swap Documents and Perform Under the DIP Secured Swap
                 Obligations

                 47.     Section 363(c) of the Bankruptcy Code provides, in relevant part, that a debtor in

         possession “may enter into transactions... in the ordinary course of business, without notice or a

         hearing, and may use property of the estate in the ordinary course of business without notice or a

         hearing.” 11 U.S.C. § 363(c)(1). To maximize the value of the Debtors’ estates, the Debtors should

         be permitted to enter into the DIP Swap Agreements.

                 48.     Section 363(c)(1)’s ordinary course of business standard was intended to allow a

         debtor in possession the flexibility to run its business. Moore v. Brewer (In re HMH Motor Servs.,

         Inc.), 259 B.R. 440, 448-49 (Bankr. S.D. Ga. 2000). A debtor in possession may therefore use,

         sell, or lease property of the estate without the need for prior court approval if the transaction is in

         the ordinary course of business. See Comm. of Asbestos-Related Litigants and/or Creditors v.

         Johns-Manville Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986)
27872731.1

                                                           39
                        Case 21-10570-MFW        Doc 20     Filed 03/15/21      Page 40 of 217




         (holding that ordinary course of business use of estate property does not require a prior hearing);

         Armstrong World Indus., Inc. v. James A. Phillips, Inc., (In re James A. Phillips, Inc.), 29 B.R.

         391, 394 (holding that where a debtor in possession is merely exercising the privileges of its status,

         there is no general right to notice and a hearing concerning particular transactions conducted in the

         ordinary course of business).

                  49.    The Bankruptcy Code does not define the “ordinary course of business.” In re

         Commercial Mortg. & Fin. Co., 414 B.R. 389, 393 (Bankr. N.D. Ill. 2009). The two tests

         ordinarily applied by the courts to determine the ordinary course of business are the “horizontal”

         test and the “vertical” test. Denton Cnty. Elec. Co-Op., Inc. v. Eldorado Ranch (In re Denton Cnty.

         Elec. Coop., Inc.), 281 B.R. 876, 882 and n.12 (Bankr. N.D. Tex. 2002). “The ‘horizontal test’

         focuses on the way businesses operate within a given industry. The ‘vertical test’ focuses on the

         expectations of creditors.” Id. Under both the horizontal test and the vertical test, the Swap

         Activities conducted through the use of hedging arrangements (as described herein and at all times

         consistent with the Swap Policy) are in the ordinary course of the Debtors’ businesses. See Med.

         Malpractice Ins. Assoc. v. Hirsch (In re Lavigne), 114 F.3d 379, 384 (2d Cir. 1997) (finding that

         “ordinary course of business” is meant “to embrace the reasonable expectations of interested

         parties of the nature of transactions that the debtor would likely enter in the course of its normal,

         daily business”) (quoting In re Watford, 159 B.R. 597, 599 (M.D. Ga. 1993)); In re Roth Am., Inc.,

         975 F.2d 949, 952 (3rd Cir. 1992) (stating that Section 363 of the Bankruptcy Code is designed to

         allow a debtor in possession “flexibility to engage in ordinary transactions without

         unnecessary...oversight”); In re Coordinated Apparel, Inc., 179 B.R. 40, 43 (Bankr. S.D.N.Y.

         1995).

                  50.    Under the horizontal test, the DIP Swap Documents are typical arrangements and


27872731.1

                                                          40
                      Case 21-10570-MFW          Doc 20     Filed 03/15/21      Page 41 of 217




         ubiquitous among companies in the Debtors’ industry to preserve value of their estates.

         Companies like the Debtors routinely enter into hedging transactions similar to those contemplated

         by the DIP Swap Documents, and courts in this jurisdiction and others routinely authorize chapter

         11 debtors-in-possession to continue honoring their obligations arising under non-proprietary

         hedging arrangements.      Accordingly, the Debtors believe that entering into the DIP Swap

         Documents is within the ordinary course of business and should be permitted.

                51.     Under the vertical test, creditors’ reasonable expectations of a debtor’s “ordinary

         course of business” are based on the debtor’s specific prepetition business practices and norms,

         and the expectation that the debtor will conform to those practices and norms while operating as a

         debtor in possession. In re Garofalo’s Finer Foods, Inc., 185 B.R. 414, 425 (N.D. Ill. 1995). Thus,

         a fundamental characteristic of an “ordinary” postpetition business transaction is its similarity to a

         prepetition business practice. Marshack v. Orange Commercial Credit (In re Nat’l Lumber &

         Supply, Inc.), 184 B.R. 74, 79 (9th Cir. B.A.P. 1995); James A. Phillips, 29 B.R. at 394. The size,

         nature and type of business, and the size and nature of the transactions in question, are all relevant

         to determining whether the transactions at issue are ordinary. U.S. ex rel. Harrison v. Estate of

         Deutscher, 115 B.R. 592, 598 (M.D. Tenn. 1990); Johns-Manville Corp., 60 B.R. at 617.

         “Accordingly, a postpetition transaction undertaken by the debtor that is similar in size and nature

         to prepetition transactions undertaken by the debtor would be within the ordinary course of

         business.” Garofalo’s, 186 B.R. at 426.

                52.     Here, the Debtors seek authority to enter into the DIP Swap Documents (which the

         Debtors anticipate being of similar scope and character to the Prepetition Swap Agreements) in

         the ordinary course of business, consistent with their prepetition practices. As stated in the First

         Day Declaration, the ability to enter into the DIP Swap Documents is part and parcel of the overall


27872731.1

                                                          41
                      Case 21-10570-MFW          Doc 20     Filed 03/15/21      Page 42 of 217




         relief sought by the Debtors pursuant to this Motion. In fact, just as the Debtors were required

         under the Prepetition Credit Agreement to maintain hedging arrangements in order to alleviate the

         impact of volatility on their business, the DIP Documents governing the DIP Facility, consistent

         with that historical practice, contemplate and require the Debtors’ compliance with certain hedging

         covenants as set forth therein. Accordingly, failure to obtain authority to enter into the DIP Swap

         Documents will result in the Debtors’ failure to comply with the requirements of the DIP

         Documents, ultimately causing, as explained in the First Day Declaration, immediate and

         irreparable harm to the Debtors’ business and their stakeholders.

                53.     Accordingly, and under the authority provided by Section 363(c)(1) of the

         Bankruptcy Code, the Debtors submit that authority to enter into, and perform under, DIP Swap

         Documents is appropriate and in the best interests of their estates and all parties in interest in the

         Chapter 11 Cases.

         H.     Interim Approval of the DIP Facility Should Be Granted

                54.     Bankruptcy Rules 4001(b) and (c)(2) provide that a final hearing on a motion to

         obtain credit pursuant to section 364 of the Bankruptcy Code may not be commenced earlier than

         fifteen (15) days after the service of such motion. Upon request, however, a bankruptcy court is

         empowered to conduct a preliminary expedited hearing on the motion and authorize the obtaining

         of credit to the extent necessary to avoid immediate and irreparable harm to the Debtors’ estates.

         See Fed. R. Bankr. P. 4001(c)(2).

                55.     The Debtors request that the Court authorize the Debtors, on an interim basis

         pending the Final Hearing, to borrow under the DIP Facility in an aggregate amount up to

         $13 million, as well as to approve the Debtors’ incurrence of the Interim Roll-Up Obligations, the

         approval of which was a condition insisted upon by the DIP Lenders in order to provide financing

         pursuant to the DIP Facility. This relief will enable the Debtors to operate their businesses in a
27872731.1

                                                          42
                      Case 21-10570-MFW          Doc 20     Filed 03/15/21     Page 43 of 217




         manner that will permit them to preserve and maximize value, and avoid immediate and irreparable

         harm and prejudice to their estates and all parties in interest, pending the Final Hearing.

                56.      As stated in paragraph 77 of the the First Day Declaration, absent the Court’s entry

         of the Proposed Interim Order, the Debtors’ businesses would suffer immediate and irreparable

         harm. Specifically, the Debtors would have no funds available to, among other things, make

         essential payments on account of employee wages and benefits, taxes, utilities, to satisfy

         obligations related to their oil and gas leases and wells, including, without limitation, royalties,

         overriding royalty interests and working interest owner payments, and to otherwise obtain services

         that are necessary to the continued postpetition operation of the Debtors’ business. The failure to

         obtain interim (and final) approval of the DIP Facility will also imperil the Debtors’ chapter 11

         efforts and their ability to maximize the value of their assets in connection with the contemplated

         sale process.

                57.      Therefore, the Debtors seek interim approval of the use of Cash Collateral and

         interim borrowing under the DIP Facility in the aggregate amount of $16 million.

         I.     The Carve-Out Is Appropriate

                58.      The DIP Liens, the Secured Parties’ Replacement Liens on account of the Adequate

         Protection, and the Adequate Protection Superpriority Claims are subject and subordinate to the

         Carve-Out. The Carve-Out contains similar terms to others that this Court has found to be

         reasonable and necessary to ensure that a debtor’s estate and any statutory committee can retain

         assistance from their advisors. Without the Carve-Out, the Debtors’ estates may be deprived of

         possible rights and powers if the services for which professionals may be compensated are

         restricted. See In re Ames Dep’t Stores, Inc., 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990) (observing

         that courts insist on carve outs for professionals representing parties in interest because “[a]bsent

         such protection, the collective rights and expectations of all parties-in-interest are sorely
27872731.1

                                                          43
                      Case 21-10570-MFW           Doc 20     Filed 03/15/21      Page 44 of 217




         prejudiced”). Additionally, the Carve-Out protects against administrative insolvency during the

         course of these cases by ensuring that assets remain for the payment of the U.S. Trustee fees and

         professional fees, notwithstanding the grant of superpriority claims and replacement liens as part

         of the adequate protection of the Prepetition Secured Parties’ interests in the Prepetition Collateral.

         Accordingly, the Carve-Out is appropriate and should be approved.

         J.     The DIP Lenders Should Be Deemed Good Faith Lenders

                59.     Section 364(e) of the Bankruptcy Code protects a good faith lender’s right to collect

         on loans extended to a debtor, and its right in any lien securing those loans, even if the authority

         of the debtor to obtain such loans or grant such liens is later reversed or modified on appeal.

         Section 364(e) provides that:

                        The reversal or modification on appeal of an authorization under this
                        section [364 of the Bankruptcy Code] to obtain credit or incur debt,
                        or of a grant under this section of a priority or a lien, does not affect
                        the validity of any debt so incurred, or any priority or lien so granted,
                        to an entity that extended such credit in good faith, whether or not
                        such entity knew of the pendency of the appeal, unless such
                        authorization and the incurring of such debt, or the granting of such
                        priority or lien, were stayed pending appeal.

         11 U.S.C. § 364(e).


                60.     Here, the Debtors believe the DIP Facility embodies the most favorable terms on

         which the Debtors could obtain postpetition financing. As described in the Cesarz Declaration,

         negotiations of the terms of the DIP Facility with the Postpetition Lenders were conducted in good

         faith and at arms’ length.   The terms and conditions of the Postpetition Documents are fair and

         reasonable, and the proceeds of the DIP Facility will be used only for purposes that are permissible

         under the Bankruptcy Code, and in accordance with the Proposed Orders, the DIP Term Sheet,

         and the DIP Documents, including, for the avoidance of doubt, the Approved Budget. Further, no

         consideration is being provided to any of the DIP Lenders other than as described herein, in the
27872731.1

                                                           44
                       Case 21-10570-MFW          Doc 20     Filed 03/15/21     Page 45 of 217




         First Day Declaration, and in the Cesarz Declaration. Accordingly, the Court should find that the

         DIP Lenders are “good faith” lenders within the meaning of section 364(e) of the Bankruptcy Code,

         and are entitled to all of the protections afforded by that section.

         K.      Modification of the Automatic Stay is Warranted

                 61.    The relief requested herein contemplates a modification of the automatic stay to

         permit the Debtors to, among other things: (a) grant the security interests, liens, and superpriority

         claims described in the DIP Term Sheet and the Proposed Interim Order and to perform such acts

         as may be requested to assure the perfection and priority of such security interests and liens; (b)

         upon the occurrence of an Event of Default (as defined in the DIP Term Sheet and the Proposed

         Orders), subject to any applicable notice periods set forth in the Proposed Orders, for the DIP

         Lenders to exercise any remedies available to them; and (c) implement the terms of the Proposed

         Orders, including payment of all amounts referred to in the DIP Documents.

                 62.    Stay modifications of this kind are ordinary and standard features of debtor in

         possession financing arrangements and, in the Debtors’ business judgment, are reasonable and fair

         under the circumstances of the Chapter 11 Cases.

                                                    Final Hearing

                 63.    The Debtors further respectfully request that the Court set a date and time for the

         Final Hearing to consider the entry of the Proposed Final Order approving the relief sought in this

         Motion no later than thirty (30) days after the date of the Court’s entry of the Proposed Interim

         Order (the “Interim Order Date”). Pursuant to the milestones set forth in the DIP Term Sheet,

         the Proposed Final Order must be entered within thirty (30) days after the Proposed Interim Order

         Date.




27872731.1

                                                           45
                      Case 21-10570-MFW         Doc 20     Filed 03/15/21     Page 46 of 217




                                   Bankruptcy Rule 6003 Has Been Satisfied
                                 and Bankruptcy Rule 6004 Should Be Waived

                64.     Certain aspects of the relief requested herein are subject to Bankruptcy Rule 6003,

         which governs the availability of certain types of relief within 21 days after the Petition Date.

         Pursuant to Bankruptcy Rule 6003, a court may grant this relief on an expedited basis if it is

         necessary to avoid immediate and irreparable harm. The Debtors submit that the facts set forth

         herein and in the First Day Declaration demonstrate that the relief requested is necessary to avoid

         immediate and irreparable harm to the Debtors and, thus, Bankruptcy Rule 6003 has been satisfied.

                65.     Additionally, with respect to any aspect of the relief sought herein that constitutes

         a use of property under section 363(b) of the Bankruptcy Code, the Debtors seek a waiver of the

         notice requirements under Bankruptcy Rule 6004(a), to the extent not satisfied, and of the fourteen-

         day stay under Bankruptcy Rule 6004(h). As described above, the relief that the Debtors seek in

         this Motion is immediately necessary for the Debtors to be able to continue to operate their

         businesses and preserve the value of their estates. The Debtors thus submit that the requested

         waiver of the notice requirements of Bankruptcy Rule 6004(a) and of the fourteen-day stay

         imposed by Bankruptcy Rule 6004(h) is appropriate.

                                               Reservation of Rights

                66.     Nothing in this Motion shall be deemed: (a) an admission as to the amount of, basis

         for, or validity of any claim against the Debtors under the Bankruptcy Code or other applicable

         nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute

         any claim; (c) a promise or requirement to pay any particular claim; (d) an implication or admission

         that any particular claim is of a type specified or defined in this Motion; (e) a request or

         authorization to assume, adopt, or reject any agreement, contract, or lease pursuant to section 365

         of the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability, or perfection

27872731.1

                                                         46
                      Case 21-10570-MFW            Doc 20        Filed 03/15/21    Page 47 of 217




         of any lien on, security interest in, or other encumbrance on property of the Debtors’ estates; or

         (g) a waiver of any claims or causes of action which may exist against any entity under the

         Bankruptcy Code or any other applicable law. If the Court enters any order granting the relief

         sought herein, any payment made pursuant to such order is not intended and should not be

         construed as an admission as to the validity of any particular claim or a waiver of the Debtors’

         rights to subsequently dispute such claim.

                                                           Notice

                67.     Notice of this Motion will be given to: (a) the Office of the United States Trustee

         for the District of Delaware; (b) the United States Attorney’s Office for the District of Delaware;

         (c) the United States Department of Justice; (d) the attorneys general for the states in which the

         Debtors conduct business; (e) the Internal Revenue Service; (f) the creditors listed on the Debtors’

         consolidated list of thirty (30) creditors holding the largest unsecured claims; (g) the lenders under

         the Debtors’ Term Loan Facility and counsel thereto; (h) counsel to the agent for the Debtors’

         postpetition financing facility; and (i) all other parties entitled to notice pursuant to Bankruptcy

         Rule 2002. Notice of this Motion and any order entered hereon will be served in accordance with

         Local Rule 9013-1(m). The Debtors submit that, under the circumstances, no other or further

         notice is required.

                68.     A      copy   of   this   Motion    is    available   on   (i)   the   Court’s   website:

         www.deb.uscourts.gov, and (ii) the website maintained by the Debtors’ proposed claims and

         noticing agent, Stretto: http://cases.stretto.com/NinePointEnergy.

                                      [Remainder of page intentionally left blank.]




27872731.1

                                                            47
                      Case 21-10570-MFW              Doc 20    Filed 03/15/21   Page 48 of 217




                         WHEREFORE, the Debtors request entry of the Proposed Interim Order and, after

         the Final Hearing, the Proposed Final Order, granting the relief requested herein and such other

         and further relief as is just and proper.

             Dated: March 15, 2021               /s/ Ashley E. Jacobs
                    Wilmington, Delaware         Michael R. Nestor (No. 3526)
                                                 Kara Hammond Coyle (No. 4410)
                                                 Ashley E. Jacobs (No. 5635)
                                                 Jacob D. Morton (No. 6684)
                                                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                 1000 N. King Street, Rodney Square
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Email:          mnestor@ysct.com
                                                                 kcoyle@ycst.com
                                                                 ajacobs@ycst.com
                                                                 jmorton@ycst.com
                                                 - and -
                                                 Richard A. Levy (pro hac vice admission pending)
                                                 Caroline A. Reckler (pro hac vice admission pending)
                                                 Jonathan Gordon (pro hac vice admission pending)
                                                 LATHAM & WATKINS LLP
                                                 330 North Wabash Avenue, Suite 2800
                                                 Chicago, Illinois 60611
                                                 Telephone: (312) 876-7700
                                                 Email:          richard.levy@lw.com
                                                                 caroline.reckler@lw.com
                                                                 jonathan.gordon@lw.com
                                                 - and -

                                                 George A. Davis (pro hac vice admission pending)
                                                 Nacif Taousse (pro hac vice admission pending)
                                                 Alistair K. Fatheazam (pro hac vice admission pending)
                                                 Jonathan J. Weichselbaum (pro hac vice admission pending)
                                                 LATHAM & WATKINS LLP
                                                 885 Third Avenue
                                                 New York, New York 10022
                                                 Telephone: (212) 906-1200
                                                 Email:         george.davis@lw.com
                                                                nacif.taousse@lw.com
                                                                alistair.fatheazam@lw.com
                                                                jon.weichselbaum@lw.com


                                                 Proposed Counsel for Debtors and Debtors in Possession




27872731.1

                                                              48
             Case 21-10570-MFW   Doc 20   Filed 03/15/21   Page 49 of 217



                                   EXHIBIT 1

                             Proposed Interim Order




27872731.1
                         Case 21-10570-MFW               Doc 20       Filed 03/15/21         Page 50 of 217




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

        ------------------------------------------------------------ x
                                                                     :
        In re:                                                       :      Chapter 11
                                                                     :
        NINE POINT ENERGY HOLDINGS, INC.,                            :      Case No. 21-10570 (MFW)
        et al.,                                                      :
                                                                     :      (Jointly Administered)
                                       1
                            Debtors.                                 :
                                                                     :
        ------------------------------------------------------------ x

                  INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO OBTAIN
             POSTPETITION FINANCING, (II) AUTHORIZING THE DEBTORS TO USE CASH
             COLLATERAL ON A LIMITED BASIS, (III) GRANTING LIENS AND PROVIDING
               SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS, (IV) GRANTING
               ADEQUATE PROTECTION, (V) MODIFYING THE AUTOMATIC STAY, (VI)
              SCHEDULING A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

                   Upon the motion, dated March 15, 2021 (the “Motion”) of Nine Point Energy, LLC

         (“NPE”) and its affiliated debtor-in-possession (collectively, the “Debtors”) in the above-

         captioned chapter 11 cases (collectively, the “Chapter 11 Cases”), seeking entry of an interim
                                              2
         order (this “Interim Order”) and a Final Order (as defined herein) pursuant to sections 105, 361,

         362, 363, 364(c)(l), 364(c)(2), 364(c)(3), 364(d), 364(e), 503, 507 and 552 of chapter 11 of title

         11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of the

         Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2002-1, 4001-2,

         7007-1, 9013-1, 9013-4, and 9014-2 of the Local Bankruptcy Rules for the District of Delaware

         (the “Local Bankruptcy Rules”), inter alia:




         1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
             Nine Point Energy Holdings, Inc. (8331); Nine Point Energy, LLC (0717); Foxtrot Resources, LLC (6690); and
             Leaf Minerals, LLC (9522). The Debtors’ address is 1001 17th Street, 14th Floor, Denver, Colorado 80202.
         2
             Capitalized terms used in this Interim Order but not defined herein shall have the meanings given to them in the
             DIP Term Sheet (as defined below).
27872954.1
                       Case 21-10570-MFW         Doc 20        Filed 03/15/21   Page 51 of 217




                (i)     authorizing the Debtors to (a) obtain senior secured postpetition financing on a

         superpriority basis under (1) a new money delayed-draw term loan facility (the “DIP Facility”)

         consisting of (A) $13 million available upon entry of the Interim Order (the “Interim Amount”),

         and (B) an additional $5 million available upon entry of the Final Order (the “Final Amount” and,

         together with the Interim Amount, the “New Money Amount”), and (2) subject to the terms of

         this Interim Order, a roll-up of certain of the Prepetition Obligations (as defined below) and certain

         prepetition Secured Swap Obligations (as defined in the Prepetition Credit Agreement), and (b)

         enter into one or more Swap Agreements with one or more DIP Lenders (as defined below)

         (together with the schedules, annexes, and exhibits attached thereto and confirmation thereunder,

         collectively the “DIP Swap Documents” and any obligations with respect thereto permitted under

         the DIP Documents (as defined below) the “DIP Secured Swap Obligations”) and hedging

         transactions thereunder, in each case, pursuant to the terms and conditions of this Interim Order

         and that certain Senior Secured Superpriority Debtor-in-Possession Credit Facility Term Sheet (as

         the same may be amended, restated, supplemented, or otherwise modified from time to time, the

         “DIP Term Sheet”), by and among NPE, as borrower, Nine Point Energy Holdings, Inc.

         (“Holdings”), Foxtrot Resources, LLC, and Leaf Minerals, LLC as guarantors, AB Private Credit

         Investors LLC, as administrative agent and collateral agent (in such capacities, the “DIP Agent”),

         and the lenders party thereto from time to time, (the “DIP Lenders,” and together with the DIP

         Agent, the “DIP Secured Parties”), attached hereto as Exhibit A;

                (ii)    approving the terms of and authorizing the Debtors party thereto to execute and

         deliver the DIP Term Sheet and any other agreements, instruments and documents related thereto

         (the “DIP Documents”), which shall be on terms consistent with the terms set forth in the DIP

         Term Sheet and otherwise in form and substance acceptable to the Required DIP Lenders (or as


27872954.1                                                 2
                        Case 21-10570-MFW        Doc 20       Filed 03/15/21   Page 52 of 217




         otherwise provided in the DIP Documents) to perform such other acts as may be necessary or

         desirable in connection with the DIP Documents and the DIP Swap Documents;

                (iii)    authorizing the Debtors to enter into the DIP Facility and to incur all obligations

         owing thereunder and under the DIP Documents and the DIP Swap Documents to the DIP Secured

         Parties, including the DIP Secured Swap Obligations (collectively, the “DIP Obligations”), and

         granting the DIP Agent and DIP Lenders allowed superpriority administrative expense claim status

         in each of the Chapter 11 Cases and any Successor Cases (as defined below), subject to the Carve-

         Out (as defined below);

                (iv)     granting to the DIP Agent (on behalf of the DIP Secured Parties) automatically

         perfected security interests in and liens on all of the DIP Collateral (as defined below), including,

         without limitation, all property constituting “cash collateral” as such term is defined in

         section 363(a) of the Bankruptcy Code, (including, without limitation, all cash and cash

         equivalents and other amounts from time to time on deposit or maintained by the Debtors in any

         deposit or securities account or accounts as of the Petition Date) or any cash or cash equivalents

         received by the Debtors after the Petition Date as proceeds of the Prepetition Collateral (together,

         “Cash Collateral”), which liens shall be subject to the priorities set forth herein;

                (v)      authorizing and directing the Debtors to use proceeds of the DIP Facility and Cash

         Collateral to (a) pay the principal, interest, fees, expenses and other amounts payable and

         reimbursable under the DIP Documents or this Interim Order as such become due, including,

         without limitation, commitment fees and the fees and disbursements of the Lender Professionals

         (as defined below); (b) make permitted adequate protection payments as specified below; and (c)

         provide financing for working capital and other general corporate purposes, including for




27872954.1                                                3
                        Case 21-10570-MFW       Doc 20        Filed 03/15/21   Page 53 of 217




         bankruptcy-related costs and expenses, all to the extent provided in, and in accordance with, the

         Approved Budget, this Interim Order and the DIP Documents;

                (vi)     authorizing the Debtors to use the Prepetition Collateral (as defined below),

         including the Cash Collateral on an interim basis in accordance with both the Approved Budget

         and the DIP Documents, and providing, among other things, adequate protection to the Prepetition

         Secured Parties (as defined below) for any Diminution (as defined below) of their interests in the

         Prepetition Collateral, including the Cash Collateral;

                (vii)    modifying the automatic stay imposed by section 362 of the Bankruptcy Code to

         the extent necessary to implement and effectuate the terms and provisions of the DIP Documents

         and this Interim Order;

                (viii) authorizing the DIP Agent, at the direction of the DIP Lenders holding, in

         aggregate, a majority in principal amount of the outstanding DIP Loans and unfunded DIP

         Commitments (the “Required DIP Lenders”) (or as otherwise provided in the DIP Documents),

         upon the occurrence of an Event of Default (as defined below), to (1) terminate the funding

         obligations under the DIP Documents in accordance with their terms; (2) declare the DIP

         Obligations to be immediately due and payable in full, to the extent permitted by the terms thereof;

         and (3) subject to this Interim Order, be granted relief from the automatic stay to foreclose on the

         DIP Liens;

                (ix)     authorizing payment of the DIP Fees (as defined below); and

                (x)      waiving any applicable stay (including under Bankruptcy Rule 6004) with respect

         to the effectiveness and enforceability of this Interim Order and providing for the immediate

         effectiveness of this Interim Order; and




27872954.1                                                4
                           Case 21-10570-MFW               Doc 20         Filed 03/15/21       Page 54 of 217




                    (xi)     scheduling a final hearing (the “Final Hearing”) to consider the relief requested in

         the Motion and approving the form of notice with respect to the Final Hearing.

                    The Bankruptcy Court having considered the Motion, the exhibits attached thereto, the

         First Day Declaration, the Declaration of John Cesarz in support of the Motion, filed concurrently

         with the Motion (the “Cesarz Declaration”), the DIP Term Sheet, and any other DIP Documents,

         and the evidence submitted and argument made at the interim hearing (the “Interim Hearing”);

         and notice of the Interim Hearing having been provided in accordance with Bankruptcy Rules

         2002, 4001(b), (c) and (d), and all applicable Local Bankruptcy Rules; and the Interim Hearing

         having been held and concluded; and all objections, if any, to the interim relief requested in the

         Motion having been withdrawn, resolved or overruled by the Bankruptcy Court; and it appearing

         that approval of the interim relief requested in the Motion is necessary to avoid immediate and

         irreparable harm to the Debtors and their estates (the “Estates”) pending the Final Hearing, and

         otherwise is fair and reasonable and in the best interests of the Debtors, their Estates and all parties-

         in-interest, and is essential for the continued operation of the Debtors’ business and the

         preservation of the value of the Debtors’ assets; and the Bankruptcy Court having determined that

         the legal and factual bases set forth in the Motion establish just cause for the relief granted herein;

         and it appearing that the Debtors’ entry into the DIP Documents is a sound and prudent exercise

         of the Debtors’ business judgment; and after due deliberation and consideration, and good and

         sufficient cause appearing therefor;

                     Based upon the record established at the interim hearing, the Bankruptcy Court makes the

         following findings of fact and conclusions of law:3


         3
             The findings and conclusions set forth herein constitute the Bankruptcy Court’s findings of fact and conclusions of
              law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
              the extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
              extent any of the following conclusions of law constitute findings of fact, they are adopted as such.
27872954.1                                                            5
                     Case 21-10570-MFW          Doc 20        Filed 03/15/21   Page 55 of 217




                A.      Disposition. The relief requested in the Motion is granted on an interim basis in

         accordance with the terms of this Interim Order. Any objections to the Motion with respect to the

         entry of this Interim Order that have not been withdrawn, waived or settled, and all reservations of

         rights included therein, are hereby denied and overruled on the merits. This Interim Order shall

         become effective immediately upon its entry and any applicable stay (including under Bankruptcy

         Rule 6004) is waived to permit such effectiveness.

                B.      Petition Date. On March 15, 2021 (the “Petition Date”), each of the Debtors filed

         a voluntary petition for relief under chapter 11 of the Bankruptcy Code with the Bankruptcy Court.

                C.      Debtors in Possession. The Debtors are operating their businesses and properties

         as debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. As of the

         date hereof, no trustee or examiner has been appointed.

                D.      Jurisdiction and Venue. This Bankruptcy Court has jurisdiction over the chapter

         11 Cases, the Motion and the parties and property affected hereby pursuant to 28 U.S.C. § 1334.

         Consideration of the Motion constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2). This

         Court may enter a final order consistent with Article III of the United States Constitution. Venue

         for the Chapter 11 Cases and the proceedings on the Motion is proper in this District pursuant to

         28 U.S.C. §§ 1408 and 1409. The bases for the relief sought in the Motion are sections 105, 361,

         362, 363, 364, 507 and 552 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004 and

         9014, and the Local Bankruptcy Rules.

                E.      Committee. As of the date hereof, no statutory committee has been appointed in

         these Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code (a “Committee”).

                F.      Notice. Upon the record presented to the Bankruptcy Court at the Interim Hearing,

         and under the exigent circumstances set forth therein, notice of the Motion and the relief requested


27872954.1                                                6
                     Case 21-10570-MFW           Doc 20        Filed 03/15/21   Page 56 of 217




         thereby and this Interim Order has been provided in accordance with Bankruptcy Rules 4001(b)

         and 4001(c)(1) to (a) the Office of the U.S. Trustee for the District of Delaware; (b) entities listed

         as holding the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c)

         counsel to the DIP Agent and Prepetition Agent, Proskauer Rose LLP, Eleven Times Square, New

         York, NY 10036, Attn: David M. Hillman, Proskauer Rose LLP, One International Place, Boston,

         MA 02110, Attn: Stephen A. Boyko, and Proskauer Rose LLP, 70 West Madison Street Suite 3800,

         Chicago, IL 60602, Attn: Paul V. Possinger; and Landis Rath & Cobb LLP, 919 N. Market Street,

         Suite 1800, Wilmington, DE 19801, Attn: Adam G. Landis and Kerri K. Mumford; (d) counsel to

         Prepetition Lender and DIP Lender, Goldman Sachs Bank USA, Vinson & Elkins LLP, 2001 Ross

         Avenue, Suite 3900, Dallas, Texas, 75201, Attn: William L. Wallander and Matthew D. Struble;

         (e) the United States Attorney’s Office for the District of Delaware; (f) the Internal Revenue

         Service; (g) the state attorneys general for states in which the Debtors conduct business; and (h)

         any party that has requested notice pursuant to Bankruptcy Rule 2002, (collectively, the “Notice

         Parties”), which notice was appropriate under the circumstances and sufficient for the Motion.

         No further notice of, or hearing regarding, the entry of this Interim Order and the relief set forth

         therein is necessary or required. The interim relief granted herein is necessary to avoid immediate

         and irreparable harm to the Debtors and their Estates pending a Final Hearing.

                G.      Debtors’ Stipulations.      Subject to Paragraph 45 hereof: (i) each stipulation,

         admission, and agreement contained in this Interim Order, including, without limitation, the

         Debtors’ Stipulations, shall be binding upon the Debtors, their Estates, and any successors thereto

         (including, without limitation, any chapter 7 or chapter 11 trustee appointed or elected for any of

         the Debtors) under all circumstances and for all purposes, and (ii) the Debtors are deemed to have

         irrevocably waived and relinquished all Challenges (as defined herein) as of the Petition Date.


27872954.1                                                 7
                       Case 21-10570-MFW           Doc 20       Filed 03/15/21   Page 57 of 217




         Without prejudice to the rights of parties in interest as set forth in Paragraph 45 herein, the Debtors,

         on their own behalf and on behalf of their Estates, admit, stipulate, acknowledge, and agree as

         follows (Paragraphs G(i) through G(v) below are referred to, collectively, as the “Debtors’

         Stipulations”):

                            (i)    Prepetition Facility. Pursuant to that certain Credit Agreement, dated as of

             June 7, 2019 (as amended, restated, supplemented, or otherwise modified from time to time in

             accordance with the terms thereof, the “Prepetition Credit Agreement”, and collectively with

             all other agreements, instruments and documents executed or delivered in connection therewith,

             each as may be amended, restated, supplemented, otherwise modified from time to time, the

             “Prepetition Credit Documents”), among (a) NPE, (b) Holdings, (c) the other borrowers and

             guarantors party thereto from time to time (if any), (d) AB Private Credit Investors LLC, as

             administrative agent (in such capacity, together with any successor thereto, the “Prepetition

             Agent”), and (e) the lenders party thereto from time to time (the “Prepetition Lenders,” and

             together with the Prepetition Agent, collectively, the “Prepetition Secured Parties”), the

             Prepetition Lenders provided secured term loans to the Debtors (the “Prepetition Facility”).

             For the avoidance of doubt, the term “Prepetition Secured Parties” shall not include the

             prepetition Secured Swap Counterparties (as defined in the Prepetition Credit Agreement).

                            (ii)   Prepetition Obligations. As of the Petition Date, the Debtors were indebted

             and jointly and severally liable to the Prepetition Secured Parties in the aggregate principal

             amount outstanding under the Prepetition Facility of $256.9 million (together with accrued and

             unpaid interest, any fees, expenses and disbursements (including, without limitation, any accrued

             and unpaid attorneys’ fees, accountants’ fees, appraisers’ fees and financial advisors’ fees, and

             related expenses and disbursements), indemnification obligations, and other charges, amounts


27872954.1                                                  8
                        Case 21-10570-MFW            Doc 20        Filed 03/15/21    Page 58 of 217




             and costs of whatever nature owing, whether or not contingent, whenever arising, accrued,

             accruing, due, owing, or chargeable in respect of any of the Debtors’ obligations in connection

             with the Prepetition Facility pursuant to the Prepetition Credit Documents, the “Prepetition

             Obligations”). For the avoidance of doubt, the term “Prepetition Obligations” shall not include

             the prepetition Secured Swap Obligations (as defined in the Prepetition Credit Agreement).

                             (iii) Prepetition Liens and Prepetition Collateral. As more fully set forth in the

             Prepetition Credit Documents, prior to the Petition Date, the Debtors granted to the Prepetition

             Agent for the benefit of the Prepetition Secured Parties, a security interest in and continuing lien

             (the “Prepetition Liens”) on all of their right, title and interest in substantially all of their assets,

             other than the “Excluded Assets” (as defined in the Prepetition Credit Agreement) (the

             “Prepetition Collateral”).

                             (iv) Validity, Extent, Perfection and Priority of Prepetition Liens and Prepetition

             Obligations. As of the Petition Date: (a) the Prepetition Liens on the Prepetition Collateral were

             valid, binding, enforceable, non-avoidable and properly perfected and were granted to, or for the

             benefit of, the Prepetition Secured Parties for fair consideration and reasonably equivalent value;

             (b) the Prepetition Liens were senior in priority over any and all other liens on the Prepetition

             Collateral, subject only to certain liens senior by operation of law and otherwise permitted by

             the Prepetition Credit Documents (solely to the extent any such permitted liens were valid,

             properly perfected, non-avoidable and senior in priority to the Prepetition Liens as of the Petition

             Date, or valid, non-avoidable, senior priority liens in existence as of the Petition Date that are

             perfected after the Petition Date as permitted by section 546(b) of the Bankruptcy Code and in

             any event not including any Prepetition Liens, the “Prepetition Permitted Liens”); (c) the

             Prepetition Obligations constitute legal, valid, binding, and non-avoidable obligations of the


27872954.1                                                     9
                       Case 21-10570-MFW           Doc 20     Filed 03/15/21      Page 59 of 217




             Prepetition Secured Parties enforceable in accordance with the terms of the applicable

             Prepetition Credit Documents; (d) no offsets, recoupments, challenges, objections, defenses,

             claims or counterclaims of any kind or nature, whether arising at law or in equity, to any of the

             Prepetition Liens or Prepetition Obligations exist, and no portion of the Prepetition Liens or

             Prepetition Obligations is subject to any challenge or defense including, without limitation,

             avoidance, disallowance, disgorgement, recharacterization, or subordination (equitable or

             otherwise) pursuant to the Bankruptcy Code or applicable non-bankruptcy law; (e) the Debtors

             and their Estates have no claims, objections, challenges, causes of action, and/or choses in action,

             including without limitation, avoidance claims under Chapter 5 of the Bankruptcy Code or

             applicable state law equivalents or actions for recovery or disgorgement, against any of the

             Prepetition Secured Parties or any of their respective affiliates, agents, attorneys, advisors,

             professionals, officers, consultants, directors and employees arising out of, based upon or related

             to the Prepetition Facility; (f) the Debtors have waived, discharged, and released any right to,

             and are forever barred from bringing any, Challenge to any of the Prepetition Obligations, the

             priority of the Prepetition Secured Parties’ obligations thereunder, and the legality, validity,

             extent, and priority of the Prepetition Liens; and (g) the Prepetition Lien Obligations constitute

             allowed, secured claims within the meaning of sections 502 and 506 of the Bankruptcy Code.

                            (v)   As of the Petition Date, the Debtors were party to certain Swap Agreements

             with certain Secured Swap Counterparties (each as defined in the Prepetition Credit Agreement).

                  H.      Releases. Subject to paragraph 45 hereof, the Debtors, on behalf of themselves and

         their respective Estates (including any successor trustee or other estate representative in the

         Chapter 11 Cases and any Successor Cases (as defined herein), and any party acting by, through

         or under the Debtors or their Estates), hereby stipulate and agree that they absolutely and


27872954.1                                                  10
                      Case 21-10570-MFW           Doc 20     Filed 03/15/21      Page 60 of 217




         unconditionally release and forever and irrevocably discharge and acquit each of the DIP Secured

         Parties, the Prepetition Secured Parties and their respective affiliates and each of their respective

         former or current officers, partners, directors, managers, owners, members, principals, employees,

         agents, related funds, investors, financing sources, financial advisors, attorneys, accountants,

         investment bankers, consultants, representatives and other professionals and the respective

         successors and assigns thereof (collectively, the “Released Parties”) from any and all obligations

         and liabilities to the Debtors (and their successors and assigns) and from any and all claims,

         counterclaims, demands, debts, accounts, contracts, disputes, liabilities, allegations, suits,

         controversies, proceedings, actions and causes of action arising prior to the Petition Date

         (collectively, the “Released Claims”) of any kind, nature or description, whether known or

         unknown, foreseen or unforeseen or liquidated or unliquidated, arising in law or equity or upon

         contract or tort or under any state or federal law or regulation or otherwise, arising out of or related

         to (as applicable) the DIP Documents, the Prepetition Credit Documents, the obligations owing

         and the financial obligations made thereunder, the negotiation thereof and of the transactions

         reflected thereby and the obligations and financial obligations made thereunder or otherwise

         related to the Debtors, in each case that the Debtors at any time had, now have or may have, or

         that their successors or assigns hereafter can or may have against any of the Released Parties for

         or by reason of any act, omission, matter, cause or thing whatsoever arising at any time on or prior

         to the date of this Interim Order. The Debtors further waive and release any defense, right of

         counterclaim, right of set-off, or deduction to the payment of the Prepetition Obligations that the

         Debtors may now have or may claim to have against the Released Parties, arising out of, connected

         with, or relating to any and all acts, omissions, or events occurring prior to this Court entering this




27872954.1                                                 11
                         Case 21-10570-MFW         Doc 20     Filed 03/15/21     Page 61 of 217




         Interim Order relating to the Debtors’ secured lending relationship with the Prepetition Secured

         Parties.

                            (i)    Cash Collateral. All or substantially all of the Debtors’ cash and cash

             equivalents, including cash on deposit in any account or accounts as of the Petition Date, cash

             obtained at any time thereafter (including proceeds of the DIP Facility), securities or other

             property, wherever located, whether subject to control agreements or otherwise, whether as

             original collateral or proceeds of other Prepetition Collateral, constitutes Cash Collateral of the

             Prepetition Secured Parties.

                    I.    Findings Regarding Postpetition Financing

                            (i)    Request for Postpetition Financing. The Debtors seek authority to (a) enter

             into the DIP Facility on the terms described herein and in the DIP Documents, and (b) use Cash

             Collateral on the terms described herein to administer their Chapter 11 Cases and fund their

             operations in accordance with the Approved Budget (as defined herein), DIP Term Sheet, and

             DIP Documents. At the Final Hearing, the Debtors will seek final approval of the proposed

             postpetition financing and use of Cash Collateral arrangements pursuant to a proposed final order

             (the “Final Order”), which shall be in form and substance reasonably acceptable to the DIP

             Agent (acting at the direction of the Required DIP Lenders). Notice of the Final Hearing and

             Final Order will be provided in accordance with this Interim Order.

                            (ii)   Priming of the Prepetition Liens. The priming of the Prepetition Liens on

             the Prepetition Collateral under section 364(d) of the Bankruptcy Code, as contemplated by the

             DIP Documents and as further described below, will enable the Debtors to obtain the DIP Facility

             and to continue to operate their businesses to the benefit of their Estates and creditors, and the

             Debtors would not be able to obtain debtor-in-possession financing in a sufficient amount


27872954.1                                                  12
                       Case 21-10570-MFW           Doc 20     Filed 03/15/21     Page 62 of 217




             without granting such priming liens. Consistent with the requirements of section 364(d) of the

             Bankruptcy Code, the Prepetition Secured Parties shall receive adequate protection as set forth

             in this Interim Order pursuant to sections 361, 363, and 364 of the Bankruptcy Code, for any

             diminution in the value (“Diminution”) of their respective interests in the Prepetition Collateral

             (including Cash Collateral).

                            (iii) Need for Postpetition Financing and Use of Cash Collateral. The Debtors

             have an immediate and critical need to obtain the financing pursuant to the DIP Facility and to

             continue to use the Prepetition Collateral (including Cash Collateral) in order to, among other

             things, (i) pay the fees, costs and expenses incurred in connection with the Chapter 11 Cases, (ii)

             fund any obligations benefitting from the Carve-Out, (iii) permit the orderly continuation of the

             operation of their businesses, (iv) maintain business relationships with customers, vendors and

             suppliers, (v) make payroll, and (vi) satisfy other working capital and operational needs. The

             incurrence of new debt under the DIP Documents and use of Cash Collateral is necessary and

             vital to the preservation and maintenance of the going concern value of the Debtors. Immediate

             and irreparable harm will be caused to the Debtors and their Estates if immediate financing is

             not obtained and permission to use Cash Collateral is not granted. The terms of the proposed

             financing are fair and reasonable, reflect the Debtors’ exercise of prudent business judgment, and

             are supported by reasonably equivalent value and fair consideration. The adequate protection

             provided in this Interim Order and other benefits and privileges contained herein are consistent

             with and authorized by the Bankruptcy Code.

                            (iv) No Credit Available on More Favorable Terms. The DIP Facility is the best

             source of debtor-in-possession financing available to the Debtors. Given their current financial

             condition, financing arrangements, capital structure, and the circumstances of these Chapter 11


27872954.1                                                  13
                        Case 21-10570-MFW           Doc 20      Filed 03/15/21      Page 63 of 217




             Cases, the Debtors have been and continue to be unable to obtain financing from sources other

             than the DIP Lenders on terms more favorable than the DIP Facility. Further, the Prepetition

             Secured Parties have consented to the Debtors incurring debtor-in-possession financing, the

             priming of their Prepetition Liens, and the use of their Cash Collateral, only on the terms and

             subject to the conditions set forth in the DIP Documents and this Interim Order (including the

             incurrence of the Interim Roll-Up Obligations, and subject to entry of the Final Order, the Final

             Roll-Up Obligations (each as defined below)). The Debtors are unable to obtain unsecured credit

             allowable under Bankruptcy Code section 503(b)(1) as an administrative expense. The Debtors

             have also been unable to obtain: (a) unsecured credit having priority over that of administrative

             expenses of the kind specified in sections 503(b), 507(a) and 507(b) of the Bankruptcy Code;

             (b) credit secured solely by a lien on property of the Debtors and their Estates that is not

             otherwise subject to a lien; or (c) credit secured solely by a junior lien on property of the Debtors

             and their Estates that is subject to a lien. Financing on a postpetition basis is not otherwise

             available without granting the DIP Secured Parties: (1) perfected security interests in and liens

             on (each as provided herein) all of the Debtors’ existing and after-acquired assets with the

             priorities set forth herein, (2) superpriority claims and priming liens to the extent set forth in this

             Interim Order, the DIP Term Sheet, and the DIP Documents, and (3) the other protections set

             forth in this Interim Order.

                             (v)   Use of Cash Collateral and Proceeds of the DIP Facility. As a condition to

             the Debtors’ entry into the DIP Documents, the extension of credit under the DIP Facility and

             the authorization to use Prepetition Collateral, including Cash Collateral, the Debtors have

             agreed that Cash Collateral and the proceeds of the DIP Facility shall be used solely in




27872954.1                                                    14
                       Case 21-10570-MFW           Doc 20    Filed 03/15/21      Page 64 of 217




             accordance with the terms and conditions of this Interim Order and the DIP Documents and in

             accordance with the Approved Budget (as defined herein), subject to Permitted Variances.

                            (vi) Application of Proceeds of Collateral. As a condition to entry into the DIP

             Documents, the extension of credit under the DIP Facility and authorization to use Cash

             Collateral, the Debtors have agreed that, as of and commencing on the date of entry of this

             Interim Order, the Debtors shall apply the proceeds of DIP Collateral in accordance with this

             Interim Order and the DIP Documents.

                            (vii) Roll-Up of Prepetition Obligations and Secured Swap Obligations into DIP

             Obligations. Upon entry of this Interim Order and the Final Order, respectively, (i) Prepetition

             Obligations in an aggregate amount of $54 million and (ii) prepetition Secured Swap Obligations

             in the approximate amount of $16.1 million (collectively, the “Roll-Up Amount”) shall be

             converted into principal obligations constituting DIP Obligations, without any further action by

             the Debtors or any other party, as follows: (i) upon entry of this Interim Order and occurrence of

             the Interim Closing Date, the sum of (x) an amount proportionate to the Interim Amount (as a

             percentage of the New Money Amount) and (y) the amount of the prepetition Secured Swap

             Obligations (the “Interim Roll-Up Obligations”) and (ii) upon entry of the Final Order and

             occurrence of the Final Closing Date, an amount proportionate to the Final Amount (as a

             percentage of the New Money Amount) (the “Final Roll-Up Obligations” and, together with

             the Interim Roll-Up Obligations, the “DIP Roll-Up Obligations”). The conversion (or “roll-

             up”) shall be authorized as compensation for, in consideration for, and solely on account of, the

             agreement of the Prepetition Lenders as DIP Lenders to fund amounts, and provide other

             consideration to the Debtors under the DIP Facility and not as payments under, adequate

             protection for, or otherwise on account of, any Prepetition Obligations. Notwithstanding any


27872954.1                                                  15
                       Case 21-10570-MFW           Doc 20     Filed 03/15/21      Page 65 of 217




             other provision of this Interim Order, the Final Order, or the DIP Documents, all rights of the

             Prepetition Secured Parties shall be fully preserved. The Prepetition Secured Parties would not

             otherwise consent to the use of their Cash Collateral or the subordination of their liens to the DIP

             Liens, and the DIP Agent and the DIP Lenders would not be willing to provide the DIP Facility

             or extend credit to the Debtors thereunder without the inclusion of the DIP Roll-Up Obligations

             in the DIP Obligations. Moreover, the roll-up of the Prepetition Obligations in an amount equal

             to the Roll-Up Amount, into DIP Obligations will enable the Debtors to obtain urgently needed

             financing to administer these Chapter 11 Cases and fund their operations.

                  J.      Adequate Protection. In exchange for their consent to (i) the priming of the

         Prepetition Liens by the DIP Liens, and (ii) the use of Cash Collateral to the extent set forth in this

         Interim Order, the Prepetition Secured Parties shall receive adequate protection to the extent of

         any Diminution of their interests in the Prepetition Collateral, as more fully set forth in this Interim

         Order.

                  K.      Good Faith of the DIP Secured Parties.

                            (i)   Willingness to Provide Financing. The DIP Secured Parties have committed

             to provide financing to the Debtors subject to: (a) entry of this Interim Order and the Final Order;

             (b) approval of the terms and conditions of the DIP Facility and those set forth in the DIP

             Documents; (c) satisfaction of the closing conditions set forth in the DIP Documents; and

             (d) findings by this Bankruptcy Court that the DIP Facility is essential to the Debtors’ estates,

             that the DIP Lenders are extending credit to the Debtors pursuant to the DIP Documents in good

             faith, and that the DIP Secured Parties’ claims, superpriority claims, security interests and liens

             and other protections granted pursuant to this Interim Order and the DIP Documents will have

             the protections provided by section 364(e) of the Bankruptcy Code.


27872954.1                                                  16
                       Case 21-10570-MFW          Doc 20     Filed 03/15/21     Page 66 of 217




                            (ii)   Business Judgment and Good Faith Pursuant to Section 364(e). Based on

             the Motion, the First Day Declaration and the Cesarz Declaration, and the record presented to

             the Bankruptcy Court at the Interim Hearing, (i) the terms of the financing embodied in the DIP

             Facility, including the fees, expenses and other charges paid and to be paid thereunder or in

             connection therewith, (ii) the adequate protection authorized by the Interim Order and DIP

             Documents and (iii) the terms on which the Debtors may continue to use the Prepetition

             Collateral (including Cash Collateral), in each case pursuant to this Interim Order and the DIP

             Documents, are fair and reasonable, reflect the Debtors’ exercise of prudent business judgment

             consistent with their fiduciary duties, constitute reasonably equivalent value and fair

             consideration, and represent the best financing (and terms) available under the circumstances.

                            (iii) Good Faith Pursuant to Section 364(e). The terms and conditions of the

             DIP Facility and the use of Cash Collateral were negotiated in good faith and at arm’s length

             among the Debtors, the DIP Secured Parties, and the Prepetition Secured Parties with the

             assistance and counsel of their respective advisors. Use of Cash Collateral and credit to be

             extended under the DIP Facility shall be deemed to have been allowed, advanced, made, or

             extended in good faith by the DIP Secured Parties and the Prepetition Secured Parties within the

             meaning of section 364(e) of the Bankruptcy Code.

                            (iv) Consent to DIP Facility and Use of Cash Collateral. The Prepetition

             Secured Parties have consented, or are deemed to have consented, or have not objected to the

             Debtors’ use of Cash Collateral and the other Prepetition Collateral, and the Debtors’ entry into

             the DIP Documents solely in accordance with and subject to the terms and conditions in this

             Interim Order and the DIP Documents.

                  L.      Good Cause. Good cause has been shown for immediate entry of this Interim


27872954.1                                                 17
                     Case 21-10570-MFW           Doc 20     Filed 03/15/21     Page 67 of 217




         Order, and the entry of this Interim Order is in the best interests of the Debtors, the Estates and

         their stakeholders. Among other things, the relief granted herein will minimize disruption of the

         Debtors’ business and permit the Debtors to meet payroll, pay premiums on critical professional

         liability insurance policies and other expenses necessary to maximize the value of the Estates. The

         terms of the Debtors’ DIP Facility, use of Cash Collateral and proposed adequate protection

         arrangements, as set forth in this Interim Order, are fair and reasonable under the circumstances,

         and reflect the Debtors’ exercise of prudent business judgment.

                M.      Immediate Entry. Sufficient cause exists for immediate entry of this Interim

         Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the applicable Local

         Bankruptcy Rules.

                Based upon the foregoing findings and conclusions, the Motion and the record before the

         Bankruptcy Court with respect to the Motion, and after due consideration and good and sufficient

         cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                        1.      DIP Financing Approved. On an interim basis, entry into the DIP Facility,

         including the incurrence of the Interim Roll-Up Obligations, is authorized and approved, and the

         use of Cash Collateral is authorized, in each case, subject to the terms and conditions set forth in

         this Interim Order. All objections to this Interim Order to the extent not withdrawn, waived, settled

         or resolved, and all reservations of rights included therein, are hereby denied and overruled on the

         merits. This Interim Order shall become effective immediately upon its entry.

                                            DIP Facility Authorization

                        2.      Authorization of the DIP Financing.        The Debtors are expressly and

         immediately authorized and empowered to execute and deliver the DIP Documents and any DIP


27872954.1                                                18
                     Case 21-10570-MFW          Doc 20     Filed 03/15/21     Page 68 of 217




         Swap Documents, and to incur and to perform the DIP Obligations in accordance with, and subject

         to, the terms of this Interim Order, the DIP Documents, and any DIP Swap Documents, and to

         execute, deliver and perform under all instruments, certificates, agreements, and documents which

         may be required or necessary for the performance by the Debtors under the DIP Documents and

         any DIP Swap Documents and the creation and perfection of the DIP Liens described in and

         provided for by this Interim Order and the DIP Documents. The Debtors are hereby authorized and

         directed to pay, in accordance with this Interim Order, any principal, interest, fees, expenses, and

         other amounts described in the DIP Documents and this Interim Order, as such amounts become

         due and owing, without need to obtain further Court approval (except as otherwise provided herein

         or in the DIP Documents) subject to and in accordance with the term hereof and thereof, including,

         without limitation, any closing fees and commitment fees, as well as any reasonable and

         documented fees and disbursements of Proskauer Rose LLP, Landis Rath & Cobb LLP, Holland

         & Hart LLP, and Houlihan Lokey Capital, Inc., as the DIP Professionals (as defined below), as set

         forth herein and in the DIP Documents, whether or not such professional fees and disbursements

         arose before or after the Petition Date, and whether or not the transactions contemplated hereby

         are consummated, to implement all applicable reserves and to take any other actions that may be

         necessary or appropriate, all to the extent provided in this Interim Order and the DIP Documents.

         Upon execution and delivery, the DIP Documents and any DIP Swap Documents shall represent

         legal, valid and binding obligations of the Debtors, enforceable against each of the Debtors and

         their Estates in accordance with their terms. Each officer of a Debtor acting individually is hereby

         authorized to execute and deliver each of the DIP Documents and any DIP Swap Document, such

         execution and delivery to be conclusive evidence of such officer’s respective authority to act in

         the name of and on behalf of the Debtors.


27872954.1                                               19
                      Case 21-10570-MFW           Doc 20     Filed 03/15/21      Page 69 of 217




                        3.      Authorization to Borrow. To prevent immediate and irreparable harm to the

         Debtors’ Estates, and to enable the Debtors to continue to operate their business and preserve and

         maximize the value of their Estates, subject to the terms and conditions set forth in the DIP

         Documents and this Interim Order, the Debtors are hereby authorized to borrow the Interim

         Amount (plus the amount of the Roll-Up Amount constituting Interim Roll-Up Obligations),

         subject to any limitations on, or conditions to, borrowing under the DIP Documents, which

         borrowings shall be used solely for purposes permitted under the DIP Documents, including,

         without limitation, to provide working capital for the Debtors and to pay interest, fees, costs,

         charges and expenses, in each case, in accordance with this Interim Order, the DIP Documents,

         and the Approved Budget.

                        4.      DIP Obligations. The DIP Documents, the DIP Swap Documents and this

         Interim Order shall constitute and evidence the validity and binding effect of the Debtors’ DIP

         Obligations. All DIP Obligations shall be enforceable against the Debtors, their Estates, and any

         successors thereto, including without limitation, any trustee appointed in the Chapter 11 Cases, or

         in any case under Chapter 7 of the Bankruptcy Code upon the conversion of any of the Chapter 11

         Cases, or in any other proceedings superseding or related to any of the foregoing (collectively, the

         “Successor Cases”). Upon entry of this Interim Order, the DIP Obligations will include all loans,

         guarantees, reimbursement obligations, and any other indebtedness or obligations, contingent or

         absolute, which may now or from time to time be owing by any of the Debtors to the DIP Secured

         Parties, including, without limitation, all principal, accrued interest, costs, charges, fees, expenses

         and other amounts under the DIP Documents and the DIP Swap Documents. The Debtors shall be

         jointly and severally liable for the DIP Obligations. The DIP Obligations shall become due and

         payable, without notice or demand, on the DIP Termination Date. Except as provided in paragraph


27872954.1                                                 20
                     Case 21-10570-MFW          Doc 20     Filed 03/15/21     Page 70 of 217




         45 with respect to the DIP Roll-Up Obligations, no obligation, payment, transfer, or grant of

         collateral security hereunder or under the DIP Documents (including any DIP Obligation or DIP

         Liens) to the DIP Secured Parties, shall be stayed, restrained, voidable, avoidable, or recoverable,

         under the Bankruptcy Code or under any applicable law (including, without limitation, under

         sections 502(d), 544, and 547 to 550 of the Bankruptcy Code or under any applicable state Uniform

         Voidable Transactions Act, Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance

         Act, or similar statute or common law), or be subject to any disgorgement, avoidance, reduction,

         setoff, recoupment, offset, recharacterization, subordination (whether equitable, contractual, or

         otherwise), claim, counterclaim, charge, assessment, cross-claim, defense, or any other liability or

         challenge under the Bankruptcy Code or any applicable law or regulation by any person or entity

         for any reason.

                           5.   DIP Collateral. To secure the DIP Obligations, effective immediately upon

         entry of this Interim Order, pursuant to sections 361, 362, 364(c)(2), 364(c)(3), and 364(d) of the

         Bankruptcy Code, the DIP Agent (for the benefit of the DIP Lenders), is hereby granted,

         continuing, valid, binding, enforceable, non-avoidable, and automatically and properly perfected

         postpetition security interests in and liens on (collectively, the “DIP Liens”) the DIP Collateral.

         “DIP Collateral” means, collectively, all assets of each Debtor and its Estate of any nature

         whatsoever and wherever located, whether first arising prior to or following the Petition Date, now

         owned or hereafter acquired, including all accounts, chattel paper, commercial tort claims, deposit

         accounts, documents, equipment, general intangibles, goods, instruments, inventory, investment

         property, letter-of-credit rights, real property, all Oil and Gas Properties (as defined in the

         Prepetition Credit Agreement), any Building or Manufactured (Mobile) Home (as defined in the

         applicable Flood Laws (as defined in the Prepetition Credit Agreement)) to the extent permitted


27872954.1                                               21
                     Case 21-10570-MFW           Doc 20     Filed 03/15/21      Page 71 of 217




         under Regulation H, books and records, and all proceeds, rents, profits, and offspring of the

         foregoing, other than assets, contracts, leases and other licenses solely to the extent a DIP Lien is

         not permitted by law to attach to such property, in which case the proceeds of such assets, contracts,

         leases and other licenses shall be DIP Collateral, and until entry of the Final Order, the proceeds

         of avoidance actions under chapter 5 of the Bankruptcy Code.

                        6.      DIP Liens.     The DIP Liens securing the DIP Obligations are valid,

         automatically perfected, non-avoidable, senior in priority, and superior to any security, mortgage,

         collateral interest, lien or claim to any of the DIP Collateral, except that the DIP Liens shall be

         subject to the Carve-Out, and shall otherwise be junior only to the Prepetition Permitted Liens.

         Other than as set forth herein or in the DIP Documents, the DIP Liens shall not be made subject to

         or pari passu with any lien or security interest heretofore or hereinafter granted in the Chapter 11

         Cases or any Successor Cases, and shall be valid and enforceable against any trustee appointed in

         the Chapter 11 Cases or any Successor Cases, upon the conversion of any of the Chapter 11 Cases

         to a case under Chapter 7 of the Bankruptcy Code (or in any other Successor Case), and/or upon

         the dismissal of any of the Chapter 11 Cases or Successor Cases. The DIP Liens shall not be

         subject to section 510, 549, or 550 of the Bankruptcy Code. No lien or interest avoided and

         preserved for the benefit of any Estate pursuant to section 551 of the Bankruptcy Code shall be

         pari passu with or senior to the DIP Liens.

                        7.      DIP Superpriority Claims. Subject to the Carve-Out, upon entry of this

         Interim Order, the DIP Secured Parties are hereby granted, pursuant to section 364(c)(1) of the

         Bankruptcy Code, allowed superpriority administrative expense claims in each of the Chapter 11

         Cases and any Successor Cases (collectively, the “DIP Superpriority Claims”) for all DIP

         Obligations: (a) except as set forth herein (including with respect to the Carve-Out), with priority


27872954.1                                                22
                     Case 21-10570-MFW           Doc 20     Filed 03/15/21      Page 72 of 217




         over any and all administrative expense claims and unsecured claims against the Debtors or their

         Estates in any of the Chapter 11 Cases and any Successor Cases, at any time existing or arising, of

         any kind or nature whatsoever, including, without limitation, administrative expenses of the kinds

         specified in or ordered pursuant to Bankruptcy Code sections 105, 326, 328, 330, 331, 364, 503(a),

         503(b), 507(a), 507(b), 546(c), 546(d), 726, 1113, and 1114, and any other provision of the

         Bankruptcy Code, as provided under section 364(c)(1) of the Bankruptcy Code; and (b) which

         shall at all times be senior to the rights of the Debtors and their Estates, and any successor trustee

         or other estate representative to the extent permitted by law.

                        8.      DIP Roll-Up Obligations. Upon entry of this Interim Order and the Final

         Order, respectively, Prepetition Obligations and prepetition Secured Swap Obligations in an

         aggregate amount equal to the Roll-Up Amount shall be converted into principal obligations

         constituting DIP Obligations, without any further action by the Debtors or any other party, as

         follows: (i) upon entry of this Interim Order and occurrence of the Interim Closing Date, the sum

         of (x) an amount proportionate to the Interim Amount (as a percentage of the New Money Amount)

         (i.e., $39,000,000) and (y) all of the prepetition Secured Swap Obligations in the approximate

         amount of $16.1 million shall be converted into Interim Roll-Up Obligations and (ii) subject to

         entry of the Final Order, upon occurrence of the Final Closing Date, an amount proportionate to

         the Final Amount (as a percentage of the New Money Amount) (i.e., $15,000,000) shall be

         converted into Final Roll-Up Obligations which, together with the Interim Roll-Up Obligations,

         shall constitute DIP Roll-Up Obligations.

                        9.      Postpetition Swap Agreements. The Debtors are authorized, pursuant to

         sections 105(a) and 363 of the Bankruptcy Code, to: (i) enter into and perform under new hedging

         agreements on a postpetition basis (the “Postpetition Swap Agreements”), which may be in one


27872954.1                                                23
                     Case 21-10570-MFW          Doc 20     Filed 03/15/21     Page 73 of 217




         or more forms that are consistent with the Debtors’ prepetition practices and industry standards,

         including industry practices for trading with entities in chapter 11, and which may incorporate

         additional terms and conditions related to the Chapter 11 Cases, and, to the extent any obligations

         arising under the Postpetition Swap Agreements (the “Postpetition Swap Obligations”) are

         secured obligations, such obligations shall have the benefit of the superpriority claims and the DIP

         Liens granted pursuant to this Interim DIP Order and the Final DIP Order (subject to entry thereof);

         and (ii) honor, pay, or otherwise satisfy all Postpetition Swap Obligations as they come due.

                        10.     Secured Swap Obligations. All prepetition Secured Swap Obligations (as

         defined in the Prepetition Credit Agreement) shall be included in the Roll-Up Amount, shall

         become DIP Obligations upon entry of the Interim Order, and, as such, shall be entitled to all the

         rights of DIP Obligations, including, without limitation, the DIP Superpriority Claims and the DIP

         Liens. The Debtors shall not post any cash collateral to the holders of Secured Swap Obligations

         against which such Secured Swap Obligations can be offset, and, for the avoidance of doubt, no

         interest shall accrue on the rolled-up prepetition Secured Swap Obligations.

                        11.     No Obligation to Extend Credit. The DIP Secured Parties shall have no

         obligation to make any loan or advance under the DIP Documents unless all of the conditions

         precedent under the DIP Documents and this Interim Order have been satisfied in full or waived

         by the Required DIP Lenders in accordance with the terms of the DIP Documents.

                        12.     Use of Proceeds of DIP Facility. From and after the Petition Date, the

         Debtors shall use advances of credit under the DIP Facility only for the purposes specifically set

         forth in this Interim Order and the DIP Documents, and only in compliance with the Approved

         Budget (subject to the Permitted Variances) and the terms and conditions in this Interim Order and

         the DIP Documents.


27872954.1                                               24
                     Case 21-10570-MFW           Doc 20     Filed 03/15/21     Page 74 of 217




                        13.     No Monitoring Obligation.        The DIP Secured Parties shall have no

         obligation or responsibility to monitor the Debtors’ use of the DIP Facility, and the DIP Secured

         Parties may rely upon the Debtors’ representation that the use of the DIP Facility at any time is in

         accordance with the requirements of this Interim Order and the DIP Documents.

                                       Authorization to Use Cash Collateral

                        14.     Authorization to Use Cash Collateral. Subject to the terms and conditions

         of this Interim Order and the DIP Documents, and in accordance with the Approved Budget

         (subject to the Permitted Variances), the Debtors are authorized to use Cash Collateral until the

         expiration of the Remedies Notice Period (as defined below) following the Termination Date.

         Nothing in this Interim Order shall authorize the disposition of any assets of the Debtors outside

         the ordinary course of business, or any Debtor’s use of any Cash Collateral or other proceeds

         resulting therefrom, except as permitted by this Interim Order and the DIP Documents, and in

         accordance with the Approved Budget (subject to the Permitted Variances), as applicable.

                        15.     Consent of Prepetition Secured Parties. The Prepetition Secured Parties

         hereby consent to (a) the provisions of this Interim Order including the Debtors’ entry into the DIP

         Facility on an interim basis, (b) the granting of the DIP Liens and DIP Superpriority Claims on the

         terms and subject to the conditions set forth herein, and (c) the Approved Budget.

                        16.     Adequate Protection for Prepetition Secured Parties.            As adequate

         protection for any Diminution of the Prepetition Secured Parties’ interest in the Prepetition

         Collateral resulting from the subordination of the Prepetition Liens to the DIP Liens and the Carve-

         Out, the Prepetition Agent shall receive, for the benefit of the Prepetition Secured Parties,

                        (a) continuing valid, binding, enforceable and perfected postpetition replacement

                        liens pursuant to sections 361, 363(e), and 364(d)(l) of the Bankruptcy Code on the


27872954.1                                                25
             Case 21-10570-MFW         Doc 20     Filed 03/15/21      Page 75 of 217




              DIP Collateral, which shall be subject only to the Carve-Out, the DIP Liens, and

              Prepetition Permitted Liens (the “Secured Parties’ Replacement Liens”) and

              which (x) shall otherwise be senior to all other security interests in, liens on, or

              claims against the DIP Collateral, and (y) shall not be made subject to or pari passu

              with any lien or security interest heretofore or hereinafter granted in the Chapter 11

              Cases or any Successor Cases, and shall be valid and enforceable against any trustee

              appointed in any of the Chapter 11 Cases or any Successor Cases, and shall not be

              subject to sections 510, 549, or 550 of the Bankruptcy Code;

              (b) administrative superpriority expense claims in each of the Chapter 11 Cases (the

              “Adequate Protection Superpriority Claims”), subject only to the Carve-Out and

              the DIP Obligations (including the DIP Superpriority Claims), pursuant to section

              507(b) with priority over any and all other administrative expenses, administrative

              expense claims and unsecured claims against the Debtors or their Estates, now

              existing or hereafter arising, of any kind or nature whatsoever as to and to the extent

              provided by sections 503(b) and 507(b) of the Bankruptcy Code;

              (c) (i) monthly reimbursement payments of the Prepetition Secured Parties’

              respective reasonable fees and expenses including the professional fees of

              Proskauer Rose LLP, Landis Rath & Cobb LLP, Holland & Hart LLP, and

              Houlihan Lokey Capital, Inc. (in each case, without the need for the filing of formal

              fee applications, including as to any amounts arising before or after the Petition

              Date), (ii) quarterly payment (x) in cash of interest to the Prepetition Lenders under

              the Prepetition Credit Agreement, calculated at the non-default rate specified in

              Section 2.10(a) of the Prepetition Credit Agreement and (y) in kind interest with


27872954.1                                      26
                     Case 21-10570-MFW            Doc 20    Filed 03/15/21      Page 76 of 217




                        respect to default rate interest specified in Section 2.10(c) of the Prepetition Credit

                        Agreement that is in excess of the amount payable in cash pursuant to the foregoing

                        clause (x) (and, for the avoidance of doubt, such interest paid in kind shall be

                        capitalized and added to the outstanding principal amount of Prepetition

                        Obligations on the applicable interest payment date); provided, that the rights of all

                        parties are reserved as to whether payments made by the Debtors pursuant to this

                        paragraph 16(c) should be recharacterized as payments of principal pursuant to

                        section 506 of the Bankruptcy Code; and

                        (d) the right to credit bid the Prepetition Obligations in connection with any sale

                        of Prepetition Collateral, including, without limitation, as set forth in paragraph 41

                        hereof.

                        17.       Adequate Protection Reservation. Nothing herein shall impair or modify

         the application of section 507(b) of the Bankruptcy Code in the event that the adequate protection

         provided to the Prepetition Secured Parties hereunder is insufficient to compensate for any

         Diminution of their respective interests in the Prepetition Collateral during the Chapter 11 Cases

         or any Successor Cases. The receipt by the Prepetition Secured Parties of the adequate protection

         provided herein shall not be deemed an admission that the interests of the Prepetition Secured

         Parties are adequately protected, and this Interim Order shall not prejudice or limit the rights of

         the Prepetition Secured Parties to seek additional relief with respect to the use of Cash Collateral

         or for additional adequate protection.

                       Provisions Common to DIP Financing and Use of Cash Collateral

                        18.       Amendment of the DIP Documents. The Debtors and the DIP Agent and

         Required DIP Lenders (or as otherwise provided in the DIP Documents) may enter into one or


27872954.1                                                 27
                     Case 21-10570-MFW           Doc 20     Filed 03/15/21     Page 77 of 217




         more amendments, waivers, consents, or other modifications to and under the DIP Documents, in

         each case in accordance with the terms of the applicable DIP Documents and in such form as the

         Debtors, the DIP Agent, and the Required DIP Lenders (or as otherwise provided in the DIP

         Documents) agree, in such applicable DIP Lenders’ sole discretion, and no further approval of this

         Court shall be required for any amendment, waiver, consent, or other modification to and under

         the DIP Documents (and any fees paid in connection therewith) that does not materially and

         adversely affect the Debtors or which does not (i) shorten the maturity of the DIP Facility, (ii)

         increase the principal amount of, the rate of interest on, or the fees payable in connection with the

         DIP Facility, or (iii) change any event of default, add any covenants, or amend the covenants to be

         materially more restrictive; provided, however, any such amendment, waiver, consent, or other

         modification shall be served by the Debtors on the U.S. Trustee and counsel to the Committee two

         days in advance of its effectiveness, to the extent reasonably practicable. No consent to any such

         amendment, waiver, consent or modification shall be implied by any action, inaction or

         acquiescence of the DIP Secured Parties.

                        19.     Approved Budget.

                        (i)     Attached to this Interim Order as Exhibit B is a 13-week budget approved

         by the Required DIP Lenders, which sets forth, among other things, projected cash receipts and

         cash disbursements (the “Approved Budget”). Commencing at 5:00 P.M. (Eastern Time) on the

         Wednesday of the fourth full calendar week after the Petition Date, and continuing at 5:00 P.M.

         (Eastern Time) on the Wednesday of every fourth week thereafter, the weekly budget shall be

         updated, and if such updated budget is in form and substance satisfactory to the DIP Agent (acting

         at the direction of the Required DIP Lenders), it shall become the “Approved Budget” for purposes

         of the DIP Documents, this Interim Order, and Final Order, (the “DIP Orders”). Any amendments,


27872954.1                                                28
                     Case 21-10570-MFW          Doc 20     Filed 03/15/21     Page 78 of 217




         supplements or modifications to the Approved Budget or an Approved Variance Report (as defined

         below) shall be subject to the prior written approval of the DIP Agent (acting at the direction of

         the Required DIP Lenders) prior to the implementation thereof. If the DIP Agent has not objected,

         in writing, to a proposed updated budget, or an amendment, supplement or modification to the

         Approved Budget or an Approved Variance Report, within five (5) business days after the DIP

         Agent’s receipt thereof, such proposed updated budget, amendment, supplement or modification

         shall be deemed acceptable to and approved by the DIP Agent. Until any such updated budget,

         amendment, supplement or modification has been approved (or deemed approved as provided

         above) by the DIP Agent (acting at the direction of the Required DIP Lenders), the Debtors shall

         be subject to and be governed by the terms of the Approved Budget then in effect.

                        (ii)    The Approved Budget is approved on an interim basis. The proceeds of the

         DIP Facility and Cash Collateral under this Interim Order shall be used by the Debtors solely in

         accordance with the Approved Budget (subject to Permitted Variances), this Interim Order and the

         DIP Documents.

                        (iii)   Other than with respect to the Carve-Out, and except as provided in

         Paragraphs 32 and 33, none of the DIP Secured Parties’ and the Prepetition Secured Parties’

         consent to, or acknowledgement of, the Approved Budget shall be construed as consent to use the

         proceeds of the DIP Facility or Cash Collateral beyond the maturity date of the DIP Facility or the

         occurrence of the Termination Date, regardless of whether the aggregate funds shown on the

         Approved Budget have been expended.

                        (iv)    Notwithstanding anything to the contrary herein, the Debtors shall pay the

         fees, costs and expenses of the DIP Professionals (as defined below) in accordance with the DIP

         Documents and this Interim Order without reference to the Approved Budget.


27872954.1                                               29
                     Case 21-10570-MFW         Doc 20     Filed 03/15/21    Page 79 of 217




                       20.     Budget Reporting. The Debtors shall at all times comply with the Approved

         Budget, subject to the Permitted Variances (as defined below). By not later than 5:00 PM (Eastern

         Time) on Wednesday after the second full calendar week following the Petition Date (the “First

         Testing Date”), and no later than 5:00 PM (Eastern Time) on each Wednesday thereafter (together

         with the First Testing Date, each a “Testing Date”), the Debtors shall deliver to the DIP Agent

         (who shall promptly provide the same to the DIP Lenders), in a form consistent with the form of

         the Approved Budget, a variance report comparing the Debtors’ actual receipts and disbursements

         by line item for the prior calendar week, beginning with the fourth week after the Petition Date,

         and the prior four calendar weeks (on a cumulative basis) with the projected receipts and

         disbursements for such week and, beginning with the fourth calendar week after the Petition Date,

         the prior four calendar weeks (on a cumulative basis) as reflected in the applicable Approved

         Budget for such weeks (the “Weekly Variance Report”).

                       21.     Budget Testing. By not later than 5:00 PM Eastern Time on the First Testing

         Date and on each Wednesday thereafter that is the four (4)-week anniversary of the First Testing

         Date (each such date, a “Monthly Variance Testing Date” and each such four-week period, the

         “Monthly Testing Period”), the Debtors shall provide to the DIP Agent (who shall promptly

         provide the same to the DIP Lenders) a report detailing (i) the aggregate disbursements of the

         Debtors and aggregate receipts during the applicable Monthly Testing Period for (a) LOE and GTP

         on a combined basis, and (b) all other operating disbursements (excluding LOE and GTP); and (ii)

         any variance (whether positive or negative, expressed as a percentage) between the aggregate

         disbursements made during such Monthly Testing Period by the Debtors against the aggregate

         disbursements for the Monthly Testing Period, as set forth in the applicable Approved Budget (a

         “Monthly Variance Report,” together with the Weekly Variance Report, the “Approved


27872954.1                                              30
                     Case 21-10570-MFW           Doc 20     Filed 03/15/21      Page 80 of 217




         Variance Reports”). The Debtors shall comply with the following (collectively, the “Permitted

         Variances”): as of any Monthly Variance Testing Date, for the Monthly Testing Period ending on

         the Sunday preceding such Monthly Variance Testing Date, the Debtors shall not allow: (i) LOE

         and GTP on a combined basis to be greater than 110% of the estimated disbursement for such items

         in the Approved Budget; and (ii) all other operating disbursements (excluding LOE, GTP,

         professional fees and restructuring charges arising on account of the Chapter 11 Cases (including

         Chapter 11 Trustee fees and professional fees and expenses incurred by the DIP Agent and/or the

         DIP Lenders) and payments to Prepetition Secured Parties) to be greater than 115% of the

         estimated disbursement for such items in the Approved Budget, each for such Monthly Testing

         Period.

                        22.     Modification of Automatic Stay. The automatic stay of section 362 of the

         Bankruptcy Code is hereby modified and vacated to the extent necessary to permit the Debtors,

         the DIP Secured Parties and the Prepetition Secured Parties to accomplish the transactions

         contemplated by this Interim Order.

                        23.     Perfection of DIP Liens and Replacement Liens. This Interim Order shall

         be sufficient and conclusive evidence of the creation, validity, perfection, and priority of all liens

         granted herein, including the DIP Liens, and the Replacement Liens, without the necessity of filing

         or recording any financing statement, mortgage, deed of trust, notice, or other instrument or

         document which may otherwise be required under the law or regulation of any jurisdiction or the

         taking of any other action (including, for the avoidance of doubt, entering into any deposit account

         control agreement) to validate or perfect (in accordance with applicable non-bankruptcy law) the

         DIP Liens and the Replacement Liens or to entitle the DIP Secured Parties and the Prepetition

         Secured Parties to the priorities granted herein. Notwithstanding the foregoing, the DIP Agent and


27872954.1                                                31
                     Case 21-10570-MFW            Doc 20     Filed 03/15/21      Page 81 of 217




         the Prepetition Agent (for the benefit of the DIP Secured Parties and the Prepetition Secured

         Parties, respectively) are authorized, but not required, to file, as each deems necessary or advisable,

         such financing statements, security agreements, mortgages, notices of liens and other similar

         documents to perfect in accordance with applicable non-bankruptcy law or to otherwise evidence

         the DIP Liens and the Replacement Liens, and all such financing statements, mortgages, notices

         and other documents shall be deemed to have been filed or recorded as of the Petition Date;

         provided, however, that no such filing or recordation shall be necessary or required in order to

         create or perfect the DIP Liens or the Replacement Liens. The Debtors are authorized and directed

         to execute and deliver promptly upon demand to the DIP Agent and the Prepetition Agent all such

         financing statements, mortgages, notices and other documents as each may reasonably request.

         The DIP Agent and the Prepetition Agent may each, in its discretion, file a photocopy of this

         Interim Order as a financing statement with any filing or recording office or with any registry of

         deeds or similar office in addition to or in lieu of such financing statements, notices of lien or

         similar instruments. To the extent that the Prepetition Agent is, with respect to the DIP Collateral,

         the secured party under any security agreement, mortgage, leasehold mortgage, landlord waiver,

         credit card processor notices or agreements, bailee letters, custom broker agreements, financing

         statement, account control agreements or any other Prepetition Credit Documents or is listed as

         loss payee, lenders’ loss payee or additional insured under any of the Debtors’ insurance policies,

         the DIP Agent (for the benefit of the DIP Secured Parties) shall also be deemed to be the secured

         party or mortgagee, as applicable, under such documents or to be the loss payee or additional

         insured, as applicable. The Prepetition Agent shall act as agent for the DIP Secured Parties solely

         for purposes of perfecting the DIP Secured Parties’ liens on all DIP Collateral that, without giving

         effect to the Bankruptcy Code and this Interim Order, is of a type such that perfection of a lien


27872954.1                                                 32
                     Case 21-10570-MFW           Doc 20    Filed 03/15/21     Page 82 of 217




         therein may be accomplished only by possession or control by a secured party (including any

         deposit account control agreement), and all of the Prepetition Agent’s respective rights in such DIP

         Collateral shall inure to the benefit of and be exercisable exclusively by the DIP Agent until the

         DIP Obligations have been indefeasibly repaid in full in cash; provided, that the DIP Agent may,

         in its sole discretion, require the Debtors and the Prepetition Agent to (and the Debtors and the

         Prepetition Agent shall) use commercially reasonable efforts to provide the DIP Agent with such

         possession or control as is necessary to perfect the DIP Obligations and DIP Priority Liens.

         Notwithstanding the foregoing, in the event any of the Chapter 11 Cases or Successor Cases are

         dismissed prior to the indefeasible payment in full of the DIP Obligations, such order dismissing

         any Chapter 11 Cases or Successor Cases shall not be effective for five (5) business days to permit

         the DIP Agent and the Prepetition Agent to enter into any agreements or file any documents

         (including credit agreements, financing statements, mortgages, or other notices or documents)

         evidencing the DIP Obligations and the perfection and priority of the DIP Liens and Replacement

         Liens, and during such period, the Debtors shall comply with all reasonable requests of the DIP

         Agent and the Prepetition Agent to ensure the perfection of the DIP Liens and the Replacement

         Liens, as applicable.

                        24.      Access to Books and Records. The Debtors will (i) maintain books, records,

         and accounts to the extent and as required by the DIP Documents, (ii) cooperate with, consult with,

         and provide to the DIP Agent and the DIP Lenders all such information and documents that any or

         all of the Debtors are obligated to provide under the DIP Documents or the provisions of this

         Interim Order or as otherwise reasonably requested by the DIP Agent and the DIP Lenders,

         (iii) during normal business hours, upon reasonable advance notice, permit consultants, advisors

         and other representatives (including third party representatives) of the DIP Agent and the DIP


27872954.1                                                33
                     Case 21-10570-MFW           Doc 20     Filed 03/15/21     Page 83 of 217




         Lenders to visit and inspect any of the Debtors’ respective properties, to examine and make

         abstracts or copies from any of their respective books and records, to conduct a collateral audit and

         analysis of their respective inventory and accounts, to tour the Debtors’ business premises and

         other properties, and to discuss, and provide advice with respect to, their respective senior

         management independent public accountants to the extent required by the DIP Documents or the

         Prepetition Credit Documents, and (iv) permit the DIP Secured Parties, and the Prepetition Secured

         Parties, and their respective consultants, advisors and other representatives, to consult with the

         Debtors’ management and advisors on matters concerning the Debtors’ businesses, financial

         condition, operations and assets, as provided for in the DIP Documents.

                        25.     Proceeds of Subsequent Financing.        If the Debtors, any trustee, any

         examiner with expanded powers, or any responsible officer subsequently appointed in these

         Chapter 11 Cases or any Successor Cases, shall obtain credit or incur debt pursuant to Bankruptcy

         Code sections 364(b), 364(c) or 364(d) or in violation of the DIP Documents at any time prior to

         the indefeasible repayment in full in cash of all DIP Obligations and the termination of the DIP

         Lenders’ obligation to extend credit under the DIP Facility, including subsequent to the

         confirmation of any plan with respect to any or all of the Debtors and the Debtors’ Estates, and

         such facilities are secured by any DIP Collateral, then all cash proceeds derived from such credit

         or debt shall immediately be turned over to the DIP Agent (for the benefit of the DIP Secured

         Parties) to be distributed in accordance with this Interim Order and the DIP Documents. For the

         avoidance of doubt, if the Debtors, any trustee, any examiner with expanded powers, or any

         responsible officer subsequently appointed in the Chapter 11 Cases, or any Successor Cases, shall

         obtain credit or incur debt (other than the DIP Facility) pursuant to Bankruptcy Code section

         364(d) at any time prior to the indefeasible repayment in full of the Prepetition Obligations, the


27872954.1                                                34
                     Case 21-10570-MFW           Doc 20      Filed 03/15/21     Page 84 of 217




         Prepetition Secured Parties’ rights to object to the Debtors’ use of Cash Collateral and assert a lack

         of adequate protection shall be fully preserved.

                        26.     Cash Management. The Debtors shall maintain their cash management

         system consistent with the terms and conditions of any interim and/or final order granting the

         Debtors authorization to continue their cash management systems and certain related relief (as

         amended, supplemented or otherwise modified, the “Cash Management Order”), the DIP

         Documents, and this Interim Order.

                        27.     Maintenance of DIP Collateral. Until the indefeasible payment in full in

         cash of all DIP Obligations, all Prepetition Obligations, and the termination of the DIP Lenders’

         obligation to extend credit under the DIP Facility, the Debtors shall: (a) insure the DIP Collateral

         as required under the DIP Documents or the Prepetition Credit Documents, as applicable; and

         (b) maintain the cash management system consistent with the terms and conditions of the Cash

         Management Order and the DIP Documents.

                        28.     Disposition of DIP Collateral. The Debtors shall not sell, transfer, lease,

         encumber or otherwise dispose of any portion of the DIP Collateral or Prepetition Collateral, other

         than in the ordinary course of business or as otherwise permitted by the DIP Documents, without

         the prior consent of the Required DIP Lenders, or pursuant to a sale of all or substantially all of

         the Debtors’ assets in accordance with the 363 Sale Process.

                        29.     Termination Date. On the applicable Termination Date (defined below), all

         applicable DIP Obligations shall be immediately due and payable and, all commitments to extend

         credit under the applicable DIP Facility will terminate.

                        30.     Events of Default. Until the DIP Obligations are indefeasibly paid in full

         and all commitments thereunder are terminated (the “DIP Repayment”), the occurrence of any of


27872954.1                                                  35
                     Case 21-10570-MFW           Doc 20     Filed 03/15/21      Page 85 of 217




         the following events, unless waived by the Required DIP Lenders (or as otherwise provided in the

         DIP Documents) in writing (which may be by electronic mail) and in accordance with the terms

         of the DIP Documents, shall constitute an event of default (collectively, the “Events of Default”):

         (a) the failure of the Debtors to perform, in any material respect, any of the terms, provisions,

         conditions, covenants or obligations under this Interim Order, including, without limitation, failure

         to make any payment under this Interim Order when due or comply with any Milestones; (b) the

         occurrence and continuation of any Events of Default under, and as defined in, the DIP Term Sheet

         or any other DIP Documents; and (c) the Debtors’ failure to comply with paragraphs 24, 25, 26,

         27, 28 or 31 herein shall constitute Events of Default.

                        31.     Milestones. As a condition to the DIP Facility and the use of Cash

         Collateral, the Debtors have agreed to the following milestones (the “Milestones”):

                (a) no later than three (3) calendar days after the Petition Date, entry by the Court of this
                    Interim Order;

                (b) no later than twenty-one (21) calendar days after the Petition Date, delivery of a duly
                    executed Stalking Horse Agreement to the DIP Agent and the DIP Lenders;

                (c) no later than thirty (30) calendar days after the Petition Date, entry by the Court of the
                    Bid Procedures Order;

                (d) no later than thirty (30) calendar days after the entry of this Interim Order, entry by the
                    Court of the Final Order;

                (e) no later than forty-five (45) calendar days after the Petition Date, submission of bids in
                    respect of the 363 Sale Process;

                (f) no later than fifty (50) calendar days after the Petition Date, the holding of an auction
                    for the sale of the Debtors’ assets pursuant to the Bid Procedures Order;

                (g) no later than sixty (60) calendar days after the Petition Date, entry by the Bankruptcy
                    Court of a sale order, which order shall be reasonably acceptable to the DIP Lenders;
                    and

                (h) no later than ninety (90) calendar days after the Petition Date, consummation of a sale
                    approved by the Bankruptcy Court.


27872954.1                                                36
                     Case 21-10570-MFW            Doc 20     Filed 03/15/21      Page 86 of 217




         For the avoidance of doubt, unless waived in writing by the Required DIP Lenders in their sole

         discretion, the failure of the Debtors to meet the Milestones by the applicable specified deadlines

         set forth therefor shall constitute an Event of Default under the DIP Documents and this Interim

         Order.

                        32.     Rights and Remedies Upon Event of Default. Upon the occurrence and

         during the continuation of an Event of Default, notwithstanding the provisions of section 362 of

         the Bankruptcy Code, without any application, motion or notice to, hearing before, or order from

         the Bankruptcy Court, other than, subject to the terms of this Interim Order: (a) the DIP Agent (at

         the direction of the Required DIP Lenders or as otherwise provided in the DIP Documents) may

         send a written notice to the Debtors, counsel to the Committee (if appointed), and the U.S. Trustee

         (any such declaration shall be referred to herein as a “Termination Declaration”) declaring (1)

         all DIP Obligations owing under the DIP Documents to be immediately due and payable, (2) the

         commitment of each DIP Lender to make DIP Loans to be terminated, whereupon such

         commitments and obligation shall be terminated to the extent any such commitment remains under

         the DIP Facility, (3) the termination of the DIP Facility and the DIP Documents as to any future

         liability or obligation of the DIP Secured Parties, but without affecting any of the DIP Liens or the

         DIP Obligations, and (4) the application of the Carve-Out has occurred following the delivery of

         the Carve-Out Trigger Notice (as defined below) to the Borrower; (b) interest, including, where

         applicable, default interest, shall accrue and be paid as set forth in the DIP Documents; and (c) the

         DIP Agent (with the consent or at the direction of the Required DIP Lenders) may declare a

         termination, reduction, or restriction on the ability of the Debtors to use Cash Collateral, other than

         to pay expenses set forth in the Approved Budget that are necessary to avoid immediate and

         irreparable harm to the Estates. The earliest date on which a Termination Declaration is delivered


27872954.1                                                 37
                     Case 21-10570-MFW           Doc 20     Filed 03/15/21     Page 87 of 217




         by the DIP Agent (at the direction of the Required DIP Lenders) shall be referred to herein as the

         “Termination Date.” Following a Termination Date, neither the DIP Secured Parties nor the

         Prepetition Secured Parties shall be required to consent to the use of any Cash Collateral or provide

         any loans or other financial accommodations under the DIP Facility. The Termination Declaration

         shall be given by electronic mail (or other electronic means) to counsel to the Debtors, counsel to

         the Committee (if appointed), and the U.S. Trustee. After the DIP Repayment, the Prepetition

         Agent shall be entitled to make a Termination Declaration with respect to the foregoing subclause

         (a)(4) in accordance with the same procedures set forth herein.

                        33.     Emergency Hearing. The Debtors and the Committee (if any) may seek an

         emergency hearing during the five (5) business days following the date a Termination Declaration

         is delivered (such five (5) business day period, the “Remedies Notice Period”). During the

         Remedies Notice Period, the Debtors shall continue to have the right to use Cash Collateral in

         accordance with the terms of this Interim Order, solely to pay necessary expenses set forth in the

         Approved Budget to avoid immediate and irreparable harm to the Estates.

                        34.     Certain Rights and Remedies Following Termination Date. Following a

         Termination Date and upon either the expiration of the Remedies Notice Period or order of the

         Bankruptcy Court (which may authorize the remedies set forth in this paragraph or any other

         appropriate remedy as then determined by the Bankruptcy Court) upon an emergency motion by

         the DIP Agent (at the direction of the Required DIP Lenders) to be heard on no less than five (5)

         business days’ notice (and the Debtors shall not object to such shortened notice) (the “Termination

         Enforcement Order”), the DIP Agent shall be entitled to exercise all rights and remedies in

         accordance with the DIP Documents, this Interim Order and applicable law and shall be permitted

         to satisfy the relevant DIP Obligations and DIP Superpriority Claims, subject to the Carve-Out.


27872954.1                                                38
                     Case 21-10570-MFW           Doc 20     Filed 03/15/21     Page 88 of 217




         Following entry of the Termination Enforcement Order, except as otherwise ordered by the Court

         (including in any Termination Enforcement Order): (a) the Debtors are hereby authorized and

         directed to, with the exclusion of the Carve-Out, remit to the DIP Agent (for the benefit of the DIP

         Secured Parties) one-hundred percent (100%) of all collections, remittances, and proceeds of the

         DIP Collateral in accordance with the DIP Documents and this Interim Order; (b) the DIP Agent

         (at the direction of the Required DIP Lenders or as otherwise provided in the DIP Documents) may

         compel the Debtors to seek authority to, (i) sell or otherwise dispose of all or any portion of the

         DIP Collateral (or any other property of the Debtors to the extent a lien is not permitted by law to

         attach to such property, the proceeds which are DIP Collateral) pursuant to section 363 (or any

         other applicable provision) of the Bankruptcy Code on terms and conditions pursuant to sections

         363, 365, and other applicable provisions of the Bankruptcy Code, and (ii) assume and assign any

         lease or executory contract included in the DIP Collateral to the DIP Agent’s designees in

         accordance with and subject to section 365 of the Bankruptcy Code, (c) the DIP Agent (at the

         direction of the Required DIP Lenders) may direct the Debtors to (and the Debtors shall comply

         with such direction to) dispose of or liquidate the DIP Collateral (or any other property of the

         Debtors to the extent a lien is not permitted by law to attach to such property, the proceeds which

         are DIP Collateral) via one or more sales of such DIP Collateral or property and/or the monetization

         of other DIP Collateral or property, (d) the DIP Agent may (at the direction of the Required DIP

         Lenders), or may direct the Debtors to, (and the Debtors shall comply with such direction to)

         collect accounts receivable, without setoff by any account debtor, (e) the DIP Agent (for the benefit

         of the DIP Secured Parties) shall be authorized to succeed to any of the Debtors’ rights and

         interests under any licenses for the use of any intellectual property in order to complete the

         production of any inventory, and (f) the Debtors shall take all action that is reasonably necessary


27872954.1                                                39
                     Case 21-10570-MFW           Doc 20     Filed 03/15/21     Page 89 of 217




         to cooperate with the DIP Secured Parties in the exercise of their rights and remedies and to

         facilitate the realization of the DIP Collateral by the DIP Secured Parties.

                        35.     Access to DIP Collateral. Notwithstanding anything contained herein to the

         contrary and without limiting any other rights or remedies of the DIP Secured Parties under the

         Interim Order, the DIP Documents and applicable law, after the occurrence of a Termination Date

         and the entry of a Termination Enforcement Order, and subject to Paragraph 32, for the purpose of

         exercising any remedy with respect to any of the DIP Collateral, the DIP Agent (or any of its

         employees, agents, consultants, contractors, or other professionals) (collectively, the

         “Enforcement Agents”) shall have the right (to be exercised at the direction of the Required DIP

         Lenders), at the sole cost and expense of the Debtors, to: (i) enter upon, occupy, and use any real

         or personal property, fixtures, equipment, leasehold interests, or warehouse arrangements owned

         or leased by the Debtors, (ii) enter into the premises of any Debtor in connection with the orderly

         sale or disposition of the DIP Collateral (including, without limitation, to complete any work in

         process), and (iii) exercise any rights of the Debtors to access any DIP Collateral (including

         inventory) held by any third party; provided, however, the Enforcement Agents may only be

         permitted to do so in accordance with (a) existing rights under applicable non-bankruptcy law,

         including, without limitation, applicable leases, (b) any prepetition (and, if applicable, post-

         petition) landlord waivers or consents, or (c) further order of this Court on motion and notice

         appropriate under the circumstances; and (ii) use any and all trademarks, tradenames, copyrights,

         licenses, patents, equipment or any other similar assets of the Debtors, or assets which are owned

         by or subject to a lien of any third party and which are used by the Debtors in their businesses;

         provided, however, the Enforcement Agents may use such assets to the extent permitted by

         applicable non-bankruptcy law. The Enforcement Agents will be responsible for the payment of


27872954.1                                                40
                     Case 21-10570-MFW           Doc 20     Filed 03/15/21      Page 90 of 217




         any applicable fees, rentals, royalties, or other amounts owing to such lessor, licensor or owner of

         such property (other than the Debtors) on a per diem basis and solely for the period of time that

         the Enforcement Agents actually occupy any real property or use the equipment or the intellectual

         property (but in no event for any accrued and unpaid fees, rentals, or other amounts owing for any

         period prior to the date that the Enforcement Agents actually occupy or use such assets or

         properties). Nothing contained herein shall require the Enforcement Agents to assume any lease as

         a condition to the rights afforded in this paragraph.

                        36.     Carve-Out.     Each of the DIP Liens, the DIP Superpriority Claims, the

         Prepetition Liens, the Replacement Liens and the Adequate Protection Superpriority Claims shall

         be subject to payment of the Carve-Out.

                        (i)     “Carve-Out” means the following expenses: (i) all fees required to be paid

         to the Clerk of the Bankruptcy Court and to the Office of the United States Trustee pursuant to 28

         U.S.C. § 1930(a) (without regard to the notice set forth in (iii) below); (ii) all reasonable fees and

         expenses incurred by a Trustee under section 726(b) of the Bankruptcy Code in an amount not

         exceed $50,000 (without regard to the notice set forth in (iii) below); (iii) to the extent allowed at

         any time, whether by interim order, procedural order, or otherwise, all (A) unpaid fees and

         expenses (including any restructuring, sale, success, or other transaction fee of any investment

         bankers or financial advisors of the Debtors) (the “Allowed Debtor Professional Fees”) incurred

         by persons or firms retained by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy

         Code (collectively, the “Debtor Professionals”) and (B) subject to the Approved Budget unpaid

         fees and expenses (the “Allowed Committee Professional Fees” and together with the Allowed

         Debtor Professional Fees, collectively, the “Allowed Professional Fees”) incurred by persons or

         firms retained by any statutory committees appointed in the Chapter 11 Cases (each, a


27872954.1                                                41
                     Case 21-10570-MFW           Doc 20     Filed 03/15/21     Page 91 of 217




         “Committee”) pursuant to section 328 or 1103 of the Bankruptcy Code (the “Committee

         Professionals” and, together with the Debtor Professionals, the “Professional Persons”) at any

         time before or on the first business day following delivery by the DIP Agent, at the direction of the

         Required DIP Lenders, of a Carve Out Trigger Notice (as defined below), whether allowed by the

         Bankruptcy Court prior to or after delivery of a Carve-Out Trigger Notice (these clauses (i) through

         (iii), the “Pre-Carve Out Amounts”); and (iv) Allowed Professional Fees not to exceed $500,000,

         plus any restructuring, sale, success or other transaction fee of any investment bankers or financial

         advisors of the Debtors, incurred after the first business day following delivery by the DIP Agent,

         at the direction of the Required DIP Lenders, of the Carve Out Trigger Notice, to the extent allowed

         at any time, whether by interim order, procedural order, or otherwise (the amounts set forth in this

         clause (iv) being the “Post-Carve Out Trigger Notice Cap”), and together with the Pre-Carve

         Out Amounts, the “Carve-Out Amount”). For purposes of the foregoing, “Carve Out Trigger

         Notice” shall mean a written notice delivered by email (or other electronic means) by the DIP

         Agent, at the direction of the Required DIP Lenders, to the Debtors, their lead restructuring

         counsel, the United States Trustee, and counsel to the Committee (if any), which notice may be

         delivered following the occurrence and during the continuation of an Event of Default (as defined

         below) and acceleration of the DIP Obligations under the DIP Facility, stating that the Post-Carve

         Out Trigger Notice Cap has been invoked. No portion of the Carve-Out, any Cash Collateral, any

         other DIP Collateral, or any proceeds of the DIP Facility, including any disbursements set forth in

         the Approved Budget or obligations benefitting from the Carve-Out, shall be used for the payment

         of Allowed Professional Fees, disbursements, costs or expenses incurred by any person, including,

         without limitation, any Committee, in connection with challenging the DIP Secured Parties’ or the

         Prepetition Secured Parties’ liens or claims, preventing, hindering or delaying any of the DIP


27872954.1                                                42
                     Case 21-10570-MFW          Doc 20     Filed 03/15/21     Page 92 of 217




         Secured Parties’ or the Prepetition Secured Parties’ enforcement or realization upon any of the DIP

         Collateral, or initiating or prosecuting any claim or action against any DIP Secured Party or

         Prepetition Secured Party; provided that, notwithstanding the foregoing, proceeds from the DIP

         Facility and/or Cash Collateral not to exceed $50,000 in the aggregate (the “Investigation Budget

         Cap”) may be used on account of Allowed Professional Fees incurred by Committee Professionals

         (if any) in connection with the investigation of avoidance actions or any other claims or causes of

         action (but not the prosecution of such actions) on account of the Prepetition Facility and

         Prepetition Secured Parties (but not the DIP Facility and DIP Secured Parties).

                        (ii)    Carve-Out Reserve. Prior to the delivery of the Carve Out Trigger Notice,

         on a weekly basis, the Debtors shall fund from the DIP Credit Facility or cash on hand into a

         segregated account (the “Funded Reserve Account”) held by Young Conaway Stargatt & Taylor,

         LLP in trust for the benefit of Professional Persons an amount equal to the aggregate amount of

         the estimated accrued fees of Professional Persons, based on the Weekly Fee Estimates, remaining

         unpaid as of the Friday of the preceding week (and not previously funded to the Funded Reserve

         Account). Promptly after the delivery of the Carve Out Trigger Notice, the Debtors shall fund

         from the DIP Facility or cash on hand into the Funded Reserve Account an amount equal to (i) the

         aggregate amount of estimated accrued fees of Professional Persons incurred before or on the first

         business day following delivery by the DIP Agent, at the direction of the Required DIP Lenders,

         of a Carve Out Trigger Notice (to the extent not previously funded to the Funded Reserve Account)

         and (ii) the Post-Carve Out Trigger Notice Cap.

                        (iii)   The Debtors shall use funds held in the Funded Reserve Account

         exclusively to pay Allowed Professional Fees and other obligations included within the Carve-Out

         as they become allowed and payable pursuant to the Bankruptcy Code, the Bankruptcy Rules, the


27872954.1                                               43
                      Case 21-10570-MFW          Doc 20    Filed 03/15/21      Page 93 of 217




         Local Rules, and any interim or final orders of the Bankruptcy Court; provided that when all

         Allowed Professional Fees have been paid in full (regardless of when such Allowed Professional

         Fees are allowed by the Bankruptcy Court), any funds remaining in the Funded Reserve Account

         shall revert to the DIP Agent for the benefit of the DIP Lenders and the holders of the Prepetition

         Secured Swap Obligations. Funds transferred to the Funded Reserve Account shall be subject to

         the DIP Liens, DIP Superpriority Claims, Replacement Liens, and Adequate Protection

         Superpriority Claims granted hereunder to the extent of such reversionary interest; provided, that,

         for the avoidance of doubt, such liens and claims shall be subject in all respects to the Carve-Out.

                        (iv)    Notwithstanding anything to the contrary in the DIP Documents, this

         Interim Order, or any other Court order, the Funded Reserve Account and the amounts on deposit

         in the Funded Reserve Account shall be available and used only to satisfy obligations of

         Professionals Persons benefitting from the Carve-Out, and the other obligations that are a part of

         the Carve-Out. The failure of the Funded Reserve Account to satisfy Professional Fees in full shall

         not affect the priority of the Carve-Out; provided that, to the extent that the Funded Reserve

         Account is actually funded, the Carve-Out shall be reduced by such funded amount dollar-for-

         dollar. In no way shall the Carve-Out, Funded Reserve Account or the DIP Budget or any of the

         foregoing be construed as a cap or limitation on the amount of the Debtor Professional fees due

         and payable by the Debtors or that may be allowed by the Court at any time (whether by interim

         order, final order, or otherwise).

                        (v)     Payment of Allowed Professional Fees Prior to the Carve-Out Trigger

         Declaration Date. Any payment or reimbursement made prior to the occurrence of the Carve-Out

         Trigger Notice Date in respect of any Allowed Professional Fees shall not reduce the Post-Carve-

         Out Trigger Notice Cap.


27872954.1                                                44
                     Case 21-10570-MFW            Doc 20     Filed 03/15/21      Page 94 of 217




                        (vi)    No Direct Obligation to Pay Professional Fees; No Waiver of Right to

         Object to Fees. None of the DIP Secured Parties or Prepetition Secured Parties shall be responsible

         for the direct payment or reimbursement of any fees or disbursements of any of the Professional

         Persons incurred in connection with the Chapter 11 Cases or any Successor Cases under any

         chapter of the Bankruptcy Code. Nothing in this Interim Order or otherwise shall be construed to

         obligate any of the DIP Secured Parties or Prepetition Secured Parties in any way to compensate,

         or to reimburse expenses of, any of the Professional Persons, or to guarantee that the Debtors or

         their Estates have sufficient funds to pay such compensation or reimbursement. Nothing herein

         shall be construed as consent to the allowance of any professional fees or expenses of any of the

         Debtors, any Committee, any other official or unofficial committee in these Chapter 11 Cases or

         any Successor Cases, or of any other person or entity, or shall affect the right of any party to object

         to the allowance and payment of any such fees and expenses.

                        37.     Good Faith Under Section 364(e) of the Bankruptcy Code; No Modification

         or Stay of this Interim Order. The DIP Secured Parties and the Prepetition Secured Parties have

         acted in good faith in connection with this Interim Order and are entitled to rely upon the

         protections granted herein and by section 364(e) of the Bankruptcy Code. Based on the findings

         set forth in this Interim Order and the record made during the Interim Hearing, and in accordance

         with section 364(e) of the Bankruptcy Code, in the event any or all of the provisions of this Interim

         Order are hereafter modified, amended or vacated by a subsequent order of this Bankruptcy Court

         or any other court, the DIP Secured Parties and Prepetition Secured Parties are entitled to the

         protections provided in section 364(e) of the Bankruptcy Code.              Any such modification,

         amendment or vacatur shall not affect the validity and enforceability of any advances previously

         made or made hereunder, or lien, claim or priority authorized or created hereby.


27872954.1                                                 45
                     Case 21-10570-MFW           Doc 20     Filed 03/15/21     Page 95 of 217




                        38.     Approval of DIP Fees. In consideration for the DIP Financing and the

         consent to the use of Cash Collateral in accordance with the terms of this Interim Order, the DIP

         Secured Parties shall be paid all fees, expenses and other amounts payable under the DIP

         Documents as such become due, including, without limitation, commitment fees, original issue

         discounts, extension fees and the reasonable and documented fees and expenses of the DIP Secured

         Parties in connection with the facility, without regard to whether or not the transactions

         contemplated hereby are consummated (all such fees, together, the “DIP Fees”). The DIP Fees

         shall be fully earned and payable in accordance with the terms of the DIP Documents, without the

         need for any further order of this Court. The DIP Fees shall be part of the DIP Obligations. Any

         and all DIP Fees paid prior to the Petition Date by any of the Debtors to the DIP Secured Parties

         in connection with or with respect to the DIP Facility in each case is hereby approved in full.

                        39.     Lender Professionals’ Fees. Professionals for the DIP Secured Parties (the

         “DIP Professionals”) and professionals for the Prepetition Secured Parties (“Prepetition

         Professionals,” and together with the DIP Professionals, the “Lender Professionals”) shall not be

         required to comply with the U.S. Trustee fee guidelines or file applications or motions with, or

         obtain approval of, this Court for compensation and reimbursement of fees and expenses. The

         Lender Professionals shall submit copies of summary invoices to the Debtors, the U.S. Trustee,

         and counsel for any Committee. The summary invoices shall provide only the total aggregate

         number of hours billed and a summary description of services provided and the expenses incurred

         by the applicable party and/or professionals, and shall be subject to all applicable privilege and

         work product doctrines.      If the Debtors, U.S. Trustee or any Committee object to the

         reasonableness of the fees and expenses of any Lender Professional and cannot resolve such

         objection within ten (10) days after receipt of such invoices, then the Debtors, U.S. Trustee, or the


27872954.1                                                46
                     Case 21-10570-MFW             Doc 20     Filed 03/15/21     Page 96 of 217




         Committee, as the case may be, shall file with this Court and serve on such Lender Professional

         an objection (the “Fee Objection”), and any failure by any such party to file a Fee Objection

         within such ten (10) day period shall constitute a waiver of any right of such party to object to the

         applicable invoice. Notwithstanding any provision herein to the contrary, any objection to, and

         any hearing on an objection to, payment of any fees, costs, and expenses set forth in a professional

         fee invoice in respect of the Lender Professionals shall be limited to the reasonableness of the

         particular items or categories of the fees, costs, and expenses that are the subject of such objection.

         The Debtors shall timely pay in accordance with the terms and conditions of this Interim Order (a)

         the undisputed fees, costs, and expenses reflected on any invoice to which a Fee Objection has

         been timely filed and (b) all fees, costs and expenses on any invoice to which no Fee Objection

         has been timely filed.

                        40.       Indemnification. The Debtors shall indemnify and hold harmless the DIP

         Secured Parties, each of their respective successors, assigns, affiliates, parents, subsidiaries,

         partners, controlling persons, representatives, agents, attorneys, advisors, financial advisors,

         consultants, professionals, officers, directors, members, managers, shareholders, and employees

         past, present, and future, and their respective heirs, predecessors, successors and assigns in

         accordance with, and subject to, the terms and conditions of the DIP Documents except to the

         extent of such party’s gross negligence, actual fraud, or willful misconduct as determined in a final

         order by a court of competent jurisdiction.

                        41.       Right to Credit Bid. To the fullest extent permitted by and subject to section

         363(k) of the Bankruptcy Code, in connection with any sale or other disposition of the DIP

         Collateral or Prepetition Collateral including any sales occurring under or pursuant to section 363

         of the Bankruptcy Code, any plan of reorganization or plan of liquidation under section 1129 of


27872954.1                                                  47
                     Case 21-10570-MFW          Doc 20     Filed 03/15/21     Page 97 of 217




         the Bankruptcy Code, or a sale or disposition by a chapter 7 trustee for any of the Debtors under

         section 725 of the Bankruptcy Code (any of the foregoing sales or dispositions, a “Sale”), the DIP

         Agent (at the direction of the Required DIP Lenders) and the Prepetition Agent shall be authorized

         to credit bid on a dollar-for-dollar basis the full amount of the respective outstanding DIP

         Obligations and Prepetition Obligations, including any accrued interest and expenses, in a Sale

         (including any deposit in connection with such sale) of any DIP Collateral or Prepetition Collateral

         on which the DIP Secured Parties or Prepetition Secured Parties hold valid, enforceable, perfected

         liens (including any deposit in connection with such Sale), whether such sale is effectuated through

         section 363 or 1129 of the Bankruptcy Code, by a Chapter 7 trustee under section 725 of the

         Bankruptcy Code, or otherwise.

                        42.     Proofs of Claim. Neither the DIP Secured Parties nor the Prepetition

         Secured Parties will be required to file proofs of claim in any of the Chapter 11 Cases or Successor

         Cases for any claim arising under the DIP Documents or the Prepetition Credit Documents. The

         Debtors’ stipulations, admissions, and acknowledgments and the provisions of this Interim Order

         shall be deemed to constitute a timely filed proof of claim for the DIP Secured Parties and the

         Prepetition Secured Parties with regard to all claims arising under the DIP Documents and the

         Prepetition Credit Documents, and, as a result, the Prepetition Obligations shall be deemed allowed

         for all purposes in accordance with section 502(a) of the Bankruptcy Code.

                        43.     Limitations on Use of DIP Proceeds, Cash Collateral and Carve-Out.

         Except as otherwise permitted in this Interim Order and the Approved Budget (including with

         respect to the Investigation), the DIP Facility, the DIP Collateral, the Prepetition Collateral, the

         Cash Collateral, and the Carve-Out may not be used in connection with: (a) preventing, hindering,

         or delaying the DIP Secured Parties or the Prepetition Secured Parties’ enforcement or realization


27872954.1                                               48
                     Case 21-10570-MFW           Doc 20     Filed 03/15/21      Page 98 of 217




         upon any of the DIP Collateral or Prepetition Collateral; (b) using or seeking to use Cash Collateral

         or selling or otherwise disposing of DIP Collateral outside the ordinary course of business without

         the prior written consent of the Required DIP Lenders; (c) outside the ordinary course of business,

         using or seeking to use any insurance proceeds constituting DIP Collateral without the prior written

         consent of the Required DIP Lenders; (d) incurring any indebtedness without the prior written

         consent of the Required DIP Lenders, except to the extent permitted under the DIP Documents;

         (e) seeking to amend or modify any of the rights granted to the DIP Secured Parties or the

         Prepetition Secured Parties under this Interim Order, the DIP Documents, or the Prepetition Credit

         Documents; (f) objecting to or challenging in any way the DIP Liens, the DIP Obligations, the

         Prepetition Liens or the Prepetition Obligations, the DIP Collateral (including Cash Collateral) or,

         as the case may be, Prepetition Collateral, or any other claims or liens, held by or on behalf of any

         of the DIP Secured Parties or the Prepetition Secured Parties, respectively; (g) asserting,

         commencing or prosecuting any claims or causes of action whatsoever, including, without

         limitation, any actions under Chapter 5 of the Bankruptcy Code, applicable state law equivalents,

         any so-called “lender liability” claims and causes of action or other actions to recover or disgorge

         payments against the DIP Secured Parties, the Prepetition Secured Parties, or any of their

         respective affiliates, successors and assigns and the partners, shareholders, controlling persons,

         directors, officers, employees, agents, attorneys, advisors, and professionals); (h) litigating,

         objecting to, challenging, contesting in any manner, or raising any defenses to, the validity, extent,

         amount, perfection, priority, or enforceability of any of the DIP Obligations, the DIP Liens, the

         Prepetition Liens, the Prepetition Obligations, or any other rights or interests of the DIP Secured

         Parties or the Prepetition Secured Parties; or (i) seeking to subordinate, recharacterize, disallow or

         avoid the DIP Obligations or the Prepetition Obligations.


27872954.1                                                49
                     Case 21-10570-MFW           Doc 20     Filed 03/15/21      Page 99 of 217




                        44.     Turn Over. Prior to the indefeasible payment in full in cash and the

         complete satisfaction of all DIP Obligations and termination of the commitment in accordance

         with the DIP Documents, any party who holds a lien or security interest in DIP Collateral that is

         junior and/or subordinate to the DIP Liens or a claim that is subordinate to the DIP Superpriority

         Claims (including any of the Prepetition Secured Parties) receives or is paid the proceeds of any

         DIP Collateral other than as expressly permitted in the DIP Documents and this Interim Order,

         such party shall be deemed to have received, and shall hold, such proceeds or payments in trust

         for the DIP Secured Parties and shall immediately turn over such amounts to the DIP Agent for

         distribution to the DIP Lenders to repay the DIP Obligations in accordance with the DIP

         Documents and this Interim Order until indefeasibly paid in full in cash.

                        45.     Effect of Stipulations on Third Parties. The Debtors’ Stipulations contained

         in paragraph G and releases in paragraph H hereof shall be binding in all circumstances upon the

         Debtors upon entry of this Interim Order and upon their Estates upon entry of the Final Order. The

         Debtors’ Stipulations shall be binding upon each other party-in-interest, including the Committee,

         except to the extent such party in interest first obtains standing (including any chapter 11 trustee

         or if the Chapter 11 Cases are converted to cases under chapter 7 prior to the expiration of the

         Challenge Period (as defined below), the chapter 7 trustee in such Successor Case), by no later

         than the earlier of (x) the Bid Deadline (as defined in the Bid Procedures Order), and (y) seventy-

         five (75) calendar days following the date of entry of the Interim Order, (such time period

         established by the earlier of clauses (x) and (y) shall be referred to as the “Challenge Period,” and

         the date that is the next calendar day after the termination of the Challenge Period in the event that

         either (i) no Challenge (as defined below) is properly raised during the Challenge Period or (ii)

         with respect only to those parties who properly file a contested matter, adversary proceeding, or


27872954.1                                                50
                    Case 21-10570-MFW           Doc 20     Filed 03/15/21     Page 100 of 217




         other matter challenging or otherwise objecting to the admissions, stipulations, findings, or

         releases included in the Debtors’ Stipulations (each, a “Challenge”), such Challenge is fully and

         finally adjudicated, (i) and (ii) shall be referred to as the “Challenge Period Termination Date”)

         and second, obtains a final, non-appealable order in favor of such party-in-interest sustaining any

         such Challenge in any such timely-filed contested matter, adversary proceeding, or other action

         (any such Challenge timely brought for which such a final and non-appealable order is so obtained,

         a “Successful Challenge”). The filing of a motion seeking standing to file a Challenge before

         expiration of the Challenge Period, which attaches a proposed Challenge, shall extend the

         Challenge Period with respect to solely that party until two business days after the Court approves

         the standing motion, or such other time period ordered by the Court in approving the standing

         motion. Except as otherwise expressly provided herein, from and after the Challenge Period

         Termination Date and for all purposes in these Chapter 11 Cases and any Successor Cases (and

         after the dismissal of these Chapter 11 Cases or any Successor Cases), and without further notice,

         notion, or application to, order of, or hearing before this Court, (i) any and all payments made to

         or for the benefit of the Prepetition Secured Parties or otherwise authorized by this Interim Order

         (whether made prior to, on, or after the Petition Date) shall be indefeasible and not be subject to

         counterclaim, set-off, subordination, recharacterization, defense, disallowance, recovery or

         avoidance by any party in interest, (ii) any and all such Challenges by any party-in-interest shall

         be deemed to be forever released, waived, and barred, (iii) all of the Prepetition Obligations shall

         be deemed to be fully allowed claims within the meaning of section 506 of the Bankruptcy Code,

         and (iv) the Debtors’ Stipulations shall be binding on all parties in interest in these Chapter 11

         Cases or any Successor Cases, including any Committee or chapter 11 or chapter 7 trustee.

         Notwithstanding the foregoing, to the extent any Challenge is timely asserted, the Debtors’


27872954.1                                               51
                     Case 21-10570-MFW          Doc 20     Filed 03/15/21     Page 101 of 217




         Stipulations and the other provisions in clauses (i) through (iv) in the immediately preceding

         sentence shall nonetheless remain binding and preclusive on any Committee and on any other

         party-in-interest from and after the Challenge Period Termination Date, except to the extent that

         such Debtors’ Stipulations or the other provisions in clauses (i) through (iv) of the immediately

         preceding sentence were expressly challenged in such Challenge and such Challenge becomes a

         Successful Challenge; provided, that all other stipulations (other than those subject to a successful

         Challenge) shall remain binding on any Committee or other party-in-interest. Notwithstanding

         any provision to the contrary herein, nothing in this Interim Order shall be construed to grant

         standing on any party in interest, including any Committee, to bring any Challenge on behalf of

         the Debtors’ Estates. The failure of any party-in-interest, including any Committee, to obtain an

         order of this Court prior to the Challenge Period Termination Date granting standing to bring any

         Challenge on behalf of the Debtors’ estates shall not be a defense to failing to commence a

         Challenge prior to the Challenge Period Termination Date as required under this Paragraph 45 or

         to require or permit an extension of the Challenge Period Termination Date. To the extent any

         such Challenge is timely and properly commenced, the Prepetition Agent and any other Prepetition

         Secured Party shall be entitled to payment of the related costs and expenses, including, but not

         limited to, reasonable attorneys’ fees, incurred in defending themselves and the other Prepetition

         Secured Parties in any such proceeding as adequate protection, except if a Challenge results in a

         determination that any part of the pre-petition secured liens or encumbrances are invalid.

         Notwithstanding anything to the contrary herein, Challenges may be brought against the DIP Roll-

         Up Obligations, and the Court may order appropriate relief in the event of any Successful

         Challenge to the DIP Roll-Up Obligations.




27872954.1                                                52
                     Case 21-10570-MFW            Doc 20      Filed 03/15/21      Page 102 of 217




                         46.     No Third-Party Rights. Except as explicitly provided for herein or in any

         of the DIP Documents, this Interim Order does not create any rights for the benefit of any third

         party, creditor, equity holder, or direct, indirect, or incidental beneficiary.

                         47.     No Lender Liability. In determining to make any loan (whether under the

         DIP Documents or otherwise) or to permit the use of Cash Collateral or in exercising any rights or

         remedies as and when permitted pursuant to this Interim Order or the DIP Documents or taking

         any other act permitted under this Interim Order and the DIP Documents, none of the DIP Secured

         Parties shall (i) be deemed to be in control of the operations of the Debtors or to be acting as a

         “responsible person” or “owner or operator” with respect to the operation or management of the

         Debtors (as such terms, or any similar terms, are used in the United States Comprehensive

         Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., as amended,

         or any similar federal, state or local statute or regulation) or (ii) owe any fiduciary duty to the

         Debtors, their respective creditors, shareholders, or estates. Furthermore, nothing in this Interim

         Order shall in any way be construed or interpreted to impose or allow the imposition upon any of

         the DIP Secured Parties or the Prepetition Secured Parties of any liability for any claims arising

         from the prepetition or postpetition activities of any of the Debtors and their respective affiliates

         (as defined in section 101(2) of the Bankruptcy Code).

                         48.     Section 506(c) Claims. Subject to entry of a Final Order and as a further

         condition of the DIP Facility and any obligation of the DIP Lenders to make credit extensions

         pursuant to the DIP Documents (and the prior written consent of the DIP Secured Parties to the

         payment of the Carve-Out to the extent provided herein and the prior written consent of the

         Prepetition Secured Parties of the priming of the Prepetition Liens by the DIP Facility and the use

         of Cash Collateral) (a) no costs or expenses of administration of the Chapter 11 Cases or any


27872954.1                                                  53
                     Case 21-10570-MFW           Doc 20     Filed 03/15/21      Page 103 of 217




         Successor Cases shall be charged against or recovered from or against any or all of the DIP Secured

         Parties or the Prepetition Secured Parties with respect to the DIP Collateral or the Prepetition

         Collateral, in each case pursuant to section 105 or section 506(c) of the Bankruptcy Code or

         otherwise, without the prior written consent of the DIP Secured Parties or the Prepetition Secured

         Parties, as applicable and (b) no such consent shall be implied from any other action, inaction, or

         acquiescence of any or all of the DIP Secured Parties or the Prepetition Secured Parties.

                          49.   No Marshaling. Subject to entry of the Final Order, the DIP Secured Parties

         and the Prepetition Secured Parties shall not be subject to the equitable doctrine of “marshaling”

         or any other similar doctrine with respect to any of the DIP Collateral or the Prepetition Collateral,

         as applicable.

                          50.   Section 552(b). Subject to entry of the Final Order, the DIP Secured Parties

         and the Prepetition Secured Parties shall each be entitled to all of the rights and benefits of

         section 552(b) of the Bankruptcy Code, and the “equities of the case” exception under

         section 552(b) of the Bankruptcy Code shall not apply to the DIP Secured Parties or the Prepetition

         Secured Parties, as applicable with respect to proceeds, product, offspring or profits of any of the

         Prepetition Collateral or DIP Collateral, as applicable.

                          51.   Limitation on Liability. Nothing in this Interim Order or the DIP Documents

         shall in any way be construed or interpreted to impose or allow the imposition upon the DIP

         Secured Parties or Prepetition Secured Parties any liability for any claims arising from the

         prepetition or postpetition activities of the Debtors, including with respect to the operation of their

         businesses, in connection with their restructuring efforts or administration of these Chapter 11

         Cases. In addition, the DIP Secured Parties shall not in any way or manner be liable or responsible

         for: (i) the safe-keeping of the DIP Collateral, (ii) any loss or damage thereto occurring or arising


27872954.1                                                 54
                     Case 21-10570-MFW           Doc 20     Filed 03/15/21      Page 104 of 217




         in any manner or fashion from any cause, (iii) any Diminution thereof, or (iv) any act or default of

         any carrier, servicer, bailee, custodian, forwarding agency or other person.

                        52.       Release of DIP Secured Parties. Upon entry of this Interim Order, the

         Debtors, on their own behalf and their Estates, forever and irrevocably: (i) release, discharge, and

         acquit each of the DIP Secured Parties and each of their former or current officers, employees,

         directors, agents, representatives, owners, members, partners, financial advisors, legal advisors,

         shareholders, managers, consultants, accountants, attorneys, affiliates, and predecessors-in-

         interest of and from any and all claims, demands, liabilities, responsibilities, disputes, remedies,

         causes of action, indebtedness and obligations, of every type, including, without limitation, any

         so-called “lender liability” or equitable subordination claims or defenses, solely with respect to or

         relating to the negotiation and entry into the DIP Documents; and (ii) waive, discharge and release

         any and all defenses (including, without limitation, offsets and counterclaims of any nature or kind)

         as to the validity, perfection, priority, enforceability, and avoidability of the DIP Liens and the DIP

         Obligations, other than any Challenge with respect to the Roll-Up Amount.

                        53.       Insurance Proceeds and Policies. Upon entry of this Interim Order and to

         the fullest extent provided by applicable law, the DIP Agent (for the benefit of the DIP Lenders),

         shall be, and shall be deemed to be, without any further action or notice, named as additional

         insured and loss payee on each insurance policy maintained by the Debtors that in any way relates

         to the DIP Collateral.

                        54.       No Waiver by Failure to Seek Relief. The failure of the DIP Secured Parties

         or Prepetition Secured Parties to seek relief or otherwise exercise their rights and remedies under

         this Interim Order, the DIP Documents, the Prepetition Credit Documents or applicable law, as the

         case may be, shall not constitute a waiver of any of the rights hereunder, thereunder, or otherwise.


27872954.1                                                 55
                    Case 21-10570-MFW           Doc 20     Filed 03/15/21     Page 105 of 217




                        55.     Binding Effect of Interim Order. Immediately upon entry of this Interim

         Order by this Court, the terms and provisions of this Interim Order shall become valid and binding

         upon and inure to the benefit of the Debtors, the DIP Secured Parties, the Prepetition Secured

         Parties, all other creditors of any of the Debtors, any Committee (or any other court appointed

         committee) appointed in the Chapter 11 Cases, and all other parties-in-interest and their respective

         successors and assigns, including any trustee or other fiduciary hereafter appointed in any of the

         Chapter 11 Cases, any Successor Cases, or upon dismissal of any Chapter 11 Case or Successor

         Case.

                        56.     Discharge. Except as otherwise agreed in writing by the DIP Agent (acting

         at the direction of the Required DIP Lenders) and the Prepetition Agent (acting at the direction of

         the Required Lenders, as that term is defined in the Prepetition Credit Agreement), the DIP

         Obligations and the obligations of the Debtors with respect to the adequate protection provided

         herein shall not be discharged by the entry of an order confirming any plan of reorganization in

         any of the Chapter 11 Cases, notwithstanding the provisions of section 1141(d) of the Bankruptcy

         Code, unless such obligations have been indefeasibly paid in full in cash (and, in the case of DIP

         Obligations, “payment in full” as provided by the DIP Documents), on or before the effective date

         of such confirmed plan of reorganization. If any of the Debtors propose or support any plan of

         reorganization or sale of all or substantially all of the Debtors’ assets, or order confirming such

         plan or approving such sale, that is not conditioned upon the indefeasible payment (including by

         credit bid) of the DIP Obligations, and the payment of the Debtors’ obligations with respect to the

         adequate protection provided for herein, in full in cash within a commercially reasonable period

         of time (and in no event later than the effective date of such plan of reorganization or sale) (a

         “Prohibited Plan or Sale”) without the reasonable written consent of the DIP Agent (acting at the


27872954.1                                               56
                     Case 21-10570-MFW           Doc 20      Filed 03/15/21      Page 106 of 217




         direction of the Required DIP Lenders) and the Prepetition Agent (acting at the direction of the

         Required Prepetition Lenders), the Debtors’ proposal or support of a Prohibited Plan or Sale, or

         the entry of an order with respect thereto, shall constitute an Event of Default hereunder and under

         the DIP Documents.

                         57.     Joint and Several. The Debtors are jointly and severally liable for the DIP

         Obligations and all other obligations hereunder.

                         58.     Survival. The provisions of this Interim Order and any actions taken

         pursuant hereto shall survive entry of any order which may be entered: (a) confirming any plan of

         reorganization in any of the Chapter 11 Cases; (b) converting any of the Chapter 11 Cases to a case

         under Chapter 7 of the Bankruptcy Code; (c) dismissing any of the Chapter 11 Cases or any

         Successor Cases; or (d) pursuant to which this Bankruptcy Court abstains from hearing any of the

         Chapter 11 Cases or Successor Cases. The terms and provisions of this Interim Order, including

         the claims, liens, security interests and other protections granted to the DIP Secured Parties and

         the Prepetition Secured Parties pursuant to this Interim Order and the DIP Documents, shall

         continue in the Chapter 11 Cases, in any Successor Cases, or following dismissal of the Chapter

         11 Cases or any Successor Cases, and shall maintain their priority as provided by this Interim

         Order until: (i) in respect of the DIP Facility, all the DIP Obligations, pursuant to the DIP

         Documents and this Interim Order, have been indefeasibly paid in full in cash (such payment being

         without prejudice to any terms or provisions contained in the DIP Facility which survive such

         discharge by their terms), and all commitments to extend credit under the DIP Facility are

         terminated; and (ii) in respect of the Prepetition Facility, all of the Prepetition Obligations pursuant

         to the Prepetition Credit Documents and this Interim Order, have been indefeasibly paid in full in

         cash. The terms and provisions concerning the indemnification of the DIP Secured Parties shall


27872954.1                                                 57
                    Case 21-10570-MFW           Doc 20       Filed 03/15/21   Page 107 of 217




         continue in the Chapter 11 Cases, in any Successor Cases, following dismissal of the Chapter 11

         Cases or any Successor Cases, following termination of the DIP Documents and/or the indefeasible

         repayment of the DIP Obligations. In addition, the terms and provisions of this Interim Order shall

         continue in full force and effect for the benefit of the Prepetition Secured Parties notwithstanding

         the repayment in full or termination of the DIP Obligations until such time as the Prepetition

         Obligations have been indefeasibly paid in full.

                        59.     Final Hearing. The Final Hearing on the Motion shall be held on

         _________, 2021, at__:__ _.m., prevailing Eastern Time; provided that the Final Hearing may be

         adjourned or otherwise postponed upon the Debtors filing a notice of such adjournment with the

         consent of the DIP Agent (acting at the direction of the Required DIP Lenders). The Debtors shall

         promptly serve copies of this Interim Order (which shall constitute adequate notice of the Final

         Hearing) to the parties having been given notice of the Interim Hearing, and to any other party that

         has filed a request for notices with this Court. Any objections or responses to entry of the Final

         Order shall be filed on or before [ ]:00 [ ].m., prevailing Eastern Time, on [_______], 2020.

                        60.     Necessary Action. The Debtors are authorized to take any and all such

         actions and to make, execute and deliver any and all instruments as may be reasonably necessary

         to implement the terms and conditions of this Order and the transactions contemplated hereby.

                        61.     Enforceability. This Interim Order shall constitute findings of fact and

         conclusions of law pursuant to Bankruptcy Rule 7052 and shall take effect and be enforceable

         immediately upon entry thereof.        Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h),

         6006(d), 7062 or 9014 of the Bankruptcy Rules, any applicable Local Bankruptcy Rules, or Rule

         62(a) of the Federal Rules of Civil Procedure, this Interim Order shall be immediately effective




27872954.1                                                  58
                    Case 21-10570-MFW           Doc 20    Filed 03/15/21     Page 108 of 217




         and enforceable upon its entry and there shall be no stay of execution or effectiveness of this

         Interim Order.

                          62.   Headings. The headings in this Interim Order are for purposes of reference

         only and shall not limit or otherwise affect the meaning of this Interim Order.

                          63.   Retention of Jurisdiction. This Court has and will retain jurisdiction to

         enforce this Interim Order according to its terms.




27872954.1                                               59
             Case 21-10570-MFW   Doc 20   Filed 03/15/21   Page 109 of 217




                                   EXHIBIT A

                                  DIP Term Sheet




27872954.1
             Case 21-10570-MFW             Doc 20      Filed 03/15/21       Page 110 of 217



                                      NINE POINT ENERGY, LLC

                                     Senior Secured Superpriority
                            Debtor-in-Possession Credit Facility Term Sheet

                                       Dated as of March 15, 2021

          This Senior Secured Superpriority Debtor-in-Possession Credit Facility Term Sheet (including all
schedules, annexes and exhibits hereto, this “Term Sheet”) describes the principal terms and conditions of
a proposed senior secured superpriority debtor-in-possession term loan facility (the “DIP Credit Facility”)
to be provided by the DIP Lenders (as defined below) to Nine Point Energy, LLC, a Delaware limited
liability company (the “Borrower”) in connection with cases (collectively, the “Chapter 11 Cases”) filed
by the Borrower and the Guarantors (as defined below) (collectively, the “Debtors”) in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) pursuant to chapter 11 of title
11 of the United States Code (as amended, the “Bankruptcy Code”) on March 15, 2021 (the “Petition
Date”). The DIP Credit Facility is being provided by the DIP Lenders in reliance upon the promulgation
and consummation of the 363 Sale Process (as defined below).

         This Term Sheet is being provided on a confidential basis and it, along with its contents and
existence, may not be distributed, disclosed or discussed with any other party other than (i) the Debtors’
directors, officers, employees, accountants, attorneys and other professional advisors retained by any of the
Debtors in connection with the transactions contemplated hereby and (ii) in a Bankruptcy Court filing in
connection with the Chapter 11 Cases. This Term Sheet is not an offer for the purchase, sale or subscription
or invitation of any offer to buy, sell or to subscribe for any securities. The terms and conditions set forth
in this Term Sheet do not constitute or create an agreement, obligation or commitment of any kind by or on
behalf of any party, unless and until executed by each of the undersigned parties hereto.

 BORROWER:                            Nine Point Energy, LLC, a Delaware limited liability company, in
                                      its capacity as a debtor and debtor-in-possession under the
                                      Bankruptcy Code.

 GUARANTORS:                          Nine Point Energy Holdings, Inc., a Delaware corporation (“NPE
                                      Holdings”), Foxtrot Resources, LLC, a Delaware limited liability
                                      company (“Foxtrot”) and Leaf Minerals, LLC, a Delaware limited
                                      liability company (“Leaf”, together with Foxtrot and NPE Holdings,
                                      collectively, the “Guarantors” and each, individually, a
                                      “Guarantor”). The guaranty provisions set forth in Exhibit B
                                      attached hereto are hereby incorporated herein by reference.

 DIP LENDERS AND               DIP    The entities forth on Exhibit A hereto (each a “DIP Lender” and
 SECURED PARTIES:                     collectively, the “DIP Lenders”). For all purposes herein, “DIP
                                      Secured Parties” shall include the DIP Lenders, DIP Agent (as
                                      defined below), as well as the holders of the Prepetition Secured
                                      Swap Obligations (as defined below) and the holders of the Post-
                                      Petition Secured Swap Obligations (as defined below).

 DIP AGENT:                           AB Private Credit Investors LLC shall be the sole administrative
                                      agent and collateral agent for the DIP Lenders (in such capacities,
                                      the “DIP Agent”). The DIP Agent and each DIP Lender hereby




122206562v20
           Case 21-10570-MFW    Doc 20     Filed 03/15/21        Page 111 of 217




                           agree to the agency provisions set forth in Exhibit F hereto, which
                           are incorporated herein by reference.

 DIP CREDIT FACILITY:      The DIP Lenders agree, severally and not jointly, to make senior
                           secured superpriority debtor-in-possession loans to the Borrower
                           consisting of (i) new money delayed-draw term loans to be made
                           from time to time during the Availability Period (as defined below)
                           in accordance with the Draw Schedule set forth below in an
                           aggregate principal amount (exclusive of capitalized Commitment
                           Fees (as defined below)) not to exceed at any time outstanding
                           aggregate principal commitments of $18,000,000 (the “DIP
                           Commitment”), of which up to $13,000,000 of the DIP
                           Commitment will be funded on the Interim Closing Date (as defined
                           below) (the “Interim Commitment”) and up to the full remaining
                           DIP Commitment will be funded on or after the Final Closing Date
                           (as defined below) (the “Final Commitment”), (ii) a roll-up of
                           $54,000,000 of Prepetition Obligations (as defined below, but
                           excluding Prepetition Secured Swap Obligations) on the Interim
                           Closing Date and the Final Closing Date in proportion to the amount
                           of the applicable new commitments made available to the Debtors
                           on such date, and (iii) a roll-up of Prepetition Secured Swap
                           Obligations in the approximate amount of $ $16,114,953 (as defined
                           below) on the Interim Closing Date; provided that after giving effect
                           to the principal balance of all DIP Loans, the aggregate principal
                           balance of all DIP Loans shall not exceed the DIP Commitment;
                           provided, further, that no DIP Lender shall be obligated to make DIP
                           Loans in an amount in excess of the portion of the DIP Commitment
                           set forth next to such DIP Lender’s name in the table set forth on
                           Annex A hereto.

 AVAILABILITY PERIOD &     The DIP Credit Facility shall be available from the Interim Closing
 DRAW SCHEDULE:            Date to the earliest of (i) the Maturity Date (as defined below) and
                           (ii) the date of the termination of the DIP Credit Facility pursuant to
                           the terms hereof or the DIP Orders (as hereinafter defined) (the
                           “Availability Period”). Borrower may request draws under the DIP
                           Credit Facility in accordance with the following schedule by
                           delivering a notice of borrowing to the DIP Agent (which shall
                           promptly be provided to the DIP Lenders) in substantially the form
                           of Exhibit C attached hereto (the “Notice of Borrowing”), duly
                           executed by an authorized officer of Borrower (the “Draw
                           Schedule”):

                          (i)   Interim DIP Loan: On or after the Interim Closing Date,
                                Borrower may request loans in one or more borrowings up to
                                amounts, not to exceed $13,000,000, subject to the provisions
                                of this Term Sheet and for use strictly in accordance with the
                                Approved Budget (as defined below) and the terms of the
                                Interim Order (as defined below) approving the DIP Credit
                                Facility on an interim basis (the “Interim DIP Loans”); and



                                          2
122206562v20
           Case 21-10570-MFW     Doc 20    Filed 03/15/21        Page 112 of 217




                          (ii)   Final DIP Loan: On or after the Final Closing Date, Borrower
                                 may request loans in one or more borrowings up to amounts,
                                 not to exceed the DIP Commitment, less amounts drawn under
                                 the Interim DIP Loans (the “Final DIP Loan”, together with
                                 the Interim DIP Loans, the “DIP Loans”), subject to the
                                 provisions of this Term Sheet and for use strictly in accordance
                                 with the “Use of Proceeds” section hereof and the terms of the
                                 Final Order (as defined below) approving the DIP Credit
                                 Facility on a final basis.

                           The proceeds of the DIP Loans shall be funded into a deposit
                           account of the Borrower. Such account shall be subject to the DIP
                           Liens (as defined below) in favor of the DIP Agent for the benefit
                           of the DIP Secured Parties, which shall be perfected pursuant to the
                           DIP Orders and shall be subject to an account control agreement
                           reasonably satisfactory to the Required DIP Lenders (as defined
                           below) (which existing deposit account control agreement under the
                           Prepetition Credit Agreement shall be deemed satisfactory to the
                           Required DIP Lenders so long as it and the DIP Orders are together
                           effective to perfect the DIP Agent’s DIP Liens in such account).

                           Notwithstanding the foregoing or any other provision herein, no
                           draws under the DIP Credit Facility shall be permitted if the
                           Debtors, taken as a whole, have more than $1,000,000 in cash in
                           excess of the cash balance projected by the Approved Budget.

 CLOSING DATES:            “Interim Closing Date” means the date on which the “Conditions
                           Precedent to the Interim DIP Loan” (including, without limitation,
                           entry of the Interim Order) shall have been satisfied or waived in
                           accordance with this Term Sheet.

                           “Final Closing Date” means the date on which the “Conditions
                           Precedent to the Final DIP Loan” as set forth below (including,
                           without limitation, entry of the Final Order) shall have been satisfied
                           or waived in accordance with this Term Sheet.

 DIP LOAN                  Subject to the limitations set forth in “Amendments and Waivers”
 DOCUMENTATION; DIP        below, at the option of the Supermajority DIP Lenders (as defined
 TERM SHEET CONTROLS:      below) in their sole discretion, Debtors shall execute definitive
                           financing documentation with respect to the DIP Credit Facility,
                           including, without limitation, guarantees and security documents, in
                           each case, reasonably satisfactory in form and substance to each of
                           the DIP Agent, the Supermajority DIP Lenders and the Debtors (the
                           “DIP Documents”), which such DIP Documents shall contain the
                           terms and conditions set forth in this Term Sheet and such other
                           terms as the Borrower, the DIP Agent and the Supermajority DIP
                           Lenders shall agree; provided that such DIP Documents (i) shall be
                           substantially based on the Prepetition Credit Agreement and the
                           Loan Documents (as defined in the Prepetition Credit Agreement),
                           (ii) shall be consistent with and subject to the terms of this Term
                           Sheet unless otherwise agreed by all DIP Lenders, and (iii) shall

                                          3
122206562v20
           Case 21-10570-MFW   Doc 20      Filed 03/15/21       Page 113 of 217




                           otherwise be on terms no less favorable to the DIP Agent and the
                           DIP Lenders than the terms under this Term Sheet and the
                           Prepetition Credit Agreement.         The provisions of the DIP
                           Documents shall, upon execution, supersede the provisions of this
                           Term Sheet to the extent any conflict between the DIP Documents
                           and this Term Sheet to the extent agreed by all DIP Lenders;
                           provided that if the Supermajority DIP Lenders determine not to
                           require the Debtors to execute additional DIP Documents, the
                           provisions of this Term Sheet, the Interim Order and the Final Order
                           shall govern the DIP Credit Facility. Additionally, Borrower shall
                           enter into one or more Swap Agreements (as defined in the
                           Prepetition Credit Agreement) with one or more DIP Lenders or
                           their respective affiliates (together with the schedule, annexes and
                           exhibits attached thereto and any customary intercreditor
                           arrangement and the confirmation thereunder, collectively, the
                           “Post-Petition Swap Documents”, and any obligations with respect
                           thereto permitted under the DIP Documents, the “Post-Petition
                           Secured Swap Obligations”) and hedging transactions thereunder,
                           in each case, in accordance with the terms of the DIP Documents.
                           The provisions of the DIP Documents and the Post-Petition Swap
                           Documents shall be consistent with this Term Sheet, the Interim
                           Order and, once entered, a final order of the Bankruptcy Court
                           approving the DIP Credit Facility on a final basis (in form and
                           substance satisfactory to the DIP Agent and the Supermajority DIP
                           Lenders, the “Final Order”, and together with the Interim Order,
                           the “DIP Orders”).

                           For all purposes herein, “Supermajority DIP Lenders” shall mean
                           DIP Lenders holding, in the aggregate, 80.0% in principal amount
                           of the outstanding DIP Loans and unfunded DIP Commitments.

 USE OF PROCEEDS:          The DIP Loans will be used strictly in accordance with the
                           Approved Budget (subject to the Permitted Variances (as defined
                           below)), for (a) working capital and general corporate purposes of
                           the Debtors, (b) for bankruptcy-related costs and expenses, and (c)
                           for costs and expenses related to the DIP Credit Facility.

 APPROVED BUDGET;          By no later than the Petition Date, Debtors shall deliver to the DIP
 APPROVED CASH FLOW        Agent (who shall promptly provide the same to the DIP Lenders) a
 PROJECTION; VARIANCE      weekly budget for the 13-week period commencing on the Petition
 REPORTS:                  Date, and such weekly budget shall be approved by the Required
                           DIP Lenders in their sole discretion and shall set forth, among other
                           things, the projected cash receipts and cash disbursements (the
                           “Approved Budget”).

                           By no later than 5:00 PM (Eastern Time) on Wednesday after the
                           second full calendar week following the Petition Date (the “First
                           Testing Date”), and no later than 5:00 PM (Eastern Time) on each
                           Wednesday thereafter (together with the First Testing Date, each a
                           “Testing Date”), the Debtors shall deliver to the DIP Agent (who
                           shall promptly provide the same to the DIP Lenders), in a form

                                          4
122206562v20
           Case 21-10570-MFW   Doc 20      Filed 03/15/21      Page 114 of 217




                           consistent with the form of the Approved Budget, a variance report
                           comparing the Debtors’ actual receipts and disbursements by line
                           item for the prior calendar week, beginning with the fourth week
                           after the Petition Date, and the prior four calendar weeks (on a
                           cumulative basis) with the projected receipts and disbursements for
                           such week and, beginning with the fourth calendar week after the
                           Petition Date, the prior four calendar weeks (on a cumulative basis)
                           as reflected in the applicable Approved Budget for such weeks (the
                           “Weekly Variance Report”).

                           By not later than 5:00 PM Eastern Time on the First Testing Date
                           and on each Wednesday thereafter that is the four (4)-week
                           anniversary of the First Testing Date (each such date, a “Monthly
                           Variance Testing Date” and each such four-week period, the
                           “Monthly Testing Period”), the Debtors shall provide to the DIP
                           Agent (who shall promptly provide the same to the DIP Lenders) a
                           report detailing (i) the aggregate disbursements of the Debtors and
                           aggregate receipts during the applicable Monthly Testing Period for
                           (a) LOE and GTP on a combined basis, and (b) all other operating
                           disbursements (excluding LOE and GTP); and (ii) any variance
                           (whether positive or negative, expressed as a percentage) between
                           the aggregate disbursements made during such Monthly Testing
                           Period by the Debtors against the aggregate disbursements for the
                           Monthly Testing Period, as set forth in the applicable Approved
                           Budget (a “Monthly Variance Report,” together with the Weekly
                           Variance Report, the “Approved Variance Reports”).

                           The Debtors shall comply with the following (collectively, the
                           “Permitted Variances”):

                           As of any Monthly Variance Testing Date, for the Monthly Testing
                           Period ending on the Sunday preceding such Monthly Variance
                           Testing Date, the Debtors shall not allow: (i) LOE and GTP on a
                           combined basis to be greater than 110% of the estimated
                           disbursement for such items in the Approved Budget; and (ii) all
                           other operating disbursements (excluding LOE, GTP professional
                           fees and restructuring charges arising on account of the Chapter 11
                           Cases (including Chapter 11 Trustee fees and professional fees and
                           expenses incurred by the DIP Agent and/or the DIP Lenders) and
                           payments to Prepetition Secured Parties) to be greater than 115% of
                           the estimated disbursement for such items in the Approved Budget,
                           each for such Monthly Testing Period.

                           Additional variances, if any, from the Approved Budget, and any
                           proposed changes to the Approved Budget, shall be subject to the
                           DIP Agent’s (at the direction of the Required DIP Lenders)
                           reasonable approval. For the avoidance of doubt, any reference to
                           “written consent” hereunder shall include consent granted by email.

                           Commencing at 5:00 P.M. (Eastern Time) on the Wednesday of the
                           fourth full calendar week after the Petition Date, and continuing at

                                          5
122206562v20
           Case 21-10570-MFW     Doc 20    Filed 03/15/21       Page 115 of 217




                           5:00 P.M. (Eastern Time) on the Wednesday of every fourth week
                           thereafter, the weekly budget shall be updated, and if such updated
                           budget is in form and substance satisfactory to the DIP Agent (acting
                           at the direction of the Required DIP Lenders), it shall become the
                           “Approved Budget” for purposes of this Term Sheet and the DIP
                           Orders. Any amendments, supplements or modifications to the
                           Approved Budget or an Approved Variance Report shall be subject
                           to the prior written approval of the DIP Agent prior to the
                           implementation thereof. If the DIP Agent (acting at the direction of
                           the Required DIP Lenders) has not objected, in writing, to a
                           proposed updated budget, or an amendment, supplement or
                           modification to the Approved Budget or an Approved Variance
                           Report, within five (5) business days after the DIP Agent’s receipt
                           thereof, such proposed updated budget, amendment, supplement or
                           modification shall be deemed acceptable to and approved by the DIP
                           Agent. Until any such updated budget, amendment, supplement or
                           modification has been approved by the DIP Agent (acting at the
                           direction of the Required DIP Lenders), the Debtors shall be subject
                           to and be governed by the terms of the Approved Budget then in
                           effect.

                           Commencing on the Wednesday of the first full calendar week after
                           the Petition Date, each Professional Person (as defined below) will
                           provide to the DIP Agent (who shall promptly provide the same to
                           the DIP Lenders) a good faith estimate of such Professional Person’s
                           accrued fees and expenses for the immediately preceding full
                           calendar week (such estimates, the “Weekly Fee Estimates”).

 FIRST PRIORITY            All DIP Loans and other liabilities and obligations owed to the DIP
 SECURITY INTEREST:        Lenders and the DIP Agent under or in connection with this Term
                           Sheet, the DIP Documents, the Post-Petition Secured Swap
                           Obligations, the Interim Order and/or Final Order, together with the
                           Prepetition Secured Swap Obligations (collectively, the “DIP
                           Obligations”), in all cases subject to the Carve-Out (as defined
                           below), shall be:

                           (i)   pursuant to section 364(c)(1) of the Bankruptcy Code, entitled
                                 to superpriority administrative expense claim status in the
                                 Chapter 11 Cases of the Debtors with priority over any and all
                                 administrative expenses, whether heretofore or hereafter
                                 incurred, of the kind specified in sections 503(b) or 507(a) of
                                 the Bankruptcy Code;

                           (ii) pursuant to sections 364(c)(2) secured by a perfected first-
                                priority lien on the DIP Collateral (as defined below) granted
                                in favor of the DIP Agent, for the benefit of the DIP Secured
                                Parties, to the extent that such DIP Collateral is not subject to
                                the Prepetition Permitted Liens (as defined below);

                           (iii) pursuant to section 364(c)(3), secured by a perfected junior
                                 lien on DIP Collateral granted in favor of the DIP Agent, for

                                          6
122206562v20
           Case 21-10570-MFW   Doc 20      Filed 03/15/21        Page 116 of 217




                                the benefit of the DIP Secured Parties, to the extent such DIP
                                Collateral is subject to a Prepetition Permitted Lien; and

                           (iv) pursuant to section 364(d)(1), secured by a perfected first-
                                priority priming lien on DIP Collateral granted in favor of the
                                DIP Agent, for the benefit of the DIP Secured Parties, provided
                                that such lien shall be subject to the Prepetition Permitted
                                Liens but senior to all other liens (including the Prepetition
                                Facility Liens (as defined below)) (collectively, the liens
                                described in clauses (ii), (iii) and (iv), the “DIP Liens”).

                           As used herein, “Carve-Out” means the following expenses: (i) all
                           fees required to be paid to the Clerk of the Bankruptcy Court and to
                           the Office of the United States Trustee pursuant to 28 U.S.C.
                           § 1930(a) (without regard to the notice set forth in (iii) below); (ii)
                           all reasonable fees and expenses incurred by a Trustee under section
                           726(b) of the Bankruptcy Code in an amount not exceed $50,000
                           (without regard to the notice set forth in (iii) below); (iii) to the
                           extent allowed at any time, whether by interim order, procedural
                           order, or otherwise, all (A) unpaid fees and expenses (including any
                           restructuring, sale, success, or other transaction fee of any
                           investment bankers or financial advisors of the Debtors) (the
                           “Allowed Debtor Professional Fees”) incurred by persons or firms
                           retained by the Debtors pursuant to section 327, 328, or 363 of the
                           Bankruptcy Code (the “Debtor Professionals”) and (B) subject to
                           the Approved Budget unpaid fees and expenses (the “Allowed
                           Committee Professional Fees” and together with the Allowed
                           Debtor Professional Fees, collectively, the “Allowed Professional
                           Fees”) incurred by persons or firms retained by any statutory
                           committees appointed in the Chapter 11 Cases (each, a
                           “Committee”) pursuant to section 328 or 1103 of the Bankruptcy
                           Code (the “Committee Professionals” and, together with the
                           Debtor Professionals, the “Professional Persons”) at any time
                           before or on the first business day following delivery by the DIP
                           Agent (at the direction of the Required DIP Lenders) of a Carve Out
                           Trigger Notice (as defined below), whether allowed by the
                           Bankruptcy Court prior to or after delivery of a Carve-Out Trigger
                           Notice (these clauses (i) through (iii), the “Pre-Carve Out
                           Amounts”); and (iv) Allowed Professional Fees not to exceed
                           $500,000, plus any restructuring, sale, success or other transaction
                           fee of any investment bankers or financial advisors of the Debtors,
                           incurred after the first business day following delivery by the DIP
                           Agent (at the direction of the Required DIP Lenders) of the Carve
                           Out Trigger Notice, to the extent allowed at any time, whether by
                           interim order, procedural order, or otherwise (the amounts set forth
                           in this clause (iv) being the “Post-Carve Out Trigger Notice
                           Cap”), and together with the Pre-Carve Out Amounts, the “Carve-
                           Out Amount”).

                          For purposes of the foregoing, “Carve Out Trigger Notice” shall
                          mean a written notice delivered by email (or other electronic means)

                                          7
122206562v20
           Case 21-10570-MFW   Doc 20     Filed 03/15/21       Page 117 of 217




                          by the DIP Agent (at the direction of the Required DIP Lenders) to
                          the Debtors, their lead restructuring counsel, the United States
                          Trustee, and counsel to the Committee (if any), which notice may be
                          delivered following the occurrence and during the continuation of an
                          Event of Default (as defined below) and acceleration of the DIP
                          Obligations under the DIP Credit Facility, stating that the Post-Carve
                          Out Trigger Notice Cap has been invoked.

                          No portion of the Carve-Out, any Cash Collateral, any other DIP
                          Collateral, or any proceeds of the DIP Credit Facility, including any
                          disbursements set forth in the Approved Budget or obligations
                          benefitting from the Carve-Out, shall be used for the payment of
                          Allowed Professional Fees, disbursements, costs or expenses
                          incurred by any person, including, without limitation, any
                          Committee, in connection with challenging the DIP Secured Parties’
                          or the Prepetition Secured Parties’ liens or claims, preventing,
                          hindering or delaying any of the DIP Secured Parties’ or the
                          Prepetition Secured Parties’ enforcement or realization upon any of
                          the DIP Collateral or the Prepetition Collateral, or initiating or
                          prosecuting any claim or action against any DIP Secured Party or
                          any Prepetition Secured Party; provided that, notwithstanding the
                          foregoing, proceeds from the DIP Credit Facility and/or Cash
                          Collateral not to exceed $50,000 in the aggregate (the “Investigation
                          Budget Cap”) may be used on account of Allowed Professional Fees
                          incurred by Committee Professionals (if any) in connection with the
                          investigation of avoidance actions or any other claims or causes of
                          action (but not the prosecution of such actions) on account of the
                          Prepetition Facility and Prepetition Secured Parties (but not the DIP
                          Credit Facility and DIP Secured Parties).

                          Prior to the delivery of the Carve Out Trigger Notice, on a weekly
                          basis, the Debtors shall fund from the DIP Credit Facility or cash on
                          hand into a segregated account (the “Funded Reserve Account”)
                          held by Young Conaway Stargatt & Taylor, LLP in trust for the
                          benefit of Professional Persons an amount equal to the aggregate
                          amount of the estimated accrued fees of Professional Persons, based
                          on the Weekly Fee Estimates, remaining unpaid as of the Friday of
                          the preceding week (and not previously funded to the Funded
                          Reserve Account). Promptly after the delivery of the Carve Out
                          Trigger Notice, the Debtors shall fund from the DIP Credit Facility
                          or cash on hand into the Funded Reserve Account an amount equal
                          to (i) the aggregate amount of estimated accrued fees of Professional
                          Persons incurred before or on the first business day following
                          delivery by the DIP Agent (at the direction of the Required DIP
                          Lenders) of a Carve Out Trigger Notice (to the extent not previously
                          funded to the Funded Reserve Account) and (ii) the Post-Carve Out
                          Trigger Notice Cap.

                           The Debtors shall use funds held in the Funded Reserve Account
                           exclusively to pay Allowed Professional Fees and other obligations
                           included within the Carve-Out as they become allowed and payable

                                         8
122206562v20
           Case 21-10570-MFW   Doc 20      Filed 03/15/21        Page 118 of 217




                           pursuant to the Bankruptcy Code, the Federal Rules of Bankruptcy
                           Procedure, the local bankruptcy rules of the Bankruptcy Court, and
                           any interim or final orders of the Bankruptcy Court; provided that
                           when all Allowed Professional Fees have been paid in full
                           (regardless of when such Allowed Professional Fees are allowed by
                           the Bankruptcy Court), any funds remaining in the Funded Reserve
                           Account shall revert to DIP Agent for the benefit of the DIP Secured
                           Parties. Funds transferred to the Funded Reserve Account shall be
                           subject to the DIP Liens, adequate protection liens and claims
                           granted hereunder to the extent of such reversionary interest;
                           provided, that, for the avoidance of doubt, such liens and claims
                           shall be subject in all respects to the Carve-Out.

                          Notwithstanding anything to the contrary in this Term Sheet, the
                          Interim Order, or any other order of the Bankruptcy Court, the
                          Funded Reserve Account and the amounts on deposit in the Funded
                          Reserve Account shall be available and used only to satisfy
                          obligations of Professionals Persons benefitting from the Carve-Out,
                          and the other obligations that are a part of the Carve-Out. The failure
                          of the Funded Reserve Account to satisfy Professional Fees in full
                          shall not affect the priority of the Carve-Out; provided that, to the
                          extent that the Funded Reserve Account is actually funded, the
                          Carve-Out shall be reduced by such funded amount dollar-for-dollar.
                          In no way shall the Carve-Out, Funded Reserve Account or the DIP
                          Budget or any of the foregoing be construed as a cap or limitation on
                          the amount of the Debtor Professional fees due and payable by the
                          Debtors or that may be allowed by the Bankruptcy Court at any time
                          (whether by interim order, final order, or otherwise). The DIP Liens
                          granted to the DIP Agent , for the benefit of the DIP Secured Parties,
                          under Section 364(d)(1) shall not be pari passu with, or subordinated
                          to, any other liens or security interests (whether currently existing or
                          hereafter created), subject in each case only to the Carve-Out and
                          any Prepetition Permitted Liens.

                           As used herein, “Prepetition Permitted Liens” shall mean certain
                           liens senior by operation of law and otherwise permitted by the
                           Prepetition Credit Agreement (solely to the extent any such
                           permitted liens were valid, properly perfected, non-avoidable and
                           senior in priority to the liens securing the Prepetition Obligations as
                           of the Petition Date, or valid, non-avoidable, senior priority liens in
                           existence as of the Petition Date that are perfected after the Petition
                           Date as permitted by section 546(b) of the Bankruptcy Code) other
                           than, in each case, the Prepetition Facility Liens.

 PREPETITION FACILITY:
                           Credit Agreement dated as of June 7, 2019 (as amended, amended
                           and restated, supplemented, or otherwise modified from time to time
                           in accordance with the terms thereof including Amendment No. 1 to
                           Credit Agreement dated as of November 22, 2019, Amendment No.
                           2 and Limited Waiver to Credit Agreement dated as of March 27,
                           2020, Amendment No. 3 and Limited Waiver to Credit Agreement


                                          9
122206562v20
           Case 21-10570-MFW   Doc 20      Filed 03/15/21        Page 119 of 217




                           dated as of May 1, 2020, Amendment No. 4 to Credit Agreement
                           dated as of May 31, 2020, Amendment No. 5 and Limited Waiver
                           to Credit Agreement dated as of June 5, 2020, Amendment No. 6
                           and Limited Waiver to Credit agreement, dated as of June 17, 2020,
                           Amendment No. 7 and Waiver to Credit agreement, dated as of July
                           3, 2020 and Amendment No. 8 and Waiver to Credit Agreement,
                           dated as of November 13, 2020, the “Prepetition Credit
                           Agreement”, and the obligations to the Prepetition Lenders (as
                           defined below) in their capacity as such thereunder, the
                           “Prepetition Obligations”), by and among the Debtors, AB Private
                           Credit Investors LLC as the administrative agent for the lenders
                           party thereto (in such capacity, the “Prepetition Agent”), and the
                           lenders party thereto from time to time (the “Prepetition Lenders”
                           and together with the Prepetition Agent, collectively, the
                           “Prepetition Secured Parties”).          For all purposes herein,
                           “Prepetition Facility Liens” shall mean the liens, pledges and other
                           security interests granted by the Debtors to the Prepetition Agent for
                           the benefit of the Secured Parties (as defined under the Prepetition
                           Credit Agreement) under the Prepetition Credit Agreement and the
                           other Loan Documents (as defined in the Prepetition Credit
                           Agreement). For the avoidance of doubt, (x) the term “Prepetition
                           Obligations” shall not include the Prepetition Secured Swap
                           Obligations (as defined below) and (y) the term “Prepetition Secured
                           Parties” shall not include the prepetition Secured Swap
                           Counterparties (as defined in the Prepetition Credit Agreement).
 ADEQUATE PROTECTION       As adequate protection for any diminution of the Prepetition
 FOR PREPETITION           Secured Parties’ interest in the “Collateral” (as defined in the
 SECURED PARTIES:          Prepetition Credit Agreement, and as used herein, the “Prepetition
                           Collateral”) resulting from the subordination of their existing liens
                           to the DIP Liens and/or the Debtors’ use of cash collateral pursuant
                           to the DIP Orders, the Prepetition Agent shall receive, for the benefit
                           of the Prepetition Secured Parties, the adequate protection granted
                           to the Prepetition Secured Parties pursuant to the DIP Orders (which
                           shall include, without limitation, (i) valid and automatically
                           perfected first priority replacement liens and security interests in and
                           on all real and personal property of the Debtors and their bankruptcy
                           estates, in each case, subject to the DIP Liens securing the DIP
                           Credit Facility, (ii) monthly payments to reimburse the Prepetition
                           Secured Parties’ reasonable professional fees, (iii) quarterly
                           payment (x) in cash of interest to the Prepetition Lenders under the
                           Prepetition Credit Agreement at the non-default rate specified in
                           Section 2.10(a) of the Prepetition Credit Agreement and (y) in kind
                           interest with respect to default rate interest specified in Section
                           2.10(c) of the Prepetition Credit Agreement that is in excess of the
                           amount payable in cash pursuant to the foregoing clause (x) (and,
                           for the avoidance of doubt, such interest paid in kind shall be
                           capitalized and added to the outstanding principal amount to the
                           Prepetition Obligations on the applicable interest payment date), (iv)
                           superpriority administrative claims and all of the other benefits and
                           protections allowable under section 507(b) of the Bankruptcy Code,


                                          10
122206562v20
           Case 21-10570-MFW   Doc 20       Filed 03/15/21       Page 120 of 217




                           with priority as provided therein, and (v) an acknowledgement of
                           the unconditional right to credit bid the Prepetition Obligations in
                           connection with any sale of Prepetition Collateral as further set forth
                           in this Term Sheet under the section titled “Other Bankruptcy
                           Matters”). The DIP Orders shall reserve all parties’ rights with
                           respect to the appropriate characterization (as payments of principal,
                           payments of interest, or otherwise) of any adequate protection
                           payments made (whether in cash or in kind) in accordance with the
                           foregoing.

 DIP COLLATERAL:           “DIP Collateral” means, collectively, all assets of each Debtor and
                           its bankruptcy estate of any nature whatsoever and wherever
                           located, whether first arising prior to or following the Petition Date,
                           now owned or hereafter acquired, including all accounts, chattel
                           paper, commercial tort claims, deposit accounts, documents,
                           equipment, general intangibles, goods, instruments, inventory,
                           investment property, letter-of-credit rights, real property, all Oil and
                           Gas Properties (as defined in the Prepetition Credit Agreement), any
                           Building or Manufactured (Mobile) Home (as defined in the
                           applicable Flood Laws (as defined in the Prepetition Credit
                           Agreement)) to the extent permitted under Regulation H, books and
                           records, and all proceeds, rents, profits, and offspring of the
                           foregoing, other than (i) assets, contracts, leases and other licenses
                           solely to the extent a DIP Lien is not permitted by law to attach to
                           such property, in which case the proceeds of such assets, contracts,
                           leases and other licenses shall be DIP Collateral, and (ii) until entry
                           of the Final Order, the proceeds of avoidance actions under chapter
                           5 of the Bankruptcy Code.

                           All of the liens granted to the DIP Agent in the DIP Collateral shall
                           be effective and perfected by the Interim Order and the Final Order
                           and without the necessity of the execution of mortgages, security
                           agreements, pledge agreements, financing statements or other
                           agreements. Notwithstanding the foregoing, the Debtors shall take
                           all action that may be reasonably necessary or desirable, or that the
                           DIP Lenders or the DIP Agent (at the direction of the Required DIP
                           Lenders) may reasonably request, to at all times maintain the
                           validity, perfection, enforceability and priority of the security
                           interest and liens of the DIP Agent, on behalf of the DIP Secured
                           Parties, in the DIP Collateral, or to enable the DIP Agent to protect,
                           exercise or enforce its rights hereunder, under the DIP Orders and in
                           the DIP Collateral.

 TREATMENT OF              For the purposes of clarity, the liens granted to the DIP Agent in the
 PREPETITION SECURED       DIP Collateral shall secure the enforcement and payment of the
 SWAP OBLIGATIONS          prepetition Secured Swap Obligations (as defined under the
                           Prepetition Credit Agreement) (the “Prepetition Secured Swap
                           Obligations”) on a pari passu basis to the DIP Loans and other
                           obligations under the DIP Credit Facility and the Post-Petition
                           Secured Swap Obligations in all respects of payment and priority


                                          11
122206562v20
           Case 21-10570-MFW   Doc 20      Filed 03/15/21        Page 121 of 217




                           with respect to the DIP Collateral; provided that the Prepetition
                           Secured Swap Obligations shall not be cash collateralized.

 COMMITMENT FEES:          The Debtors shall pay to the DIP Lenders, on a pro rata basis in
                           accordance with their DIP Commitments on the Interim Closing
                           Date, a commitment fee (the “Commitment Fee”) equal to 2.00%
                           of the aggregate DIP Commitment. The Commitment Fee shall be
                           fully-earned and non-refundable on the Interim Closing Date. The
                           Commitment Fee shall be paid in kind on the Interim Closing Date
                           and capitalized to the principal amount of the Interim DIP Loans.

 INTEREST RATE:            Interest will be payable on the unpaid principal amount of all DIP
                           Loans and all overdue interest thereon at a rate per annum equal to
                           the Adjusted LIBO Rate (as defined in the Prepetition Credit
                           Agreement) for an Interest Period (as defined in the Prepetition
                           Credit Agreement) of one month plus 8.00%, payable monthly on
                           the first (1st) business day of each month in arrears. All interest and
                           fees under this Term Sheet shall be calculated on the basis of a 360-
                           day year for the actual number of days elapsed. All accrued interest
                           which for any reason has not theretofore been paid shall be paid in
                           full on the date on which the final principal amount of the DIP Loans
                           is paid.

                           The Adjusted LIBO Rate applicable to each DIP Loan for the initial
                           one-month period beginning on the date on which such DIP Loan is
                           funded and each succeeding one-month thereafter shall be
                           determined in accordance with the provisions of the Prepetition
                           Credit Agreement for determining the Adjusted LIBO Rate for an
                           Interest Period of one month applicable to a Eurodollar (as defined
                           in the Prepetition Credit Agreement) Loan thereunder, which
                           provisions are incorporated by reference herein mutatis mutandis;
                           provided that, in no event shall the Adjusted LIBO Rate be less than
                           1.00%.

 DEFAULT RATE:             At all times automatically following the occurrence and during the
                           continuance of an Event of Default, principal, interest and all other
                           amounts due on the DIP Loans shall bear interest at a rate equal to
                           2.00% per annum in excess of the interest rate set forth under
                           “Interest Rate” above.

 363 SALE PROCESS:         The Debtors shall commence a public sale process with respect to
                           their assets pursuant to Section 363 of the Bankruptcy Code (the
                           “Sale”). In connection with the Sale, the DIP Lenders and the
                           Prepetition Lenders (or one or more of their respective designees)
                           will serve as the stalking horse purchaser (the “Stalking Horse
                           Purchaser”), under an asset purchase agreement (the “Stalking
                           Horse Agreement”) in form and substance satisfactory to the
                           Stalking Horse Purchaser and the Required DIP Lenders and
                           substantially on the terms specified in the term sheet attached hereto
                           as Exhibit G.


                                          12
122206562v20
           Case 21-10570-MFW     Doc 20    Filed 03/15/21       Page 122 of 217




                           The process set forth above, designation of the Stalking Horse
                           Purchaser and use of the Stalking Horse Agreement shall
                           collectively be referred to as the “363 Sale Process”.

 MATURITY DATE:            The DIP Loans (together with all other DIP Obligations, other than
                           the Prepetition Secured Swap Obligations, the maturity of which
                           shall be governed by the documents giving rise to such Prepetition
                           Secured Swap Obligations) shall mature and be due and payable on
                           the earliest to occur of the following (such date, the “Maturity
                           Date”):

                          (i)    90 calendar days after the Petition Date;

                          (ii)   30 calendar days after the Petition Date if the Final Order has
                                 not been entered by the Bankruptcy Court on or before such
                                 date;

                          (iii) Two (2) business days after the termination of the Stalking
                                Horse Agreement for any reason, other than (i) as a result of
                                (A) any breach of the Stalking Horse Agreement by the
                                Purchaser or (B) the Debtors’ selection of an alternative bid
                                that either has (1) the consent of the DIP Agent (at the direction
                                of the Required DIP Lenders) and the Prepetition Agent (at the
                                direction of the Required Lenders (as defined in the Prepetition
                                Credit Agreement) or (2) results in the indefeasible payment
                                in full in cash of the Prepetition Obligations and the DIP
                                Obligations, in each case, as of the closing of such alternative
                                bid, or (ii) a termination to pursue approval of an Alternative
                                Transaction (as defined in the Stalking Horse Agreement) that
                                results in the indefeasible payment in full in cash of the
                                Prepetition Obligations and the DIP Obligations, in each case,
                                as of the closing of such Alternative Transaction;

                          (iv)   the date of consummation of any sale of all or substantially all
                                 of the assets of any of the Debtors pursuant to section 363 of
                                 the Bankruptcy Code;

                          (v)    the substantial consummation (as defined in section 1101 of
                                 the Bankruptcy Code and which for purposes hereof shall be
                                 no later than the “effective date” thereof) of a plan of
                                 reorganization filed in the Chapter 11 Cases that is confirmed
                                 pursuant to an order entered by the Bankruptcy Court;

                          (vi)   entry of an order by the Bankruptcy Court approving (A) a
                                 motion seeking conversion or dismissal of any or all of the
                                 Chapter 11 Cases or (B) a motion seeking the appointment or
                                 election of a trustee, a responsible officer or examiner with
                                 enlarged powers relating to the operation of the Debtors’
                                 business;




                                          13
122206562v20
           Case 21-10570-MFW   Doc 20      Filed 03/15/21       Page 123 of 217




                          (vii) the date, if any, on which the Bankruptcy Court orders the
                                conversion of the bankruptcy case of any of the Debtors to a
                                liquidation pursuant to Chapter 7 of the Bankruptcy Code; and

                          (viii) the date of acceleration of all or any portion of the DIP Loans
                                 and the termination of the DIP Commitments in respect thereof
                                 upon the occurrence of an Event of Default (as defined below).

                          Notwithstanding anything in this Term Sheet or the DIP Orders to
                          the contrary, simultaneously with the consummation of any
                          Alternative Transaction that results in the occurrence of the Maturity
                          Date pursuant to clause (iii) above, the Debtors shall pay (or cause
                          to be paid) the outstanding amount of the DIP Loans (together with
                          all other DIP Obligations) from the proceeds of such Alternative
                          Transaction, reserving proceeds (a) sufficient to pay accrued, unpaid
                          and allowed administrative expenses (as of the date of the closing of
                          such Alternative Transaction) to the extent set forth in the Approved
                          Budget and (b) in an amount negotiated in good faith by the DIP
                          Lenders and the Debtors that is necessary to fund costs for the wind-
                          down of Debtors’ bankruptcy estates following the closing of such
                          Alternative Transaction.

 OPTIONAL                  The Debtors may prepay the DIP Loans in whole or in part at any
 PREPAYMENTS:              time upon delivery of written notice to the DIP Agent no later than
                           1:00 PM (Eastern Time) three (3) business days prior to the date of
                           such prepayment (or such later time as the Required DIP Lenders
                           may agree to acting reasonably). All optional prepayments shall be
                           applied to the DIP Loans in accordance with the application of
                           payment provisions set forth in the “Mandatory Prepayments”
                           section below. Any amounts so prepaid may not be reborrowed.

 MANDATORY                 Prior to the occurrence of an Event of Default, upon receipt of
 PREPAYMENTS;              proceeds described in clauses (i) through (iii) below, the Debtors
 APPLICATION OF            shall remit to the DIP Agent to pay or prepay, to the extent provided
 PAYMENTS:                 below, the DIP Obligations (together with a cash reserve established
                           by the DIP Agent (at the direction of the Required DIP Lenders) to
                           cover asserted contingent and indemnity obligations) in each case
                           owed to applicable DIP Secured Parties specified in clauses (i)
                           through (iii) below, ratably and to the extent specified below, until
                           such obligations are paid in full as follows:

                          (i) 100% of the net cash proceeds of any sale or disposition of all
                              or substantially all of Debtors’ assets pursuant to Section 363
                              of the Bankruptcy Code (other than a Sale to the Stalking Horse
                              Purchaser pursuant to the Stalking Horse Agreement)
                              simultaneous with the consummation thereof, after funding the
                              Carve-Out and reserving proceeds (a) sufficient to pay accrued,
                              unpaid and allowed administrative expenses (as of the closing
                              of such Sale) to the extent set forth in the Approved Budget and
                              (b) in an amount negotiated in good faith by the DIP Lenders
                              and the Debtors that is necessary to fund costs for the wind-

                                         14
122206562v20
           Case 21-10570-MFW   Doc 20       Filed 03/15/21       Page 124 of 217




                               down of Debtors’ bankruptcy estates following the closing of
                               such Sale to be applied to the prepayment of the DIP Loans, the
                               Prepetition Secured Swap Obligations and all other DIP
                               Obligations (including any interest on amounts prepaid and
                               together with a cash reserve established by the DIP Agent to
                               cover asserted contingent and indemnity obligations) in each
                               case owed to the applicable DIP Secured Parties;

                          (ii) 100% of the net cash proceeds of any other sale or other
                               disposition by any Debtor of any assets, in a single transaction
                               or series of related transactions (except for (a) asset sales
                               approved by an order of the Bankruptcy Court that is in form
                               and substance reasonably acceptable to the Required DIP
                               Lenders or (b) asset sales in the ordinary course of business) to
                               be applied to the prepayment of the DIP Loans, the Prepetition
                               Secured Swap Obligations and all other DIP Obligations (other
                               than with respect to any Post-Petition Secured Swap
                               Obligations but including any interest on amounts prepaid and
                               together with a cash reserve established by the DIP Agent to
                               cover asserted contingent and indemnity obligations) in each
                               case owed to the applicable DIP Secured Parties (other than the
                               holders of the Post-Petition Secured Swap Obligations); and

                          (iii) 100% of the net cash proceeds of extraordinary receipts
                                (including tax refunds, indemnity payments and insurance
                                proceeds not included as proceeds of asset dispositions but
                                excluding sales tax receipts contemplated to be received by any
                                of the Debtors as set forth in the Approved Budget) by any
                                Debtor to be applied to the prepayment of the DIP Loans, the
                                Prepetition Secured Swap Obligations and all other DIP
                                Obligations (other than with respect to any Post-Petition
                                Secured Swap Obligations but including any interest on
                                amounts prepaid and together with a cash reserve established
                                by the DIP Agent to cover asserted contingent and indemnity
                                obligations) in each case owed to the applicable DIP Secured
                                Parties (other than the holders of the Post-Petition Secured
                                Swap Obligations).

                           Any amounts so paid or prepaid may not be reborrowed. No
                           reinvestment of the proceeds of any extraordinary receipts, asset
                           sales or other proceeds described above shall be permitted without
                           the prior written consent of the Required DIP Lenders.

                           On or following to the occurrence of an Event of Default under the
                           DIP Credit Facility (in each case, unless otherwise determined by
                           the DIP Lenders), mandatory payments or prepayments and/or
                           proceeds of DIP Collateral received by the Debtors under clauses (i)
                           – (iii) above and/or any and all other payments on account of the
                           DIP Obligations or proceeds of DIP Collateral (other than under
                           clauses (i) – (iii) prior to an Event of Default) will be applied in the
                           following order of priority and payments, after giving effect to the

                                          15
122206562v20
           Case 21-10570-MFW   Doc 20      Filed 03/15/21       Page 125 of 217




                           Carve-Out and any other payments required pursuant to the DIP
                           Orders:

                          (1) first, to payment or reimbursement of documented out-of-
                               pocket fees, expenses and indemnities (including, without
                               limitation, fees and expenses of counsel and external advisors)
                               payable to the DIP Agent;

                          (2) second, pro rata to payment or reimbursement of documented
                              out-of-pocket fees, expenses and indemnities payable to the
                              DIP Lenders (including in the case of DIP Lenders, without
                              limitation, fees and expenses of counsel and external advisors
                              of the DIP Lenders) and other DIP Secured Parties to the extent
                              not covered by the foregoing clause;

                          (3) third, pro rata to pay an amount equal to all accrued and unpaid
                               interest owing on the DIP Loans when due;

                          (4) fourth, pro rata, to (a) repay any principal amounts outstanding
                               in respect of the DIP Loans (including any amounts, other
                               interest, that have been added to the principal balance), (b) pay
                               amounts owing to the DIP Secured Parties under any document
                               giving rise to any Prepetition Secured Swap Obligation, and (c)
                               pay amounts owing to the DIP Secured Parties under any Post-
                               Petition Swap Document;

                          (5) fifth, pro rata to any other DIP Obligations and all other amounts
                               owing to the DIP Lenders, the DIP Agent and any other DIP
                               Secured Party; and

                          (6) last, the balance, if any, after all of the DIP Obligations have
                               been paid in full, to the Borrower subject in all respects to the
                               rights, liens and claims of the Prepetition Agent for the benefit
                               of the Prepetition Lenders.

                           For the avoidance of doubt, payments that are required to be made
                           to the DIP Secured Parties as specified above, shall be apportioned
                           to each DIP Secured Party ratably based upon such DIP Secured
                           Party’s ratable share of the sum of the aggregate DIP Loans (or DIP
                           Obligations, as applicable) outstanding at such time and the
                           aggregate DIP Commitments outstanding at such time.

                           Section 2.15(c) of Prepetition Credit Agreement is hereby
                           incorporated by reference incorporated herein mutatis mutandis.

 CONDITIONS PRECEDENT      The obligations of the DIP Lenders to make the Interim DIP Loans
 TO THE INTERIM DIP        in accordance with the Draw Schedule will be subject to satisfaction,
 LOAN:                     or written waiver, by the DIP Agent and the Supermajority DIP
                           Lenders, of each of the following conditions precedent in connection
                           with each draw request:



                                         16
122206562v20
           Case 21-10570-MFW     Doc 20     Filed 03/15/21        Page 126 of 217




                          (i)    Debtors shall have timely delivered to the DIP Agent (who
                                 shall promptly provide the same to the DIP Lenders) the
                                 Approved Budget or any update thereto required to be
                                 delivered in accordance with this Term Sheet;

                          (ii)   Debtors shall have delivered to the DIP Agent (who shall
                                 promptly provide the same to the DIP Lenders) a Notice of
                                 Borrowing in connection with such draw request no later than
                                 1:00 PM (Eastern Time) one (1) business day prior to the
                                 requested funding date for the Interim DIP Loan (or such later
                                 time as the Required DIP Lenders may agree to);

                          (iii) Debtors shall have delivered to the DIP Agent a Closing
                                Certificate, substantially in the form attached hereto as
                                Exhibit D, duly executed by the chief executive officer,
                                president or chief financial officer of the Debtors, delivered to
                                the DIP Agent, appropriately completed, by which such officer
                                shall certify to the DIP Agent and the DIP Lenders that all of
                                the conditions precedent to the Interim DIP Loan have been
                                satisfied (at any time delivered, a “Closing Certificate”);

                          (iv)   the interim order (a form of which is attached hereto as
                                 Exhibit H and otherwise in form and substance acceptable to
                                 the DIP Agent and the Supermajority DIP Lenders) has been
                                 entered by the Bankruptcy Court (after a hearing on notice to
                                 all parties having or asserting a lien on all or any portion of the
                                 DIP Collateral) and shall not have been reversed, modified,
                                 amended, stayed or vacated, or in the case of any modification
                                 or amendment, in a manner without the consent of the DIP
                                 Agent and the Supermajority DIP Lenders (the “Interim
                                 Order”) and the Debtors shall be in compliance in all respects
                                 with the Interim Order;

                          (v)    all of the “first day” motions, adversary proceedings, orders
                                 and related pleadings shall have been reviewed in advance by
                                 the DIP Agent and the Supermajority DIP Lenders and shall
                                 be reasonably satisfactory in form and substance to the DIP
                                 Agent and the Supermajority DIP Lenders;

                          (vi)   the Required DIP Lenders shall be reasonably satisfied that the
                                 liens and security interests of the DIP Agent, on behalf of the
                                 DIP Lenders, in the DIP Collateral have been perfected by the
                                 Interim Order and without the necessity of the execution of
                                 mortgages, security agreements, pledge agreements, financing
                                 statements or other agreements and shall constitute first-
                                 priority liens (subject only to Prepetition Permitted Liens);

                          (vii) Debtors shall have insurance (including, without limitation,
                                commercial general liability and property insurance) with
                                respect to the DIP Collateral (which shall be deemed satisfied



                                          17
122206562v20
           Case 21-10570-MFW     Doc 20    Filed 03/15/21        Page 127 of 217




                                 if such insurance as required by under the Prepetition Credit
                                 Agreement remains in place);

                          (viii) no Default or Event of Default under the DIP Credit Facility
                                 or the under the Interim Order or Final Order, as applicable,
                                 shall have occurred and be continuing on the Interim Closing
                                 Date or after giving effect to the Interim DIP Loan;

                          (ix)   all representations and warranties of the Debtors hereunder
                                 shall be true and correct in all material respects (except those
                                 qualified by materiality or Material Adverse Change (as
                                 defined below), which shall be true and correct in all respects);

                          (x)    subject to Bankruptcy Court approval, (i) each Debtor shall
                                 have the corporate power and authority to make, deliver and
                                 perform its obligations under this Term Sheet and the Interim
                                 Order, and (ii) no consent or authorization of, or filing with,
                                 any person (including, without limitation, any governmental
                                 authority) shall be required in connection with the execution,
                                 delivery or performance by each Debtor, or for the validity or
                                 enforceability in accordance with its terms against such
                                 Debtor, of this Term Sheet and the Interim Order except for
                                 consents, authorizations and filings which shall have been
                                 obtained or made and are in full force and effect and except for
                                 such consents, authorizations and filings, the failure to obtain
                                 or perform, could not reasonably be expected to cause a
                                 Material Adverse Change (as defined below);

                          (xi)   the DIP Agent and each DIP Lender shall have received a copy
                                 of the fully-executed term sheet outlining the principal terms
                                 of the Stalking Horse Agreement, which shall be substantially
                                 in the form attached hereto as Exhibit G and otherwise
                                 acceptable to the DIP Agent and each DIP Lender in its sole
                                 and absolute discretion;

                          (xii) receipt by the DIP Agent (who shall promptly provide the
                                same to the DIP Lenders) of a certificate, in form and
                                substance reasonably satisfactory to the DIP Agent (acting at
                                the direction of the Required DIP Lenders), executed by the
                                secretary, chief executive officer, president, chief financial
                                officer, treasurer or controller of each Debtor on behalf of each
                                such Debtor, certifying that attached to such certificate are
                                true, correct and complete copies of (a) (x) the certificate of
                                incorporation, certificate of limited partnership or articles of
                                organization, as applicable of such applicable Debtor and (y)
                                the by-laws, partnership agreement or an operating, limited
                                liability company agreement, as applicable, of such applicable
                                Debtor, in each case, then in full force and effect, (b) the
                                resolutions then in full force and effect adopted by the board
                                of directors (or comparable governing body) of such
                                applicable Debtor authorizing and ratifying the execution,

                                          18
122206562v20
           Case 21-10570-MFW     Doc 20    Filed 03/15/21        Page 128 of 217




                                 delivery and performance by such applicable Debtor of this
                                 Term Sheet and the transactions contemplated hereby, (c) a
                                 certificate of good standing, dated as of a recent date, from the
                                 secretary of state of the state under whose laws such applicable
                                 Debtor was incorporated or formed and (d) an incumbency
                                 certificate evidencing the identity, authority and capacity of
                                 the chief executive officer, president, chief financial officer,
                                 treasurer or controller thereof authorized to execute the Term
                                 Sheet and any other related document to which such Debtor is
                                 a party or is to be a party and specimen signatures thereof; and

                          (xiii) substantially concurrently with the Interim Closing Date, all
                                 fees and out-of-pocket expenses of the DIP Agent and each
                                 DIP Lender relating to the DIP Credit Facility (including,
                                 without limitation, reasonable fees and expenses of their
                                 counsel and external advisors) shall have been paid in full (or
                                 will be paid in connection with such Interim DIP Loan draw)
                                 to the extent an invoice has been delivered to the Borrower at
                                 least 24 hours in advance.

                           Modifications of the Interim Order shall require the prior written
                           consent of the DIP Agent and the Required DIP Lenders.

                           For the purposes of this Term Sheet, “Material Adverse Change”
                           shall mean: since the Petition Date, a material adverse change in, (i)
                           the business, operations, properties, liabilities or financial condition
                           of NPE Holdings and its subsidiaries, taken as a whole, (ii) the
                           ability of any of the Borrower and the Debtors to perform its
                           obligations under any DIP Document to which it is a party, (iii) the
                           validity or enforceability against any of the Borrower and the
                           Debtors of the Term Sheet or any DIP Document to which it is a
                           party or (iv) the rights and remedies of the DIP Agent or any DIP
                           Lender hereunder or thereunder.

 CONDITIONS PRECEDENT      The obligations of the DIP Lenders to make a Final DIP Loan shall
 TO A FINAL DIP LOAN:      be subject to satisfaction or waiver of each of the following
                           conditions:

                           (i)   the receipt by the DIP Agent (who shall promptly provide the
                                 same to the DIP Lenders) of a Notice of Borrowing no later
                                 than 1:00 PM (Eastern Time) three (3) business days prior to
                                 the requested funding date for such Final DIP Loan (or such
                                 later time as the Required DIP Lenders may agree acting
                                 reasonably);

                           (ii) all representations and warranties being true and correct in all
                                material respects (except those qualified by materiality or
                                Material Adverse Change, which shall be true and correct in
                                all respects);




                                          19
122206562v20
           Case 21-10570-MFW     Doc 20    Filed 03/15/21       Page 129 of 217




                           (iii) no Default or Event of Default under the DIP Credit Facility,
                                 or Interim Order or Final Order, as applicable, then existing or
                                 after giving effect to such Final DIP Loan;

                           (iv) prior to or substantially concurrently with the making of such
                                Final DIP Loan, all fees and expenses, including reasonable
                                attorney’s fees of the DIP Agent and the DIP Lenders, shall
                                have been paid in full (or will be paid in connection with such
                                Final DIP Loan draw) to the extent an invoice has been
                                delivered to the Borrower at least 24 hours in advance;

                           (v)   the Final Order (in form and substance acceptable to the DIP
                                 Agent and the Supermajority DIP Lenders) shall have been
                                 entered, which Final Order shall not have been reversed,
                                 modified, amended, stayed or vacated or in the case of any
                                 modification or amendment, in a manner without the consent
                                 of the Required DIP Lenders and the Debtors shall be in
                                 compliance in all respects with the Final Order;

                           (vi) DIP Agent shall have received additional insured and loss
                                payee endorsements, as applicable, with respect to the
                                Debtors’ commercial general liability and property insurance
                                policies, in form and substance reasonably acceptable to the
                                Supermajority DIP Lenders;

                           (vii) to the extent requested pursuant to the terms of this Term
                                 Sheet, receipt by the DIP Agent and the DIP Lenders of duly
                                 executed and delivered copies of the DIP Documents
                                 (including, without limitation a debtor-in-possession credit
                                 agreement), in each case in form and substance acceptable to
                                 the DIP Agent (acting at the direction of the Required DIP
                                 Lenders) and the Debtors;

                           (viii) receipt by the DIP Agent and the DIP Lenders of a duly
                                  executed and delivered copy of the Stalking Horse Agreement;
                                  and

                           (ix) receipt by the DIP Agent of a Closing Certificate certifying
                                that the foregoing conditions have been satisfied.

                           Modifications of the Final Order shall require the prior written
                           consent of the DIP Agent and the Required DIP Lenders.

 REPRESENTATIONS AND       Subject to entry of the DIP Orders, the representations and
 WARRANTIES:               warranties set forth in Sections 3.01 (except any restrictions arising
                           on account of the Debtors’ status as “debtors” under the Bankruptcy
                           Code), 3.02, 3.03 (except any restrictions with respect to the
                           Prepetition Credit Agreement), 3.05, 3.06 (except the Chapter 11
                           Cases and any litigation that is stayed by operation of the
                           Bankruptcy Code), 3.07 (except with respect to the Prepetition
                           Credit Agreement), 3.08, 3.09 (other than Taxes that are excused or


                                          20
122206562v20
           Case 21-10570-MFW     Doc 20    Filed 03/15/21        Page 130 of 217




                           stayed by an order of the Bankruptcy Court or as a result of the filing
                           of the Chapter 11 Cases), 3.10, 3.11, 3.12, 3.13, 3.14, 3.15 (except
                           with respect to the Prepetition Credit Agreement), 3.17, 3.18
                           (mutatis mutandis to apply solely with respect to the DIP Liens in
                           accordance with this Term Sheet), 3.19, 3.20 (mutatis mutandis to
                           apply solely with respect to use of proceeds of DIP Loans in
                           accordance with this Term Sheet), 3.21, 3.22, 3.23, 3.24, 3.25, 3.26,
                           3.27 and 3.28 of the Prepetition Credit Agreement are incorporated
                           herein by reference and, together with the applicable schedules
                           hereto, shall be deemed made by the Debtors for the benefit of the
                           DIP Agent and the DIP Lenders in respect of the DIP Credit Facility
                           and DIP Obligations, mutatis mutandis, as if fully set forth herein.
                           Defined terms used therein but not otherwise defined herein shall
                           have the meanings given to them in the Prepetition Credit
                           Agreement; provided, that, as used therein, “Closing Date” shall
                           mean the Interim Closing Date; “Loan Party” means “Debtor”;
                           “Loan Documents” means this Term Sheet, the DIP Orders and the
                           DIP Documents; “Loans” and “Term Loans” mean the DIP Loans;
                           “Permitted Liens” means the Prepetition Permitted Liens;
                           “Administrative Agent” means the DIP Agent; and “Lender” means
                           a DIP Lender.

 AFFIRMATIVE               Each Debtor shall:
 COVENANTS:
                           (i)   timely deliver, or cause to be timely delivered, to the DIP
                                 Agent and the DIP Lenders the Approved Budget and
                                 Approved Variance Reports, all in accordance with the
                                 provisions set forth in the Interim Order;

                           (ii) (a) keep proper books, records and accounts in accordance
                                with GAAP in which full, true and correct entries shall be
                                made of all dealings and transactions in relation to their
                                business and activities, (b) cooperate, consult with, and
                                provide to the DIP Agent and the DIP Lenders all such
                                information as required or as reasonably requested by the DIP
                                Agent or any DIP Lender, and (c) permit during normal
                                business hours, upon reasonable notice, representatives of the
                                DIP Agent and the DIP Lenders to visit and inspect any of their
                                respective properties, to examine and make abstracts or copies
                                from any of their respective books and records, to conduct a
                                collateral audit and analysis of their respective inventory and
                                accounts, to tour the Debtors’ business premises and other
                                properties, and to discuss, and provide advice with respect to,
                                their respective affairs, finances, properties, business
                                operations and accounts with their respective senior
                                management and independent public accountants as often as
                                may reasonably be desired; provided that none of NPE
                                Holdings, the Borrower nor any subsidiary thereof shall be
                                required to disclose, permit the inspection, examination or
                                making copies or abstracts of, or discussion of, any document,
                                information or other matter that (x) constitutes non-financial

                                          21
122206562v20
           Case 21-10570-MFW     Doc 20     Filed 03/15/21       Page 131 of 217




                                 trade secrets or non-financial proprietary information, (y) in
                                 respect of which disclosure to the DIP Agent or any DIP
                                 Lender (or their respective representatives or contractors) is
                                 prohibited by applicable law or any material binding
                                 agreement between NPE Holdings, the Borrower or any of
                                 subsidiary thereof and a person that is not NPE Holdings, the
                                 Borrower or any subsidiary thereof and not entered into in
                                 contemplation of preventing such disclosure, inspection or
                                 examination or (iii) is subject to attorney-client or similar
                                 privilege or constitutes attorney work-product;

                           (iii) comply with the Approved Budget (subject to the Permitted
                                 Variances) and with provisions of this Term Sheet and the
                                 Interim Order and/or the Final Order (as applicable);

                           (iv) comply with the schedule of Case Milestones (as defined
                                below);

                           (v)   take, or cause to be taken, all reasonably appropriate action, to
                                 do or cause to be done all things necessary, proper or advisable
                                 under applicable law, and to execute and deliver such
                                 documents and other papers, as may be required or reasonably
                                 requested by the DIP Agent or any DIP Lender to carry out the
                                 provisions of this Term Sheet, the Interim Order or the Final
                                 Order;

                          (vi)    comply with the covenants set forth in Sections 5.16 and 5.17
                                  of the Prepetition Credit Agreement, which provisions are
                                  incorporated by reference herein mutatis mutandis;

                          (vii) as soon as reasonably practicable after the Petition Date, the
                                Borrower and one or more DIP Lenders (or their affiliates)
                                shall enter into swap agreements reasonably satisfactory to the
                                DIP Agent hedging notional volumes not less than 75% of the
                                reasonably anticipated projected production of crude oil and
                                natural gas (excluding natural gas liquids) from the Debtors’
                                Oil and Gas Properties that constitute Proved Developed
                                Producing Reserves (as defined in the Prepetition Credit
                                Agreement and as reflected in the most recently delivered
                                reserve report) for the calendar year ending December 31,
                                2021;

                          (viii) except to the extent contemplated by the Approved Budget or
                                 otherwise consented to by the DIP Agent (at the direction of
                                 the Required DIP Lenders) in writing, continue, and cause to
                                 be continued, the business of the Debtors, maintain, and cause
                                 to be maintained, the Debtors’ existence and material
                                 relationships, rights and privileges, and comply with all
                                 material contractual obligations;




                                          22
122206562v20
           Case 21-10570-MFW     Doc 20     Filed 03/15/21       Page 132 of 217




                          (ix)    take, or cause to be taken, all appropriate action to remain the
                                  sole owner of the DIP Collateral, free of liens other than the
                                  Prepetition Permitted Liens, liens granted or incurred after the
                                  Petition Date in the ordinary course of business or other liens
                                  granted or imposed pursuant to an order of the Bankruptcy
                                  Court that is in form and substance reasonably acceptable to
                                  the Required DIP Lenders and the Prepetition Facility Liens
                                  (collectively, “Permitted Liens”);

                          (x)     take, or cause to be taken, all appropriate action to comply
                                  with all material applicable laws with respect to the DIP
                                  Collateral unless failure to comply could not reasonably be
                                  expected to result in a Material Adverse Change;

                          (xi)    subject to the Approved Budget, pay when due all taxes prior
                                  to the date on which penalties attach, except where such tax is
                                  being contested in good faith and adequate reserves have been
                                  established in accordance with GAAP or to the extent payment
                                  and/or enforcement thereof is stayed as a result of the Chapter
                                  11 Cases;

                          (xii) after the same is available, provide copies of all pleadings,
                                motions, applications, judicial information, financial
                                information and other documents filed by or on behalf of the
                                Borrower or any other Debtor with the Bankruptcy Court in
                                the Chapter 11 Cases (except to the extent such documents are
                                available on the website maintained by the Debtors’ claims
                                and noticing agent and except to the extent such disclosure
                                would result in the breach of any confidentiality obligations to
                                which the Debtors are subject);

                          (xiii) promptly provide such additional information concerning the
                                 Debtors, the Sale, or the DIP Collateral as the DIP Agent or
                                 any DIP Lender may reasonably request;

                          (xiv) maintain its cash management system in a manner reasonably
                                acceptable to the Required DIP Lenders (which shall be
                                deemed satisfied if the cash management system is
                                substantially the same as the cash management system in
                                existence on the Petition Date, with such modifications as
                                permitted under the cash management order, as entered);

                          (xv) cause the Debtors’ senior management and legal and financial
                               advisors to be available to conduct a telephonic conference at
                               least once per calendar week, if reasonably requested by any
                               DIP Lender, to discuss the Approved Budget, the Approved
                               Variance Report, the Chapter 11 Cases, the Sale, and the
                               financial condition, performance and business affairs of the
                               Debtors; provided that the Debtors shall not be required to
                               provide confidential information concerning competing bids
                               or bidders (including term sheets, letters of intent or other

                                          23
122206562v20
           Case 21-10570-MFW     Doc 20    Filed 03/15/21        Page 133 of 217




                                  documents reflecting the terms of any such bid, whether
                                  preliminary, interim or final in form and content) in
                                  connection with the Sale; and

                          (xvi) provide the DIP Agent, its financial advisor and its counsel
                                with written notice by no later than 11:00 AM (Eastern Time)
                                one (1) business day (notice by email is sufficient, provided
                                that such notice shall be deemed received upon the recipient’s
                                acknowledgment thereof) prior to any transfer of $75,000 or
                                more on account of a prepetition LOE or GTP obligations
                                (both “LOE” and “GTP” as defined in the Debtor’s Motion for
                                Entry of Interim and Final Orders (I) Authorizing the Debtors
                                to Honor and Pay Oil and Gas Obligations, and (II) granting
                                related relief); provided that the Debtors shall be authorized to
                                make such payment unless the DIP Agent (at the direction of
                                the Required DIP Lenders) has provided a written objection or
                                request to postpone such payment (notice by email is
                                sufficient) within such one (1) business day period.

 NEGATIVE COVENANTS:       Unless otherwise provided in the Approved Budget, no Debtor shall,
                           without the express, prior written consent of the DIP Agent (acting
                           at the direction of the Required DIP Lenders), do, cause to be done,
                           or agree to do or cause to be done, any of the following:

                           (i)   create, incur, assume or suffer to exist any lien upon any of its
                                 property, assets, income or profits, whether now owned or
                                 hereafter acquired, except Permitted Liens which, other than
                                 the Prepetition Permitted Liens or other liens that are permitted
                                 to be senior to the DIP Liens by the Required DIP Lenders
                                 acting reasonably (in each case, for the avoidance of doubt,
                                 including liens for the benefit of Prepetition Secured Swap
                                 Obligations), are junior to the liens securing the DIP Credit
                                 Facility;

                           (ii) other than the Sale, convey, sell, lease, assign, transfer or
                                otherwise dispose of (including through a transaction of
                                merger or consolidation) any of its property, business or assets,
                                whether now owned or hereafter acquired, other than (A) asset
                                sales approved by an order of the Bankruptcy Court that is in
                                form and substance reasonably acceptable to the Required DIP
                                Lenders and (B) dispositions described in clause (ii)(b) under
                                “Mandatory Prepayments” above;

                           (iii) create, incur assume or permit to exist any indebtedness, other
                                 than (x) the DIP Obligations, (y) any obligations with respect
                                 to the Prepetition Secured Swap Obligations and the Post-
                                 Petition Secured Swap Obligations and (z) without duplication
                                 of the foregoing clause (y), indebtedness permitted pursuant to
                                 Section 6.01 of the Prepetition Credit Agreement (other than




                                          24
122206562v20
           Case 21-10570-MFW     Doc 20    Filed 03/15/21       Page 134 of 217




                                 pursuant to Sections 6.01(h) and (j) of the Prepetition Credit
                                 Agreement);

                           (iv) terminate, amend, modify, waive or compromise or not
                                continue or extend any term or amount owed under a real
                                property lease, material contract, or other material vendor
                                accommodation or arrangement without the consent of the
                                Supermajority DIP Lenders (not to be unreasonably withheld,
                                delayed or conditioned);

                           (v)   incur or make any expenditure, Restricted Payment (as defined
                                 below), investment, loan or other payment, other than in
                                 accordance with the Approved Budget, subject to the
                                 Permitted Variances; provided that, (x) Restricted Payments
                                 shall be further limited to cash payments from Foxtrot to
                                 Borrower made in connection with the Debtors’ cash
                                 management system and (y) investments shall be further
                                 limited to (1) investments in Cash Equivalents (as defined in
                                 the Prepetition Credit Agreement, (2) investments in the
                                 subsidiaries of the Debtors (if any) existing on the Petition
                                 Date, (3) investments among Debtors, (4) to the extent
                                 constituting an investment, guaranties of the Prepetition
                                 Obligations, (5) to the extent constituting investments,
                                 guarantees of commercial operations and deposits to secure
                                 performance, in each case, incurred in the ordinary course of
                                 business and permitted or would be permitted under the
                                 Prepetition Credit Agreement, and (6) extensions of trade
                                 credit in the ordinary course of business;

                           (vi) create, or acquire any ownership interest in, any subsidiaries
                                (whether direct or indirect) other than those existing on the
                                Petition Date;

                           (vii) create or permit to exist any other superpriority claim which is
                                 pari passu with or senior to the claims of the DIP Lenders
                                 under the DIP Credit Facility, except for the (x) Carve-Out and
                                 (y) any obligations under the Prepetition Secured Swap
                                 Obligations and the Post-Petition Swap Obligations;

                           (viii) modify or alter (i) in any material manner the nature and type
                                 of its business or the manner in which such business is
                                 conducted or (ii) its organizational documents, except as
                                 required by the Bankruptcy Code or in a manner that is not
                                 materially adverse to the interests of the DIP Lenders (in their
                                 capacities as such) without the prior written consent of the
                                 Required DIP Lenders;

                           (ix) pay pre-petition indebtedness, except for adequate protection
                                 payments in the form of interest payments in respect of the pre-




                                          25
122206562v20
           Case 21-10570-MFW      Doc 20    Filed 03/15/21       Page 135 of 217




                                  petition indebtedness as expressly provided for herein or in the
                                  Approved Budget; or

                           (x)    engage in any activities that will result in any of the Debtors
                                  becoming an “investment company” as defined in, or subject
                                  to regulation under the Investment Company Act of 1940;

                           As used in this Term Sheet, “Restricted Payment” means, with
                           respect to any person (a) the declaration or payment of any dividend
                           (whether in cash, securities or other property or assets) or
                           distribution of cash or other property or assets in respect of equity
                           interests of such person; (b) any payment (whether in cash,
                           securities or other property or assets) on account of the purchase,
                           redemption, defeasance, sinking fund or other retirement of the
                           equity interests of such person or any other payment or distribution
                           (whether in cash, securities or other property or assets) made in
                           respect thereof, either directly or indirectly; (c) any payment or
                           prepayment of principal or premium, if any, or interest, fees or other
                           charges on or with respect to, and any redemption, purchase,
                           retirement, defeasance, sinking fund or similar payment and any
                           claim for rescission with respect to any indebtedness; and (d) any
                           payment made to redeem, purchase, repurchase or retire, or to obtain
                           the surrender of, any outstanding warrants, options or other rights to
                           acquire equity interests of such person now or hereafter outstanding.

 CASE MILESTONES:          Unless waived by the Required DIP Lenders in their sole discretion,
                           the failure of the Debtors to meet the following milestones (each, a
                           “Case Milestone”) by the applicable specified deadlines set forth
                           therefor (the “Specified Deadline”) shall constitute an Event of
                           Default:

                           (i)    no later than March 15, 2021, commence the Cases in the
                                  Bankruptcy Court and file a DIP motion seeking approval of
                                  the transactions set forth in this Term Sheet, a bidding
                                  procedures and sale motion seeking entry of the Bid
                                  Procedures Order and Sale Order, and other “first day”
                                  motions;

                           (ii)   no later than three (3) calendar days after the Petition Date,
                                  obtain entry of the Interim Order;

                           (iii) no later than twenty-one (21) calendar days after the Petition
                                  Date, deliver a duly executed and delivered Stalking Horse
                                  Agreement to the DIP Agent and the DIP Lenders;

                           (iv) no later than thirty (30) calendar days after the Petition Date,
                                  obtain entry by the Bankruptcy Court of an order approving
                                  the Bid Procedures Motion, which order shall be in form and
                                  substance acceptable to the Required DIP Lenders as
                                  determined in their sole discretion (the “Bid Procedures



                                           26
122206562v20
           Case 21-10570-MFW     Doc 20     Filed 03/15/21      Page 136 of 217




                                 Order”);

                           (v) no later than thirty (30) calendar days after the entry of the
                               Interim Order, entry by the Bankruptcy Court of the Final
                               Order;

                           (vi) no later than forty-five (45) calendar days after the Petition
                                Date, submission of qualified bids in respect of the Sale;

                           (vii) not later than fifty (50) calendar days after the Petition Date,
                                 hold an auction for the sale of the Debtors’ assets pursuant to
                                 the Bid Procedures Order;

                           (viii) no later than sixty (60) calendar days after the Petition Date,
                                  entry by the Bankruptcy Court of a sale order, which order
                                  shall be in form and substance acceptable to the Required DIP
                                  Lenders in their sole discretion (the “Sale Order”); and

                           (ix) no later than ninety (90) calendar days after the Petition Date,
                                consummation a Sale approved by the Bankruptcy Court.

 EVENTS OF DEFAULT:        Each of following shall constitute an “Event of Default”:

                           (i)   the entry of an Interim Order or Final Order in form or
                                 substance that is not acceptable to the Required DIP Lenders
                                 in their sole discretion;

                           (ii) failure by any Debtor to be in compliance in all respects with
                                provisions of this Term Sheet, the DIP Orders and/or the DIP
                                Documents;

                           (iii) any request made by the Debtors for, or the reversal,
                                 modification, amendment, stay, reconsideration or vacatur of
                                 a DIP Order, as entered by the Bankruptcy Court, without the
                                 prior written consent of the DIP Agent and the Supermajority
                                 DIP Lenders;

                           (iv) failure of any of the Case Milestones to be satisfied by the
                                Specified Deadline;

                           (v)   failure of any representation or warranty to be true and correct
                                 in all material respects (or, to the extent qualified by
                                 materiality or Material Adverse Change, in all respects) when
                                 made;

                           (vi) the filing of any application by the Debtors (other than the
                                application for financing provided by a third party which seeks
                                authority to pay all of the DIP Obligations in full upon entry
                                of the order approving such financing) for the approval of (or
                                an order is entered by the Bankruptcy Court approving) any
                                claim arising under Section 507(b) of the Bankruptcy Code or


                                          27
122206562v20
           Case 21-10570-MFW     Doc 20    Filed 03/15/21        Page 137 of 217




                                 any other provision of the Bankruptcy Code or any security,
                                 mortgage, collateral interest or other lien in any of the Chapter
                                 11 Cases which is pari passu with or senior to the DIP Liens,
                                 excluding liens arising under the DIP Orders, or pursuant to
                                 any other financing agreement made with the prior written
                                 consent of the DIP Agent and each DIP Lender;

                           (vii) the commencement of any action by the Debtors or other
                                 authorized person (other than an action permitted by the DIP
                                 Orders) against any of the DIP Agent or any DIP Lender or
                                 any of their agents and employees, to subordinate or avoid any
                                 liens made in connection with the DIP Orders;

                           (viii) (1) any Debtor files a pleading in any court seeking or
                                  supporting an order to revoke, reverse, stay, vacate, amend,
                                  supplement or otherwise modify any DIP Order or the Term
                                  Sheet, or the disallow the DIP Obligations, in whole or in part,
                                  or (2) any material provision of the DIP Orders or Term Sheet,
                                  or any other order of the Bankruptcy Court approving the
                                  Debtors’ use of Cash Collateral (as defined in the DIP Orders),
                                  shall for any reason cease to be valid and binding (without the
                                  prior written consent of the DIP Agent and each DIP Lender);

                           (ix) the filing with the Bankruptcy Court of a motion seeking
                                approval of a sale under Section 363 (other than as
                                contemplated by the Stalking Horse Agreement) or a plan of
                                reorganization or liquidation in any of the Chapter 11 Cases
                                that, in either case, does not provide for indefeasible payment
                                in full in cash to the DIP Agent and the DIP Lenders of DIP
                                Loans and all other amounts outstanding under this Term
                                Sheet, the DIP Orders on closing of such sale or the effective
                                date of such plan;

                           (x)   the appointment in any of the Chapter 11 Cases of a trustee,
                                 receiver, examiner, or responsible officer with enlarged
                                 powers relating to the operation of the business of any Debtor
                                 (powers beyond those set forth in sections 1106(a)(3) and
                                 (a)(4) of the Bankruptcy Code);

                           (xi) the granting of relief from the automatic stay by the
                                Bankruptcy Court to any other creditor or party in interest in
                                the Chapter 11 Cases with respect to any portion of the DIP
                                Collateral;

                           (xii) the conversion of any of the Chapter 11 Cases into a case
                                 pursuant to Chapter 7 of the Bankruptcy Code;

                           (xiii) the termination of any of the Debtors’ exclusive right to
                                  propose a plan of reorganization under Chapter 11 of the
                                  Bankruptcy Code;



                                          28
122206562v20
           Case 21-10570-MFW     Doc 20     Filed 03/15/21       Page 138 of 217




                           (xiv) a dismissal of any of the Chapter 11 Cases; and

                           (xv) failure to pay principal, interest or other DIP Obligations in
                                full when due, including without limitation, on the Maturity
                                Date.

 REMEDIES UPON EVENT       Subject to the terms of the DIP Orders and this Term Sheet, upon
 OF DEFAULT:               the occurrence and during the continuance of any Event of Default,
                           the DIP Agent may (and at the direction of the Required DIP
                           Lenders, shall) by notice to NPE Holdings or the Borrower take all
                           or any of the following actions without further order of or
                           application to the Bankruptcy Court:

                           (a)   declare all DIP Obligations (including principal of, and
                                 accrued interest on, any outstanding DIP Loans) to be
                                 immediately due and payable, without presentment, demand,
                                 protest or other notice of any kind, all of which are hereby
                                 waived by each Debtor;

                           (b)   terminate any further DIP Commitments to lend to the
                                 Borrower; and/or

                           (c)   exercise rights and remedies subject to the terms of the DIP
                                 Orders, or applicable law (including, without limitation, direct
                                 any or all of the Debtors (or file a motion in the name of the
                                 Debtors)), (i) to enforce the terms and provisions of this Term
                                 Sheet, (ii) to collect accounts receivable, without setoff by any
                                 account debtor, including direct the Debtors to collect such
                                 account receivables, (iii) to sell or otherwise dispose of any all
                                 of the DIP Collateral on terms and conditions reasonably
                                 acceptable to the DIP Agent (acting at the direction of the
                                 Required DIP Lenders) pursuant to Sections 363, 365 and
                                 other applicable provisions of the Bankruptcy Code (and
                                 without limiting the foregoing, direct the Debtors (or file a
                                 motion in the name of the Debtors) to assume and assign any
                                 lease or executory contract included in the DIP Collateral to
                                 the DIP Agent’s designees in accordance with and subject to
                                 Section 365 of the Bankruptcy Code), (iv) credit bid any or all
                                 of the DIP Obligations at the direction of the Required DIP
                                 Lenders, (v) enter into the premises of any Debtor in
                                 connection with the orderly sale or disposition of the DIP
                                 Collateral (including, without limitation, complete any work
                                 in process), (vi) exercise such other rights and remedies to
                                 realize upon the DIP Collateral, and (vii) take such action as is
                                 reasonably related to or is in furtherance of the foregoing;
                                 provided that, subject to the DIP Orders, the Debtors shall take
                                 all action that is reasonably necessary to cooperate with the
                                 DIP Agent in the DIP Agent’s exercise of its rights and
                                 remedies and facilitate the realization upon the DIP Collateral
                                 by the DIP Agent for the benefit of the DIP Secured Parties.



                                          29
122206562v20
           Case 21-10570-MFW   Doc 20      Filed 03/15/21        Page 139 of 217




 OTHER BANKRUPTCY          All out-of-pocket prepetition and post-petition reasonable and
 MATTERS:                  documented fees, costs and expenses of the DIP Agent and the DIP
                           Lenders relating to the DIP Credit Facility, the Stalking Horse
                           Agreement and the Chapter 11 Cases (including, without limitation,
                           prepetition and post-petition reasonable and documented fees and
                           disbursements of counsel and advisors), subject to the DIP Orders,
                           shall be payable by Borrower following written demand and without
                           the requirement for Bankruptcy Court approval. A copy of the
                           summary invoice shall be provided by the DIP Agent to the Office
                           of the U.S. Trustee, counsel to the Prepetition Secured Parties and
                           counsel for any statutory committee, which parties shall, upon
                           receipt of such copy, have ten (10) days to dispute any portion of
                           such invoiced fees and expenses (the “Disputed Invoiced Fees”) (to
                           be followed by the filing with the Bankruptcy Court, if necessary,
                           of a motion or other pleading, with at least ten (10) days prior written
                           notice to the submitting party of any hearing on such motion or other
                           pleading). If no objection is timely made to a statement, then the
                           Debtors shall promptly pay in full in cash such invoiced fees and
                           expenses. If an objection is timely made to a statement, the Debtors
                           shall promptly pay in full in cash all such invoiced fees and expenses
                           other than the Disputed Invoiced Fees. The Bankruptcy Court shall
                           resolve any unresolved disputes with respect to the Disputed
                           Invoiced Fees.

                           Borrower shall indemnify, pay and hold harmless the DIP Agent and
                           each DIP Lender (and each of their respective directors, officers,
                           members, employees and agents) against any loss, liability, cost or
                           expense incurred in respect of the financing contemplated hereby or
                           the use or the proposed use of proceeds thereof (except to the extent
                           resulting from the gross negligence or willful misconduct of the
                           indemnified party, as determined by a final, non-appealable
                           judgment of a court of competent jurisdiction).

                           The DIP Orders shall contain releases and exculpations for the DIP
                           Agent and each DIP Lender (in any capacity) and the Prepetition
                           Secured Parties, in form and substance satisfactory to such party,
                           respectively, including, without limitation, releases from any
                           avoidance actions.

                           The DIP Agent may, with the consent or direction of the Required
                           DIP Lenders, credit bid any or all of the outstanding DIP Obligations
                           (and any other applicable obligations) in connection with the Sale or
                           any other non-ordinary course sale of the DIP Collateral pursuant to
                           section 363 of the Bankruptcy Code, any plan or otherwise,
                           including any deposit in connection with such sale, and such credit
                           bidding rights shall not be limited for cause pursuant to section
                           363(k) of the Bankruptcy Code or otherwise. The Prepetition Agent
                           at the direction of the Prepetition Lenders under the Prepetition
                           Credit Agreement shall have the right to credit bid any or all of the
                           Prepetition Obligations in connection with the Sale, including any
                           deposit in connection with such sale, or any other non-ordinary

                                          30
122206562v20
           Case 21-10570-MFW   Doc 20      Filed 03/15/21        Page 140 of 217




                           course sale of the Prepetition Collateral pursuant to section 363 of
                           the Bankruptcy Code, any plan or otherwise, and such credit bidding
                           rights shall not be limited for cause pursuant to section 363(k) of the
                           Bankruptcy Code or otherwise.

 DIP ORDERS GOVERN:        To the extent of any conflict or inconsistency between this Term
                           Sheet and the DIP Orders, the DIP Orders shall govern.

 AMENDMENT AND             No provision of this Term Sheet or the DIP Orders may be amended
 WAIVER:                   other than by an instrument in writing signed by the DIP Agent, the
                           DIP Lenders holding, in the aggregate, a majority in principal
                           amount of the outstanding DIP Loans and unfunded DIP
                           Commitments (the “Required DIP Lenders”) and the Debtors.

                           Notwithstanding the foregoing, any amendment, consent, waiver,
                           supplement or modification to this Term Sheet, the DIP Orders, or
                           any DIP Documents (including the initial entry into any DIP
                           Documents after the execution date of this Term Sheet), in each
                           case, that has the effect of (1) increasing the DIP Commitments of
                           any DIP Lender, (2) decreasing the amount of or postponing the
                           payment of any principal, interest or fees payable to any DIP Lender,
                           (3) extending the Maturity Date, (4) altering the pro rata nature of
                           disbursements by or payments to DIP Lenders or the application of
                           prepayments or recovery of collateral proceeds in this Term Sheet,
                           (5) amending or modifying the definition of “Required DIP
                           Lenders”, “Supermajority DIP Lenders”, any provision of this Term
                           Sheet providing for Supermajority DIP Lender consent or approval
                           (other than with the consent or approval of the Supermajority DIP
                           Lenders), or any provision of this section “AMENDMENT AND
                           WAIVER” or any other section expressly requiring approval,
                           consent, or direction of the Required DIP Lenders or all DIP
                           Lenders, (6) releasing any guarantor of the DIP Obligations,
                           (7) releasing all or substantially all of the DIP Collateral other than
                           in connection with a disposition approved by an order of the
                           Bankruptcy Court with the prior written consent of the DIP Agent
                           (acting at the direction of the Required DIP Lenders) or (8) waiving
                           any condition precedent to the making of any DIP Loan hereunder,
                           in each case, shall require the written consent of each DIP Lender.

 ASSIGNMENTS:              The DIP Lenders may assign all or any part of the DIP Loans or the
                           DIP Commitments from time to time with the consent of the DIP
                           Agent and the Borrower (provided that the Borrower shall be
                           deemed to have consented to any such assignment unless it shall
                           object thereto by written notice to the DIP Agent within ten Business
                           Days after having received notice thereof); provided that no consent
                           of the DIP Agent or Borrower shall be required for any assignment
                           to a DIP Lender, an affiliate of a DIP Lender, an Approved Fund (as
                           defined in the Prepetition Credit Agreement) or, if an Event of
                           Default has occurred and is continuing, any other assignee. The
                           parties to each assignment shall execute and deliver to the DIP
                           Agent an assignment agreement in substantially the form of

                                          31
122206562v20
           Case 21-10570-MFW     Doc 20      Filed 03/15/21       Page 141 of 217




                             Exhibit E attached hereto (an “Assignment Agreement”). Subject
                             to receipt and recording thereof by the DIP Agent, from and after
                             the date specified in the applicable Assignment Agreement, the
                             assignee thereunder shall be a party hereto and, to the extent of the
                             interest assigned by such Assignment Agreement, have the rights
                             and obligations of a DIP Lender hereunder, and the assigning DIP
                             Lender thereunder shall, to the extent of the interest assigned under
                             such Assignment Agreement, be released from its obligations
                             hereunder.

 GOVERNING LAW AND           The laws of the State of New York (except as governed by the
 JURISDICTION:               Bankruptcy Code) shall govern this Term Sheet.

                             Debtors shall submit to the exclusive jurisdiction of the Bankruptcy
                             Court and shall waive any right to trial by jury.

 COUNTERPARTS AND            This Term Sheet may be executed in any number of counterparts
 ELECTRONIC                  and by different parties hereto on separate counterparts, each of
 TRANSMISSION:               which when so executed and delivered, shall be deemed an original,
                             and all of which, when taken together, shall constitute one and the
                             same instrument. Delivery of an executed counterpart of a signature
                             page to this Term Sheet by facsimile, “PDF” or other electronic
                             transmission shall be effective as delivery of a manually executed
                             counterpart of this Term Sheet.

 CONSENT OF                  Each of the Prepetition Secured Parties signatory to this Term Sheet
 PREPETITION SECURED         (including on behalf of each of its respective successors and
 PARTIES:                    assigns), subject to the terms and conditions set forth in this Term
                             Sheet acknowledges (a) the use of cash collateral, subject to the
                             terms hereof, the Interim Order and the Final Order, as applicable,
                             (b) the DIP Credit Facility, including the DIP Liens, as described in
                             this Term Sheet and in the Interim Order and the Final Order, as
                             applicable, (c) the 363 Sale Process, including the designation of the
                             Stalking Horse Purchaser and the Bid Procedures and (d) the
                             Approved Budget most recently provided to them prior to execution
                             hereof.

 PATRIOT ACT:                The DIP Lenders hereby notify the Debtors that pursuant to the
                             requirement of the USA PATRIOT Act (Title III of Pub. L. 107-57
                             (signed into law October 26, 2001)) (the “Act”), they are required
                             to obtain, verify and record information that identifies the Borrower,
                             which information includes the name and address of the Borrower
                             and other information that will allow the DIP Lenders to identify the
                             Borrower in accordance with the Act.

 COUNSEL TO DIP AGENT        Proskauer Rose LLP and Landis Rath & Cobb LLP
 AND DIP LENDERS:



                       [Remainder of page intentionally left blank]

                                            32
122206562v20
Case 21-10570-MFW      Doc 20      Filed 03/15/21    Page 142 of 217




                               AB PRIVATE CREDIT INVESTORS LLC, as
                               the DIP Agent

                                       By:_____________________________
                                       Name: Kevin Alexander
                                       Title: Managing Director

                               AB PRIVATE CREDIT INVESTORS
                               CORPORATION, as a DIP Lender

                                       By:_____________________________
                                       Name: Kevin Alexander
                                       Title: Vice President

                               AB PRIVATE CREDIT INVESTORS
                               MIDDLE MARKET DIRECT LENDING
                               FUND II, L.P., as a DIP Lender

                               By: AB Private Credit Investors Middle Market
                               Direct Lending Fund G.P. L.P., its General Partner

                                       By:_____________________________
                                       Name: Kevin Alexander
                                       Title: Vice President

                               AB PRIVATE CREDIT INVESTORS
                               MIDDLE MARKET DIRECT LENDING
                               FUND, L.P., as a DIP Lender

                               By: AB Private Credit Investors Middle Market
                               Direct Lending Fund G.P. L.P., its General Partner

                                       By:_____________________________
                                       Name: Kevin Alexander
                                       Title: Vice President




                    [Signature Page to Term Sheet]
Case 21-10570-MFW      Doc 20      Filed 03/15/21    Page 143 of 217




                               AB NPE HOLDINGS LLC, as a DIP Lender


                                       By:_____________________________
                                       Name: Petter Stensland
                                       Title: Chief Investment Officer




                    [Signature Page to Term Sheet]
Case 21-10570-MFW      Doc 20      Filed 03/15/21    Page 144 of 217




                               PRUDENTIAL TERM REINSURANCE
                               COMPANY, as a DIP Lender

                               By: PGIM, INC., as Investment Manager



                                       By:_____________________________
                                       Name: Christopher L. Halloran
                                       Title: Vice President


                               THE PRUDENTIAL INSURANCE
                               COMPANY OF AMERICA, as a DIP Lender

                               By: PGIM, INC., as Investment Manager


                                       By:_____________________________
                                       Name: Christopher L. Halloran
                                       Title: Vice President


                               PRUDENTIAL ANNUITIES LIFE
                               ASSURANCE CORPORATION, as a DIP
                               Lender

                               By: PGIM, INC., as Investment Manager


                                       By:_____________________________
                                       Name: Christopher L. Halloran
                                       Title: Vice President




                    [Signature Page to Term Sheet]
Case 21-10570-MFW      Doc 20      Filed 03/15/21    Page 145 of 217




                               GOLDMAN SACHS BANK USA, as a DIP
                               Lender


                                       By:_____________________________
                                       Name: Justin Betzen           EH
                                       Title: Authorized Signatory




                    [Signature Page to Term Sheet]
Case 21-10570-MFW      Doc 20      Filed 03/15/21    Page 146 of 217




                               ORIX CORPORATE CAPITAL INC., as a DIP
                               Lender




                                       By:_____________________________
                                       Name: Mark Campbell
                                       Title: Authorized Representative




                    [Signature Page to Term Sheet]
Case 21-10570-MFW      Doc 20      Filed 03/15/21    Page 147 of 217




                               CARGILL, INCORPORATED, as a DIP Lender


                                       By:_____________________________
                                       Name: Brian Wacker
                                       Title: Credit Manager




                    [Signature Page to Term Sheet]
Case 21-10570-MFW   Doc 20   Filed 03/15/21   Page 148 of 217
Case 21-10570-MFW     Doc 20    Filed 03/15/21    Page 149 of 217



                 EXHIBIT A TO TERM SHEET

                         DIP LENDERS




       [DIP Lender commitment list on file with DIP Agent]
             Case 21-10570-MFW            Doc 20      Filed 03/15/21      Page 150 of 217




                                    EXHIBIT B TO TERM SHEET

                                              GUARANTY

       Capitalized terms used herein without definition having the meaning set forth in the Senior Secured
Superpriority Debtor-in-Possession Credit Facility Term Sheet to which this Exhibit B is attached.

        1.      The Guaranty.

                  (a)      Each of the Guarantors hereby irrevocably, absolutely and unconditionally
guarantees, jointly and severally with the other Guarantors, as primary obligor and not merely as surety,
the full and punctual payment and performance when due (whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise) of the DIP Obligations, including, without limitation,
(i) the principal of and interest on each DIP Loan made to the Borrower pursuant to this Term Sheet or any
DIP Document, (ii) all other DIP Obligations under this Term Sheet or any DIP Document owing to the
DIP Agent and any DIP Lender, (iii) all DIP Obligations under any Post-Petition Swap Document owing
to any DIP Lender (such DIP Lender, a “Lender Secured Swap Counterparty”), and (iv) the punctual
and faithful performance, keeping, observance, and fulfillment by the Borrower of all of the agreements,
conditions, covenants, and obligations of the Borrower contained in this Term Sheet and any DIP Document
(all of the foregoing being referred to collectively as the “Guaranteed Obligations” (provided, however,
that the definition of “Guaranteed Obligations” shall not create any guarantee by any Guarantor of (or grant
of security interest by any Guarantor to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor)). Upon the failure by the Borrower
to pay punctually any such amount or perform such obligation, subject to any applicable grace or notice
and cure period, each of the Guarantors agrees that it shall forthwith on demand pay such amount or perform
such obligation at the place and in the manner specified in the Term Sheet, any DIP Document or any Post-
Petition Swap Document, as the case may be. The Borrower hereby irrevocably, absolutely and
unconditionally guarantees, jointly and severally with the other Guarantors, as primary obligor and not
merely as surety, the full and punctual payment and performance when due (whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise) of the Post-Petition Secured Swap
Obligations of any Guarantor. Each of the Guarantors hereby agrees that this guaranty is an absolute,
irrevocable, and unconstitutional guaranty of payment and is not a guaranty of collection.

                (b)     Notwithstanding the foregoing, (i) the obligations of any Debtor under any Post-
Petition Swap Document shall be guaranteed only to the extent that, and for so long as, the other DIP
Obligations are guaranteed, and (ii) any release of a Guarantor permitted under this Term Sheet or any DIP
Document shall not require the consent of the holders of obligations under such Post-Petition Swap
Document.

        2.      Guaranty Unconditional. The obligations of each of the Guarantors hereunder shall be
unconditional and absolute and, without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

                 (a)     any extension, renewal, settlement, indulgence, compromise, waiver or release of
or with respect to the Guaranteed Obligations or any part thereof or any agreement relating thereto, or with
respect to any obligation of any other guarantor of any of the Guaranteed Obligations, whether (in any such
case) by operation of law or otherwise, or any failure or omission to enforce any right, power or remedy
with respect to the Guaranteed Obligations or any part thereof or any agreement relating thereto, or with
respect to any obligation of any other guarantor of any of the Guaranteed Obligations



122206562v20
             Case 21-10570-MFW             Doc 20       Filed 03/15/21       Page 151 of 217



                (b)    any modification or amendment of or supplement to this Term Sheet, any DIP
Document or any Post-Petition Swap Document, including, without limitation, any such amendment which
may increase the amount of, or the interest rates applicable to, any of the Guaranteed Obligations guaranteed
hereby;

                 (c)     any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the Guaranteed Obligations or any
part thereof, any other guaranties with respect to the Guaranteed Obligations or any part thereof, or any
other obligation of any other person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the Guaranteed Obligations;

                 (d)     any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of the Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Borrower or any other guarantor of the Guaranteed Obligations, or any of their respective assets or any
resulting release or discharge of any obligation of the Borrower or any other guarantor of any of the
Guaranteed Obligations;

                 (e)     the existence of any claim, setoff or other rights which the Guarantors may have
at any time against the Borrower, any other guarantor of any of the Guaranteed Obligations, the DIP Agent,
any other DIP Lender, any Lender Secured Swap Counterparty, or any other person, whether in connection
herewith or in connection with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

                 (f)     the enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or with respect to any collateral
securing the Guaranteed Obligations or any part thereof, or any other invalidity or unenforceability relating
to or against the Borrower or any other guarantor of any of the Guaranteed Obligations, for any reason
related to this Term Sheet, any DIP Document or any Post-Petition Swap Document, or any provision of
applicable law, decree, order or regulation purporting to prohibit the payment by the Borrower or any other
guarantor of the Guaranteed Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;

                  (g)    the failure of the DIP Agent or any Lender Secured Swap Counterparty to take any
steps to perfect and maintain any security interest in, or to preserve any rights to, any security or collateral
for the Guaranteed Obligations, if any;

                 (h)     the election by, or on behalf of, any one or more of any Lender Secured Swap
Counterparty, the DIP Agent or any DIP Lender, in any proceeding instituted under the Bankruptcy Code,
of the application of Section 1111(b)(2) of the Bankruptcy Code or any other applicable federal, state,
provincial, municipal, local or foreign law relating to such matters;

                (i)      any borrowing or grant of a security interest by the Borrower, as debtor-in-
possession, under Section 364 of the Bankruptcy Code or any other applicable federal, state, provincial,
municipal, local or foreign law relating to such matters;

                 (j)      the disallowance, under Section 502 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating to such matters, of all or any
portion of the claims of any Lender Secured Swap Counterparty, the DIP Agent or the other DIP Lenders
for repayment of all or any part of the Guaranteed Obligations;




122206562v20
             Case 21-10570-MFW             Doc 20      Filed 03/15/21       Page 152 of 217



              (k)      the failure of any other guarantor to sign or become party to this Guaranty or any
amendment, change, or reaffirmation hereof; or

                 (l)      any other act or omission to act or delay of any kind by the Borrower, any other
guarantor of the Guaranteed Obligations, any Lender Secured Swap Counterparty, the DIP Agent, any DIP
Lender or any other person or any other circumstance whatsoever that might, but for the provisions of this
Section 3, constitute a legal or equitable discharge of any Guarantor’s obligations hereunder or otherwise
reduce, release, prejudice or extinguish its liability under this Guaranty.

         3.      Continuing Guarantee; Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall constitute a continuing and irrevocable
guarantee of all Guaranteed Obligations now or hereafter existing and shall remain in full force and effect
until Security Termination, subject to all the foregoing conditions, upon which date the guarantees made
hereunder shall automatically terminate. If at any time any payment of the principal of or interest on any
DIP Loan, DIP Obligation or any other amount payable by the Borrower or any other party under the Term
Sheet, DIP Document or any Post-Petition Swap Document (including a payment effected through exercise
of a right of setoff) is rescinded, or is or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Borrower or otherwise (including pursuant to any settlement entered
into by the DIP Agent or any DIP Lender in their discretion), each of the Guarantors’ obligations hereunder
with respect to such payment shall be reinstated as though such payment had been due but not made at such
time.

        4.      General Waivers; Additional Waivers.

                  (a)     General Waivers. Each of the Guarantors irrevocably waives acceptance hereof,
presentment, demand or action on delinquency, protest, the benefit of any statutes of limitations and, to
the fullest extent permitted by applicable law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other person

                (b)      Additional Waivers. Notwithstanding anything herein to the contrary, each of the
Guarantors hereby absolutely, unconditionally, knowingly, and expressly waives, to the fullest extent
permitted by applicable law:

                        (i)     any right it may have to revoke this Guaranty as to future indebtedness or
        notice of acceptance hereof;

                         (ii)     (A) notice of acceptance hereof; (B) notice of any DIP Loans or other
        financial accommodations made or extended under the Term Sheet and any DIP Document or the
        creation or existence of any Guaranteed Obligations; (C) notice of the amount of the Guaranteed
        Obligations, subject, however, to each Guarantor’s right to make inquiry of the DIP Agent and the
        DIP Lenders to ascertain the amount of the Guaranteed Obligations at any reasonable time; (D)
        notice of any adverse change in the financial condition of the Borrower or any Guarantor that is a
        party to a Post-Petition Swap Document, or of any other fact that might increase such Guarantor’s
        risk hereunder; (E) notice of presentment for payment, demand, protest, and notice thereof as to
        any instruments, the Term Sheet or any DIP Document; (F) notice of any Event of Default; and (G)
        all other notices (except if such notice is specifically required to be given to such Guarantor
        hereunder or Post-Petition Swap Document) and demands to which each Guarantor might
        otherwise be entitled;




122206562v20
             Case 21-10570-MFW             Doc 20      Filed 03/15/21       Page 153 of 217




                         (iii) its right, if any, to require any Lender Secured Swap Counterparty, the DIP
        Agent or any DIP Lender to institute suit against, or to exhaust any rights and remedies which any
        Lender Secured Swap Counterparty, the DIP Agent or any of the DIP Lenders have or may have
        against the other Guarantors or any third party or against any DIP Collateral provided by the other
        Guarantors or any third party; and each Guarantor further waives any defense arising by reason of
        any disability or other defense (other than the defense that the Guaranteed Obligations shall have
        been fully and finally performed and paid in full in cash) of the other Guarantors or by reason of
        the cessation from any cause whatsoever of the liability of the other Guarantors in respect thereof;

                          (iv)    (A) any rights to assert against any Lender Secured Swap Counterparty,
        the DIP Agent or the DIP Lenders any defense (legal or equitable), set-off, counterclaim, or claim
        that such Guarantor may now or at any time hereafter have against the other Guarantors or any
        other party liable to any Lender Secured Swap Counterparty, the DIP Agent or the DIP Lenders;
        (B) any defense, set-off, counterclaim, or claim, of any kind or nature, arising directly or indirectly
        from the present or future lack of perfection, sufficiency, validity, or enforceability of the
        Guaranteed Obligations or any security therefor; (C) any defense such Guarantor has to
        performance hereunder, and any right such Guarantor has to be exonerated, arising by reason of:
        (1) the impairment or suspension of any Lender Secured Swap Counterparty’s, the DIP Agent’s or
        the DIP Lenders’ rights or remedies against any other guarantor of the Guaranteed Obligations; (2)
        the alteration by any Lender Secured Swap Counterparty, the DIP Agent or the DIP Lenders of the
        Guaranteed Obligations; (3) any discharge of the other Guarantors’ obligations to any Lender
        Secured Swap Counterparty, the DIP Agent or the DIP Lenders by operation of law as a result of
        any Lender Secured Swap Counterparty’s, the DIP Agent’s or the DIP Lenders’ intervention or
        omission; or (4) the acceptance by any Lender Secured Swap Counterparty, the DIP Agent or the
        DIP Lenders of anything in partial satisfaction of the Guaranteed Obligations; and (D) the benefit
        of any statute of limitations affecting such Guarantor’s liability hereunder or the enforcement
        thereof, and any act which shall defer or delay the operation of any statute of limitations
        applicable to the Guaranteed Obligations shall similarly operate to defer or delay the operation of
        such statute of limitations applicable to such Guarantor’s liability hereunder; and

                         (v)     any defense arising by reason of or deriving from (A) any claim or defense
        based upon an election of remedies by any Lender Secured Swap Counterparty, the DIP Agent or
        the DIP Lenders; or (B) any election by any Lender Secured Swap Counterparty, the DIP Agent
        or the DIP Lenders under the Bankruptcy Code, to limit the amount of, or any collateral securing,
        its claim against the Guarantors.

        5.      Subordination of Subrogation; Subordination of Intercompany Indebtedness.

                 (a)      Subordination of Subrogation. Until the Guaranteed Obligations have been fully
and finally performed and paid in full in cash (other than contingent indemnification obligations as to which
no claim has been received by any Debtor), the Guarantors (i) shall have no right of subrogation with respect
to such Guaranteed Obligations and (ii) waive any right to enforce any remedy which any Lender Secured
Swap Counterparty, the DIP Agent or any of the DIP Lenders now have or may hereafter have against the
Borrower, any endorser or any guarantor of all or any part of the Guaranteed Obligations or any other
person, and until such time the Guarantors waive any benefit of, and any right to participate in, any security
or collateral given to any Lender Secured Swap Counterparty, the DIP Agent or the DIP Lenders to secure
the payment or performance of all or any part of the Guaranteed Obligations or any other liability of the
Borrower to any Lender Secured Swap Counterparty, the DIP Agent or the DIP Lenders. Should any
Guarantor have the right, notwithstanding the foregoing, to exercise its subrogation rights, each Guarantor
hereby expressly and irrevocably (A) subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such Guarantor may have to the


122206562v20
             Case 21-10570-MFW             Doc 20      Filed 03/15/21       Page 154 of 217



payment in full in cash of the Guaranteed Obligations until the Guaranteed Obligations are paid in full in
cash (other than contingent indemnification obligations as to which no claim has been received by any
Debtor) and (B) waives any and all defenses available to a surety, guarantor or accommodation co-obligor
until the Guaranteed Obligations are paid in full in cash (other than contingent indemnification obligations
as to which no claim has been received by any Debtor). Each Guarantor acknowledges and agrees that this
subordination is intended to benefit any Lender Secured Swap Counterparty, the DIP Agent and the DIP
Lenders and shall not limit or otherwise affect such Guarantor’s liability hereunder or the enforceability of
this Guaranty, and that each Lender Secured Swap Counterparty, the DIP Agent, the DIP Lenders and their
respective successors and assigns are intended third party beneficiaries of the waivers and agreements set
forth in this paragraph 5(a).

                  (b)     Subordination of Intercompany Indebtedness. Each Guarantor agrees that any and
all claims of such Guarantor against the Borrower or any other Guarantor hereunder (each an “Obligor”)
with respect to any “Intercompany Indebtedness” (as hereinafter defined), any endorser, obligor or any
other guarantor of all or any part of the Guaranteed Obligations, or against any of its properties shall be
subordinate and subject in right of payment to the prior payment, in full and in cash, of all Guaranteed
Obligations; provided that, such Guarantor may receive payments from any Obligor with respect to
Intercompany Indebtedness unless an Event of Default has occurred and is continuing. Notwithstanding
any right of any Guarantor to ask, demand, sue for, take or receive any payment from any Obligor, all rights,
liens and security interests of such Guarantor, whether now or hereafter arising and howsoever existing, in
any assets of any other Obligor shall be and are subordinated to the rights of any Lender Secured Swap
Counterparty, the DIP Agent and the DIP Lenders in those assets. No Guarantor shall have any right to
foreclose upon any asset of any Obligor in respect of Intercompany Indebtedness, whether by judicial action
or otherwise, until Security Termination. If all or any part of the assets of any Obligor, or the proceeds
thereof, are subject to any distribution, division or application to the creditors of such Obligor, whether
partial or complete, voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other action or proceeding, or
if the business of any such Obligor is dissolved or if substantially all of the assets of any such Obligor are
sold, then, and in any such event constituting a dissolution or sale described above that constitutes an Event
of Default (such events being herein referred to as an “Insolvency Event”), any payment or distribution of
any kind or character, either in cash, securities or other property, which shall be payable or deliverable upon
or with respect to any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”) shall
be paid or delivered directly to the DIP Agent for application on any of the Guaranteed Obligations, due or
to become due, until such Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be received by the applicable
Guarantor upon or with respect to the Intercompany Indebtedness after any Insolvency Event and prior to
the satisfaction of all of the Guaranteed Obligations and the termination of all financing arrangements
pursuant to this Term Sheet, any DIP Document or Post-Petition Swap Document among the Borrower, any
Lender Secured Swap Counterparty and the DIP Agent and the DIP Lenders, such Guarantor shall receive
and hold the same in trust, as trustee, for the benefit of any Lender Secured Swap Counterparty, the DIP
Agent and the DIP Lenders and shall forthwith deliver the same to the DIP Agent, for the benefit of the DIP
Lenders, in precisely the form received (except for the endorsement or assignment of such Guarantor where
necessary), for application to any of the Guaranteed Obligations, due or not due, and, until so delivered, the
same shall be held in trust by such Guarantor as the property of any applicable Lender Secured Swap
Counterparty, the DIP Agent and the DIP Lenders. If any such Guarantor fails to make any such
endorsement or assignment to any applicable Lender Secured Swap Counterparty or the DIP Agent, such
applicable Lender Secured Swap Counterparty, the DIP Agent or any of its officers or employees is
irrevocably authorized to make the same. Each Guarantor agrees that until Security Termination, no
Guarantor will assign or transfer to any person (other than the DIP Agent) any claim any such Guarantor
has or may have against any Obligor except as expressly permitted by this Term Sheet and any DIP
Document.


122206562v20
             Case 21-10570-MFW             Doc 20      Filed 03/15/21       Page 155 of 217



For purposes of this Exhibit B, (i) “Security Termination” means the expiration or termination of the DIP
Commitments and the principal of and interest on the DIP Obligations and all fees payable hereunder and
all other amounts payable hereunder (other than contingent indemnification obligations as to which no
claim has been received by any Debtor) shall have been paid in full in cash and the expiration or termination
of all Secured Swap Agreements and payment in full of all obligations owing by any Debtor thereunder
(other than Secured Swap Agreements as to which arrangements reasonably satisfactory to the applicable
Secured Swap Counterparty shall have been made), (b) “Excluded Swap Obligations” means with respect
to any Debtor, any Specified Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Debtor of, or the grant by such Debtor of a security interest to secure, such Specified Swap Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Debtor’s failure for any reason to constitute an “eligible contract participant” as
defined in Section 1(a)(18) of the Commodity Exchange Act or any regulations promulgated thereunder
and the applicable rules issued by the Commodity Futures Trading Commission and/or the United Sates
Securities and Exchange Commission at the time the guarantee of such Debtor or the grant of such security
interest becomes effective with respect to such Specified Swap Obligation. If a Specified Swap Obligation
arises under a master agreement governing more than one swap, such exclusion shall apply only to the
portion of such Specified Swap Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal, and (c) “Specified Swap Obligation” means any obligation to pay or perform
under any agreement, contract or transaction that constitutes a “swap” within the meaning of Section 1a(47)
of the Commodity Exchange Act or any rules or regulations promulgated thereunder.




122206562v20
            Case 21-10570-MFW             Doc 20      Filed 03/15/21      Page 156 of 217




                                    EXHIBIT C TO TERM SHEET

                                FORM OF NOTICE OF BORROWING

                                      Date: ____________________


         THIS NOTICE OF BORROWING (this “Notice”) is delivered in accordance with the terms of that
certain Senior Secured Superpriority Debtor-in-Possession Credit Facility Term Sheet, dated as of March
15, 2021 (as amended, restated, amended and restated, supplemented or otherwise modified from time to
time, including all schedules, annexes and exhibits hereto, the “Term Sheet”), by and among NINE POINT
ENERGY, LLC, a Delaware limited liability company (the “Borrower”), the other Debtors (as defined
below) party thereto, the DIP Lenders (as defined therein), AB Private Credit Investors LLC, as
administrative agent and collateral agent for the DIP Lenders (in such capacities, the “DIP Agent”), and
the other parties party thereto, in connection with cases to be filed by Borrower and the Guarantors (as
defined therein) (collectively, the “Debtors”) in the United States Bankruptcy Court for the District of
Delaware pursuant to chapter 11 of title 11 of the United States Code on March 15, 2021. Capitalized terms
used herein without definition shall have the meanings set forth in the Term Sheet. To the extent the
provisions set forth in this Notice conflict with any provisions in the Term Sheet, the Term Sheet shall
govern.

        The undersigned, as [the chief executive officer, president or chief financial officer] of Borrower,
hereby certifies to the DIP Agent and the DIP Lenders, on behalf of Borrower, and not in any individual
capacity, that he/she is authorized to execute this Notice and hereby gives notice to the DIP Agent and the
DIP Lenders of Borrower’s request to borrow DIP Loan in the amount of $__________________ on
____________________.

        The undersigned hereby requests that such funds be disbursed to the following account:

                Name of Bank: [___]
                ACH Routing Number: [___]
                Account No.: [___]
                Wire Transfer ABA: [___]
                SWIFT: [___]


                                         [Signature page follows]




122206562v20
Case 21-10570-MFW   Doc 20   Filed 03/15/21   Page 157 of 217
                Case 21-10570-MFW               Doc 20       Filed 03/15/21         Page 158 of 217



                                          EXHIBIT D TO TERM SHEET

                                      FORM OF CLOSING CERTIFICATE

                                           NINE POINT ENERGY, LLC

                                            Date: ___________________


         THIS CLOSING CERTIFICATE (this “Certificate”) is delivered in accordance with the terms of
that certain Senior Secured Superpriority Debtor-in-Possession Credit Facility Term Sheet, dated as of
March 15, 2021 (as amended, restated, amended and restated, supplemented or otherwise modified from
time to time, including all schedules, annexes and exhibits hereto, the “Term Sheet”), by and among NINE
POINT ENERGY, LLC, a Delaware limited liability company (the “Borrower”), the other Debtors (as
defined below) party thereto, the DIP Lenders (as defined therein), AB Private Credit Investors LLC, as
administrative agent and collateral agent for the DIP Lenders (in such capacities, the “DIP Agent”), and
the other parties party thereto, in connection with cases to be filed by Borrower and the Guarantors (as
defined therein) (collectively, the “Debtors”) in the United States Bankruptcy Court for the District of
Delaware pursuant to chapter 11 of title 11 of the United States Code on March 15, 2021. Capitalized terms
used herein without definition shall have the meanings set forth in the Term Sheet. To the extent the
provisions set forth in this Certificate conflict with any provisions in the Term Sheet, the Term Sheet shall
govern.

        The undersigned, as the [chief executive officer, president or chief financial officer] of each Debtor,
hereby certifies to the DIP Agent and each DIP Lender, on behalf of such Debtor, and not in any individual
capacity, that (i) he/she is authorized to execute this Certificate and (ii) as of the date hereof, each of the
conditions precedent set forth below and in the Term Sheet has been satisfied (or waived in writing by the
DIP Agent and each DIP Lender):

[Conditions Precedent to the Interim DIP Loan]1

       1. Debtors have timely delivered to the DIP Agent the weekly budget for the 13-week period
             commencing on the Petition Date or any update thereto required to be delivered in accordance
             with the Term Sheet.

       2. Debtors have delivered to the DIP Agent a Notice of Borrowing no later than 1:00 PM (Eastern
             Time) three (3) business days prior to the requested funding date for the Interim DIP Loan (or
             such later time as the Required DIP Lenders acting reasonably).

       3. The Interim Order has been entered by the Bankruptcy Court (after a hearing on notice to all parties
             having or asserting a lien on all or any portion of the DIP Collateral) and has not been reversed,




1
    The following list should be included in the Closing Certificate delivered for the Interim DIP Loan.


122206562v20
                    Case 21-10570-MFW               Doc 20       Filed 03/15/21         Page 159 of 217



                    modified, amended, stayed or vacated, or in the case of any modification or amendment, in a
                    manner without the consent of the DIP Agent and each DIP Lender and the Debtors are in
                    compliance in all respects with the Interim Order.

           4. All of the “first day” motions, orders and related pleadings have been provided to the DIP Agent.

           5. All fees and out-of-pocket expenses of the DIP Agent and each DIP Lender relating to the DIP
                  Credit Facility (including, without limitation, reasonable fees and expenses of their counsel and
                  external advisors) have been paid in full (or will be paid in connection with such Interim DIP
                  Loan draw) to the extent an invoice has been delivered to the Borrower at least 24 hours in
                  advance.

           6. Debtors have insurance (including, without limitation, commercial general liability and property
                 insurance) with respect to the DIP Collateral in such amounts and scope as is disclosed to the
                 DIP Agent.

           7. No Default or Event of Default has occurred and is continuing on the Interim Closing Date, or after
                 giving effect to the Interim DIP Loan.

           8. All representations and warranties of the Debtors set forth in the Term Sheet are true and correct in
                  all material respects (except those qualified by materiality or Material Adverse Change, which
                  shall be true and correct in all respects).

           9. Subject to Bankruptcy Court approval, (i) each Debtor has the corporate power and authority to
                 make, deliver and perform its obligations under the Term Sheet and the Interim Order, and (ii)
                 no consent or authorization of, or filing with, any person (including, without limitation, any
                 governmental authority) is required in connection with the execution, delivery or performance
                 by each Debtor, or for the validity or enforceability in accordance with its terms against such
                 Debtor, of the Term Sheet and the Interim Order except for consents, authorizations and filings
                 which have been obtained or made and are in full force and effect and except for such consents,
                 authorizations and filings, the failure to obtain or perform, could not reasonably be expected to
                 cause a Material Adverse Change.

           10. The DIP Agent has received a copy of the fully-executed term sheet outlining the principal terms
                  of the Stalking Horse Agreement.

    [Conditions Precedent to Final DIP Loan]2

        1.      Debtors have delivered to the DIP Agent a Notice of Borrowing no later than 1:00 PM (Eastern
Time) three (3) business days prior to the requested funding date for such Final DIP Loan (or such later time as
the Required DIP Lenders acting reasonably).




    2
        The following list should be included in the Closing Certificate delivered for the Final DIP Loan.


    122206562v20
                    Case 21-10570-MFW              Doc 20      Filed 03/15/21        Page 160 of 217



        2.        All representations and warranties of the Debtors set forth in the Term Sheet are true and correct
in all material respects (except those qualified by materiality or Material Adverse Change, which shall be true
and correct in all respects).

        3.       Debtors have delivered to the DIP Agent additional insured and loss payee endorsements, as
applicable, with respect to the Debtors’ commercial general liability and property insurance policies.

         4.      No Default or Event of Default has occurred and is continuing on the Final Closing Date, or
after giving effect to the Final DIP Loan.

        5.      [Debtors have delivered to the DIP Agent and the DIP Lenders duly expected and delivered
copies of the DIP Documents (including, without limitation, a debtor-in-possession credit agreement).]3

        6.       Debtors have delivered to the DIP Agent and the DIP Lenders a duly executed and delivered
copy of the Stalking Horse Agreement.

         7.      Prior to or substantially concurrently with the making of such Final DIP Loan, all fees and
expenses, including reasonable attorney’s fees of the DIP Agent and each DIP Lender, have been paid in full
(or will be paid in connection with such Final DIP Loan draw) to the extent an invoice has been delivered to
the Borrower at least 24 hours in advance.

        8.       The Final Order approving the DIP Credit Facility has been entered, which final order has not
been reversed, modified, amended, stayed or vacated or in the case of any modification or amendment, in a
manner without the consent of the DIP Agent and each DIP Lender and the Debtors are in compliance in all
respects with the Final Order.

                                                  [Signature page follows]




    3
        To be included to the extent that the DIP Documents are requested by the DIP Agent or the DIP Lenders.


    122206562v20
Case 21-10570-MFW   Doc 20   Filed 03/15/21   Page 161 of 217
             Case 21-10570-MFW             Doc 20       Filed 03/15/21       Page 162 of 217




                                     EXHIBIT E TO TERM SHEET

                               FORM OF ASSIGNMENT AGREEMENT


                  THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as
of [______ __], 20[__] by and between the Assignor named on the signature page hereto (“Assignor”) and
the Assignee named on the signature page hereto (“Assignee”). Reference is made to that certain Senior
Secured Superpriority Debtor-in-Possession Credit Facility Term Sheet, dated as of March 15, 2021 (as
amended, restated, amended and restated, supplemented or otherwise modified from time to time, including
all schedules, annexes and exhibits hereto, the “Term Sheet”), by and among NINE POINT ENERGY,
LLC, a Delaware limited liability company (the “Borrower”), the other Debtors (as defined below) party
thereto, the DIP Lenders (as defined therein), the DIP Agent (as defined therein) and the other parties party
thereto, in connection with cases to be filed by Borrower and the Guarantor (as defined therein)
(collectively, the “Debtors”) in the United States Bankruptcy Court for the District of Delaware pursuant
to chapter 11 of title 11 of the United States Code on March 15, 2021. Capitalized terms used herein without
definition shall have the meanings set forth in the Term Sheet. To the extent the provisions set forth in this
Assignment Agreement conflict with any provisions in the Term Sheet, the Term Sheet shall govern.

                 Assignor and Assignee hereby agree as follows:

        1.       Assignor hereby sells and assigns to Assignee, and Assignee hereby purchases and assumes
from Assignor the interests set forth on the schedule attached hereto (the “Schedule”), in and to Assignor’s
rights and obligations under the Term Sheet as of the effective date set forth on the Schedule (the “Effective
Date”). Such purchase and sale is made without recourse, representation or warranty except as expressly
set forth herein. On the Effective Date, Assignee shall pay to Assignor an amount equal to the aggregate
amounts assigned pursuant to the Schedule (exclusive of unfunded portions of the DIP Commitment, as
applicable).

         2.       Assignor (i) represents that as of the Effective Date, it is the legal and beneficial owner of
the interests assigned hereunder and such interest is free and clear of any adverse claim or lien; (ii) makes
no other representation or warranty and assumes no responsibility with respect to any statement, warranties
or representations made in or in connection with the Term Sheet or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no responsibility with respect to the
financial condition of Debtors or the performance or observance by the Debtors of any of their respective
obligations under the Term Sheet or any other instrument or document furnished pursuant thereto.

        3.        Assignee (i) confirms that it has received a copy of the Term Sheet, together with such
other documents and information as it has deemed appropriate to make its own credit analysis and decision
to enter into this Assignment Agreement; (ii) agrees that it will, independently and without reliance upon
the DIP Agent, Assignor or any other DIP Lender and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in taking or not taking action under
the Term Sheet; (iii) irrevocably appoints and authorizes the DIP Agent to take such action as the DIP
Agent on its behalf and to exercise such powers under the Term Sheet as are delegated the DIP Agent by
the terms thereof, together with such powers as are reasonably incidental thereto; (iv) agrees that it will be
bound by the Term Sheet and perform in accordance with their terms all obligations which by the terms of
the Term Sheet are required to be performed by it as a DIP Lender; and (v) represents and warrants that it
has experience and expertise in the making or the purchasing of loans such as the DIP Loans, and that it



122206562v20
              Case 21-10570-MFW            Doc 20      Filed 03/15/21       Page 163 of 217



has acquired the interests described herein for its own account and without any present intention of selling
all or any portion of such interests.

         4.      Each of Assignor and Assignee represents and warrants to the other party hereto that it has
full power and authority to enter into this Assignment Agreement and to perform its obligations hereunder
in accordance with the provisions hereof, that this Assignment Agreement has been duly authorized,
executed and delivered by such party and that this Assignment Agreement constitutes a legal, valid and
binding obligation of such party, enforceable against such party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and by general principles of equity.

          5.    Upon the effectiveness of this Assignment Agreement pursuant to Section 6 below, (i)
Assignee shall be a party to the Term Sheet and, to the extent provided in this Assignment Agreement, have
the rights and obligations of a DIP Lender thereunder, (ii) Assignor shall, to the extent provided in this
Assignment Agreement, relinquish its rights and be released from its obligations under the Term Sheet and
(iii) the DIP Agent shall thereafter make all payments in respect of the interest assigned hereby (including
payments of principal, interest, fees and other amounts) to Assignee. Assignor and Assignee shall make all
appropriate adjustments in payments for periods prior to the Effective Date by the DIP Agent or with respect
to the making of this assignment directly between themselves.

         6.      This Assignment Agreement shall become effective as of the Effective Date upon the
satisfaction of each of the following conditions: (i) the execution of a counterpart hereof by each of
Assignor and Assignee, (ii) to the extent requested by the DIP Agent in its reasonable discretion, the receipt
by the DIP Agent of such forms, certificates or documents prescribed by the applicable tax-related
governmental authority as applicable in connection with this Assignment Agreement, properly completed
and executed by Assignee, and (iii) the receipt by the DIP Agent of originals or telecopies of the
counterparts described above.

        7.       Each of Assignor and Assignee hereby agrees from time to time, upon request of the other
such party hereto, to take such additional actions and to execute and deliver such additional documents and
instruments as such other party may reasonably request to effect the transactions contemplated by, and to
carry out the intent of, this Assignment Agreement.

        8.      Neither this Assignment Agreement nor any term hereof may be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party (including, if applicable,
any party required to evidence its consent to or acceptance of this Assignment Agreement) against whom
enforcement of such change, waiver, discharge or termination is sought.

         9.      In case any provision in or obligation under this Assignment Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other jurisdiction, shall not in any way
be affected or impaired thereby.

      10.    THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES OTHER THAN SECTION 5-
1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

        11.      This Assignment Agreement shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and assigns.



122206562v20
            Case 21-10570-MFW             Doc 20      Filed 03/15/21      Page 164 of 217




         12.     This Assignment Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures hereto were upon the same agreement.

        13.     Delivery of an executed signature page of this Assignment Agreement by facsimile
transmission or electronic transmission shall be as effective as delivery of a manually executed counterpart
hereof or thereof.

                                         [Signature page follows]




122206562v20
            Case 21-10570-MFW           Doc 20      Filed 03/15/21         Page 165 of 217



                  The parties hereto have caused this Assignment Agreement to be executed and delivered
as of the date first written above.

                                                        [NAME OF ASSIGNOR],
                                                        as Assignor


                                                        By:
                                                        Name:
                                                        Title:

                                                        [NAME OF ASSIGNEE],
                                                        as Assignee


                                                        By:
                                                        Name:
                                                        Title:




                                [Signature Page to Assignment Agreement]
122206562v20
             Case 21-10570-MFW           Doc 20      Filed 03/15/21      Page 166 of 217



                                              SCHEDULE

                                                   TO

                                    ASSIGNMENT AGREEMENT

 Assignor:            ____________________

 Assignee:            ____________________

 Effective Date:      ____________________

                 Senior Secured Superpriority Debtor-in-Possession Credit Facility Term Sheet, dated as of
March 15, 2021 (as amended, restated, amended and restated, supplemented or otherwise modified from
time to time, including all schedules, annexes and exhibits hereto, the “Term Sheet”), by and among NINE
POINT ENERGY, LLC, a Delaware limited liability company (the “Borrower”), the other Debtors (as
defined below) party thereto, the DIP Lenders (as defined therein), the DIP Agent (as defined therein) and
the other parties party thereto, in connection with cases to be filed by Borrower and the Guarantor (as
defined therein) (collectively, the “Debtors”) in the United States Bankruptcy Court for the District of
Delaware pursuant to chapter 11 of title 11 of the United States Code on March 15, 2021.

Interests Assigned:

      DIP Commitment / DIP Loan                       DIP Loan                       DIP Loan

Assignor Amounts                            $____________                  $____________

Amounts Assigned                            $____________                  $____________

Assignor Amounts (post-assignment)          $____________                  $____________

Closing Fee:                                $____________

Assignee Information:

Address for Notices:
___________________________
___________________________
Attention: _________________
Telephone: _________________
Facsimile: _________________




122206562v20
              Case 21-10570-MFW             Doc 20       Filed 03/15/21       Page 167 of 217




                                      EXHIBIT F TO TERM SHEET

                                          AGENCY PROVISIONS

       Capitalized terms used herein without definition having the meaning set forth in the Senior Secured
Superpriority Debtor-in-Possession Credit Facility Term Sheet to which this Exhibit F is attached.

         1.       Appointment and Authorization. Each DIP Lender hereby irrevocably (subject to
paragraph 10 below) appoints, designates and authorizes the DIP Agent to take such action on its behalf
under the provisions of this Term Sheet and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Term Sheet, together with such powers as are reasonably
incidental thereto. Each DIP Lender hereby acknowledges and agrees that the DIP Agent shall not have any
duties or responsibilities, except those expressly set forth herein, nor shall the DIP Agent have or be deemed
to have any fiduciary relationship with any DIP Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this Term Sheet or otherwise exist against
the DIP Agent. Without limiting the generality of the foregoing sentence, the use of the term “agent” herein
with reference to the DIP Agent, any syndication agent or documentation agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. The permissive authorizations,
entitlements, powers and rights (including the right to request that the Borrower take an action or deliver a
document and the exercise of remedies following an Event of Default) granted to the DIP Agent herein
shall not be construed as duties. The DIP Agent shall not have any responsibility for interest or income on
any funds held by it hereunder and any funds so held shall be held un-invested pending distribution thereof.
The provisions of this Exhibit F are solely for the benefit of DIP Agent and the DIP Lenders and neither
the Borrower nor any other Debtor shall have any rights as a third party beneficiary of any of the provisions
hereof. In performing its functions and duties under the Term Sheet, DIP Agent shall act solely as agent of
DIP Lenders and does not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Borrower or any other Debtor.

          2.     Delegation of Duties. The DIP Agent may perform any and all of its duties and exercise its
rights and powers under this Term Sheet by or through one or more sub-agents appointed by the DIP Agent.
The DIP Agent and any such sub-agent may perform any and all of its duties and exercise its rights and
powers through its related parties. The exculpatory provisions of this Exhibit F shall apply to any such sub-
agent and to the related parties of the DIP Agent and any such sub-agent, and shall apply to their respective
activities as DIP Agent. The DIP Agent shall not be responsible for the negligence or misconduct of any
sub-agents that it appoints except to the extent that a court of competent jurisdiction determines in a final
and non-appealable judgment that the DIP Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

         3.      Default; DIP Collateral

             a. Upon the occurrence and continuance of an Event of Default, the DIP Lenders agree to
         promptly confer in order that the Required DIP Lenders or the DIP Lenders, as the case may be,
         may agree upon a course of action for the enforcement of the rights of the DIP Lenders; and the
         DIP Agent shall be entitled to refrain from taking any action (without incurring any liability to
         any person for so refraining) unless and until the DIP Agent shall have received instructions from
         the Required DIP Lenders or the DIP Lenders, as the case may be and indemnification acceptable
         to it. All rights of action under this Term Sheet and all right to the DIP Collateral, if any, hereunder
         may be enforced by the DIP Agent and any suit or proceeding instituted the DIP Agent in


122206562v20
           Case 21-10570-MFW              Doc 20       Filed 03/15/21        Page 168 of 217



        furtherance of such enforcement shall be brought in its name as the DIP Agent without the
        necessity of joining as plaintiffs or defendants any other DIP Lender, and the recovery of any
        judgment shall be for the benefit of the applicable DIP Lender, subject to the fees and expenses of
        the DIP Agent. In actions with respect to any DIP Collateral or other property or assets of NPE
        Holdings or any subsidiary of NPE Holdings, the DIP Agent is acting for the ratable benefit of
        each DIP Lender. Any and all agreements to subordinate (whether made heretofore or hereafter)
        other indebtedness or obligations of the Debtors to the DIP Obligations shall be construed as being
        for the ratable benefit of each DIP Lender.

           b. Each DIP Lender authorizes and directs the DIP Agent to enter into this Term Sheet and
        any security documents on behalf of and for the benefit of the DIP Lenders (or if previously
        entered into, hereby ratifies the DIP Agent’s (or any predecessor collateral agent’s) previously
        entering into such agreements and security documents).

           c. Except to the extent unanimity (or other Lender approval set forth in the Term Sheet) is
        required hereunder, each DIP Lender agrees that any action taken by the Required DIP Lenders in
        accordance with the provisions of this Term Sheet, and the exercise by the Required DIP Lenders
        of the power set forth herein or therein, together with such other powers as are reasonably
        incidental thereto, shall be authorized by and binding upon, all of the DIP Lenders (and, with
        respect to the Post-Petition Secured Swap Obligations on behalf of their affiliates, if applicable).

           d. The DIP Agent is hereby authorized (but not obligated) on behalf of the DIP Lenders,
        without the necessity of any notice to or further consent from any DIP Lender, from time to time
        to take any action with respect to any DIP Collateral or security documents which may be
        necessary to create, perfect and maintain perfected the liens upon the DIP Collateral granted
        pursuant to the security documents.

           e. The DIP Agent shall not have any obligation whatsoever to any DIP Lender or to any other
        person to assure that the DIP Collateral exists or is owned (whether in fee or by leasehold) by the
        person purporting to own it or is cared for, protected, or insured or has been encumbered or that
        the liens granted to the DIP Agent (or any predecessor collateral agent) herein or pursuant to the
        security documents have been properly or sufficiently or lawfully created, perfected, protected, or
        enforced, or are entitled to any particular priority, or to exercise at all or in any particular manner
        or under any duty of care, disclosure, or fidelity, or to continue exercising, any of the rights granted
        or available to such Agent in this paragraph 3 of this Exhibit F or in any of the security documents;
        IT BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE DIP COLLATERAL,
        OR ANY ACT, OMISSION, OR EVENT RELATED THERETO, THE DIP AGENT MAY ACT
        IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE DISCRETION, AND
        THAT THE DIP AGENT SHALL NOT HAVE ANY DUTY OR LIABILITY WHATSOEVER
        WITH RESPECT TO ANY DIP COLLATERAL OR THE SECURITY DOCUMENTS TO ANY
        DIP LENDER (AND, WITH RESPECT TO THE POST-PETITION SWAP DOCUMENTS,
        AFFILIATES OF ANY DIP LENDER OR OF THE DIP AGENT, IF APPLICABLE), IN THE
        ABSENCE OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
        DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-
        APPEALABLE JUDGMENT. Notwithstanding anything herein to the contrary, the DIP Agent
        shall not have any duty to (i) file or prepare any financing or continuation statements or record
        any documents or instruments in any public office for purposes of creating, perfecting or
        maintaining any Lien or security interest created under the security documents; (ii) take any
        necessary steps to preserve rights against any parties with respect to any DIP Collateral; or (iii)
        take any action to protect against any diminution in value of the DIP Collateral.



122206562v20
            Case 21-10570-MFW             Doc 20       Filed 03/15/21        Page 169 of 217



            f. In furtherance of the authorizations set forth in this paragraph 3 of this Exhibit F, each DIP
        Lender (and, with respect to the Post-Petition Secured Swap Obligations, each Lender on behalf
        of its affiliates, as applicable) hereby irrevocably appoints (i) the DIP Agent as its attorney-in-fact,
        with full power of substitution, for and on behalf of and in the name of each such DIP Lender (1)
        to enter into any security document (including, without limitation, any appointments of substitute
        trustees under any security document), (2) to take action with respect to the DIP Collateral and
        security documents to create, perfect, maintain, and preserve the DIP Lenders’ DIP Liens therein,
        and (3) to execute instruments of release or to take other action necessary to release DIP Liens
        upon any DIP Collateral to the extent authorized in this Term Sheet and (ii) the DIP Agent as its
        attorney-in-fact, with full power of substitution, for and on behalf of and in the name of each such
        DIP Lender to execute instruments of release or to take other actions necessary to release Debtors
        to the extent authorized in this Term Sheet. This power of attorney shall be liberally, not
        restrictively, construed so as to give the greatest latitude to the DIP Agent’s power, as attorney,
        relative to the guarantee and DIP Collateral matters described in this paragraph 3 of Exhibit F.
        The powers and authorities herein conferred on the DIP Agent may be exercised by the DIP Agent
        through any person who, at the time of the execution of a particular instrument, is an officer of the
        DIP Agent (or any person acting on behalf of the DIP Agent pursuant to a valid power of attorney).
        The power of attorney conferred by this clause (f) to the DIP Agent is granted for valuable
        consideration and is coupled with an interest and is irrevocable (subject to paragraph 1) so long as
        the DIP Obligations, or any part thereof, shall remain unpaid or the DIP Lenders are obligated to
        make any DIP Loan hereunder.

       4.      Liability of DIP Agent.

          a. THE DIP AGENT SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR
       OMITTED TO BE TAKEN BY IT UNDER OR IN CONNECTION WITH THIS TERM SHEET
       OR THE TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR ITS OWN GROSS
       NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH ITS DUTIES
       EXPRESSLY SET FORTH HEREIN AS DETERMINED BY A COURT OF COMPETENT
       JURISDICTION IN A FINAL AND NONAPPEALABLE JUDGMENT).

            b. The DIP Agent shall not be responsible in any manner to any DIP Lender or participant for
       any recital, statement, representation or warranty made by any Debtor or any officer thereof,
       contained herein, or in any certificate, report, statement or other document referred to or provided
       for in, or received by the DIP Agent under or in connection with, this Term Sheet, or the validity,
       effectiveness, genuineness, enforceability or sufficiency of this Term Sheet, or for the creation,
       perfection or priority of any DIP Liens purported to be created by any of the DIP Documents, or
       the validity, genuineness, enforceability, existence, value or sufficiency of any collateral security,
       or to make any inquiry respecting the performance by any Debtor of its obligations hereunder or,
       or for any failure of any Debtor or any other party to hereto to perform its obligations hereunder or
       thereunder. The DIP Agent shall not be under any obligation to any DIP Lender to ascertain or to
       inquire as to the observance or performance of any of the agreements contained in, or conditions
       of, this Term Sheet, or to inspect the properties, books or records of any Debtor or any affiliate
       thereof.

           c. The DIP Agent shall not be required to use, risk or advance its own funds or otherwise
       incur financial liability in the performance of any of its duties or the exercise of any of its rights
       and powers hereunder (including, but not limited to, no obligation to grant any credit extension or
       to make any advance hereunder). In no event shall the DIP Agent be liable, directly or indirectly,
       for any special, indirect or consequential damages, even if the DIP Agent has been advised of the
       possibility of such damages and regardless of the form of action. The DIP Agent shall be


122206562v20
            Case 21-10570-MFW             Doc 20      Filed 03/15/21       Page 170 of 217



       responsible for delays or failures in performance resulting from acts beyond its control. Such acts
       shall include but not be limited to acts of God, strikes, lockouts, riots, acts of war, epidemics,
       governmental regulations superimposed after the fact, fire, communication line failures, computer
       viruses, power failures, earthquakes, terrorist attacks or other disasters.

       5.      Reliance by DIP Agent

            a. The DIP Agent shall be entitled to rely, and shall be fully protected in relying, upon any
       writing, communication, signature, resolution, representation, notice, consent, certificate, affidavit,
       letter, telegram, facsimile, electronic mail, or telephone message, statement or other document or
       conversation believed by it to be genuine and correct and to have been signed, sent or made by the
       proper person or persons, and shall be entitled to consult and seek advice and statements of legal
       counsel (including counsel to any subsidiary of NPE Holdings), independent accountants and other
       experts selected by the DIP Agent. The DIP Agent shall be fully justified in failing or refusing to
       take any action under any the Term Sheet unless it shall first receive such advice or concurrence of
       the Required DIP Lenders or all the DIP Lenders under this Term Sheet as it deems appropriate
       (and shall not be liable for any loss or expense that arises as a result of its failure to act while
       awaiting such advice or concurrence) and, if it so requests, it shall first be indemnified to its
       reasonable satisfaction by the DIP Lenders against any and all liability and expense which may be
       incurred by it by reason of taking or continuing to take any such action. The DIP Agent shall in all
       cases be fully protected in acting, or in refraining from acting, under this Term Sheet in accordance
       with a request or consent of the Required DIP Lenders or all the DIP Lenders under this Term
       Sheet, if required hereunder, and such request and any action taken or failure to act pursuant thereto
       shall be binding upon all the DIP Lenders. Where this Term Sheet expressly permits or prohibits
       an action unless all the DIP Lenders under this Term Sheet, or the Required DIP Lenders otherwise
       determine, the DIP Agent shall, and in all other instances, may, but shall not be required to, initiate
       any solicitation for the consent or a vote of the requisite DIP Lenders.

            b. Phrases such as “satisfactory to the DIP Agent”, “approved by the DIP Agent”, “acceptable
       to the DIP Agent”, “as determined by the DIP Agent”, “in the DIP Agent’s discretion”, “selected
       by the DIP Agent”, and phrases of similar import authorize and permit the DIP Agent to approve,
       disapprove, determine, act or decline to act in its discretion, it being understood that the DIP Agent
       in exercising such discretion under the Term Sheet shall be acting on the instructions of the
       Required DIP Lenders (or DIP Lenders to the extent required hereunder) and shall be fully
       protected in, and shall incur no liability in connection with, acting (or failing to act) pursuant to
       such instructions.

           c. The DIP Agent shall be entitled to rely upon advice of counsel concerning legal matters
       and such advice shall be full protection and authorization for any action taken by the DIP Agent in
       good faith thereon.

           d. If at any time the DIP Agent is served with any judicial or administrative order, judgment,
       decree, writ or other form of judicial or administrative process which in any way affects the DIP
       Collateral (including, but not limited to, orders of attachment or garnishment or other forms of
       levies or injunctions or stays relating to the transfer of the DIP Collateral), the DIP Agent shall
       promptly notify the DIP Lenders, and the DIP Agent is authorized to comply therewith in any
       manner as it or its legal counsel of its own choosing deems appropriate; and if the DIP Agent
       complies with any such judicial or administrative order, judgment, decree, writ or other form of
       judicial or administrative process, the DIP Agent shall not be liable to any of the parties hereto or
       to any other person or entity even though such order, judgment, decree, writ or process may be




122206562v20
             Case 21-10570-MFW             Doc 20       Filed 03/15/21       Page 171 of 217



        subsequently modified or vacated or otherwise determined to have been without legal force or
        effect.

            e. In the event any IRS form, certification or other documentation expires or becomes
        obsolete or inaccurate in any respect, any Lender shall promptly provide to the DIP Agent an
        updated version of such form, certificate or other documentation or promptly notify the DIP Agent
        in writing of its legal inability to do so. Each DIP Lender shall severally indemnify AB Private
        Credit Investors LLC, both in its individual capacity and in its capacity as DIP Agent, for any
        liability for tax withholding amounts paid or withheld from any account or payment pursuant to
        applicable law arising from the failure of the DIP Lender to timely provide an accurate, correct and
        complete IRS Form W-9, IRS Form W-8 or such other documentation contemplated under this
        paragraph.

     6. Notice of Default. The DIP Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default, except with respect to defaults in the payment of principal, interest and
fees required to be paid to the DIP Agent for the account of the DIP Lenders, unless the DIP Agent shall
have received written notice from a DIP Lender, the Borrower or any other Debtor referring to this Term
Sheet, describing such Event of Default and stating that such notice is a “notice of default.” The DIP Agent
will notify the DIP Lenders of its receipt of any such notice. The DIP Agent shall take such action with
respect to such Event of Default as may be directed by the Required DIP Lenders in accordance with this
Term Sheet; provided that unless and until the DIP Agent has received any such direction, the DIP Agent
may (but shall not be obligated to) take such action, or refrain from taking such action, with respect to such
Event of Default as it shall deem advisable or in the best interest of the DIP Lenders; provided further, the
DIP Agent shall not be required to take any action under this Term Sheet, or to prosecute or defend any suit
in respect of this Term Sheet, unless it is indemnified hereunder to its reasonable satisfaction.

     7. Credit Decision; Disclosure of Information by DIP Agent. Each DIP Lender acknowledges that the
DIP Agent nor any sub-agent or related party of the DIP Agent has made any representation or warranty to
it, and that no act by the DIP Agent or any sub-agent or related party thereof hereinafter taken, including
any consent to and acceptance of any assignment or review of the affairs of NPE Holdings, the Borrower,
any of their subsidiaries or any affiliate thereof, shall be deemed to constitute any representation or warranty
by the DIP Agent or any sub-agent or related party thereof to any DIP Lender as to any matter, including
whether the DIP Agent or any sub-agent or the related parties thereof have disclosed material information
in their possession. Each DIP Lender represents to the DIP Agent that it has, independently and without
reliance upon the DIP Agent or any sub-agent or related party thereof and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and investigation into the business,
prospects, operations, property, financial and other condition and creditworthiness of the Borrower, each
other Debtor and their respective subsidiaries, and all applicable bank or other regulatory laws relating to
the transactions contemplated hereby, and made its own decision to enter into this Term Sheet and to extend
credit to the Borrower hereunder. Each DIP Lender also represents that it will, independently and without
reliance upon the DIP Agent or any sub-agent or related party thereof and based on such documents and
information as it shall deem appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Term Sheet, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Borrower and the other Debtors. In this regard, each DIP Lender
acknowledges that Proskauer Rose LLP is acting as counsel to the DIP Agent. Each other party hereto will
consult with its own legal counsel to the extent that it deems necessary in connection with the Term Sheet
and the matters contemplated herein. Except for notices, reports and other documents expressly required to
be furnished to the DIP Lenders by the DIP Agent herein, the DIP Agent shall not have any duty or
responsibility to provide any DIP Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or creditworthiness of any of the Debtors or


122206562v20
             Case 21-10570-MFW             Doc 20      Filed 03/15/21       Page 172 of 217



any of their respective affiliates which may come into the possession of the DIP Agent or any sub-agent or
related party thereof.

     8. Indemnification of the DIP Agent. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE DIP LENDERS SHALL INDEMNIFY
UPON DEMAND THE DIP AGENT AND EACH RELATED PARTY THEREOF (TO THE EXTENT
NOT REIMBURSED BY OR ON BEHALF OF THE BORROWER AND WITHOUT LIMITING THE
OBLIGATION OF THE BORROWER TO DO SO), IN ACCORDANCE WITH THEIR RESPECTIVE
APPLICABLE PERCENTAGES, AND HOLD HARMLESS THE DIP AGENT AND EACH RELATED
PARTY THEREOF FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES
INCURRED BY IT (INCLUDING THE DIP AGENT’S OR SUCH RELATED PARTY’S OWN
NEGLIGENCE); PROVIDED THAT NO DIP LENDER SHALL BE LIABLE FOR THE PAYMENT TO
THE DIP AGENT OR ANY RELATED PARTY THEREOF OF ANY PORTION OF SUCH
INDEMNIFIED LIABILITIES RESULTING FROM SUCH PERSON’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL AND NON-APPEALABLE JUDGMENT; provided, however, that no action taken in accordance
with the directions of the Required DIP Lenders or the DIP Lenders, as applicable, shall be deemed to
constitute gross negligence or willful misconduct for purposes of this paragraph 7 of this Exhibit F. Without
limitation of the foregoing, each DIP Lender shall reimburse the DIP Agent upon demand for its ratable
share of any fees, costs or out-of-pocket expenses (including counsel fees) incurred the DIP Agent in
connection with the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of, or legal advice in respect
of rights or responsibilities under, this Term Sheet, or any document contemplated by or referred to herein,
to the extent that the DIP Agent is not reimbursed for such fees or expenses by or on behalf of the Borrower.

     9. DIP Agent in its Individual Capacity. AB Private Credit Investors LLC and its affiliates may make
loans to, accept deposits from, acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with NPE Holdings, the Borrower and their respective
affiliates as though AB Private Credit Investors LLC were not the DIP Agent hereunder and without notice
to or consent of the DIP Lenders. The DIP Lenders acknowledge that, pursuant to such activities, AB Private
Credit Investors LLC or its affiliates may receive information regarding the Borrower or its affiliates
(including information that may be subject to confidentiality obligations in favor of the Borrower or such
affiliate) and acknowledge that the DIP Agent shall not be under any obligation to provide such information
to them. With respect to its DIP Loans, AB Private Credit Investors LLC shall have the same rights and
powers under this Term Sheet as any other DIP Lender and may exercise such rights and powers as though
it were not the DIP Agent hereunder, and, to the extent AB Private Credit Investors LLC makes any DIP
Loans hereunder, the terms “DIP Lender” and “DIP Lenders” include AB Private Credit Investors LLC in
its individual capacity as such.

     10. Successor Agent. The DIP Agent may resign at any time upon 30 days’ notice to the DIP Lenders
with a copy of such notice to the Borrower. If the DIP Agent resigns under this Term Sheet, the Required
DIP Lenders shall appoint from among the DIP Lenders a successor administrative agent for the DIP
Lenders (with, so long as no Event of Default exists, the consent of the Borrower, which shall not be
unreasonably withheld or delayed). Upon the acceptance of its appointment as successor administrative
agent hereunder, such successor administrative agent shall succeed to all the rights, powers and duties of
the retiring the DIP Agent, the retiring DIP Agent shall be discharged from all of its duties and obligations
hereunder and the term “DIP Agent” shall mean such successor administrative agent and the retiring DIP
Agent’s appointment, powers and duties as the DIP Agent shall be terminated. After any retiring DIP
Agent’s resignation hereunder as DIP Agent, the provisions of this Exhibit F shall inure to the benefit of
such retiring DIP Agent, its sub-agents or attorneys in fact and the DIP Agent’s sub-agents or related parties
as to any actions taken or omitted to be taken by any of them while the retiring DIP Agent was DIP Agent


122206562v20
            Case 21-10570-MFW              Doc 20      Filed 03/15/21       Page 173 of 217



under this Agreement. If no successor administrative agent has accepted appointment as DIP Agent by the
date which is 30 days following a retiring DIP Agent’s notice of resignation, the retiring DIP Agent’s
resignation shall nevertheless thereupon become effective and the DIP Lenders shall perform all of the
duties of the DIP Agent hereunder until such time, if any, as the Required DIP Lenders appoint a successor
agent as provided for above. Any corporation or other company into which the DIP Agent may be merged
or converted or with which it may be consolidated, or any corporation or other company resulting from any
merger, conversion or consolidation to which the DIP Agent shall be a party, or any corporation or other
company succeeding to the business of the DIP Agent shall be the successor of the DIP Agent hereunder
without the execution or filing of any paper with any party hereto or any further act on the part of any of
the parties hereto, except where an instrument of transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding.

     11. [DIP Secured Swap Agreements. To the extent any affiliate of the DIP Agent or of a DIP Lender
is a party to a DIP Secured Swap Agreement with a Debtor thereby becomes a beneficiary of the DIP Liens
on the DIP Collateral pursuant to this Term Sheet, such affiliate of the DIP Agent or a DIP Lender shall be
deemed to appoint the DIP Agent its nominee and agent to act for and on behalf of such affiliate in
connection with this Term Sheet. The DIP Agent shall not take into account any vote of any DIP Secured
Swap Counterparty in taking any action hereunder or under any DIP Document. From time to time, the DIP
Agent may request a certification from the Debtors, and may conclusively rely upon such certification,
regarding the identity of and amount owed to, any DIP Secured Swap Counterparty.]

    12. Disbursements of DIP Loan Payments.

                            DIP Loan Payments. Payments of principal, interest and fees in respect of the
  DIP Loans will be settled on the date of receipt if received by DIP Agent on the first (1st) business day of
  each fiscal quarter or on the business day immediately following the date of receipt if received on any
  day other than the first (1st) business day of each fiscal quarter.

                            Return of Payments.

                     (i)      If DIP Agent pays an amount to a DIP Lender under this Agreement in the
    belief or expectation that a related payment has been or will be received by DIP Agent from any Debtor
    and such related payment is not received by DIP Agent, then DIP Agent will be entitled to recover such
    amount from such DIP Lender on demand without setoff, counterclaim or deduction of any kind,
    together with interest accruing on a daily basis at the Federal Funds Rate.

                     (ii)    If DIP Agent determines at any time that any amount received by DIP Agent
    under this Agreement must be returned to any Debtor, then, notwithstanding any other term or condition
    of the Term Sheet, DIP Agent will not be required to distribute any portion thereof to any DIP Lender.
    In addition, each DIP Lender will repay to DIP Agent on demand any portion of such amount that DIP
    Agent has distributed to such DIP Lender, together with interest at such rate, if any, as DIP Agent is
    required to pay to such Debtor, without setoff, counterclaim or deduction of any kind.




122206562v20
           Case 21-10570-MFW   Doc 20   Filed 03/15/21   Page 174 of 217



                          EXHIBIT G TO TERM SHEET

                  STALKING HORSE TRANSACTION TERM SHEET

                               (SEE ATTACHED)




122206562v20
             Case 21-10570-MFW        Doc 20      Filed 03/15/21      Page 175 of 217




                                  Stalking Horse Term Sheet

 This term sheet (this “Stalking Horse Term Sheet”) is incorporated as Exhibit G to the Senior
 Secured Superpriority Debtor-in-Possession Credit Facility Term Sheet dated as of March 14,
 2021 (the “DIP Term Sheet”), by and among the Debtors (as defined below), the DIP Agent
 (as defined below) and the DIP Lenders (as defined below). This Stalking Horse Term Sheet
 sets forth the principal terms of a proposed sale transaction (the “Sale”) between the parties
 described herein. The terms and conditions set forth herein are subject to change.
 Consummation of the Sale is subject to (i) completion of due diligence to the Lenders'
 satisfaction, (ii) the accuracy and completeness of all representations that the Debtors make to
 the Lenders and all information that the Debtors furnish to the Lenders, (iii) authorization and
 approval by the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
 Court”), and (iv) internal authorizations and approval by the investment committees of the
 respective Lenders. This Stalking Horse Term Sheet is solely for discussion purposes and does
 not purport to summarize all of the terms, conditions, covenants, representations, warranties
 and other provisions which would be contained in the definitive documentation for the
 transactions described herein. This Stalking Horse Term Sheet and related discussions
 constitute settlement discussions subject to Federal Rule of Evidence 408 and any and all similar
 state or local statutes and rules. Capitalized terms used but not defined in this Stalking Horse
 Term Sheet shall have the meaning ascribed to them in the DIP Term Sheet.

 Sellers                     Nine Point Energy Holdings, LLC (“Holdings”), Nine Point
                             Energy, LLC (the “Company”) and their affiliates and direct and
                             indirect subsidiaries (the “Sellers”) that are (i) debtors in bankruptcy
                             cases (the “Chapter 11 Cases”) commenced by the Company under
                             chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101,
                             et seq. (the “Bankruptcy Code”) in the United States Bankruptcy
                             Court for the District of Delaware (the “Bankruptcy Court”) or (ii)
                             borrowers or guarantors under (a) that certain Credit Agreement,
                             dated as of June 7, 2019 (as previously amended, amended and
                             restated, supplemented, or otherwise modified, the “Credit
                             Agreement,” and the loans and other Obligations (as defined in the
                             Credit Agreement) thereunder, the “Prepetition Obligations”), by
                             and among Nine Point Energy, LLC, as the borrower, the guarantors
                             party thereto, AB Private Credit Investors LLC, as administrative
                             agent (the “Prepetition Agent”), and the lenders party thereto
                             (collectively with the Prepetition Agent, the “Prepetition Lenders”)
                             and (b) $72 million multi-draw senior secured priming debtor-in-
                             possession term loan facility (the “DIP Facility” and the
                             administrative agent thereunder, the “DIP Agent”) consisting of (1)
                             commitments in the aggregate principal amount of $18 million (the
                             “DIP Commitment”), and (2) a roll-up of $54 million of Prepetition
                             Obligations (collectively, the DIP Obligations”), and in each case
                             held by the lenders under the DIP Facility (the “DIP Lenders” and,
                             collectively with the Prepetition Lenders, the “Lenders”).




US-DOCS\121699494.15
             Case 21-10570-MFW     Doc 20     Filed 03/15/21      Page 176 of 217




 Purchaser               An entity to be formed for the purpose of consummating the Sale
                         (“Purchaser”), as designated by the Prepetition Agent and the DIP
                         Agent (together, the “Agents”).
 Transaction Form        Purchaser and Sellers may agree to consummate the Sale either
                         through a standalone section 363 sale or within a chapter 11 plan.
 Purchase Price          The aggregate consideration for the Purchased Assets (the
                         “Purchase Price”) shall consist of: (i) a credit bid, on a dollar-for-
                         dollar basis, pursuant to section 363(k) of the Bankruptcy Code, in
                         an aggregate amount not less than $250 million, comprised of (A)
                         the full amount of the DIP Obligations outstanding as of the Closing
                         Date, and (B) up to 100% of the Prepetition Obligations (the
                         Purchase Price set forth in this clause (i), collectively, the “Credit
                         Bid Amount”); (ii) assumption of the Assumed Liabilities (subject
                         to certain caps described in “Assumed Liabilities/Excluded
                         Liabilities” below); (iii) any liens or claims granted by the Sellers to
                         the DIP Lenders as adequate protection for any diminution in value
                         of the interests of the DIP Lenders in their collateral resulting from
                         the use of cash collateral or otherwise; and (iv) Excluded Cash. The
                         Purchaser reserves the right to increase the Credit Bid Amount, up
                         to the full amount of the Prepetition Obligations and the DIP
                         Obligations.
 Purchased Assets        The “Purchased Assets” shall (x) include substantially all of the
                         assets of the Sellers, free and clear of all liens, claims, interests and
                         encumbrances (other than the Assumed Liabilities and the Permitted
                         Encumbrances (as defined on Annex 1 hereto)) and (y) exclude the
                         Excluded Assets, in each case, as shall be more fully set forth in the
                         APA, including:

                           (i)   all oil and gas leases, oil, gas and mineral leases, and all
                                 leases, subleases, other leaseholds, working interests, net
                                 revenue interests and fee mineral interests owned by the
                                 Sellers, whether producing or non-producing, together with
                                 any and all other right, title and interest in and to the
                                 leasehold estates created thereby, including working
                                 interests, net revenue interests, record title, operating rights,
                                 overriding royalty interests and net profits interests together
                                 with all top leases, amendments, renewals, extensions or
                                 ratifications thereof owned by the Sellers, including any and
                                 all “Oil and Gas Property” (as defined in the Credit
                                 Agreement) (collectively, the “Real Property Interests”);

                          (ii)   all real property owned by the Sellers;

                         (iii)   all (a) wells, including oil and gas wells and all disposal or
                                 injection wells, located on or within the geographical
                                 boundaries of the lands covered by the Real Property


                                             2
US-DOCS\121699494.15
             Case 21-10570-MFW    Doc 20     Filed 03/15/21     Page 177 of 217




                                 Interests and all lands pooled or utilized therewith whether
                                 producing, shut-in, plugged or abandoned (collectively, the
                                 “Wells”) and (b) tangible personal property, equipment,
                                 fixtures and improvements, including, but not by way of
                                 limitation, all injection wells, well heads, casing, tubing,
                                 pumps, motors, gauges, valves, heaters, treaters, water lines,
                                 vessels, tanks, boilers, separators, treating equipment,
                                 compressors, other equipment, automation systems
                                 including meters and related telemetry on wells, power
                                 lines, telephone and communication lines, flow lines, gas
                                 lines, transmission lines, gathering lines, gas processing and
                                 gathering line compression facilities, and other
                                 appurtenances owned in connection with the production,
                                 treating, storing, transportation, measurement or marketing
                                 of oil, condensate, gas, casinghead gas and other liquid or
                                 gaseous hydrocarbons or any combination thereof produced
                                 in association therewith (“Hydrocarbons”) from the Wells;

                          (iv)   all presently existing unitization, pooling and/or
                                 communitization agreements, declarations or designations
                                 and statutorily, judicially or administratively created
                                 drilling, spacing and/or production units, whether recorded
                                 or unrecorded, insofar as the same are attributable or
                                 allocated to the Real Property Interests, and all of the
                                 Sellers’ interest in and to the properties covered or units
                                 created thereby which are attributable to the Real Property
                                 Interests;

                          (v)    those executory contracts       designated    by   Purchaser
                                  (“Assigned Contracts”);

                          (vi)   all Hydrocarbons in, on, under or produced from or
                                 attributable to the Real Property Interests or any interests
                                 pooled or unitized therewith from and after the Effective
                                 Time and the proceeds therefrom, including all
                                 merchantable allowable oil or other liquid Hydrocarbons in
                                 storage owned by the Sellers on the Effective Time;

                         (vii)   all proprietary and/or licensed seismic and other geophysical
                                 data, including interpretive data and maps; provided,
                                 however, that if any fee is owed in connection with such
                                 assignment or transfer of any licensed data, such licensed
                                 data shall be an Excluded Asset unless Purchaser agrees in
                                 writing to pay (and pays) such fee;




                                            3
US-DOCS\121699494.15
             Case 21-10570-MFW     Doc 20      Filed 03/15/21     Page 178 of 217




                         (viii)   (a) all surface fee interests, surface leaseholds, water leases
                                   (including water rights agreements) and other surface
                                   property interests of the Sellers, and (b) the Sellers’
                                   buildings, field offices, improvements, appurtenances and
                                   yards located thereon (collectively, the “Surface Assets”);

                          (ix)    all easements, surface leases, subsurface leases, permits
                                  (including applications for permits to drill and drilling
                                  permits), licenses, servitudes, rights-of-way and all other
                                  rights and appurtenances situated on or used in connection
                                  with the operation of the Purchased Assets (“Easements”);

                           (x)    all (a) indemnity rights, rights under any Assigned
                                  Contracts, (b) all claims, rights and interests of the Sellers
                                  or any of their Affiliates under any policy or agreement of
                                  insurance or insurance indemnity agreement, any bond or
                                  security instrument or any insurance or condemnation
                                  proceeds or awards, and (c) audit rights and claims for
                                  reimbursement from third parties of the Sellers or any of
                                  their Affiliates, in each case, to the extent related to or
                                  attributable to the Purchased Assets, the Assumed
                                  Liabilities or to the period from and after the Effective
                                  Time;

                          (xi)    all books and records of the Sellers, including (but not
                                  limited to): the original (or electronic paper copies where
                                  originals do not exist) title-related files, records and data
                                  (including electronic data), including title-related orders,
                                  contracts, opinions and lease and land files, well files,
                                  abstracts of title, leases, division of interest statements,
                                  maps, and similar title information; engineering and/or
                                  production files; regulatory filings; and environmental,
                                  legal, tax and accounting records, in each case, to the extent
                                  related to the Real Property Interests, Wells, Assigned
                                  Contracts, Surface Assets, Easements, and/or Assumed
                                  Liabilities (“Records”); provided, however, that the Sellers
                                  and their related persons (including their employees and
                                  professionals) shall have reasonable access to the Records
                                  solely for purposes of claims reconciliation and other
                                  winddown activities until the Debtors’ winddown process is
                                  complete;

                         (xii)    all rights, benefits and obligations arising from or in
                                  connection with any over-production, under-production,
                                  over-deliveries, under-deliveries, or make-up obligations
                                  with respect to Hydrocarbons produced from or allocated to


                                              4
US-DOCS\121699494.15
             Case 21-10570-MFW     Doc 20      Filed 03/15/21      Page 179 of 217




                                  the Wells and the Real Property Interests, regardless of
                                  whether such over-production, under-production, over-
                                  deliveries, under-deliveries, or make-up obligations arise at
                                  the wellhead, pipeline, gathering system, transportation
                                  system, processing plant, or other location, including any
                                  imbalances under gas balancing or similar agreements,
                                  imbalances under production handling agreements,
                                  imbalances under processing agreements, imbalances under
                                  the Real Property Interests, and imbalances under gathering
                                  or transportation agreements (“Imbalances”), in each case
                                  as of the Effective Time;

                         (xiii)   all of the Sellers’ interests in and to all orders, contracts,
                                  abstracts of title, leases, participation agreements, and all
                                  other agreements and instruments, Easements, rights-of-
                                  way, licenses, authorizations, permits and similar rights and
                                  interests, subject to the rights of third parties;

                         (xiv)    all cash, cash equivalents, prepayments (including all
                                  prepayments made to third party vendors), deferred assets,
                                  refunds, credits or overpayments, in each case, as of the
                                  Effective Time, except for the Excluded Cash;

                          (xv)    all trade credits, accounts receivable, notes receivable, take-
                                  or-pay amounts receivable and other receivables
                                  attributable to the Purchased Assets;

                         (xvi)    all insurance policies of Sellers and any claims thereunder to
                                  the extent such policies relate to the operation of the Sellers’
                                  business or to any Assumed Liabilities, except (a) for
                                  coverage and proceeds for any claims relating to or arising
                                  prior to the Effective Time and not relating to any Assumed
                                  Liabilities and (b) to the extent related to the Excluded
                                  Assets;

                        (xvii)    any rights of Sellers to the warranties and licenses received
                                  from manufacturers or sellers of the equipment,
                                  improvements or any component thereof;

                        (xviii)   all intellectual property of the Sellers;

                         (xix)    all general intangibles associated with the Sellers’ business;

                          (xx)    all claims, causes of action, choses in action, rights of
                                  recovery, rights of set off and rights of recoupment
                                  (including any such item relating to the payment of taxes),


                                              5
US-DOCS\121699494.15
              Case 21-10570-MFW                Doc 20       Filed 03/15/21         Page 180 of 217




                                             other than counterclaims and defenses related to Excluded
                                             Assets, including all claims and causes of action arising
                                             under Sections 544 through 553 of the Bankruptcy Code or
                                             any analogous state law (the “Avoidance Actions”) and
                                             proceeds thereof;

                                   (xxi)    all prepayments, deposits (including utility deposits, security
                                            deposits, deposits held by parties to the Assigned Contracts
                                            and deposits held by vendors or trade creditors and other
                                            deposits held directly or indirectly by a third party as of the
                                            Effective Time), deferred assets, rights to refunds (including
                                            pre- and post-bankruptcy rights to tax refunds), credits,
                                            rights to recover overpayments or other receivables, other
                                            than those related to Excluded Assets;

                                  (xxii)    all rights in or under the employee benefit plans designated
                                            by Purchaser (the “Purchased Benefit Plans”), including
                                            all pre-payments, deposits and refunds thereunder and any
                                            assets maintained pursuant thereto or in connection
                                            therewith;

                                 (xxiii)    any confidential personnel or other records pertaining to any
                                            employee who is a Transferred Employee;

                                  (xxiv)    all rights under non-disclosure or confidentiality, non-
                                            compete or non-solicitation agreements with employees and
                                            agents of Seller or with third parties, in each case, which
                                            relate to Seller’s business or any of the Purchased Assets or
                                            Assumed Liabilities; and

                                  (xxv)  all rights with respect to proofs of claim filed by or on behalf
                                          of any of the Sellers in any bankruptcy case other than the
                                          Chapter 11 Cases.
    Excluded Assets                The Purchased Assets shall not include:

                                      (i)   each Seller’s stock and minute books and organizational
                                            documents;

                                     (ii)   equity securities in any Seller;

                                    (iii)   executory contracts and leases of the Sellers that are not Real
                                            Property Interests, Assigned Contracts or another Purchased
                                            Asset;1


1
 None of the contracts (collectively, the “Caliber Contracts”) with Caliber or any of its affiliates (“Caliber”) will be
an Assigned Contract.

                                                           6
US-DOCS\121699494.15
             Case 21-10570-MFW     Doc 20      Filed 03/15/21     Page 181 of 217




                          (iv)    all equipment and other assets and items that are (a) owned
                                  by third parties or (b) leased to any Seller or an Affiliate
                                  thereof, in each case, pursuant to a contract or agreement
                                  that is not an Assigned Contract;

                           (v)    rights that accrue or will accrue to the Sellers under the APA,
                                   the transaction documents related thereto or any of the
                                   documents in the Chapter 11 Cases with respect to the Sale;

                          (vi)    any documents protected by any applicable privilege,
                                  including attorney-client or attorney work product
                                  privilege;

                         (vii)    any documents, the disclosure of which to Purchaser would
                                  violate confidentiality restrictions owed to third parties;

                         (viii)   any confidential personnel or other records pertaining to any
                                  employee who is not a Transferred Employee;

                          (ix)    any directors’ and officers’ (or similar) insurance policies,
                                  any insurance policies of Sellers that covers directors and
                                  officers, and any rights thereunder;

                           (x)    all rights in or under the employee benefit plans that are not
                                  Purchased Benefit Plans; and

                          (xi)    all cash on hand and cash drawn under the DIP Facility
                                  (collectively, the “Excluded Cash”) to the extent necessary
                                  to (a) subject to the terms of the DIP Facility, satisfy the
                                  allowed fees and expenses of estate professionals that have
                                  accrued and are unpaid as of the Closing Date, (b) pay all
                                  administrative expenses of the Sellers that are accrued and
                                  unpaid as of the Closing Date in the Chapter 11 Cases,
                                  subject to the Approved Budget, and (c) an amount of cash
                                  to be negotiated in good faith by Sellers and Purchaser and
                                  which is acceptable to Purchaser (the “Wind Down
                                  Amount”), as necessary or otherwise appropriate to fund an
                                  orderly liquidation, dismissal or conversion of the Chapter
                                  11 Cases and the dissolution of the Sellers to be used in
                                  accordance with a budget determined with the consent of
                                  Purchaser (to be finalized prior to the Sale Hearing and
                                  attached as an exhibit to the Sale Order) (“Wind Down
                                  Budget”); provided, that to the extent there is any residual
                                  Wind Down Amount remaining after the payment of the
                                  items set forth in the Wind Down Budget, such amounts
                                  shall be promptly delivered to the Purchaser. In the event


                                              7
US-DOCS\121699494.15
             Case 21-10570-MFW    Doc 20      Filed 03/15/21      Page 182 of 217




                                 the Sellers have insufficient cash on hand (including
                                 proceeds of the DIP Facility) to fund the Wind Down
                                 Amount, the Purchaser shall have no obligation to fund any
                                 shortfall.

                         The APA shall include customary Purchaser ability to designate
                         certain assets as Excluded Assets prior to Closing.
 Assumed                 “Assumed Liabilities” shall include the following (provided that the
 Liabilities/Excluded    Assumed Liabilities shall not include any of the Excluded
 Liabilities             Liabilities):

                           (i)   to the extent the same cannot be extinguished by the Sale
                                  Order, all plugging and abandonment obligations relating to
                                  the Purchased Assets, whether arising prior to, at or after the
                                  Closing Date;

                          (ii)   to the extent the same cannot be extinguished by the Sale
                                  Order, all environmental liabilities with respect to the
                                  Purchased Assets arising at or after the Closing Date;

                         (iii)   all liabilities under any contracts comprising Real Property
                                 Interests, Surface Assets, Easements and Assigned
                                 Contracts (collectively, the “Purchased Contracts”), to the
                                 extent arising from and after the Closing Date, and amounts
                                 necessary to cure any defaults in connection with the
                                 assumption of any Purchased Contracts (the “Cure Costs”);
                                 provided, however, that such Cure Costs shall not exceed an
                                 amount equal to $[●] (the “Cure Cap”);

                          (iv)   to the extent the same cannot be extinguished by the Sale
                                  Order, all obligations to third parties with respect to
                                  Imbalances, but only to the extent attributable to the
                                  Purchased Assets as of the Effective Time;

                          (v)    all liabilities relating to, or arising in respect of, the
                                 Purchased Assets accruing, arising out of or relating to
                                 events, occurrences, acts or omissions occurring or existing
                                 after the Closing Date;

                          (vi)   all liabilities relating to Transferred Employees accruing
                                 after the close of business on Closing Date, to the extent
                                 arising out of or relating to their employment by Purchaser
                                 or any of its affiliates;

                         (vii)   all postpetition accounts payable of the Sellers’ business
                                 incurred in the ordinary course of business that are entitled


                                             8
US-DOCS\121699494.15
             Case 21-10570-MFW     Doc 20     Filed 03/15/21     Page 183 of 217




                                  to priority status under Section 503(b) of the Bankruptcy
                                  Code (it being understood that trade payables and accrued
                                  liabilities shall not include any fees or expenses due to
                                  professional persons retained by Sellers or any other party
                                  involved in the Chapter 11 Cases, including any creditors’
                                  committee) (the “Postpetition Payables”); provided,
                                  however, that the Postpetition Payables assumed by
                                  Purchaser shall not exceed $[●] (the “Postpetition Assumed
                                  Liabilities Cap”); provided, further, that the Company shall
                                  use good-faith efforts to identify such Postpetition Payables
                                  on a schedule to the APA prior to the Closing Date;

                         (viii)   100% of all stamp, transfer, recording or other similar taxes
                                  or charges assessed in connection with the Sale of the
                                  Purchased Assets (collectively, “Transfer Taxes”);
                                  provided, however, that the aggregate quantum of Transfer
                                  Taxes assumed by Purchaser shall not exceed $[●] (the
                                  “Transfer Taxes Cap”); and

                          (ix)    those liabilities to be mutually agreed and set forth on a
                                   schedule to the APA.

                         All prepetition and postpetition liabilities of the Sellers, other than
                         the Assumed Liabilities, shall be “Excluded Liabilities,” including,
                         without limitation:

                            (i)   any liability of any Seller relating to any Excluded Asset,
                                  including, without limitation, the Caliber Contracts;

                           (ii)   all liabilities under indebtedness for borrowed money of the
                                  Sellers (including any indebtedness or accounts payable
                                  owing from any Sellers to any affiliate of the Sellers);

                          (iii)   except for Transfer Taxes and extraction, production, excise,
                                  net proceeds and severance taxes based upon or measured
                                  by the production of Hydrocarbons or the receipt of
                                  proceeds therefrom on or after the Effective Time, but not
                                  including ad valorem, real property, personal property and
                                  income taxes (“Production Taxes”), all tax liabilities of the
                                  Sellers for any period, and all taxes associated with the
                                  operation of the Company and the Purchased Assets for the
                                  period through and including the Closing Date (allocating
                                  property taxes in respect of the Purchased Assets on a per
                                  diem basis);




                                             9
US-DOCS\121699494.15
             Case 21-10570-MFW      Doc 20      Filed 03/15/21      Page 184 of 217




                          (iv)    any liability (whether arising before, on or after the Closing
                                  Date) with respect to any employee or former employee of
                                  the Sellers who is not a Transferred Employee, and any
                                  confidential personnel or other records pertaining to any
                                  such employee, and any liability arising through and
                                  including the Closing Date with respect to any Transferred
                                  Employee;

                           (v)    all liabilities arising out of, relating to or with respect to (a)
                                  the employment or performance of services, termination of
                                  employment or services by any Seller of any employee, or
                                  independent contractor on or before the close of business on
                                  the Closing Date, (b) employment or labor actions accruing
                                  either directly or indirectly against the Sellers that relate to
                                  the period prior to, on or after the close of business on the
                                  Closing Date, irrespective of whether such claims are made
                                  prior to or after the Closing Date, (c) all liabilities
                                  (including, without limitation, to the IRS or United States
                                  Department of Labor) with respect to any employee benefit
                                  plan, and (d) employee benefit plans that are not Purchased
                                  Benefit Plans;

                          (vi)    all liabilities relating to claims arising from or related to the
                                  termination of any contract prior to the Petition Date or the
                                  rejection of a contract or lease pursuant to section 365 of the
                                  Bankruptcy Code, including any administrative expense
                                  claims arising from the rejection of contracts or leases
                                  previously assumed;

                         (vii)    any tort liabilities;

                         (viii)   any WARN Act and similar liabilities;

                          (ix)    (a) all environmental liabilities relating to, resulting from,
                                   caused by or arising out of ownership, operation or control
                                   of the Sellers’ business, to the extent accruing, arising out
                                   of or relating to event, occurrences, acts or omissions
                                   occurring or existing prior to the Closing Date and (b)
                                   disposal of the identified substances at facilities located off-
                                   site of the Real Property Interests prior to the Closing Date;

                           (x)    all actions against each Seller, any of their respective assets,
                                  their businesses and any of their past or present operations
                                  or activities; and




                                              10
US-DOCS\121699494.15
             Case 21-10570-MFW    Doc 20     Filed 03/15/21     Page 185 of 217




                          (xi)    other than with respect to Transferred Employees, all
                                  liabilities relating to claims for indemnification of any
                                  present or former officer, director, employee, partner or
                                  member of any Seller, whether arising under bylaws,
                                  certificates of formation or other formation documents, or
                                  contract, in each case to the extent arising prior to the
                                  Closing Date.
 Bid Procedures          The Company shall file a motion in form and substance satisfactory
                         to Purchaser (the “Sale Motion”) seeking (a) an order of the
                         Bankruptcy Court approving procedures in the form attached as
                         Annex 2 hereto (the “Bid Procedures”) governing the solicitation
                         of bids for the Purchased Assets (the “Bid Procedures Order”), and
                         (b) an order of the Bankruptcy Court, in the form acceptable to
                         Purchaser in its sole discretion, expressly authorizing and approving
                         the Sale (the “Sale Order”).
 Milestones              The Company shall be required to comply with each milestone
                         described in “Case Milestones” of the DIP Term Sheet. All such
                         milestones may be waived with the written consent of the Purchaser.
 Expense                 The Bid Procedures Order shall provide that the Company shall
 Reimbursement           reimburse the reasonable, documented out-of-court fees and
                         expenses (the “Reimbursable Expenses”) (to the extent not
                         reimbursed under the DIP Facility) incurred by Purchaser and its
                         affiliates prior to termination of the APA in connection with the
                         transactions contemplated hereby and thereby, including reasonable
                         fees and expenses of legal counsel, financial advisors, consultants
                         and any other advisors that Purchaser engages in its reasonable
                         discretion, subject to a cap of $750,000. The Sale Motion shall
                         include a request that the Reimbursable Expenses be afforded
                         superpriority administrative expense protection pursuant to sections
                         503(b) and 507 of the Bankruptcy Code.
 Closing Conditions      The respective obligations of the Company and Purchaser to
                         consummate the Sale shall be subject to the satisfaction at or prior
                         to the Closing Date of customary termination provisions, including
                         but not limited to:

                          (i)    no temporary restraining order, preliminary or permanent
                                 injunction or other order issued by an governmental
                                 authority preventing consummation of the Sale shall be in
                                 effect;

                          (ii)   no law shall be in effect which prohibits the transactions
                                 contemplated by the Sale;

                         (iii)   no default shall have occurred under the DIP Facility;




                                            11
US-DOCS\121699494.15
             Case 21-10570-MFW     Doc 20     Filed 03/15/21      Page 186 of 217




                          (iv)    no breach of Sellers’ or Purchaser’s covenants in any
                                  material respect and accuracy of Sellers’ and Purchaser’s
                                  representations and warranties in all material respects, in
                                  each case, as of the Closing Date (provided that any
                                  representation or warranty that is qualified by “materiality”
                                  or words of similar import shall not be further qualified by
                                  “materiality” or words of similar import under this clause
                                  (iv));

                           (v)    the Cure Costs shall not exceed an amount equal to the Cure
                                  Cap;

                          (vi)    the Postpetition Payables shall not exceed an amount equal
                                  to the Postpetition Assumed Liabilities Cap;

                         (vii)    the Transfer Taxes shall not exceed an amount equal to the
                                  Transfer Taxes Cap;

                         (viii)   the APA and related Definitive Documents shall continue
                                  to remain in full force and effect;

                          (ix)    the Bankruptcy Court shall have entered the Bid
                                  Procedures Order and the Sale Order, and each shall be a
                                  final order acceptable to the Purchaser; and

                           (x)    the Bankruptcy Court shall have entered a judgment
                                  declaring, among other things, that (a) the Caliber
                                  Contracts were terminated prior to the Petition Date, (b) the
                                  Caliber Contracts do not constitute or give rise to a
                                  covenant that runs with the land, or (c) the Purchased
                                  Assets shall not be bound, burdened, encumbered or
                                  affected in any way by the Caliber Contracts, and the
                                  Purchased Assets can be sold free and clear of any interest
                                  of Caliber pursuant to section 363(f) of the Bankruptcy
                                  Code.
 Title and                The APA will not contain any title defect or environmental defect
 Environmental Defects    mechanisms.
 Termination              The APA will contain customary termination provisions, including
                          but not limited to termination:

                            (i)   by the mutual written consent of the Sellers and Purchaser;

                           (ii)   by the Sellers or Purchaser if the Closing Date has not
                                  occurred by ninety (90) days after the Petition Date;
                                  provided, that Purchaser can extend such date in its sole
                                  discretion;


                                             12
US-DOCS\121699494.15
             Case 21-10570-MFW    Doc 20     Filed 03/15/21      Page 187 of 217




                         (iii)   by the Sellers or Purchaser, if there shall be any law that
                                 makes consummation of the Sale illegal or otherwise
                                 prohibited or if any governmental authority, including any
                                 regulatory authority or court of competent jurisdiction,
                                 issues any final, non-appealable ruling or order that (a)
                                 enjoins the consummation of the Sale and (b) remains in
                                 effect for five (5) business days after notice of such law or
                                 order has been received by the Sellers and Purchaser;

                         (iv)    by the Purchaser, if the Sellers or any of them approve of
                                 or enter into a definitive agreement, or seeks approval from
                                 the Bankruptcy Court, with respect to a transaction that is
                                 inconsistent with or represents an alternative to the
                                 transactions contemplated herein;

                          (v)    by Purchaser, if any Seller has materially breached the
                                 APA or Sale Order and such breach has not been timely
                                 cured or waived within ten (10) business days after Seller’s
                                 receipt of notice of such breach;

                         (vi)    by the Sellers, if Purchaser has materially breached the
                                 APA or Sale Order and such breach has not been timely
                                 cured or waived within ten (10) business days after
                                 Purchaser’s receipt of notice of such breach;

                                 by Purchaser, upon an Event of Default (as defined in the
                                 DIP Facility) or a termination event under the DIP Facility;

                         (vii)   by Purchaser, if for any reason Purchaser is unable,
                                 pursuant to Bankruptcy Code section 363(k), to credit bid
                                 in payment of all or any portion of the Credit Bid Amount;
                                 and

                        (viii)   by Purchaser, if the aggregate reduction to the value of the
                                 Purchased Assets due to title defects, environmental
                                 defects, required consents and preferential purchase rights
                                 exceeds ten percent (10%) of the Purchase Price.

                         The APA will provide for appropriate and customary cure periods
                         in respect of breaches of the APA or Sale Order; provided the same
                         fall within the general ninety (90) day outside date termination
                         window.
 Releases                The APA shall contain a full mutual release of claims and causes of
                         action (including, in the case of the Purchaser, any causes of action
                         constituting Purchased Assets) releasing (i) the Sellers and their


                                            13
US-DOCS\121699494.15
             Case 21-10570-MFW    Doc 20      Filed 03/15/21     Page 188 of 217




                         affiliates and each of their representatives and related persons, on
                         the one hand, and (ii) Purchaser and the Lenders and their affiliates
                         and each of their representatives and related persons, on the other
                         hand.
 Confidentiality         This Stalking Horse Term Sheet and all communications and
                         information regarding the Sale contemplated herein, including the
                         identity of Purchaser, the existence, structure, terms, conditions and
                         provisions proposed or discussed are provided for the sole and
                         exclusive benefit of the Sellers, and, except as expressly consented
                         to by Purchaser in writing or as may be ordered by a court of
                         competent jurisdiction, may be not be disclosed to or shared with
                         any person or entity other than the Sellers’ board of directors and
                         those of the Sellers’ officers, directors, employees and advisors that
                         are involved in the Chapter 11 Cases or the Sale on a “need to know”
                         basis and who maintain the confidentiality hereof.
 Representations and     The Sellers shall make representations regarding (i) organization,
 Warranties              power and authority and corporate structure; (ii) authorization and
                         non-contravention; (iii) certain contracts (including affiliate
                         contracts); (iv) ERISA matters (including with respect to lack of
                         criminal convictions or charges that would implicate prohibited
                         transaction class exemption 84-14), (v) compliance with laws; (vi)
                         employment matters; (vii) litigation; (viii) sanctions, anti-money
                         laundering laws and anti-corruption laws; and (ix) taxes. The
                         Sellers and Purchaser shall make other customary representations
                         and warranties in the context of section 363 credit bid transactions
                         involving the operations of an oil and gas business, it being
                         understood that such representations and warranties shall not
                         survive the Closing Date.
 Covenants               The Company will make customary and other negative and
                         operating covenants in the context of section 363 credit bid
                         transactions, including, without limitation, covenants concerning:
                         (i) conduct of the Sellers’ business; (ii) provision of financial and
                         operating data, and access to the personnel, facilities, books,
                         contracts and records of the Sellers and their respective affiliates
                         throughout the course of the pre-Sale due diligence process and
                         post-closing separation process; (iii) reasonable efforts to obtain
                         approval of the Bid Procedures and the Sale Motion and other case
                         management undertakings; (iv) reasonable efforts to obtain the
                         necessary consents and authorizations to consummate the Sale
                         transactions; (v) notice of certain events; (vi) sending WARN
                         notices to employees of the Sellers as and if required; (vii) notifying
                         third parties with respect to any preferential purchase right, right of
                         first refusal or other agreement to purchase a Real Property Interest
                         or Well and requesting waivers thereof; (viii) HSR Approval (if
                         applicable); and (ix) such other covenants as Purchaser may
                         reasonably request.


                                            14
US-DOCS\121699494.15
             Case 21-10570-MFW    Doc 20      Filed 03/15/21      Page 189 of 217




                         Purchaser covenants, as of the Closing Date, not to sue any person
                         or entity for an affirmative monetary recovery on account of any
                         Avoidance Action for which such person or entity may be liable.
 Tax Treatment           The Sellers shall agree to cooperate with Purchaser in good faith to
                         structure the APA and related transactions in a tax efficient manner
                         for Purchaser as determined in Purchaser’s sole discretion.

                         Within 180 days of the Closing Date, Purchaser shall prepare and
                         deliver to the Sellers an allocation of the Purchase Price (adjusted to
                         reflect the treatment of amounts as taxable consideration) among the
                         Purchased Assets. Purchaser, Sellers and their affiliates shall be
                         bound to use such allocation, including for tax reporting purposes.
 Regulatory Approvals    The Sellers and Purchaser agree to cooperate regarding all consents
                         and other authorizations required to be obtained from, or any filings
                         required to be made with, any governmental authority or other third
                         party that are necessary to consummate the transactions
                         contemplated herein.
 Employee Matters        By no later than the date that is one week before the Sale Objection
                         Deadline (unless extended by Purchaser), Purchaser shall deliver a
                         list of all of Sellers’ employees to whom Purchaser agrees in its sole
                         and absolute discretion to offer employment effective as of the
                         Closing Date, which employees shall become employees of
                         Purchaser to the extent such employees accept Purchaser’s
                         employment offer (the “Transferred Employees”). Purchaser shall
                         have no liability for any pay, benefits or similar claims of any
                         Transferred Employees earned or accrued through and including the
                         Closing Date, which liabilities shall remain the sole responsibility
                         of the Sellers and its affiliates, as applicable. Purchaser shall have
                         no obligation to provide any severance, payments, or benefits to any
                         employees of the Sellers and its affiliates. Sellers acknowledge that
                         Sellers and its affiliates, as applicable, are alone responsible for (i)
                         issuing, serving, and delivering all orders and notices required, if
                         any, pursuant to applicable laws, in connection with the termination
                         of employees or contractors, and (ii) any financial obligations and
                         liabilities in connection therewith or otherwise required in
                         connection with the termination of such employees or contractors,
                         whether pursuant to contract, operation of law or otherwise. From
                         and after the Closing Date, Sellers shall, except to the extent
                         otherwise expressly provided in the APA, retain and be solely
                         responsible for all obligations and liabilities with respect to the
                         employment of all employees of the Sellers through and including
                         the Closing Date. The Sellers shall be responsible for providing any
                         notice required pursuant to the WARN Act with respect to a layoff
                         relating to Sellers’ business operations that occurs through and
                         including the Closing Date, and Purchaser shall be responsible for


                                            15
US-DOCS\121699494.15
             Case 21-10570-MFW    Doc 20     Filed 03/15/21     Page 190 of 217




                         providing any notice required pursuant to the WARN Act with
                         respect to a layoff of Transferred Employees that occurs after the
                         Closing Date. On the Closing Date, Sellers shall provide Purchaser
                         with a written schedule of each “employment loss” (as defined in
                         WARN) experienced by any employee of Sellers during the ninety
                         (90) day period ending on the Closing Date. Sellers shall be liable
                         for all workers’ compensation claims arising out of (i) injuries with
                         an identifiable date of occurrence sustained by Sellers’ employees
                         on or prior to the Closing Date or (ii) injuries or occupational
                         diseases without an identifiable date of occurrence or exposure,
                         originating from within Sellers’ facilities and which are alleged to
                         have been sustained or contracted on or prior to the Closing Date.
                         Sellers and Purchaser will follow the standard procedure for
                         employment tax withholding as provided in Section 4 of Rev. Proc.
                         2004-53, I.R.B. 2004-35.
                         Purchaser shall establish a management incentive plan effective as
                         of and conditioned upon the consummation of the Sale providing for
                         the issuance of 10% of fully diluted common equity of Purchaser in
                         the form of restricted stock, options or other instruments to certain
                         Transferred Employees as a “Post-Emergence Incentive Plan”. The
                         terms of the Post-Emergence Incentive Plan shall be subject to
                         approval by the board of Purchaser. Purchaser to consider entering
                         into new employment agreements with management of the Sellers
                         to become effective on the Closing Date.
 Definitive Documents    The APA and such other definitive documents for the acquisition of
 and Due Diligence       the Purchased Assets as the Sellers and Purchaser mutually agree
                         upon (collectively, the “Definitive Documents”) shall memorialize
                         this Stalking Horse Term Sheet and contain such representations,
                         warranties, covenants, and indemnities as set forth herein and as
                         otherwise acceptable to the Sellers and Purchaser. The signing of
                         the Definitive Documents will be subject to, among other things, the
                         negotiation by the Sellers and Purchaser of acceptable terms and
                         conditions for the Definitive Documents as well as additional legal,
                         accounting, financial, tax, business and regulatory due diligence. In
                         the event of any inconsistency between this Stalking Horse Term
                         Sheet and any Definitive Documents, the Definitive Documents
                         shall govern.




                                           16
US-DOCS\121699494.15
                 Case 21-10570-MFW            Doc 20       Filed 03/15/21        Page 191 of 217




                                                 Annex 1
                                 Definition of Permitted Encumbrances2

“Permitted Encumbrances” means:

         (i)           the terms and conditions of all Real Property Interests, Easements, Surface
                       Assets and Assigned Contracts, if the net cumulative effect of the same does not
                       operate to: (A) decrease the Net Revenue Interest with respect to any Well to an
                       amount less than the Net Revenue Interest set forth in Exhibit A-2 for such Well;
                       (B) obligate Seller to bear a Working Interest with respect to any Well in an
                       amount greater than the Working Interest set forth in Exhibit A-2 for such Well
                       (unless the Net Revenue Interest for such Well is greater than the Net Revenue
                       Interest set forth in Exhibit A-2 in the same proportion as any increase in such
                       Working Interest); or (C) materially impair or adversely affect the value,
                       ownership, operation or use of the Purchased Assets as currently owned,
                       operated and used;

         (ii)          subject to Sellers’ compliance with the terms of the APA, (A) preferential rights
                       to purchase, consents to assignment and other similar restrictions, and (B)
                       Customary Post-Closing Consents and any required notices to, or filings with,
                       governmental authorities in connection with the consummation of the
                       transactions contemplated by the APA;

         (iii)         liens for taxes or assessments that are (A) not yet delinquent or (B) are being
                       contested in good faith;

         (iv)          conventional rights of reassignment upon the expiration or final intention to
                       abandon or release the Purchased Assets (or any of them) that have not been
                       triggered as of the Closing;

         (v)           all applicable permits and Laws and all rights reserved to or vested in any
                       governmental authority (A) to control or regulate any Purchased Asset in any
                       manner; (B) by the terms of any right, power, franchise, grant, license or permit,
                       or by any provision of law, to terminate such right, power, franchise grant,
                       license or permit or to purchase, condemn, expropriate or recapture or to
                       designate a purchaser of any Purchased Asset; or (C) to enforce any obligations
                       or duties affecting the Purchased Asset to any governmental authority with
                       respect to any franchise, grant, license or permit;

         (vi)          rights of a common owner of any interest in Easements and Surface Assets held
                       by Seller and such common owner as tenants in common or through common
                       ownership;


2
  Permitted Encumbrance scope to be discussed and tailored, as appropriate, for its different uses in connection with
the APA (e.g., sale order, title defects, reps, etc.).




US-DOCS\121699494.15
               Case 21-10570-MFW            Doc 20      Filed 03/15/21      Page 192 of 217




        (vii)          except to the extent arising from the Caliber Contracts, easements, conditions,
                       covenants, restrictions, servitudes, permits, rights-of-way, surface leases and
                       other similar rights for the purpose of surface or other operations, facilities,
                       pipelines, transmission lines, transportation lines, distribution lines, power lines,
                       telephone lines and other like purposes, or for the joint or common use of the
                       lands, rights-of-way, facilities and equipment, which, in each case, do not
                       materially impair or adversely affect the value, ownership, operation or use of
                       the Purchased Assets as currently owned, operated and used;

        (viii)         to the extent that such Encumbrances were valid, perfected and non-avoidable
                       as of the Petition Date and senior to the Prepetition Obligations, vendor’s,
                       carrier’s,    warehousemen’s,       repairmen’s,     mechanic’s,     workmen’s,
                       materialmen’s, construction or other like liens arising by operation of law in the
                       ordinary course of business or incident to the construction or improvement of
                       any property in respect of obligations which are not yet delinquent;

        (ix)           any Encumbrance affecting the Purchased Assets that is discharged by Seller at
                       or prior to Closing;

        (x)            Encumbrances and defects arising from any change in applicable laws after the
                       execution date of the APA;

        (xi)           Encumbrances created under deeds of trust, mortgages, and similar instruments
                       by the lessor under a Real Property Interest covering the lessor’s surface and
                       mineral interests in the land covered thereby to the extent such mortgages, deeds
                       of trust, or similar instruments (A) contain an express subordination of any such
                       Encumbrance(s) and (B) do not contain express language that prohibits the
                       lessors from entering into an oil and gas lease or otherwise invalidates an oil and
                       gas lease;

        (xii)          lack of a division order or an operating agreement covering any Purchased Asset
                       (including portions of a Purchased Asset that were formerly within a unit but
                       which have been excluded from the unit as a result of a contraction of the unit)
                       or failure to obtain waivers of maintenance of uniform interest, restriction on
                       zone transfer, or similar provisions in operating agreements with respect to
                       assignments in Seller’s chain of title to the Purchased Asset unless there is an
                       outstanding and pending, unresolved claim from a third party with respect to the
                       failure to obtain such waiver;

        (xiii)         any defects arising from the failure to file an affidavit relating to the occurrence
                       of a required contingency pursuant to N.D. Cent. Code § 47-16-40 (but only to
                       the extent no third-party oil and gas lease is recorded in the county records
                       during the period between expiration of the primary term of an oil and gas lease
                       and the recording of an affidavit of lease extension);

        (xiv)          the terms and conditions of the APA and the transaction documents delivered in
                       connection with the Closing;


                                                       2
US-DOCS\121699494.15
             Case 21-10570-MFW              Doc 20     Filed 03/15/21     Page 193 of 217




        (xv)           failure of any communitization agreement, unit agreement, or similar type of
                       agreement to have been finally approved by any governmental authority, if the
                       net cumulative effect of the same does not operate to: (A) decrease the Net
                       Revenue Interest with respect to any Well to an amount less than the Net
                       Revenue Interest set forth in Exhibit A-2 for such Well; (B) obligate Sellers to
                       bear a Working Interest with respect to any Well in an amount greater than the
                       Working Interest set forth in Exhibit A-2 for such Well (unless the Net Revenue
                       Interest for such Well is greater than the Net Revenue Interest set forth in
                       Exhibit A-2 in the same proportion as any increase in such Working Interest);
                       or (C) materially impair or adversely affect the value, ownership, operation or
                       use of the Purchased Assets as currently owned, operated and used;

        (xvi)          all depth restrictions or limitations applicable to any Purchased Asset set forth
                       in Exhibit A-1 or Exhibit A-2, or contained in any Real Property Interests,
                       Easements, Assigned Contracts, Surface Assets, or Company Non-Executory
                       Contracts, if the net cumulative effect of the same does not operate to:
                       (A) decrease the Net Revenue Interest with respect to any Well to an amount
                       less than the Net Revenue Interest set forth in Exhibit A-2 for such Well; (B)
                       obligate Sellers to bear a Working Interest with respect to any Well in an amount
                       greater than the Working Interest set forth in Exhibit A-2 for such Well (unless
                       the Net Revenue Interest for such Well is greater than the Net Revenue Interest
                       set forth in Exhibit A-2 in the same proportion as any increase in such Working
                       Interest); or (C) materially impair or adversely affect the value, ownership,
                       operation or use of the Purchased Assets as currently owned, operated and used;

        (xvii)         zoning and planning ordinances and municipal regulations; and

        (xviii)        the terms of the Purchased Assets in subparagraph (xiii) of the “Purchased
                       Assets” section that do not, individually or in aggregate: (A) materially impair
                       or adversely affect the value, ownership, operation or use of the Purchased
                       Assets as currently owned, operated and used; (B) decrease the Net Revenue
                       Interest with respect to any Well to an amount less than the Net Revenue Interest
                       set forth in Exhibit A-2 for such Well; or (C) obligate Seller to bear a Working
                       Interest with respect to any Well in an amount greater than the Working Interest
                       set forth in Exhibit A-2 for such Well (unless the Net Revenue Interest for such
                       Well is greater than the Net Revenue Interest set forth in Exhibit A-2 in the same
                       proportion as any increase in such Working Interest).

Certain capitalized terms used but not defined in this definition of “Permitted Encumbrances” have
the meanings set forth below:

“Burden” means any and all royalties (including lessor’s royalty), overriding royalties, production
payments, net profits interests, excess royalties, minimum royalties, net profits interests and other
burdens upon, measured by or payable out of production (excluding, for the avoidance of doubt,
any Taxes).




                                                      3
US-DOCS\121699494.15
             Case 21-10570-MFW          Doc 20   Filed 03/15/21     Page 194 of 217




“Customary Post-Closing Consents” means the consents and approvals from governmental
authorities for the assignment of the Purchased Assets (or the operation thereof) to Purchaser that
are customarily obtained after such assignment of properties similar to the Purchased Assets.

“Encumbrance” means any lien, mortgage, security interest, pledge, charge, or deed of trust.

“Net Revenue Interest” means, with respect to each Well set forth on Exhibit A-1, the interest in
and to all Hydrocarbons produced, saved and sold from or allocated to such Well, after giving
effect to all Burdens.

“Working Interest” means, with respect to each Well set forth on Exhibit A-2, the interest that is
burdened with the obligation to bear and pay costs and expenses of maintenance, development and
operations on or in connection with such Well, but without regard to the effect of any Burdens.

Exhibit A-1 = Real Property Interest Exhibit

Exhibit A-2 = Well Exhibit




                                                 4
US-DOCS\121699494.15
             Case 21-10570-MFW   Doc 20   Filed 03/15/21   Page 195 of 217




                                    Exhibit A-1




US-DOCS\121699494.15
             Case 21-10570-MFW   Doc 20   Filed 03/15/21   Page 196 of 217




                                    Exhibit A-2




US-DOCS\121699494.15
             Case 21-10570-MFW   Doc 20   Filed 03/15/21   Page 197 of 217




                                     Annex 2
                                  Bid Procedures

                                   [See attached.]




US-DOCS\121699494.15
              Case 21-10570-MFW                Doc 20       Filed 03/15/21         Page 198 of 217




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :     Chapter 11
                                                             :
NINE POINT ENERGY HOLDINGS, INC.,                            :     Case No. 21-10570 (MFW)
et al.,                                                      :
                                                             :     (Jointly Administered)
                               1
                    Debtors.                                 :
------------------------------------------------------------ x

                                          BIDDING PROCEDURES

        On March 15, 2021 (the “Petition Date”), the above-captioned debtors-in-possession
(collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of title 11
of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for
the District of Delaware (the “Court”), commencing the above-captioned chapter 11 cases
(the “Chapter 11 Cases”).

        On [  ], 2021 the United States Bankruptcy Court for the District of Delaware entered
the Order (I) Authorizing and Approving Bidding Procedures, (II) Scheduling an Auction and a Sale
Hearing, (III) Approving the Form and Manner of Notice Thereof, and (IV) Establishing Notice
and Procedures for the Assumption and Assignment of Executory Contracts and Unexpired Leases
[Docket No. [  ]] (the “Bidding Procedures Order”),2 by which the Court approved procedures
setting forth the process by which the Debtors are authorized to solicit bids for and conduct an
auction (the “Auction”) for a sale or disposition (each, a “Sale Transaction” and collectively, the
“Sale”) of all or substantially all of the Debtors’ assets (the “Assets”) or any portion thereof (the
“Bidding Procedures”).



     Copies of the Bidding Procedures Order and any other documents in the Debtors’
             Chapter 11 Cases are available upon request to Stretto by calling
               855.464.9872 (Toll-Free) or 949.336.3520 (Local) or by visiting
                            cases.stretto.com/NinePointEnergy.




1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
     Nine Point Energy Holdings, Inc. (8331); Nine Point Energy, LLC (0717); Foxtrot Resources, LLC (6690); and
     Leaf Minerals, LLC (9522). The Debtors’ address is 1001 17th Street, 14th Floor, Denver, Colorado 80202.
2
     All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bidding
     Procedures Order or the Stalking Horse Agreement (as defined herein).


US-DOCS\121812794.6
                Case 21-10570-MFW                Doc 20       Filed 03/15/21         Page 199 of 217




     I.    KEY DATES

       The key dates for the sale process are as follows. The Debtors, after consultation with the
Consultation Parties (as defined below), may extend any of the deadlines, or delay any of the
applicable dates, in these Bidding Procedures.

                    Event                                                     Proposed Date

                                                  April 29, 2021 at 5:00 p.m. (prevailing Eastern Time)
          Qualified Bid Deadline
                                                  (45 days following the Petition Date)


                                                  May 4, 2021 at 10:00 a.m. (prevailing Eastern Time)
          Auction (if necessary)3
                                                  (50 days following the Petition Date)


                                                  [  ], 2021 at [  ] (prevailing Eastern Time)
                Sale Hearing
                                                  ([  ] days following the Petition Date)


    II.    ASSETS TO BE SOLD

        The Debtors seek to sell substantially all of the Debtors’ assets (described in the Stalking
Horse Agreement as the Purchased Assets), including, without limitation, all causes of action
owned by the Debtors. Parties may submit bids for all, substantially all, or any portion of the
Assets.

III.       STALKING HORSE AGREEMENT

         In connection with the Sale, the Debtors entered into the Stalking Horse Term Sheet
(together with any definitive documentation thereof, the “Stalking Horse Agreement”) on March
14, 2021 with the DIP Agent and the Prepetition Agent (each as defined in the Interim DIP Order)
for a Sale to an entity to be designated by the DIP Agent and the Prepetition Agent (the “Stalking
Horse Bidder” and such bid, the “Stalking Horse Bid”). The Stalking Horse Agreement is for
the Stalking Horse Bidder’s acquisition of the Purchased Assets in consideration for the Purchase
Price. The DIP Agent and Prepetition Agent have consented to the sale of Assets free and clear of
all liens, claims, encumbrances, and other interests pursuant to the Stalking Horse Agreement.

        The Stalking Horse Bidder is deemed to be a Qualified Bidder (as defined below) and the
Stalking Horse Agreement is deemed to be a Qualified Bid (as defined below). The Stalking Horse
Bidder is credit bidding pursuant to 11 U.S.C. § 363(k), and thus is not required to make a Deposit
(as defined below) with the Debtors. The Stalking Horse Bidder shall have the unqualified right
at any time to credit bid on a dollar-for-dollar basis up to the full amount of the Prepetition


3
       As further described below, if no Qualified Bids (as defined herein) other than the Stalking Horse Bid are received
       by the Qualified Bid Deadline, then the Debtors will cancel the auction and seek approval of the Stalking Horse
       Bid at the Sale Hearing.

                                                             2
US-DOCS\121812794.6
             Case 21-10570-MFW              Doc 20       Filed 03/15/21       Page 200 of 217




Obligations and the DIP Obligations (as each term is defined in the Interim DIP Order at Docket
No. [  ]).

IV.     PARTICIPATION REQUIREMENTS

             A. Prospective Bidders

        To participate in the bidding process or otherwise be considered for any purpose hereunder,
a person or entity interested in the Assets or part of the Assets (other than the Stalking Horse
Bidder) (an “Interested Party”) must deliver to the following parties (collectively, the “Debtors’
Advisors”): (i) counsel to the Debtors: Latham & Watkins LLP, 330 North Wabash Avenue, Suite
2800, Chicago, IL 60611, Attn: Richard Levy (richard.levy@lw.com) and Caroline Reckler
(caroline.reckler@lw.com) and 885 Third Avenue, New York, New York 10022, Attn: Nacif
Taousse (nacif.taousse@lw.com); and (ii) investment banker to the Debtors, Perella Weinberg
Partners LP, 767 Fifth Avenue, New York, New York 10153, Attn: John Cesarz
(jcesarz@pwpartners.com), Mark Adomanis (madomanis@pwpartners.com ), Jeff Knupp
(JKnupp@tphco.com) and Jake Boos (JBoos@tphco.com), the following documents and
information (collectively, the “Preliminary Bid Documents”) (unless the Debtors, in their
business judgment, choose to waive any of the following requirements for any Interested Bidder):

             1. an executed confidentiality agreement unless the Interested Party has already
                executed a confidentiality agreement on terms acceptable to the Debtors (a
                “Confidentiality Agreement”);4

             2. identification of the Interested Party and any principals and representatives thereof
                who are authorized to appear and act on its behalf for all purposes regarding the
                contemplated Sale; and

             3. proof by the Interested Party of its financial capacity to (x) close a proposed Sale,
                which may include financial statements of, or verified financial commitments
                obtained by, the Interested Party (or, if the Interested Party is an entity formed for
                the purpose of acquiring the desired Assets, the party that will bear liability for a
                breach) and (y) provide adequate assurance of future performance under any
                executory contracts and unexpired leases to be assumed by the Debtors and
                assigned to such bidder, pursuant to section 365 of the Bankruptcy Code, in
                connection with the Sale; the adequacy of which, in each case, will be assessed by
                the Debtors and their advisors (including after consultation with the Consultation
                Parties).

       The Debtors, after consultation with their advisors and the Consultation Parties, will
determine and notify each Interested Party whether such Interested Party has submitted adequate
documents so that such Interested Party may proceed to conduct due diligence and submit a Bid
(such Interested Party, a “Prospective Bidder”). Each Interested Party shall comply with all
reasonable requests for information and due diligence access by the Debtors and their advisors


4
    Interested Parties may obtain a copy of a Confidentiality Agreement by contacting the representatives from the
    Debtors’ investment banker, Perella Weinberg Partners, identified above.

                                                        3
US-DOCS\121812794.6
             Case 21-10570-MFW         Doc 20     Filed 03/15/21     Page 201 of 217




regarding the ability of such Interested Party, as applicable, to consummate its contemplated
transaction.

             B. Due Diligence

       The Debtors, with their advisors, have established an electronic data room (the “Data
Room”) that provides standard and customary diligence materials, including the necessary
information to allow Prospective Bidders to submit a Qualified Bid (as defined below) and to seek
and obtain commitments for debt financing.

        Only Prospective Bidders shall be eligible to receive diligence materials and access to the
Debtors’ Data Room and to additional non-public information regarding the Debtors and the
Assets. The Debtors (with the assistance of their advisors) shall coordinate all reasonable requests
from Prospective Bidders for additional information and due diligence access; provided that (i) the
Debtors shall have the right to reasonably limit the information and due diligence provided to any
Prospective Bidders at any time and for any reason, including, without limitation, if (i) any due
diligence information is determined to be business sensitive, proprietary, or otherwise not
appropriate for disclosure to a Prospective Bidder by the Debtors, including, but not limited to,
Prospective Bidders who are customers or competitors of the Debtors or affiliates thereof, and
other industry participants, (ii) the Prospective Bidder does not become, or the Debtors determine
that the Prospective Bidder is not likely to become, a Qualified Bidder (as defined below), (iii) the
Prospective Bidder violates the terms of its Confidentiality Agreement, (iv) the Debtors become
aware that the information set forth on the Preliminary Bid Documents is inaccurate or misleading
or of any other reason to doubt such Prospective Bidder’s ability to close its contemplated
transaction, or (v) the bidding process is terminated in accordance with its terms.

         The due diligence period will end on the Bid Deadline. Additional due diligence will not
be provided after the Bid Deadline, unless otherwise deemed reasonably appropriate by the
Debtors. The Debtors, their representatives and advisors are not responsible for, and will bear no
liability with respect to, any information obtained by any Prospective Bidder in connection with
any Sale.

 The Debtors have designated Perella Weinberg Partners (“Perella”) to coordinate all
 reasonable requests for additional information and due diligence access. Contact
 information for Perella is as follows:

                                 Perella Weinberg Partners LP
                                        767 Fifth Avenue
                                  New York, New York 10153

                       Attn: John Cesarz (jcesarz@pwpartners.com),
                       Mark Adomanis (madomanis@pwpartners.com)
                             Jeff Knupp (JKnupp@tphco.com)
                               Jake Boos (JBoos@tphco.com)




                                                 4
US-DOCS\121812794.6
               Case 21-10570-MFW               Doc 20       Filed 03/15/21        Page 202 of 217




              C. No Communications Among Bidders

        There shall be no communications regarding the Debtors’ sale process (i) between and
amongst Interested Parties and/or Prospective Bidders (including, for the avoidance of doubt, the
Stalking Horse Bidder) or (ii) between Interested Parties and/or Prospective Bidders, on the one
hand, and the Consultation Parties, on the other hand, unless the Debtors have previously
authorized such communication in writing; provided that (a) nothing in this paragraph or any
Confidentiality Agreement will preclude the Stalking Horse Bidder from communicating with the
Debtors or the Consultation Parties and (b) receiving an inbound communication from a third party
and responding that communications are not permissible absent authorization by the Debtors is a
permissible communication. The Debtors reserve the right, in their reasonable business judgment,
after consultation with the Consultation Parties, to not qualify any Interested Parties or Prospective
Bidders that have communications between and amongst themselves without the Debtors’ written
consent. The Debtors further reserve their right, in their reasonable business judgment, after
consultation with the disinterested Consultation Parties, to not qualify any Interested Parties or
Prospective Bidders that have communications with a Consultation Party.

    V.    QUALIFIED BIDS

              A. Qualified Bid Requirements

        To be eligible to participate in the Auction, each offer, solicitation, or proposal to acquire
Assets (each, a “Bid”), other than the Stalking Horse Bid, must be delivered or transmitted via
email (in .pdf or similar format) so as to be actually received by the Debtors’ Advisors,5 no later
than 5:00 p.m. (prevailing Eastern Time) on April 29, 2021 (the “Qualified Bid Deadline”), or
such other date as may be agreed to by the Debtors after consulting with the Consultation Parties,
and satisfy each of the following conditions:

                   1.       Confidentiality. The bidder shall have executed and delivered to the
                            Debtors a Confidentiality Agreement.

                   2.       Assets. The Bid must clearly identify the following: (a) the particular
                            Assets, or the portion thereof identified with reasonable specificity, to be
                            purchased and/or liquidated or otherwise disposed of; (b) the liabilities and
                            obligations to be assumed, including any debt to be assumed; and
                            (c) whether the bidder intends to operate the Debtors’ business as a going
                            concern, or to liquidate the business.

                   3.       Purchase Price. The Bid must clearly set forth the purchase price to be
                            paid (the “Purchase Price”) and (a) must propose a Purchase Price in cash
                            equal to or greater than the aggregate of the sum of (i) the amount of the
                            Credit Bid, (ii) $750,000 (the maximum amount of the Expense




5
      The Debtors will provide copies of all Bids via electronic mail as soon as reasonably practicable to counsel for
      any official committee appointed in these chapter 11 cases.

                                                           5
US-DOCS\121812794.6
             Case 21-10570-MFW           Doc 20      Filed 03/15/21       Page 203 of 217




                        Reimbursement), and (iii) the amount of the Minimum Overbid (as defined
                        herein).

                 4.     Deposit. Each Bid (other than the Stalking Horse Bid) must be
                        accompanied by a cash deposit in the amount equal to 10 percent of the
                        aggregate cash Purchase Price of the Bid to be held in an escrow account to
                        be identified and established by the Debtors (the “Deposit”), provided that
                        if a bidder increases its Bid at the Auction and is the Successful Bidder or
                        Backup Bidder (each as defined herein), such bidder must increase its
                        Deposit to be equal to 10 percent of the proposed Purchase Price submitted
                        at the Auction within three business days after the Auction.

                 5.     Legal Capacity. Each Bid must demonstrate to the Debtors’ satisfaction
                        that the bidder has the legal capacity to consummate the transaction it is
                        proposing.

                 6.     Bid Documents. Each Bid must include duly executed, non-contingent
                        transaction documents necessary to effectuate the transactions
                        contemplated in the Bid (the “Bid Documents”). The Bid Documents shall
                        include: a clearly marked executed written agreement that is substantially
                        similar to the form of the Stalking Horse Agreement (with a redline showing
                        any changes from the Stalking Horse Agreement (“Proposed Revised
                        APA”)) and any material documents integral to such Bid.

                 7.     Designation of Assigned Contracts and Leases. The Bid must (a) identify
                        any and all executory contracts and unexpired leases of the Debtors that the
                        bidder wishes to be assumed and assigned to the bidder at closing and (b)
                        confirm that the bidder will be responsible for any cure costs associated with
                        such assumption and include a good faith estimate of such cure costs (which
                        estimate may be provided by the Debtors). In addition, each Bid must
                        indicate whether the Bid (i) provides for the assumption of Caliber
                        Contracts6 or (ii) is contingent upon the Bankruptcy Court granting
                        particular relief with respect to the Caliber Contracts and, if so, describes
                        such relief. To the extent that the Bid is contingent upon rejection and/or
                        other relief with respect to the Caliber Contracts, such Bid must also
                        indicate at what purchase price such bidder would be willing to consummate
                        the proposed transaction in the absence of such relief (which may, for the
                        avoidance of doubt, be $0).

                 8.     Financial Wherewithal. The bidder shall submit financial and other
                        information to the Debtors, including support indicating the availability of
                        funds to satisfy the Purchase Price, sufficient to allow the Debtors to make




6
    “Caliber Contracts” means, collectively, any of the contracts between the Debtors and Caliber Midstream
    Partners LP or any of its affiliates.

                                                    6
US-DOCS\121812794.6
             Case 21-10570-MFW           Doc 20      Filed 03/15/21       Page 204 of 217




                        a reasonable determination as to such bidder’s ability consummate the
                        contemplated sale.

                 9.     Adequate Assurance of Future Performance. The bidder shall submit
                        information providing adequate assurance of future performance under all
                        contracts and leases proposed to be assumed and assigned to the bidder (the
                        “Adequate Assurance Information”), including (i) information about the
                        bidder’s financial condition, such as federal tax returns for two years, a
                        current financial statement, or bank account statements, (ii) the identity and
                        exact name of the bidder (including any equity holder or other financial
                        backer if the bidder is an entity formed for the purpose of consummating
                        the proposed transaction, and (iii) such additional information regarding the
                        bidder as the bidder may elect to include. The bidder shall also identify a
                        contact person (with relevant contact information) that counterparties to any
                        lease or contract can contact to obtain additional Adequate Assurance
                        Information. By submitting a Bid, that bidder agrees that the Debtors may
                        disseminate its Adequate Assurance Information to affected landlords and
                        contract counterparties in the event that the Debtors determine such bid to
                        be a Qualified Bid.

                 10.    Contingencies. The Bid shall be an unqualified and binding bid with no
                        contingencies or conditions (including obtaining financing, any internal
                        approvals, or performing any additional diligence) and all diligence must be
                        completed before the Bid Deadline.

                 11.    Identity. The Bid must fully disclose the legal identity of each person or
                        entity bidding or otherwise participating in connection with such Bid
                        (including each equity holder or financial backer of the bidder if such bidder
                        is an entity formed for the purpose of consummating the proposed
                        transaction contemplated by such Bid), and the complete terms of any such
                        participation, and must also disclose any connections or agreements with
                        the Debtors, any other known Interested Party, Prospective Bidder, or
                        bidder, and/or any officer or director of the foregoing, including, without
                        limitation, with respect to a collaborative or joint Bid or any other
                        combination concerning the proposed Bid.7 Under no circumstances will
                        any undisclosed principals, equity holders, or financial backers be
                        associated with any Bid.

                 12.    Irrevocable. ALL BIDS SHALL BE DEEMED IRREVOCABLE UNTIL
                        THE CONCLUSION OF THE AUCTION, AND IF SUCH BID IS
                        SELECTED AS THE SUCCESSFUL BID OR THE BACKUP BID,
                        UNTIL       THE     CONSUMMATION      OF    THE   SALE,
                        NOTWITHSTANDING ANY CONDITIONS LISTED IN THE
                        APPLICABLE BID DOCUMENTS. IN THE EVENT THAT A BIDDER

7
    The Debtors may approve collaborative or joint Bids (or any other combination concerning Bids) in their
    discretion (after consultation with the Consultation Parties) on a case-by-case basis.

                                                    7
US-DOCS\121812794.6
             Case 21-10570-MFW         Doc 20     Filed 03/15/21      Page 205 of 217




                       SEEKS TO REVOKE SUCH BID, THE DEBTORS SHALL BE
                       ENTITLED TO KEEP SUCH BIDDER’S DEPOSIT AND PURSUE ALL
                       OTHER CONTRACTUAL REMEDIES UNDER LAW OR EQUITY.

                 13.   Employment and Employee Obligations. The Bid must (a) specify whether
                       the bidder intends to hire any or all of the Debtors’ employees and
                       (b) expressly propose the treatment of the Debtors’ prepetition
                       compensation, incentive, retention, bonus, or other compensatory
                       arrangements, plan, or agreements, including offer letters, employment
                       agreements, consulting agreements, severance arrangements, retention
                       bonus agreements, change in control agreements, retiree benefits, and any
                       other employment related agreements.

                 14.   Wind-Down Amounts. The Bid must ensure that the Debtors will retain
                       sufficient cash to fund such costs in a manner at least equivalent to the
                       Wind-Down Budget (as defined in the Stalking Horse Agreement) as agreed
                       to by the Debtors and the Stalking Horse Bidder.

                 15.   Time Frame for Closing. The Bid must contain a statement from the bidder
                       that it is prepared to enter into and consummate the transactions
                       contemplated in the Proposed Revised APA no later than June 13, 2021 and
                       must provide perspective on any potential regulatory issues that may arise
                       in connection with such bidder’s acquisition of the Assets including timing
                       for resolution thereof.

                 16.   Cooperation. The bidder must provide a covenant to cooperate with the
                       Debtors to provide pertinent factual information regarding such bidder’s
                       operations reasonably required to analyze issues arising with respect to any
                       applicable laws or regulatory requirements.

                 17.   Backup Bidder. By submitting a Bid, each bidder (other than the Stalking
                       Horse Bidder) agrees to be a Backup Bidder, should the Bid be so selected.

                 18.   As-Is, Where-Is. The Bid must include the following representations and
                       warranties (or the bidder must otherwise agree that such representations and
                       warranties may be incorporated into the applicable Bid Documents should
                       the Bid be selected as the Successful Bid): (a) expressly state that the bidder
                       has had an opportunity to conduct any and all due diligence regarding the
                       Debtors’ businesses and the Assets prior to submitting its Bid; and (b) a
                       statement that the bidder has relied solely upon its own independent review,
                       investigation, and/or inspection of any relevant documents and the Assets
                       in making its Bid and did not rely on any of the Debtors’ or any of their
                       advisors’ written or oral statements, representations, promises, warranties,
                       or guaranties whatsoever, whether express or implied, by operation of law
                       or otherwise, regarding the Debtors’ businesses or the Assets or the
                       completeness of any information provided in connection therewith, except



                                                 8
US-DOCS\121812794.6
             Case 21-10570-MFW         Doc 20      Filed 03/15/21      Page 206 of 217




                       (with respect to the Debtors only) as expressly stated in the representations
                       and warranties contained in the bidder’s Proposed Revised APA.

                 19.   Authorization. The Bid must include evidence that the bidder has obtained
                       authorization or approval from its board of directors (or comparable
                       governing body) acceptable to the Debtors with respect to the submission,
                       execution, and delivery of its Bid, participation in the Auction, and closing
                       of the proposed transaction contemplated in such Bid. The Bid shall further
                       state that any necessary filings under applicable regulatory, antitrust, and
                       other laws will be made in a timely manner and that payment of the fees
                       associated therewith shall be made by the bidder.

                 20.   Disclaimer of Fees. Each Bid must disclaim any right to receive a fee
                       analogous to a break-up fee, expense reimbursement, termination fee, or
                       any other similar form of compensation. For the avoidance of doubt, no
                       bidder will be permitted to request, nor be granted by the Debtors, at any
                       time, whether as part of the Auction or otherwise, a break-up fee, expense
                       reimbursement, termination fee, or any other similar form of compensation,
                       and by submitting its Bid is agreeing to refrain from and waive any assertion
                       or request for reimbursement on any basis, including under section 503(b)
                       of the Bankruptcy Code.

                 21.   Adherence to Bid Procedures. Each Bid must include a statement that (a)
                       the bidder has acted in good faith consistent with section 363(m) of the
                       Bankruptcy Code, (b) the Bid constitutes a bona fide offer to consummate
                       the proposed transactions, and (c) the bidder agrees to be bound by these
                       Bidding Procedures.

                 22.   No Collusion. The bidder must acknowledge in writing that (a) in
                       connection with submitting its Bid, it has not engaged in any collusion that
                       would be subject to section 363(n) of the Bankruptcy Code with respect to
                       any Bids or the Sale, specifying that it did not agree with any party to control
                       price; and (b) it agrees not to engage in any collusion that would be subject
                       to section 363(n) of the Bankruptcy Code with respect to any Bids, the
                       Auction, or the Sale.

                 23.   Other Information. The Bid must contain such other information as may
                       be reasonably requested by the Debtors.

             B. No Representation; Bidder’s Duty to Review

         Neither the Debtors nor any of their advisors are making or have at any time made any
 warranties or representations of any kind or character, express or implied, with respect to the
 Assets, including, but not limited to, any warranties or representations as to operating history or
 projections, valuation, governmental approvals, the compliance of the Assets with governmental
 laws, the truth, accuracy, or completeness of any documents related to the Assets, or any other
 information provided by or on behalf of the Debtors to a bidder, or any other matter or thing


                                                  9
US-DOCS\121812794.6
             Case 21-10570-MFW         Doc 20     Filed 03/15/21      Page 207 of 217




 regarding the Assets. All bidders must acknowledge and agree that upon closing the Debtors
 shall sell and transfer to the Successful Bidder and the Successful Bidder shall accept the Assets,
 except to the extent expressly provided in the Bankruptcy Court’s order approving the Sale.
 Neither the Debtors nor any of their advisors will be liable for or bound by any express or
 implied warranties, guaranties, statements, representations, or information pertaining to the
 Assets or relating thereto that the Debtors, any advisor, or agent representing or purporting to
 represent the Debtors to whomever might have made or furnished, directly or indirectly, orally
 or in writing, unless (with respect to the Debtors only) specifically set forth in the Bankruptcy
 Court’s order approving the Sale.

VI.     QUALIFICATION OF BIDDERS

          The Debtors will determine in their discretion, and after consultation with the
 Consultation Parties, which Bids meet the above criteria, and if so, such Bid shall constitute a
 “Qualified Bid” and such bidder shall constitute a “Qualified Bidder.” The Debtors, after
 consultation with the Consultation Parties, will evaluate whether a Bid constitutes a Qualified
 Bid using any and all factors that the Debtors deem reasonably pertinent, including, without
 limitation, (i) the amount of the purchase price set forth in the Bid, (ii) the risks and timing
 associated with consummating a sale transaction(s) with the bidder, (iii) any Assets included in
 or excluded from the Bid, including any proposed assumed contracts and leases, (iv) any
 liabilities and obligations assumed as part of the Bid, (v) the ability to obtain any and all
 necessary regulatory approvals for the proposed sale transaction, (vi) the net benefit to the
 Debtors’ estates, (vii) the tax consequences of such Bid, and (viii) the impact on employees and
 the proposed treatment of employee obligations. A joint bid (a Bid submitted on behalf of more
 than one bidder) may, in the Debtors’ business judgment, and after consultation with the
 Consultation Parties, be deemed a Qualified Bid if it otherwise complies with all of the
 requirements set forth above.

         If the Debtors receive a Bid that does not meet the requirements for a Qualified Bid, the
 Debtors may provide the respective bidder with the opportunity to remedy any deficiencies
 before the Auction in order to render such Bid a Qualified Bid. The Debtors may also waive or
 modify any of the above requirements in the exercise of their reasonable business judgment after
 consultation with the Consultation Parties. Any Bid that the Debtors determine after
 consultation with the Consultation Parties does not meet the above requirements (excluding any
 waived or modified requirements) shall be rejected as a non-conforming bid.

        The Debtors shall inform bidders whether or not their Bids have been designated as
 Qualified Bids no later than 5:00 p.m. (prevailing Eastern Time) on the date three days following
 the Bid Deadline.

        Between the date that the Debtors notify a bidder that it is a Qualified Bidder and the
 Auction, the Debtors may discuss, negotiate, or seek clarification of any Qualified Bid from a
 Qualified Bidder. Without the prior written consent of the Debtors, a Qualified Bidder may not
 modify, amend, or withdraw its Qualified Bid, except for proposed amendments to increase the
 consideration contemplated by, or otherwise improve the terms of, the Qualified Bid, during the
 period that such Qualified Bid remains binding as specified in these Bidding Procedures;
 provided that any Qualified Bid may be improved at the Auction as set forth herein. Any

                                                 10
US-DOCS\121812794.6
             Case 21-10570-MFW        Doc 20     Filed 03/15/21     Page 208 of 217




 improved Qualified Bid must continue to comply with the requirements for Qualified Bids set
 forth in these Bidding Procedures.

        Notwithstanding anything herein, unless the DIP Agent and Prepetition Agent consent,
 no Bid other than the Stalking Horse Bid shall be determined to be a Qualified Bid or the
 Successful Bid (as defined below) unless it provides for cash consideration of an amount at least
 equal to the Stalking Horse Bidder’s Purchase Price (as such Purchase Price may have been
 increased at Auction) plus $750,000 (the maximum amount of the Expense Reimbursement)
 and the Minimum Overbid.

         Each Qualified Bidder shall comply with all reasonable requests for additional
 information and due diligence access requested by the Debtors or their advisors. Failure by a
 Qualified Bidder to comply with such reasonable requests for additional information and due
 diligence access may be a basis for the Debtors to determine that such bidder is no longer a
 Qualified Bidder or that a Bid made by such bidder is not a Qualified Bid.

VII.    THE AUCTION

        If one or more Qualified Bids (in addition to the Stalking Horse Bid) are received by the
Qualified Bid Deadline, the Debtors will conduct the Auction with respect to the Debtors’ Assets.
If the Debtors do not receive any Qualified Bids (other than the Stalking Horse Bid), the Debtors
will not conduct the Auction and will designate the Stalking Horse Bid as the Successful Bid and
seek approval thereof at the Sale Hearing.

        Prior to the commencement of the Auction, the Debtors will notify all Qualified Bidders
of the best Qualified Bid, as determined in the Debtors’ reasonable business judgment (after
consultation with the Consultation Parties) (the “Baseline Bid”), and provide copies of the Bid
Documents supporting the Baseline Bid to all Qualified Bidders. The determination of which
Qualified Bid constitutes the Baseline Bid and which Qualified Bid will constitute the Successful
Bid shall take into account any factors the Debtors (after consultation with the Consultation
Parties) reasonably deem relevant to the value of the Qualified Bid to the Debtors’ estates,
including, among other things, the following: (i) the amount and nature of the consideration,
including any obligations to be assumed; (ii) the executory contracts and unexpired leases of the
Debtors, if any, for which assumption and assignment or rejection is required, and the costs and
delay associated with any litigation concerning executory contracts and unexpired leases
necessitated by such bid; (iii) the number, type, and nature of any changes to the Stalking Horse
Agreement, as applicable, requested by each Qualified Bidder; (iv) the extent to which such
modifications are likely to delay closing of the sale of the Assets and the cost to the Debtors of
such modifications or delay; (v) the likelihood of the Qualified Bidder being able to close the
proposed transaction (including obtaining any required regulatory approvals) and the timing
thereof; (vi) the net benefit to the Debtors’ estates; (vii) the tax consequences of such Qualified
Bid; and (viii) the impact on employees and the proposed treatment of employee obligations.




                                                11
US-DOCS\121812794.6
             Case 21-10570-MFW             Doc 20     Filed 03/15/21      Page 209 of 217




             A. Auction Participation

                      i. Time, Date and Location of Auction; Adjournment of Auction;
                         Appearance of Qualified Bidders at Auction. The Auction shall take place
                         on May 4, 2021 at 10:00 a.m. (Eastern Time) (i) by videoconference, or
                         (ii) on such other date and/or at such other location or by other virtual means
                         as determined by the Debtors.

                      ii. Participants and Attendees. Only Qualified Bidders, parties invited by the
                          Debtors, and counsel to any official committee appointed in these chapter
                          11 cases are eligible to participate in the Auction, subject to other limitations
                          as may be reasonably imposed by the Debtors in accordance with these
                          Bidding Procedures. Qualified Bidders participating in the Auction must
                          appear in person via videoconference at the Auction, or through a duly
                          authorized representative.

             B. Auction Procedures

        The Debtors and their advisors shall direct and preside over the Auction. At the start of
the Auction, the Debtors shall describe the terms of the Baseline Bid. All incremental Bids made
thereafter shall be Overbids (as defined below) and shall be made and received on an open basis
in the presence of all other Qualified Bidders, and all material terms of each Overbid shall be fully
disclosed to all other Qualified Bidders. All Qualified Bidders shall have the right to submit
additional Bids and make modifications to any prior Qualified Bid or Overbid at the Auction to
improve their Bids; provided that any Overbid made by a Qualified Bidder (including with respect
to any Backup Bid (as defined below)) must remain open and binding on the Qualified Bidder until
and unless the Debtors accept a better Qualified Bid as the Leading Bid. The Debtors may
negotiate with any and all Qualified Bidders participating in the Auction. The Debtors shall
maintain a written transcript of the Auction and of all Bids made and announced at the Auction,
including the Baseline Bid, all Overbids, and the Successful Bid (as defined below).

       The Auction shall be governed by the following procedures, subject to the Debtors’ right
to modify such procedures in their reasonable business judgment:

                 1.       Baseline Bid as Price Floor. Bidding shall commence at the amount of the
                          Baseline Bid.

                 2.       Minimum Overbid. Qualified Bidders may submit successive Bids better
                          than the previous Bid, based on and increased from the Baseline Bid for the
                          relevant Assets (each such Bid, an “Overbid”). Any Qualified Bidder’s
                          initial Overbid and each subsequent Overbid shall be at least a $1,000,000
                          increase in cash, cash equivalents, or assumed liabilities over the previous
                          price, as determined by the Debtors in their reasonable business judgment
                          (the “Minimum Overbid”). The Debtors may, in their reasonable business
                          judgment, announce increases or reductions to the Minimum Overbid at any
                          time during the Auction. For purposes of the Overbid, the Stalking Horse
                          Bidder shall be entitled to a credit in the amount of the Expense


                                                     12
US-DOCS\121812794.6
             Case 21-10570-MFW        Doc 20     Filed 03/15/21     Page 210 of 217




                      Reimbursement and its Overbid may be in the form of an increase in its
                      Credit Bid.

                 3.   Overbid Requirements. Except as modified herein, an Overbid must
                      comply with the conditions for a Qualified Bid set forth above, provided,
                      however, that the Bid Deadline shall not apply. Any Overbid must remain
                      open and binding on the bidder until and unless the Debtors accept a better
                      Overbid.

                 4.   Announcement of Rules. At commencement of the Auction, the Debtors
                      may announce procedural and related rules governing the Auction,
                      including time periods available to all Qualified Bidders to submit
                      successive Bid(s).

                 5.   No Round-Skipping. Round-skipping, as described herein, is explicitly
                      prohibited. To remain eligible to participate in the Auction, in each round
                      of bidding, (i) each Qualified Bidder must submit a Bid in such round of
                      bidding that is a better offer than the immediately preceding Bid submitted
                      by a Qualified Bidder in such round of bidding and (ii) to the extent a
                      Qualified Bidder fails to bid in such round of bidding or to submit a Bid in
                      such round of bidding that is a better offer than the immediately preceding
                      Bid submitted by a Qualified Bidder in such round of bidding, as determined
                      by the Debtors in their reasonable business judgment (after consultation
                      with the Consultation Parties), such Qualified Bidder shall be disqualified
                      from continuing to participate in the Auction for such Assets.

                 6.   Overbid Alterations. An Overbid may contain alterations, modifications,
                      additions, or deletions of any terms of the Bid no less favorable to the
                      Debtors’ estates than any prior Qualified Bid or Overbid, as determined in
                      the Debtors’ business judgment, but shall otherwise comply with the terms
                      of these Bidding Procedures.

                 7.   Best Offer. After the first round of bidding and between each subsequent
                      round of bidding, the Debtors shall announce the Bid that they believe in
                      their reasonable business judgment and upon consultation with their
                      advisors, and the Consultation Parties, to be the best offer for the relevant
                      Assets (the “Leading Bid”). Each round of bidding will conclude after each
                      participating Qualified Bidder has had the opportunity to submit a
                      subsequent Bid with full knowledge of the Leading Bid.

                 8.   Rejection of Bids. The Debtors, in their reasonable business judgment, and
                      after consultation with the Consultation Parties, may reject, at any time
                      before entry of an order of the Court approving a Successful Bid, any Bid
                      that the Debtors determine is (i) inadequate or insufficient, (ii) not in
                      conformity with the requirements of the Bankruptcy Code, the Bidding
                      Procedures, or the terms and conditions of the Sale, or (iii) contrary to the



                                               13
US-DOCS\121812794.6
              Case 21-10570-MFW         Doc 20     Filed 03/15/21     Page 211 of 217




                        best interests of the Debtors, their estates, their creditors, and other
                        stakeholders.

                  9.    Additional Information. The Debtors have the right to request any
                        additional information that will allow the Debtors to make a reasonable
                        determination as to a Qualified Bidder’s financial and other capabilities to
                        consummate the transactions contemplated by their proposal and any
                        further information that the Debtors believe is reasonably necessary to
                        clarify and evaluate any Bid made by a Qualified Bidder during the Auction.

                  10.   Modification of Procedures. The Debtors may (after consultation with the
                        Consultation Parties) announce at the Auction modified or additional
                        procedures for conducting the Auction or otherwise modify these Bidding
                        Procedures.

                  11.   No Collusion. Each Qualified Bidder participating at the Auction will be
                        required to confirm on the record at the Auction that (i) it has not engaged
                        in any collusion with respect to the bidding and (ii) its Qualified Bid is a
                        good-faith bona fide offer and it intends to consummate the proposed
                        transaction if selected as the Successful Bidder.

              C. Adjournment of the Auction

         The Debtors reserve the right, in their reasonable business judgment and after consultation
 with the Consultation Parties, and with the consent of the Stalking Horse Bidder, to adjourn the
 Auction one or more times to, among other things, (i) facilitate discussions between the Debtors
 and Qualified Bidders, (ii) allow Qualified Bidders to consider how they wish to proceed, and (iii)
 provide Qualified Bidders the opportunity to provide the Debtors with such additional evidence as
 the Debtors, in their reasonable business judgment, may require, that the Qualified Bidder has
 sufficient internal resources or has received sufficient non-contingent debt or equity funding
 commitments to consummate the proposed Sale Transaction(s) at the prevailing bid amount.

VIII.    SUCCESSFUL BIDDER & BACKUP BIDDER

              A. Successful Bidder

         Immediately prior to the conclusion of the Auction, the Debtors shall, after consultation
 with the Consultation Parties, (i) determine, consistent with these Bidding Procedures, which Bid
 constitutes the best Bid for the Assets (such Bid, a “Successful Bid”); and (ii) notify all Qualified
 Bidders at the Auction of the identity of the Qualified Bidder that submitted the Successful Bid
 (each such Qualified Bidder, the “Successful Bidder”) and the amount of the Purchase Price and
 other material terms of the Successful Bid.

              B. Backup Bidder

        If an Auction is conducted, the Qualified Bidder with the second-best Qualified Bid at the
 Auction, as determined by the Debtors in the exercise of their reasonable business judgment, shall
 be required to serve as a backup bidder (as applicable, the “Backup Bid” and “Backup Bidder”),

                                                  14
 US-DOCS\121812794.6
             Case 21-10570-MFW          Doc 20     Filed 03/15/21      Page 212 of 217




until the consummation of the Sale, and each Qualified Bidder shall agree and be deemed to agree
to be the Backup Bidder if so designated. Notwithstanding anything else herein, (a) the Stalking
Horse Bidder shall not be required to serve as the Backup Bidder and (b) if there are least two
Qualified Bids other than the Successful Bid, then the third-best Bid shall be the Backup Bid unless
otherwise agreed to by the Stalking Horse Bidder.

        The identity of the Backup Bidder and the amount and material terms of the Qualified Bid
of the Backup Bidder shall be announced by the Debtors at the conclusion of the Auction at the
same time the Debtors announce the identity of the Successful Bidder.

        The Backup Bid shall remain binding on the Backup Bidder until the earlier of (a) the
closing of a Sale Transaction for the applicable Assets pursuant to the Successful Bid and (b) 120
days after the date of the Sale Hearing, unless otherwise decided. If a Successful Bidder fails to
consummate the approved transactions contemplated by its Successful Bid, the Debtors may select
the Backup Bidder as the Successful Bidder and, in such event, such Backup Bidder shall be
deemed a Successful Bidder for all purposes. The Debtors will be authorized, but not required, to
consummate all transactions contemplated by the Bid of such Backup Bidder without further order
of the Court or notice to any party.

             C. Acceptance of Successful Bid

        The Debtors will file a notice identifying the Successful Bidder and Backup Bidder (if
selected) (the “Notice of Successful Bidder”) as soon as reasonably practicable after closing the
Auction, if any, and in any event not less than 24 hours following closing the Auction.

        The Debtors’ presentation of a particular Successful Bid to the Court for approval does not
constitute the Debtors’ acceptance of such Qualified Bid. The Debtors will be deemed to have
accepted a Bid only when the Bid has been approved by the Court at the Sale Hearing (as defined
below). The Debtors will seek approval by the Court to consummate the Backup Bid, solely in
the event the Successful Bidder fails to close the transaction as required and with all rights reserved
against the Successful Bidder.

IX.     SALE HEARING.

        A hearing to consider approval of the Sale of the Debtors’ Assets to the Successful Bidder,
or Backup Bidder (if applicable) (the “Sale Hearing”) is currently scheduled to take place on
[  ], 2021, at [  ], (prevailing Eastern Time), before the Honorable [  ], at the United States
Bankruptcy Court for the District of Delaware, or such other date and time that the Court may later
direct and as agreed upon by the Debtors.

        The Sale Hearing may be continued to a later date by the Debtors by sending notice prior
to, or making an announcement at, the Sale Hearing. No further notice of any such continuance
will be required to be provided to any party.




                                                  15
US-DOCS\121812794.6
              Case 21-10570-MFW           Doc 20      Filed 03/15/21       Page 213 of 217




  X.     FREE AND CLEAR OF ANY AND ALL CLAIMS AND INTERESTS

         Except as otherwise provided in the Successful Bidder’s purchase agreement, all of the
 Debtors’ right, title, and interest in and to the Assets shall be sold free and clear of all liens, claims,
 encumbrances, and interests (collectively, the “Encumbrances”) to the maximum extent
 permitted by section 363 of the Bankruptcy Code (other than Permitted Liens and Assumed
 Liabilities, each as defined in the Stalking Horse Agreement).

 XI.     RETURN OF DEPOSIT

         The Deposits for each Qualified Bidder shall be held in one or more accounts on terms
 acceptable to the Debtors in their sole discretion and shall be returned (other than with respect to
 the Successful Bidder and the Backup Bidder) on or before the date that is five business days after
 the Auction. The Successful Bidder’s Deposit, if applicable, shall be applied to the purchase price
 of such transaction at closing. The Backup Bidder’s Deposit shall be held in escrow until the
 closing of the Sale with the Successful Bidder. In the event the Successful Bidder fails to close
 and the Debtors opt to close on the Sale Transaction(s) set forth in the Backup Bid, the Backup
 Bidder’s Deposit shall be applied to the purchase price of such transaction(s) at closing. In the
 event of a breach or failure to consummate a Sale by the Successful Bidder or the Backup Bidder,
 as applicable, the defaulting Successful Bidder’s Deposit or Backup Bidder’s Deposit, as
 applicable, shall be forfeited to the Debtors, and the Debtors specifically reserve the right to seek
 all available remedies against the defaulting Successful Bidder or Backup Bidder, as applicable.

XII.     RESERVATION OF RIGHTS

         The Debtors reserve their rights to modify, after consultation with the Consultation Parties,
 these Bidding Procedures in their reasonable business judgment in any manner that will best
 promote the goals of the bidding process, or impose, at or prior to the conclusion of the Auction,
 additional customary terms and conditions on the sale of the Assets, including, without limitation:
 (a) extending the deadlines set forth in these Bidding Procedures; (b) adjourning the Auction at the
 Auction and/or adjourning the Sale Hearing without further notice; (c) adding procedural rules that
 are reasonably necessary or advisable under the circumstances for conducting the Auction;
 (d) canceling the Auction; and (e) rejecting any or all Bids or Qualified Bids.

XIII.    CONSENT TO JURISDICTION

        All Interested Parties, Prospective Bidders, and Qualified Bidders shall be deemed to have
 consented to the exclusive jurisdiction of the Court and waived any right to a jury trial in
 connection with any disputes relating to the Auction, the construction and enforcement of these
 Bidding Procedures, and/or the Bid Documents, as applicable.

XIV.     FIDUCIARY OBLIGATIONS

         Nothing in these Bidding Procedures shall require the Debtors’ management or board of
 directors to take any action or to refrain from taking any action with respect to these Bidding
 Procedures when the Debtors’ management or board of directors determine, after consultation with
 counsel, that taking such action or refraining from taking such action, as applicable, is required to
 comply with applicable law or their fiduciary obligations under applicable law.

                                                     16
 US-DOCS\121812794.6
             Case 21-10570-MFW        Doc 20     Filed 03/15/21    Page 214 of 217




XV.     CONSULTATION BY THE DEBTORS

        Where indicated, the Debtors shall consult with the advisors to the Debtors, any official
committee, and the DIP Agent and the Prepetition Agent (collectively, the “Consultation
Parties”); provided, however, that notwithstanding anything to the contrary herein (but subject to
the immediately following proviso), the DIP Agent and the Prepetition Agent shall not be
Consultation Parties with regard to (a) any review of competing Bids or Qualified Bids; (b) any
determination regarding which competing Bids constitute Qualified Bids, and (c) the selection of
the Successful Bidder and Backup Bidder; provided, further, that the DIP Agent and Prepetition
Agent shall automatically become a Consultation Party with respect to the matters set forth in
clauses (a)–(c), in addition to the other provisions with respect to which the DIP Agent and
Prepetition Agent are a Consultation Party regardless, in the event that the Stalking Horse Bidder
withdraws its Bid for any reason.


                                 *      *       *      *       *




                                               17
US-DOCS\121812794.6
           Case 21-10570-MFW   Doc 20   Filed 03/15/21   Page 215 of 217




                          EXHIBIT H TO TERM SHEET

                          FORM OF INTERIM ORDER

                                  (OMITTED)




122206562v20
             Case 21-10570-MFW   Doc 20   Filed 03/15/21   Page 216 of 217




                                    EXHIBIT B

                                 Approved Budget




27872954.1
                                                  Case 21-10570-MFW                         Doc 20                 Filed 03/15/21                          Page 217 of 217


  Nine Point Energy                                           0              0             0             0              0              0              0              0             0             0             0             0              0
  Cash Flow Model
  3/14/2021                                                                                                                            13‐Week DIP Budget
                Week #                                            1              2             3             4              5              6              7             8           9            10            11               12             13
                Week Ending                                  19‐Mar         26‐Mar         2‐Apr         9‐Apr         16‐Apr         23‐Apr         30‐Apr         7‐May      14‐May        21‐May        28‐May            4‐Jun         11‐Jun         Total

                Monthly WTI ‐ 3/12/2021 Strip            $ 63.53 $ 63.53 $ 65.70 $ 65.70 $ 65.70 $ 65.70 $ 65.70 $ 65.72 $ 65.72 $ 65.72 $ 65.72 $ 65.42 $ 65.42                                                                                      $ 65.33
                Crude Differential                         (3.00)  (3.00)  (3.00)  (3.00)  (3.00)  (3.00)  (3.00)  (3.00)  (3.00)  (3.00)  (3.00)  (3.00)  (3.00)                                                                                       (3.00)
                $ in millions
                Receipts
                Crude Receipts                           $         ‐    $     13.4     $        ‐    $        ‐    $         ‐    $    16.8      $         ‐    $         ‐    $        ‐    $   17.5      $        ‐    $        ‐    $         ‐    $     47.7
                Hedges                                             ‐            ‐               ‐             ‐              ‐           ‐                 ‐              ‐             ‐          ‐                ‐             ‐              ‐            ‐
                Other Receipts                                    0.2          0.9             0.6           0.5            0.3         0.2               1.0            0.5           0.5        0.3              0.7           0.7            0.4          6.7
                Total Receipts                                    0.2         14.2             0.6           0.5            0.3        17.0               1.0            0.5           0.5       17.8              0.7           0.7            0.4         54.4
                Opex
                Royalty & WI Payments                          (3.9)            ‐           (0.3)           ‐            (5.0)            ‐            (0.3)           ‐           (5.5)           ‐             ‐            (0.3)            ‐           (15.4)
                Production Taxes                               (0.0)          (1.3)           ‐             ‐            (0.0)            ‐            (1.6)           ‐             ‐           (0.0)         (1.8)            ‐              ‐            (4.7)
                JIB Payments                                     ‐            (0.2)           ‐           (0.1)          (0.1)          (0.1)          (0.1)         (0.1)           ‐           (0.1)         (0.1)            ‐            (0.1)          (0.8)
                Total RI / WI & Prod. Taxes                    (3.9)          (1.4)         (0.3)         (0.1)          (5.1)          (0.1)          (2.0)         (0.1)         (5.5)         (0.1)         (1.8)          (0.3)          (0.1)         (20.8)
                LOE & GTP                                         ‐           (1.9)         (1.8)         (1.8)          (1.2)          (1.4)          (0.8)         (2.4)         (0.7)         (1.1)         (0.7)          (0.5)          (2.2)         (16.6)
                D&C Capex                                         ‐           (0.1)         (0.2)         (0.0)          (0.0)          (0.0)          (0.0)         (0.0)         (0.0)         (0.0)         (0.0)          (0.0)          (0.0)          (0.6)
                Other Capex                                       ‐             ‐           (0.3)         (0.4)          (0.1)          (0.1)          (0.1)         (0.6)         (0.1)         (0.1)         (0.1)          (0.6)          (0.1)          (2.7)
                G&A                                               ‐           (0.7)         (0.7)         (0.3)          (0.3)          (0.3)          (0.2)         (0.3)         (0.2)         (0.3)         (0.2)          (0.3)          (0.1)          (4.0)
                Total Operating Expense                           ‐           (2.8)         (3.1)         (2.6)          (1.6)          (1.9)          (1.1)         (3.4)         (1.0)         (1.6)         (1.0)          (1.4)          (2.5)         (23.9)
                Non‐Operating Expenses
                Professional Fees                                ‐               ‐            ‐              ‐               ‐             ‐           (6.2)         (0.8)         (0.8)         (0.8)         (0.8)          (0.8)          (2.4)         (12.7)
                Interest on Pre‐petition Secured Debt          (4.3)             ‐            ‐              ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐              ‐              ‐            (4.3)
                Interest & Fees on DIP                           ‐               ‐          (0.3)            ‐               ‐             ‐             ‐           (0.6)           ‐             ‐             ‐            (0.7)            ‐            (1.5)
                Total Non‐Operating Expenses                   (4.3)             ‐          (0.3)            ‐               ‐             ‐           (6.2)         (1.4)         (0.8)         (0.8)         (0.8)          (1.5)          (2.4)         (18.4)

                Net Cash Flow before Borrowings                (8.0)          10.0          (3.1)         (2.2)          (6.3)         15.0            (8.3)         (4.4)         (6.8)         15.3          (2.9)          (2.4)          (4.6)          (8.8)

                Beginning Cash (Book)                             2.0            6.9       17.0          13.8           11.7               5.3        25.3           17.1          12.7              5.9       21.1          18.3           15.8             2.0

                DIP Facility
                Beginning DIP Availability                     18.0              5.0           5.0           5.0            5.0            5.0             ‐              ‐             ‐             ‐             ‐             ‐              ‐            ‐
                DIP Borrowings / (Repayment)                   13.0               ‐             ‐             ‐              ‐             5.0             ‐              ‐             ‐             ‐             ‐             ‐              ‐          18.0
                Ending DIP Availability                         5.0              5.0           5.0           5.0            5.0             ‐              ‐              ‐             ‐             ‐             ‐             ‐              ‐         (18.0)

                Net Cash Flow                                     5.0         10.0          (3.1)         (2.2)          (6.3)         20.0            (8.3)         (4.4)         (6.8)         15.3          (2.9)          (2.4)          (4.6)           9.2
                Ending Cash (Book)                                6.9         17.0         13.8          11.7               5.3        25.3           17.1           12.7              5.9       21.1          18.3          15.8           11.2            11.2




Printed on 3/14/2021 at 11:03 AM                                                                                                                                                                                                                      Page 1 of 1
